[exhibit101wynncreditagre001.jpg]
$1,250,000,000 CREDIT AGREEMENT Dated as of November 20, 2014 among WYNN
AMERICA, LLC, as Borrower, THE SUBSIDIARIES OF BORROWER PARTY HERETO, as
Guarantors, THE LENDERS PARTY HERETO, THE L/C LENDERS PARTY HERETO, DEUTSCHE
BANK AG NEW YORK BRANCH, as Administrative Agent, and DEUTSCHE BANK AG NEW YORK
BRANCH, as Collateral Agent DEUTSCHE BANK SECURITIES INC. MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK FIFTH
THIRD BANK SUNTRUST ROBINSON HUMPHREY, INC. THE BANK OF NOVA SCOTIA BNP PARIBAS
SECURITIES CORP. SUMITOMO MITSUI BANKING CORPORATION and UBS SECURITIES LLC, as
Joint Lead Arrangers and Joint Bookrunners, MORGAN STANLEY SENIOR FUNDING, INC.
and BANK OF CHINA, LOS ANGELES BRANCH, as Arrangers, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED as Documentation Agent, and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK FIFTH
THIRD BANK SUNTRUST BANK and THE BANK OF NOVA SCOTIA as Syndication Agents
EXECUTION VERSION



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre002.jpg]
-i- TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS, ACCOUNTING MATTERS AND RULES
OF CONSTRUCTION SECTION 1.01. Certain Defined
Terms...................................................................................................................1
SECTION 1.02. Accounting Terms and Determinations
.......................................................................................49
SECTION 1.03. Classes and Types of Loans
.........................................................................................................49
SECTION 1.04. Rules of Construction
..................................................................................................................49
SECTION 1.05. Exchange Rates; Currency Equivalents
.......................................................................................50
SECTION 1.06. Pro Forma Calculations
...............................................................................................................51
SECTION 1.07. Letter of Credit Amounts
.............................................................................................................51
ARTICLE II. CREDITS SECTION 2.01. Loans
...........................................................................................................................................52
SECTION 2.02. Borrowings
..................................................................................................................................52
SECTION 2.03. Letters of Credit
...........................................................................................................................53
SECTION 2.04. Termination and Reductions of
Commitment..............................................................................59
SECTION 2.05. Fees
..............................................................................................................................................60
SECTION 2.06. Lending Offices
...........................................................................................................................60
SECTION 2.07. Several Obligations of
Lenders....................................................................................................61
SECTION 2.08. Notes;
Register.............................................................................................................................61
SECTION 2.09. Optional Prepayments and Conversions or Continuations of
Loans............................................61 SECTION 2.10. Mandatory
Prepayments
..............................................................................................................62
SECTION 2.11. Replacement of Lenders
..............................................................................................................66
SECTION 2.12.
[Reserved]....................................................................................................................................67
SECTION 2.13. Extensions of Loans and
Commitments.......................................................................................67
SECTION 2.14. Defaulting Lender Provisions
......................................................................................................69
SECTION 2.15. Refinancing
Amendments............................................................................................................71
SECTION 2.16. Cash
Collateral.............................................................................................................................73
ARTICLE III. PAYMENTS OF PRINCIPAL AND INTEREST SECTION 3.01. Repayment of Loans
....................................................................................................................73
SECTION 3.02. Interest
.........................................................................................................................................74
ARTICLE IV. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC. SECTION 4.01.
Payments......................................................................................................................................74
SECTION 4.02. Pro Rata Treatment
......................................................................................................................75
SECTION 4.03. Computations
...............................................................................................................................75
SECTION 4.04. Minimum
Amounts......................................................................................................................76
SECTION 4.05. Certain Notices
............................................................................................................................76
SECTION 4.06. Non-Receipt of Funds by Administrative Agent
.........................................................................77
SECTION 4.07. Right of Setoff, Sharing of Payments; Etc
...................................................................................77



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre003.jpg]
Page -ii- ARTICLE V. YIELD PROTECTION, ETC. SECTION 5.01. Additional Costs
..........................................................................................................................78
SECTION 5.02. Inability To Determine Interest Rate
...........................................................................................79
SECTION 5.03.
Illegality.......................................................................................................................................80
SECTION 5.04. Treatment of Affected Loans
.......................................................................................................80
SECTION 5.05. Compensation
..............................................................................................................................80
SECTION 5.06. Net Payments
...............................................................................................................................81
ARTICLE VI. GUARANTEES SECTION 6.01. The Guarantees
............................................................................................................................83
SECTION 6.02. Obligations Unconditional
...........................................................................................................84
SECTION 6.03. Reinstatement
..............................................................................................................................85
SECTION 6.04. Subrogation; Subordination
.........................................................................................................85
SECTION 6.05.
Remedies......................................................................................................................................86
SECTION 6.06. Continuing Guarantee
..................................................................................................................86
SECTION 6.07. General Limitation on Guarantee Obligations
.............................................................................86
SECTION 6.08. Release of Guarantors
..................................................................................................................86
SECTION 6.09. Keepwell
......................................................................................................................................86
SECTION 6.10. Right of
Contribution...................................................................................................................86
ARTICLE VII. CONDITIONS PRECEDENT SECTION 7.01. Conditions to Initial Extensions
of
Credit....................................................................................87
SECTION 7.02. Conditions to All Extensions of Credit
........................................................................................89
ARTICLE VIII. REPRESENTATIONS AND WARRANTIES SECTION 8.01. Corporate Existence;
Compliance with
Law................................................................................90
SECTION 8.02. Material Adverse Effect
...............................................................................................................90
SECTION 8.03.
Litigation......................................................................................................................................90
SECTION 8.04. No Breach; No Default
................................................................................................................90
SECTION 8.05. Action
..........................................................................................................................................90
SECTION 8.06.
Approvals.....................................................................................................................................91
SECTION 8.07. ERISA and Employee Benefit Plan Matters
................................................................................91
SECTION 8.08.
Taxes............................................................................................................................................91
SECTION 8.09. Investment Company Act
............................................................................................................91
SECTION 8.10. Environmental Matters
................................................................................................................92
SECTION 8.11. Use of Proceeds
...........................................................................................................................92
SECTION 8.12.
Subsidiaries..................................................................................................................................92
SECTION 8.13. Ownership of Property; Liens
......................................................................................................92
SECTION 8.14. Security Interest; Absence of Financing Statements; Etc
............................................................93 SECTION 8.15.
Licenses and Permits
...................................................................................................................93
SECTION 8.16. Disclosure
....................................................................................................................................93
SECTION 8.17. Solvency
......................................................................................................................................93
SECTION 8.18. Intellectual
Property.....................................................................................................................93



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre004.jpg]
Page -iii- SECTION 8.19. Regulation
H................................................................................................................................94
SECTION 8.20.
Insurance......................................................................................................................................94
SECTION 8.21. Real Estate
...................................................................................................................................94
SECTION 8.22. Anti-Terrorism
Law.....................................................................................................................94
SECTION 8.23. Anti-Corruption
Laws/Bribery.....................................................................................................95
SECTION 8.24. Labor
Matters...............................................................................................................................95
ARTICLE IX. AFFIRMATIVE COVENANTS SECTION 9.01. Existence; Business Properties
....................................................................................................95
SECTION 9.02.
Insurance......................................................................................................................................96
SECTION 9.03.
Taxes............................................................................................................................................96
SECTION 9.04. Financial Statements,
Etc.............................................................................................................96
SECTION 9.05. Maintaining Records; Access to Properties and
Inspections........................................................99 SECTION
9.06. Use of Proceeds; FCPA
...............................................................................................................99
SECTION 9.07. Compliance with Environmental Law
.......................................................................................100
SECTION 9.08. Pledge of Property or Mortgage of Real Property
.....................................................................100 SECTION
9.09. Security Interests; Further
Assurances.......................................................................................102
SECTION 9.10. Wynn Las Vegas
Reorganization...............................................................................................102
SECTION 9.11. Additional Credit
Parties............................................................................................................103
SECTION 9.12. Limitation on Designations of Unrestricted Subsidiaries
..........................................................104 SECTION 9.13.
Limitation on Designation of Immaterial Subsidiaries
..............................................................105 SECTION 9.14.
Wynn Las Vegas Distributions
..................................................................................................105
SECTION 9.15. Ratings
.......................................................................................................................................105
ARTICLE X. NEGATIVE COVENANTS SECTION 10.01. Indebtedness
..............................................................................................................................106
SECTION 10.02. Liens
..........................................................................................................................................108
SECTION 10.03. Reserved
....................................................................................................................................112
SECTION 10.04. Investments, Loans and Advances
.............................................................................................112
SECTION 10.05. Mergers, Consolidations and Sales of Assets
............................................................................114
SECTION 10.06. Restricted
Payments...................................................................................................................116
SECTION 10.07. Transactions with Affiliates
.......................................................................................................117
SECTION 10.08. Financial Covenant.
...................................................................................................................118
SECTION 10.09. Certain Payments of Indebtedness
.............................................................................................118
SECTION 10.10. Limitation on Certain Restrictions Affecting Subsidiaries
........................................................119 SECTION 10.11.
Limitation on Lines of Business
................................................................................................120
SECTION 10.12. Limitation on Changes to Fiscal
Year........................................................................................120
ARTICLE XI. EVENTS OF DEFAULT SECTION 11.01. Events of Default
.......................................................................................................................120
SECTION 11.02. Application of
Proceeds.............................................................................................................123
SECTION 11.03. Borrower’s Right to
Cure...........................................................................................................124
ARTICLE XII. AGENTS



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre005.jpg]
Page -iv- SECTION 12.01. Appointment
..............................................................................................................................124
SECTION 12.02.
Rights.........................................................................................................................................125
SECTION 12.03. Exculpatory Provisions
..............................................................................................................125
SECTION 12.04. Reliance by Agents
....................................................................................................................126
SECTION 12.05. Delegation of Duties
..................................................................................................................126
SECTION 12.06. Resignation of Administrative Agent
........................................................................................126
SECTION 12.07. Nonreliance on Agents and Other Lenders
................................................................................127
SECTION 12.08.
Indemnification..........................................................................................................................128
SECTION 12.09. No Other Duties
.........................................................................................................................128
SECTION 12.10.
Holders.......................................................................................................................................128
SECTION 12.11. Administrative Agent May File Proofs of
Claim.......................................................................128
SECTION 12.12. Collateral Matters
......................................................................................................................129
SECTION 12.13. Withholding Tax
........................................................................................................................129
SECTION 12.14. Secured Cash Management Agreements and Swap
Contracts...................................................130 ARTICLE XIII.
MISCELLANEOUS SECTION 13.01.
Waiver........................................................................................................................................130
SECTION 13.02. Notices
.......................................................................................................................................130
SECTION 13.03. Expenses, Indemnification,
Etc..................................................................................................131
SECTION 13.04. Amendments and
Waiver...........................................................................................................133
SECTION 13.05. Benefit of Agreement; Assignments; Participations
..................................................................139 SECTION
13.06.
Survival......................................................................................................................................142
SECTION 13.07. Captions
.....................................................................................................................................143
SECTION 13.08. Counterparts; Interpretation;
Effectiveness................................................................................143
SECTION 13.09. Governing Law; Submission to Jurisdiction; Waivers; Etc.
......................................................143 SECTION 13.10.
Confidentiality
...........................................................................................................................144
SECTION 13.11. Independence of Representations, Warranties and
Covenants...................................................144 SECTION 13.12.
Severability
................................................................................................................................145
SECTION 13.13. Gaming
Laws.............................................................................................................................145
SECTION 13.14. USA Patriot Act
.........................................................................................................................145
SECTION 13.15. Judgment Currency
....................................................................................................................146
SECTION 13.16. Waiver of Claims
.......................................................................................................................146
SECTION 13.17. No Advisory or Fiduciary Responsibility
..................................................................................146
SECTION 13.18. Lender Action
............................................................................................................................147
SECTION 13.19. Interest Rate Limitation
.............................................................................................................147
SECTION 13.20. Payments Set Aside
...................................................................................................................148



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre006.jpg]
-v- ANNEXES: ANNEX A-1 - Revolving Commitments ANNEX A-2 - Term Facility
Commitments ANNEX A-3 - L/C Sublimit ANNEX B - Amortization Payments – Term
Facility Loans SCHEDULES: SCHEDULE 1.01(a) - Guarantors SCHEDULE 1.01(b) -
Excluded Subsidiaries SCHEDULE 2.03 - Specified Letters of Credit SCHEDULE 7.01
- Jurisdictions of Local Counsel Opinions SCHEDULE 7.01(j) - Approvals SCHEDULE
8.03 - Litigation SCHEDULE 8.07 - ERISA SCHEDULE 8.08 - Taxes SCHEDULE 8.10 -
Environmental Matters SCHEDULE 8.12(a) - Subsidiaries SCHEDULE 8.12(b) -
Immaterial Subsidiaries SCHEDULE 8.12(c) - Unrestricted Subsidiaries SCHEDULE
8.13 - Ownership SCHEDULE 8.15 - Licenses and Permits SCHEDULE 8.18 -
Intellectual Property SCHEDULE 8.19 - Regulation H SCHEDULE 8.21(a) - Real
Property SCHEDULE 8.21(b) - Real Property Takings, etc. SCHEDULE 9.12 -
Designated Unrestricted Subsidiaries SCHEDULE 10.01 - Existing Indebtedness
SCHEDULE 10.02 - Certain Existing Liens SCHEDULE 10.04 - Investments SCHEDULE
10.07 - Transactions with Affiliates EXHIBITS: EXHIBIT A-1 - Form of Revolving
Note EXHIBIT A-2 - Form of Term Facility Note EXHIBIT B - Form of Notice of
Borrowing EXHIBIT C - Form of Notice of Continuation/Conversion EXHIBIT D -
Forms of U.S. Tax Compliance Certificate EXHIBIT E - Form of Compliance
Certificate EXHIBIT F - Form of Completion Guaranty EXHIBIT G - Form of Solvency
Certificate EXHIBIT H - Form of Security Agreement EXHIBIT I - Form of Mortgage
EXHIBIT J - Form of Assignment and Assumption Agreement EXHIBIT K - Form of
Letter of Credit Request EXHIBIT L - Form of Joinder Agreement EXHIBIT M - Form
of Perfection Certificate EXHIBIT N - Form of Auction Procedures EXHIBIT O -
Form of Open Market Assignment and Assumption Agreement EXHIBIT P - Form of Term
Loan Extension Amendment EXHIBIT Q - Form of Revolving Extension Amendment



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre007.jpg]
-vi- EXHIBIT R - Form of Pari Passu Intercreditor Agreement EXHIBIT S - Form of
Second Lien Intercreditor Agreement EXHIBIT T - Form of Subordination Agreement



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre008.jpg]
CREDIT AGREEMENT, dated as of November 20, 2014 (this “Agreement”, among WYNN
AMERICA, LLC, a Nevada limited liability company (“Borrower”); the SUBSIDIARY
GUARANTORS party hereto from time to time; the LENDERS from time to time party
hereto; the L/C LENDERS party hereto; DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”); and DEUTSCHE BANK AG NEW YORK BRANCH, as
collateral agent (in such capacity, together with its successors in such
capacity, “Collateral Agent”). WHEREAS, Borrower has requested that the Lenders
provide first lien revolving credit and delayed draw term loan facilities, and
the Lenders have indicated their willingness to lend, and the L/C Lender has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein. NOW, THEREFORE, in consideration
of the mutual agreements, provisions and covenants contained herein, the parties
agree as follows: ARTICLE I. DEFINITIONS, ACCOUNTING MATTERS AND RULES OF
CONSTRUCTION SECTION 1.01. Certain Defined Terms. As used herein, the following
terms shall have the following meanings: “ABR Loans” shall mean Loans that bear
interest at rates based upon the Alternate Base Rate. “Acquisition” shall mean,
with respect to any Person, any transaction or series of related transactions
for the (a) acquisition of all or substantially all of the Property of any other
Person, or of any business or division of any other Person (other than any
then-existing Company), (b) acquisition of more than 50% of the Equity Interests
of any other Person, or otherwise causing any other Person to become a
Subsidiary of such Person or (c) merger or consolidation of such Person or any
other combination of such Person with any other Person (other than any of the
foregoing between or among any then-existing Companies). “Act” has the meaning
set forth in Section 13.14. “Act of Terrorism” shall mean an act of any person
directed towards the overthrowing or influencing of any government de jure or de
facto, or the inducement of fear in or the disruption of the economic system of
any society, by force or by violence, including (i) the hijacking or destruction
of any conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing. “Additional Credit Party” has the meaning
set forth in Section 9.11. “Adjusted Maximum Amount” has the meaning set forth
in Section 6.10. “Administrative Agent” has the meaning set forth in the
introductory paragraph hereof. “Affected Classes” has the meaning set forth in
Section 13.04(b)(A). “Affiliate” shall mean, with respect to any Person, any
other Person that directly or indirectly controls, or is under common control
with, or is controlled by, such Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre009.jpg]
-2- “Affiliate Lender” shall have the meaning assigned to such term in Section
13.05(e). “Agent” shall mean any of Administrative Agent, Auction Manager,
Collateral Agent, Documentation Agent, Syndication Agents, Lead Arrangers and/or
Arrangers, as applicable. “Agent Party” has the meaning set forth in Section
13.02(e). “Agent Related Parties” shall mean each Agent and any sub-agent
thereof and their respective Affiliates, directors, officers, employees, agents
and advisors. “Aggregate Payments” has the meaning set forth in Section 6.10.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Aircraft” means that certain 1999 Boeing 737-79U Business Jet aircraft bearing
manufacturer’s serial number 29441 and United States Federal Aviation
Administration Number N88WR, together with engines attached thereto, owned by a
trust of which World Travel, LLC is the beneficial interest holder. “Aircraft
Assets” means (1) the Aircraft, together with the products and proceeds thereof,
and (2) the Aircraft Note. “Aircraft Note” means that certain promissory note,
dated as of March 30, 2007, issued by World Travel, LLC in favor of Wynn Las
Vegas in an aggregate original principal amount of $42.0 million. “Allocable
Overhead” shall mean, at any time with respect to each Qualifying Project, an
amount equal to (1) the amount of corporate or other organizational overhead
expenses of, and actually incurred by, Wynn Resorts and its Subsidiaries
calculated in good faith on a consolidated basis, after the elimination of
intercompany transactions, in accordance with GAAP, divided by (2) the number of
Qualifying Projects. However, amounts allocated to any Qualifying Project shall
be prorated based on the period within such period that such Qualifying Project
was in operation or financing therefor was obtained. With respect to any amounts
payable pursuant to any agreements entered into by and among Wynn Resorts, any
of its Subsidiaries and/or any of their respective Affiliates, any payment in
respect of Allocable Overhead shall not include any fee, profit or similar
component and shall represent only the payment or reimbursement of actual costs
and expenses. “Alternate Base Rate” shall mean for any day, the greatest of (i)
the rate of interest in effect for such day as publicly announced from time to
time by the Administrative Agent as its “prime rate,” (ii) the Federal Funds
Rate plus 0.50% per annum and (iii) the LIBO Rate for an Interest Period of one
(1) month beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 100 basis points. The “prime rate” is a
rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Alternate Currency” shall mean Canadian Dollars, Euro, Pound Sterling and any
other lawful currency reasonably acceptable to the applicable L/C Lender.
“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars. “Amortization Payment” shall mean each
scheduled installment of payments on the Term Loans as set forth in Sections
3.01(b) and 3.01(c).



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre010.jpg]
-3- “Anti-Terrorism Laws” has the meaning set forth in Section 8.22(a).
“Applicable Fee Percentage” shall mean, with respect to any Unutilized R/C
Commitments or unutilized Term Facility Commitments, 0.30%. “Applicable Lending
Office” shall mean, for each Lender and for each Type of Loan, the “Lending
Office” of such Lender (or of an Affiliate of such Lender) (a) that is a lender
on the Closing Date, designated for such Type of Loan on Annexes A-1 or A-2
hereof, (b) set forth on such Lender’s signature page to any Refinancing
Amendment for any Lender providing Credit Agreement Refinancing Indebtedness
pursuant to Section 2.15, (c) set forth in the Assignment Agreement for any
Person that becomes a “Lender” hereunder pursuant to an Assignment Agreement or
(d) such other office of such Lender (or of an Affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent and Borrower as the
office by which its Loans of such Type are to be made and maintained.
“Applicable Margin” shall mean, for each Type and Class of Loan, 1.75% per
annum, with respect to LIBOR Loans and (ii) 0.75% per annum, with respect to ABR
Loans. “Arrangers” shall mean, collectively, Bank of China, Los Angeles Branch,
a federally chartered branch of Bank of China Limited, a joint stock company
incorporated in the People’s Republic of China with limited liability, and
Morgan Stanley Senior Funding, Inc., in their capacities as arrangers hereunder.
“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) to the extent that
the aggregate value of such Property sold in any single transaction or related
series of transactions is greater than or equal to $15.0 million and (b) any
issuance or sale by any Restricted Subsidiary of its Equity Interests to any
Person (other than to any Company); provided that the following shall not
constitute an “Asset Sale”: (x) any conveyance, sale, lease, transfer or other
disposition of obsolete or worn out assets or assets no longer useful in the
business of the Credit Parties, (y) licenses of Intellectual Property entered
into in the ordinary course of business and (z) any conveyance, sale, transfer
or other disposition of cash and/or Cash Equivalents. “Assignment Agreement”
shall mean an Assignment and Assumption Agreement substantially in the form
attached as Exhibit J hereto. “Auction Amount” shall have the meaning provided
in Exhibit N hereto. “Auction Manager” shall mean DB, or another financial
institution as shall be selected by Borrower in a written notice to
Administrative Agent, in each case in its capacity as Auction Manager. “Auction
Procedures” shall mean, collectively, the auction procedures, auction notice,
return bid and Borrower Assignment Agreement in substantially the form set forth
as Exhibit N hereto or such other form as is reasonably acceptable to Auction
Manager and Borrower; provided, however, Auction Manager, with the prior written
consent of Borrower, may amend or modify the procedures, notices, bids and
Borrower Assignment Agreement in connection with any Borrower Loan Purchase (but
excluding economic terms of a particular auction after any Lender has validly
tendered Loans requested in an offer relating to such auction, other than to
increase the Auction Amount or raise the Discount Range applicable to such
auction); provided, further, that no such amendments or modifications may be
implemented after 24 hours prior to the date and time return bids are due in
such auction. “Auto-Extension Letter of Credit” shall have the meaning provided
by Section 2.03(b). “Available Amount” shall mean, on any date, an amount not
less than zero, equal to:



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre011.jpg]
-4- (a) the aggregate amount of Excess Cash Flow for all fiscal years ending
after the Closing Date (not less than zero) (commencing with the fiscal year
ending December 31, 2014) and prior to such date; plus (b) in the event of (i)
the Revocation of a Subsidiary that was Designated as an Unrestricted
Subsidiary, (ii) the merger, consolidation or amalgamation of an Unrestricted
Subsidiary with or into Borrower or a Restricted Subsidiary (where the surviving
entity is Borrower or a Restricted Subsidiary) or (iii) the transfer or other
conveyance of assets of an Unrestricted Subsidiary to, or liquidation of an
Unrestricted Subsidiary into, Borrower or a Restricted Subsidiary, an amount
equal to the sum of (x) the fair market value of the Investments deemed made by
Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary at the
time such Subsidiary was designated as an Unrestricted Subsidiary, plus (y) the
amount of the Investments of Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary made after such designation and prior to the time of
such Revocation, merger, consolidation, amalgamation, conveyance or transfer (or
of the assets transferred or conveyed, as applicable), other than, in the case
of this clause (y), to the extent such Investments funded Investments by such
Unrestricted Subsidiary into a Person that, after giving effect to the
transaction described in clauses (i), (ii) or (iii) above, will be an
Unrestricted Subsidiary; provided, that clauses (x) and (y) shall not be
duplicative of any reductions in the amount of such Investments pursuant to the
proviso to the definition of “Investments”; plus (c) the aggregate amount of any
returns, received since the Closing Date and on or prior to such date (including
with respect to contracts related to such Investments and including dividends,
interest, distributions, returns of principal, sale proceeds, repayments,
income, payments under contracts relating to such Indebtedness and similar
amounts) by Borrower or any Restricted Subsidiary in respect of any Investments
pursuant to Section 10.04(l) to the extent not included in Consolidated Net
Income; plus (d) the aggregate fair market value of assets or Property acquired
in exchange for Equity Interests (other than Disqualified Capital Stock) of
Borrower after the Closing Date and on or prior to such date; plus (e) following
the Wynn Las Vegas Reorganization, the aggregate amount of “Restricted Payments”
that Wynn Las Vegas makes pursuant to Section 4.07 of the indenture governing
the Wynn Las Vegas 2022 Notes, excluding in all cases amounts used, or to be
used, to make Equity Contributions until such time as Equity Contributions in
the amount of the Equity Contribution Threshold have been made; minus (f) the
aggregate amount of any (i) Investments made pursuant to Section 10.04(l), (ii)
Restricted Payments made pursuant to Section 10.06(i)(ii) and (iii) Junior
Prepayments pursuant to Section 10.09(a)(ii) (in each case, in reliance on the
then-outstanding Available Amount) made since the Closing Date and on or prior
to such date. “Available Equity Amount” shall mean, on any date, an amount not
less than zero, equal to: (a) the Pre-Closing Equity Contribution; plus (b) the
aggregate amount of Equity Issuance Proceeds (including upon conversion or
exchange of a debt instrument into or for any Equity Interests (other than
Disqualified Capital Stock)) received by Borrower after the Closing Date and on
or prior to such date other than Specified Equity Issuance Proceeds; plus (c)
the aggregate amount of proceeds received by Borrower from the incurrence by
Borrower of any Intercompany Contribution Indebtedness (other than any
Intercompany Contribution Indebtedness the proceeds of which were derived from
Specified Equity Issuance Proceeds) after the Closing Date and on or prior to
such date; plus (d) the aggregate amount of any returns, received since the
Closing Date and on or prior to such date (including with respect to contracts
related to such Investments and including dividends, interest, distributions,
returns of principal, sale proceeds, repayments, income, payments under
contracts relating to such Indebtedness and similar amounts) by Borrower or any
Restricted Subsidiary in respect of any Investments pursuant to Section 10.04(y)
to the extent not included in Consolidated Net Income; minus



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre012.jpg]
-5- (e) the aggregate amount of any (i) Investments made pursuant to Section
10.04(y), (ii) Restricted Payments made pursuant to Section 10.06(p) and (iii)
Junior Prepayments pursuant to Section 10.09(l) (in each case, in reliance on
the then-outstanding Available Equity Amount) made since the Closing Date and on
or prior to such date; minus (f) from and after December 31, 2015, the Equity
Contribution Threshold less (x) any Specified Equity Issuance Proceeds and (y)
all amounts distributed by the Wynn Las Vegas Entities to the Credit Parties on
or after the Wynn Las Vegas Reorganization, provided, that the amount specified
in this clause (f) shall in no case be less than $0. “Bankruptcy Code” shall
mean Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereinafter in effect, or any successor statute thereto. “Beneficial Owner” has
the meaning assigned to such term in Rules 13d-3 and 13d-5 under the Exchange
Act. The terms “Beneficially Owns” and “Beneficially Owned” have a corresponding
meaning. “Board of Directors” shall mean, as to any person, the board of
directors or other governing body of such person, or if such person is owned or
managed by a single entity, the board of directors or other governing body of
such entity. With respect to Borrower, the Board of Directors of Borrower may
include the Board of Directors of any direct or indirect parent of Borrower.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures). “Borrower Loan Purchase” shall mean any purchase of Term Loans or
Revolving Loans by Borrower or one of its Subsidiaries pursuant to Section
13.05(d). “Borrower Materials” has the meaning set forth in Section 9.04.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect. “Business Day” shall mean any day, except a
Saturday or Sunday, (a) on which commercial banks are not authorized or required
to close in New York and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or an Interest Period for, a LIBOR Loan or a notice by Borrower with
respect to any such borrowing, payment, prepayment, continuation, conversion or
Interest Period, that is also a day on which dealings in Dollar deposits are
carried out in the London interbank market. “Calculation Date” shall mean the
last day of the most recent Test Period. “Capital Expenditures” shall mean, for
any period any expenditures by Borrower or its Restricted Subsidiaries for the
acquisition or leasing of fixed or capital assets (including Capital Lease
Obligations) that should be capitalized in accordance with GAAP and any
expenditures by such Person for maintenance, repairs, restoration or
refurbishment of the condition or usefulness of Property of such Person that
should be capitalized in accordance with GAAP; provided that the following items
shall not constitute Capital Expenditures: (a) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation (or
transfers in lieu thereof) of the assets being replaced; (b) the purchase price
of assets purchased with the trade-in of existing assets solely to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such assets for the asset being traded in at such time; (c) the
purchase of property or equipment to the extent financed with the proceeds of



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre013.jpg]
-6- asset sales or other dispositions outside the ordinary course of business
that are not required to be applied to prepay the Term Loans pursuant to Section
2.10(a)(iii); (d) expenditures that constitute Permitted Acquisitions or other
Acquisitions not prohibited hereunder; (e) any capitalized interest expense
reflected as additions to property in the consolidated balance sheet of Borrower
and its Restricted Subsidiaries (including in connection with sale-leaseback
transactions not prohibited hereunder); (f) any non-cash compensation or other
non-cash costs reflected as additions to property in the consolidated balance
sheet of Borrower and its Restricted Subsidiaries; and (g) capital expenditures
relating to the construction or acquisition of any property or equipment which
has been transferred to a Person other than Borrower or any of its Restricted
Subsidiaries pursuant to a sale-leaseback transaction not prohibited hereunder
and capital expenditures arising pursuant to sale-leaseback transactions.
“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease. “Capital Lease Obligations” shall mean, for any Person, all
obligations of such Person to pay rent or other amounts under a Capital Lease,
and, for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP; provided,
however, that for the avoidance of doubt, any lease that is accounted for by any
Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by any Person may, in the sole discretion of
Borrower, be accounted for as an operating lease and not as a Capital Lease.
“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to (a)
Administrative Agent and (b) in the case of obligations owing to an L/C Lender,
such L/C Lender (and “Cash Collateral” and “Cash Collateralization” have
corresponding meanings). “Cash Equivalents” shall mean, for any Person: (a)
direct obligations of the United States, or of any agency thereof, or
obligations guaranteed as to principal and interest by the United States, or by
any agency thereof, in either case maturing not more than three years from the
date of acquisition thereof by such Person; (b) time deposits, certificates of
deposit or bankers’ acceptances (including eurodollar deposits) issued by (i)
any bank or trust company organized under the laws of the United States or any
state thereof and having capital, surplus and undivided profits of at least
$250.0 million that is assigned at least a “B” rating by Thomson Financial
BankWatch or (ii) any Lender or bank holding company owning any Lender (in each
case, at the time of acquisition); (c) commercial paper maturing not more than
three years from the date of acquisition thereof by such Person and (i) issued
by any Lender or bank holding company owning any Lender or (ii) rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s or at least “F-2” or the equivalent thereof by Fitch,
respectively, or, if none of S&P, Moody’s nor Fitch shall be rating such
securities, then from another nationally recognized rating service (in each
case, at the time of acquisition); (d) repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clause (a) above or (e) below entered into with a bank meeting the
qualifications described in clause (b) above (in each case, at the time of
acquisition); (e) securities with maturities of three years or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof or by any foreign government, and having an investment grade
rating from S&P, Moody’s or Fitch or, if none of S&P, Moody’s nor Fitch shall be
rating such securities, then from another nationally recognized rating service
(in each case, at the time of acquisition); (f) securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) above (in each case, at the time of acquisition); (g) money market
mutual funds that invest primarily in the foregoing items (determined at the
time such investment in such fund is made); (h) corporate notes having an
investment grade rating from S&P, Moody’s or Fitch or, if none of S&P, Moody’s
nor Fitch shall be rating such notes, then from another nationally recognized
rating service; provided, that at no time shall the value of Cash Equivalents
under this clause (h) exceed 10% of the aggregate value of Cash and Cash
Equivalents then held by Borrower and its Subsidiaries; or (i) marketable direct
obligations issued by, or unconditionally guaranteed by, a



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre014.jpg]
-7- country other than the United States, or issued by any agency of such
country and backed by the full faith and credit of such country, so long as the
indebtedness of such country has an investment grade rating from S&P, Moody’s or
Fitch or, if none of S&P, Moody’s nor Fitch shall be rating such securities,
then from another nationally recognized rating service (in each case, at the
time of acquisition), (ii) time deposits, certificates of deposit or bankers’
acceptances issued by any commercial bank which is organized and existing under
the laws of a country other than the United States or payable to a Company
promptly following demand and maturing within two years of the date of
acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in a country other than the United States. “Cash
Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements. “Cash
Management Bank” shall mean any Person that is a party to a Cash Management
Agreement with Borrower and/or any of its Restricted Subsidiaries if such Person
was, at the date of entering into such Cash Management Agreement, an Agent, a
Lender or an Affiliate of an Agent or a Lender, and such Person executes and
delivers to Administrative Agent a letter agreement in form and substance
reasonably acceptable to Administrative Agent pursuant to which such Person (a)
appoints Collateral Agent as its agent under the applicable Credit Documents and
(b) agrees to be bound by the provisions of Section 12.03. “Casualty Event”
shall mean any loss of title or any loss of or damage to or destruction of, or
any condemnation or other taking (or settlement in lieu thereof) (including by
any Governmental Authority) of, any Property; provided, however, no such event
shall constitute a Casualty Event if the proceeds thereof or other compensation
in respect thereof is less than $15.0 million. “Casualty Event” shall include,
but not be limited to, any taking of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any Law (or
settlement in lieu thereof), or by reason of the temporary requisition of the
use or occupancy of all or any part of any Real Property of Borrower or any of
its Restricted Subsidiaries or any part thereof by any Governmental Authority,
civil or military. “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
“CFC Holdco” shall mean any Subsidiary that has no material assets other than
Equity Interests in one or more Foreign Subsidiaries that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code. “Change in
Law” shall mean the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” shall be deemed to have occurred if: (a)
Wynn Resorts shall at any time fail to own, directly or indirectly, 60% or more
of the voting power of the total outstanding Voting Stock of Borrower; (b) Wynn
Resorts shall at any time fail to own, directly or indirectly, 50% or more of
the voting power of the total outstanding Voting Stock and 50% or more of the
total economic interest of Wynn Macau; or



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre015.jpg]
-8- (c) Borrower shall at any time fail to own, directly or indirectly, 100% of
the voting power of the total outstanding Voting Stock of Wynn Massachusetts
and, from and after the Wynn Las Vegas Reorganization, Wynn Las Vegas. “Charges”
has the meaning set forth in Section 13.19. “Class” has the meaning set forth in
Section 1.03. “Closing Date” shall mean the date of this Agreement, which date
is November 20, 2014. “Closing Date Revolving Commitment” shall mean a Revolving
Commitment established on the Closing Date. “Closing Date Revolving Facility”
shall mean the credit facility comprising the Closing Date Revolving
Commitments. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time. “Collateral” shall mean all of the Pledged Collateral, the
Mortgaged Real Property, all Property encumbered pursuant to Sections 9.08 and
9.11, and all other Property of a Credit Party, whether now owned or hereafter
acquired, upon which a Lien securing the Obligations is granted or purported to
be granted under any Security Document. “Collateral” shall not include any
assets or Property that has been released (in accordance with the Credit
Documents) from the Lien granted to the Collateral Agent pursuant to the
Collateral Documents, unless and until such time as such assets or Property are
required by the Credit Documents to again become subject to a Lien in favor of
the Collateral Agent. “Collateral Account” shall mean (a) a Deposit Account (as
defined in the UCC) of Borrower with respect to which Collateral Agent has
“control” (as defined in Section 9-104 of the UCC) or (b) a Securities Account
(as defined in the UCC) of Borrower with respect to which Collateral Agent has
“control” (as defined in Section 9-106 of the UCC). “Collateral Agent” has the
meaning set forth in the introductory paragraph hereof. “Commitments” shall mean
the Revolving Commitments, the Term Facility Commitments and any Other
Commitments. “Commodity Exchange Act” shall mean the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them. “Competitor” shall mean a Person or Affiliate of any Person
(other than, subject to the other limitations set forth in this definition, an
Affiliate of any Credit Party) that operates, manages or controls the operation
of a Facility or controls, has entered into any agreement to control or is under
common control with, in each case directly or indirectly, any entity that
operates, manages or controls the operation of a Facility; provided that the
foregoing shall not include (i) commercial or corporate banks and (ii) any funds
which principally hold passive investments in commercial loans or debt
securities for investment purposes in the ordinary course of business.
“Completion Guaranty” shall mean a completion guaranty substantially in the form
of Exhibit F between Wynn Resorts and Administrative Agent, as the same may be
amended in accordance with the terms thereof and hereof. “Consolidated
Companies” shall mean Borrower and each Subsidiary of Borrower (whether now
existing or hereafter created or acquired), the financial statements of which
are (or should be) consolidated with the financial statements of Borrower in
accordance with GAAP.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre016.jpg]
-9- “Consolidated Current Assets” means, with respect to any Person at any date,
the total consolidated current assets of such Person and its Subsidiaries (other
than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes. “Consolidated EBITDA” shall mean, for any Test Period, the sum
(without duplication) of Consolidated Net Income for such Test Period; plus (a)
in each case to the extent deducted in calculating such Consolidated Net Income:
(i) provisions for taxes based on income or profits or capital gains, plus
franchise or similar taxes, of Borrower and its Restricted Subsidiaries for such
Test Period; (ii) Consolidated Interest Expense of Borrower and its Restricted
Subsidiaries for such Test Period, whether paid or accrued and whether or not
capitalized; (iii) any cost, charge, fee or expense (including discounts and
commissions and including fees and charges incurred in respect of letters of
credit or bankers acceptance financings) (or any amortization of any of the
foregoing) associated with any issuance (or proposed issuance) of debt, or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification of any debt instrument; (iv) depreciation,
amortization (including amortization of goodwill and other intangibles) and any
other non-cash charges or expenses, including any write off or write downs,
reducing Consolidated Net Income (excluding (x) any amortization of a prepaid
cash expense that was paid in a prior Test Period and (y) any non-cash charges
and expenses that result in an accrual of a reserve for cash charges in any
future Test Period that Borrower elects not to add back in the current Test
Period (it being understood that reserves may be charged in the current Test
Period or when paid, as reasonably determined by Borrower)) of Borrower and its
Restricted Subsidiaries for such Test Period; provided that if any such non-cash
charges or expenses represent an accrual of a reserve for potential cash items
in any future Test Period, the cash payment in respect thereof in such future
Test Period shall be subtracted from Consolidated EBITDA to the extent Borrower
elected to previously add back such amounts to Consolidated EBITDA; (v) any
Pre-Opening Expenses; (vi) the amount of any restructuring charges or reserve
(including those relating to severance, relocation costs and one-time
compensation charges), costs incurred in connection with any non-recurring
strategic initiatives, other business optimization expenses (including incentive
costs and expenses relating to business optimization programs and signing,
retention and completion bonuses) and any unusual or non- recurring charges or
items of loss or expense (including, without limitation, losses on asset sales
(other than asset sales in the ordinary course of business)); (vii) any charges,
fees and expenses (or any amortization thereof) (including, without limitation,
all legal, accounting, advisory or other transaction-related fees, charges,
costs and expenses and any bonuses or success fee payments related to the
Transactions) related to the Transactions, any Permitted Acquisition or
Investment (including any other Acquisition) or disposition (or any such
proposed acquisition, Investment or disposition) (including amortization or
write offs of debt issuance or deferred financing costs, premiums and prepayment
penalties), in each case, whether or not successful;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre017.jpg]
-10- (viii) any losses resulting from mark to market accounting of Swap
Contracts or other derivative instruments; and (ix) the aggregate amount of
accrued and unpaid Management Fees and IP Licensing Fees; provided that the cash
payment in respect of such accrued and unpaid Management Fees and IP Licensing
Fees in any future Test Period shall be subtracted from Consolidated EBITDA in
such Test Period to the extent Borrower elected to previously add back such
amounts to Consolidated EBITDA; minus (b) in each case to the extent included in
calculating such Consolidated Net Income: (i) non-cash items increasing such
Consolidated Net Income for such Test Period, other than the accrual of revenue
in the ordinary course of business, and other than any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges for
any prior Test Period subsequent to the issue date which was not added back to
Consolidated EBITDA when accrued; (ii) the amount of any gains resulting from
mark to market accounting of Swap Contracts or other derivative instruments;
plus (c) the amount of cost savings, operating expense reductions and synergies
projected by Borrower in good faith to be realized as a result of specified
actions taken or with respect to which steps have been initiated (in the good
faith determination of Borrower) during such Test Period (or with respect to
Specified Transactions, are reasonably expected to be initiated within fifteen
(15) months of the closing date of the Specified Transaction), including in
connection with any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized during the entirety of such Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that (i) a
duly completed Officer’s Certificate of Borrower shall be delivered to
Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certifying that such savings, operating expense
reductions and synergies are reasonably expected to be realized within fifteen
(15) months of the taking of such specified actions and are factually
supportable in the good faith judgment of Borrower, (ii) such actions are to be
taken within fifteen (15) months after the consummation of such Specified
Transaction, restructuring or implementation of an initiative that is expected
to result in such cost savings, expense reductions or synergies, (iii) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (c) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such Test Period, and (iv) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (c) to the extent more than fifteen (15) months have elapsed after
the specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies; provided, that the aggregate amount
of additions made to Consolidated EBITDA for any Test Period pursuant to this
clause (c) and Section 1.06(c) shall not (i) exceed 20.0% of Consolidated EBITDA
for such Test Period (after giving effect to this clause (c) and Section
1.06(c)) or (ii) be duplicative of one another; plus (d) to the extent not
included in Consolidated Net Income, the amount of business interruption
insurance proceeds received during such Test Period or after such Test Period
and on or prior to the date the calculation is made with respect to such Test
Period, attributable to any property which has been closed or had operations
curtailed for such Test Period; provided that such amount of insurance proceeds
shall only be included pursuant to this clause (d) to the extent of the amount
of insurance proceeds plus Consolidated EBITDA attributable to such property for
such Test Period (without giving effect to this clause (d)) does not exceed
Consolidated EBITDA attributable to such property during the most recently
completed four fiscal quarters for which financial results are available that
such property was fully operational (or if such property has not been fully
operational for four consecutive fiscal quarters for which financial results are
available prior to such closure or curtailment, the Consolidated EBITDA
attributable to such property during the Test Period prior to such closure or
curtailment (for which financial results are available) annualized over four
fiscal quarters); plus



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre018.jpg]
-11- (e) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
above for any previous Test Period and not added back. Consolidated EBITDA shall
be further adjusted: (A) to include the Consolidated EBITDA of (i) any Person,
property, business or asset (including a management agreement or similar
agreement) (other than an Unrestricted Subsidiary) acquired by Borrower or any
Restricted Subsidiary during such Test Period and (ii) any Unrestricted
Subsidiary that is revoked and converted into a Restricted Subsidiary during
such Test Period, in each case, based on the Consolidated EBITDA of such Person
(or attributable to such property, business or asset) for such period (including
the portion thereof occurring prior to such acquisition or Revocation),
determined as if references to Borrower and its Restricted Subsidiaries in
Consolidated Net Income and other defined terms therein were to such Person and
its Subsidiaries; (B) to exclude the Consolidated EBITDA of (i) any Person,
property, business or asset (other than an Unrestricted Subsidiary) sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by Borrower or any Restricted Subsidiary during such Test Period and
(ii) any Restricted Subsidiary that is designated as an Unrestricted Subsidiary
during such Test Period, in each case based on the actual Consolidated EBITDA of
such Person for such period (including the portion thereof occurring prior to
such sale, transfer, disposition, closing, classification or conversion),
determined as if references to Borrower and its Restricted Subsidiaries in
Consolidated Net Income and other defined terms therein were to such Person and
its Subsidiaries; (C) for any Development Financing Initial Fiscal Quarter and
each of the immediately succeeding two fiscal quarters thereafter, by
multiplying the Consolidated EBITDA attributable to the applicable Expansion
Capital Expenditure or Development Project (as determined by Borrower in good
faith) in respect of such three fiscal quarters by: (x) 4 (with respect to the
first such quarter), (y) 2 (with respect to the first two such quarters), and
(z) 4/3 (with respect to the first three such quarters) and, for the avoidance
of doubt, excluding Consolidated EBITDA attributable to such applicable
Expansion Capital Expenditures or Development Project for the fiscal quarter
immediately preceding such Development Financing Initial Fiscal Quarter when
calculating Consolidated EBITDA during any such three fiscal quarters; (D) for
the fiscal quarter in which the Initial Test Date occurs and each of the
immediately succeeding two fiscal quarters thereafter, by adding to Consolidated
EBITDA (x) $200.0 million (for the first such quarter), (y) $130.0 million (for
the second such quarter), and (z) $70.0 million (for the third such quarter);
(E) in any fiscal quarter during which a purchase of property that prior to such
purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two (2)
(in the case of the second quarter following such purchase) and (d) one (1) (in
the case of the third quarter following such purchase), all as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries; and (F) to
exclude the Consolidated EBITDA attributable to Restricted Subsidiaries that are
not Guarantors, to the extent the Consolidated EBITDA attributable to such
Persons exceeds 20% of Consolidated EBITDA for Borrower and its Restricted
Subsidiaries for such Test Period (calculated after giving effect to such
limitation); provided that, with respect to any Restricted Subsidiary that is
not required to become a Guarantor pursuant to this Agreement solely as a result
of any applicable Gaming Laws or Gaming Approvals, such limitation shall not
apply until the date that is ninety (90) days after the date such Restricted
Subsidiary would have otherwise been required to become a Guarantor; provided,
further, that from and after the Wynn Las Vegas Reorganization, and prior to the
Wynn Las Vegas 2020 and 2022 Note Repayment, this clause (F) shall not apply to
the Wynn Las Vegas Entities.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre019.jpg]
-12- “Consolidated Indebtedness” shall mean, as at any date of determination,
(a) the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than (x) any such Indebtedness that has been Discharged and
(y) Intercompany Contribution Indebtedness) on such date, in an amount that
would be reflected on a balance sheet on such date prepared on a consolidated
basis in accordance with GAAP, consisting of Indebtedness for borrowed money,
obligations in respect of Capital Leases, purchase money Indebtedness,
Indebtedness of the kind described in clause (d) of the definition of
“Indebtedness,” Indebtedness evidenced by promissory notes and similar
instruments and Contingent Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (iii) below) minus (b)
Development Financing (excluding Development Financing to the extent proceeds
thereof consist of Unrestricted Cash that was deducted from Consolidated
Indebtedness for purposes of determining the Consolidated Senior Secured Net
Leverage Ratio pursuant to the definitions thereof, if any); provided that (i)
Consolidated Indebtedness shall not include (A) Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) (A) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries or (B) pursuant to clause
(G) of the definition of Consolidated EBITDA (provided that in the case of this
clause (ii)(B), such Indebtedness is not guaranteed by any Credit Party), (iii)
Consolidated Indebtedness shall not include Contingent Obligations, provided,
however, that if and when any such Contingent Obligation is demanded for payment
from Borrower or any of its Restricted Subsidiaries, then the amounts of such
Contingent Obligation shall be included in such calculations, and (iv) the
amount of Consolidated Indebtedness, in the case of Indebtedness of a Subsidiary
of Borrower that is not a Guarantor and which Indebtedness is not guaranteed by
any Credit Party, shall be reduced by an amount directly proportional to the
amount by which Consolidated EBITDA was reduced due to the undistributed
earnings of such Subsidiary being excluded from Consolidated Net Income pursuant
to clause (d) thereof. “Consolidated Interest Expense” shall mean, for any Test
Period, the sum of interest expense of Borrower and its Restricted Subsidiaries
for such Test Period as determined on a consolidated basis in accordance with
GAAP, plus, to the extent deducted in arriving at Consolidated Net Income and
without duplication, (a) the interest portion of payments on Capital Leases, (b)
amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) payments made under Swap Contracts relating to interest rates
with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder. “Consolidated Net Income” shall mean, for any Test Period,
the aggregate of the net income of Borrower and its Restricted Subsidiaries for
such Test Period, on a consolidated basis, determined in accordance with GAAP;
provided that, without duplication: (a) any gain or loss (together with any
related provision for taxes thereon) realized in connection with (i) any asset
sale or (ii) any disposition of any securities by such Person or any of its
Restricted Subsidiaries shall be excluded; (b) any extraordinary gain or loss
(together with any related provision for taxes thereon) shall be excluded; (c)
the net income of any Person that (i) is not a Restricted Subsidiary, (ii) is
accounted for by the equity method of accounting, (iii) is an Unrestricted
Subsidiary or (iv) is a Restricted Subsidiary (or former



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre020.jpg]
-13- Restricted Subsidiary) with respect to which a Trigger Event has occurred
following the occurrence and during the continuance of such Trigger Event shall
be excluded; provided that Consolidated Net Income of Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments (including management fees) that are actually
paid or are payable in cash to Borrower or a Restricted Subsidiary thereof in
respect of such period by such Persons (or to the extent converted into cash);
(d) the undistributed earnings of any Subsidiary of Borrower that is not a
Guarantor to the extent that, on the date of determination the payment of cash
dividends or similar cash distributions by such Subsidiary (or loans or advances
by such subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary shall be excluded, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been waived; provided that Consolidated Net Income of
Borrower and its Restricted Subsidiaries shall be increased by the amount of
dividends or distributions or other payments (including management fees) that
are actually paid or are payable in cash to Borrower or a Restricted Subsidiary
(not subject to such restriction) thereof in respect of such period by such
Subsidiaries (or to the extent converted into cash); provided, that from and
after the Wynn Las Vegas Reorganization this clause (d) shall not apply to the
Wynn Las Vegas Entities; (e) any goodwill or other asset impairment charges or
other asset write-offs or write downs, including any resulting from the
application of Accounting Standards Codification Nos. 350 and No. 360, and any
expenses or charges relating to the amortization of intangibles as a result of
the application of Accounting Standards Codification No. 805, shall be excluded;
(f) any non-cash charges or expenses related to the repurchase of stock options
to the extent not prohibited by this Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded; (g) the
cumulative effect of a change in accounting principles shall be excluded; (h)
any expenses or reserves for liabilities shall be excluded to the extent that
Borrower or any of its Restricted Subsidiaries is entitled to indemnification
therefor under binding agreements; provided that any such liabilities for which
Borrower or any of its Restricted Subsidiaries is not actually indemnified shall
reduce Consolidated Net Income for the period in which it is determined that
Borrower or such Restricted Subsidiary will not be indemnified (to the extent
such liabilities would otherwise reduce Consolidated Net Income without giving
effect to this clause (h)); (i) losses, to the extent covered by insurance and
actually reimbursed, or, so long as Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; (j)
gains and losses resulting solely from fluctuations in currency values and the
related tax effects shall be excluded, and charges relating to Accounting
Standards Codification Nos. 815 and 820 shall be excluded; and (k) the net
income (or loss) of a Restricted Subsidiary that is not a Wholly Owned
Subsidiary shall be included in an amount proportional to Borrower’s economic
ownership interest therein. “Consolidated Senior Secured Net Leverage Ratio”
shall mean, as of any date of determination, the ratio of (a) (i) Consolidated
Indebtedness of Borrower and its Restricted Subsidiaries that is secured by
Liens on property or assets of Borrower or its Restricted Subsidiaries as of
such date (other than (x) any such Consolidated



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre021.jpg]
-14- Indebtedness that is expressly subordinated in right of payment to the
Obligations pursuant to a written agreement and (y) any such Consolidated
Indebtedness that, from and after the Wynn Las Vegas Reorganization, benefits
from the Wynn Las Vegas Pledge (but is not otherwise secured by any Liens on
property or assets of Borrower or its Restricted Subsidiaries as of such date))
minus (ii) Unrestricted Cash to (b) Consolidated EBITDA for the Test Period most
recently ended prior to such date; provided, that for purposes of calculating
the Consolidated Senior Secured Net Leverage Ratio, Consolidated EBITDA for the
fiscal quarter in which a Qualifying Act of Terrorism shall have occurred and
the next two succeeding fiscal quarters thereafter shall, in each case, be the
greater of (1) Substituted Consolidated EBITDA and (2) actual Consolidated
EBITDA for such fiscal quarter. “Contingent Obligation” shall mean, as to any
Person, any obligation of such Person guaranteeing or intended to guarantee any
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any lease guarantees executed by any Company in
the ordinary course of business. The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated potential liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject. “Covenant Suspension
Period” shall mean the period commencing on the date of any Qualifying Act of
Terrorism and continuing until (and including) the last day of the second full
fiscal quarter following the fiscal quarter in which the Qualifying Act of
Terrorism occurs; provided, however, that if a separate and distinct Qualifying
Act of Terrorism occurs during any Covenant Suspension Period, such Covenant
Suspension Period shall continue until (and including) the last day of the
second full fiscal quarter following the fiscal quarter in which such subsequent
Qualifying Act of Terrorism shall occur. Notwithstanding the foregoing, Borrower
may, in its sole discretion, elect that any Covenant Suspension Period end on
any date prior to the date that such Covenant Suspension Period would otherwise
end absent such election. “Covered Taxes” shall mean (a) all Taxes imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under this Agreement, any Note, any Guarantee or any other Credit
Document and (b) to the extent not otherwise described in the foregoing clause
(a), Other Taxes; other than, in the case of clause (a) or (b), Excluded Taxes.
“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant
to a Refinancing Amendment (including, without limitation, Other Term Loans and
Other Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity and, except in the
case of any Indebtedness consisting of a revolving credit facility, a Weighted
Average Life to Maturity equal to or greater than the Refinanced Debt (provided
that the stated maturity or Weighted Average Life



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre022.jpg]
-15- to Maturity may be shorter if the stated maturity of any principal payment
(including any amortization payments) is not earlier than the earlier of (1) the
stated maturity of such Indebtedness in effect prior to such refinancing or (2)
91 days after the Final Maturity Date in effect at the time of issuance), (ii)
such Indebtedness shall not have a greater principal amount than the principal
amount of the Refinanced Debt, plus, accrued interest, fees and premiums (if
any) thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any upfront fees and
original issue discount), (v) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, not materially more
restrictive than the terms set forth in this Agreement, (vi) Borrower shall be
the sole borrower thereunder and no Subsidiary of Borrower shall guaranty such
Indebtedness unless such Subsidiary is also a Guarantor hereunder, and (vii)
such Indebtedness shall not be secured by any Liens, except Liens on the
Collateral. “Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c)
the L/C Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Extension
Amendment, (h) the Completion Guaranty, (i) any Subordination Agreement and (j)
each other agreement entered into by any Credit Party with Administrative Agent,
Collateral Agent and/or any Lender, in connection herewith or therewith
evidencing or governing the Obligations (other than the Fee Letter), all as
amended from time to time, but shall not include a Swap Contract or Cash
Management Agreement. “Credit Parties” shall mean Borrower and the Guarantors.
“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract). “Creditor” shall mean each of (a) each Agent, (b) each L/C Lender and
(c) each Lender. “Cure Expiration Date” has the meaning assigned to such term in
Section 11.03. “DB” shall mean Deutsche Bank AG New York Branch. “Debt Fund
Affiliate Lender” shall mean a Lender that is an Affiliate of Borrower that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and for which neither Wynn Resorts nor its Subsidiaries, directly or
indirectly, possesses the power to direct or cause the direction of the
investment policies of such entity. “Debt Issuance” shall mean the incurrence by
Borrower or any Restricted Subsidiary of any Indebtedness after the Closing Date
(other than as permitted by Section 10.01). The issuance or sale of any debt
instrument convertible into or exchangeable or exercisable for any Equity
Interests shall be deemed a Debt Issuance for purposes of Section 2.10(a).
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre023.jpg]
-16- “Declined Amounts” shall have the meaning given to such term in Section
2.10(b). “Default” shall mean any event or condition that constitutes an Event
of Default or that would become, with notice or lapse of time or both, an Event
of Default. “Default Rate” shall mean a per annum rate equal to, (i) in the case
of principal on any Loan, the rate which is 2% in excess of the rate borne by
such Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding). “Defaulting Lender” shall mean,
subject to Section 2.14(b), any Lender that (i) has failed to (A) fund all or
any portion of its Loans within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender has notified
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing), or
(B) comply with its obligations under this Agreement to make a payment to the
L/C Lender in respect of a L/C Liability, and/or make a payment to a Lender of
any amount required to be paid to it hereunder, in each case within two (2)
Business Days of the date when due, (ii) has notified Borrower, Administrative
Agent or an L/C Lender in writing, or has stated publicly, that it will not
comply with any such funding obligation hereunder, unless such writing or
statement states that such position is based on such Lender’s good faith
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), or
has defaulted generally (excluding bona fide disputes) on its funding
obligations under other loan agreements or credit agreements or other similar
agreements, (iii) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company or (iv) any Lender that has, for
three or more Business Days after written request of Administrative Agent or
Borrower, failed to confirm in writing to Administrative Agent and Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iv)
upon Administrative Agent’s and Borrower’s receipt of such written
confirmation). Any determination of a Defaulting Lender under clauses (i)
through (iv) above will be conclusive and binding absent manifest error.
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory is, or whose government is, the subject of any
Sanction broadly prohibiting dealings with such government, country, or
territory, including, without limitation, currently, Cuba, Iran, Burma, North
Korea, Sudan and Syria. “Designated Non-Cash Consideration” shall mean the fair
market value of non-cash consideration received by Borrower or any of its
Restricted Subsidiaries in connection with an Asset Sale that is so designated
as Designated Non-Cash Consideration pursuant to an Officers’ Certificate
setting forth the basis of such valuation, executed by a financial officer of
Borrower, minus the amount of cash or Cash Equivalents received in connection
with a subsequent sale of or collection on such Designated Non-Cash
Consideration. “Designation” has the meaning set forth in Section 9.12(a).
“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).
“Development Financing” shall mean, without duplication, the aggregate principal
amount (not to exceed $500.0 million at any time prior to the Initial Test
Date), of outstanding Indebtedness (including Indebtedness hereunder), the
proceeds of which, at the time of determination, as certified by a Responsible
Officer of Borrower, are pending application and are intended to be used to
fund, or have previously been applied to, in each case, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) Investments in or
Capital Expenditures or other expenditures with respect to a Development Project
or (iii) interest, fees or related charges with respect to such Indebtedness;
provided that (A) Borrower or the Restricted Subsidiary or other Person that
owns assets subject to the Expansion Capital Expenditure or Development Project,
as applicable, has not at any time abandoned development efforts with respect to
such Expansion Capital Expenditure or Development Project, as



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre024.jpg]
-17- applicable, for a period in excess of 90 consecutive days (other than as a
result of a force majeure event or inability to obtain requisite Gaming
Approvals or other governmental authorizations, so long as, in the case of any
such Gaming Approvals or other governmental authorizations, Borrower or a
Restricted Subsidiary or other applicable Person is diligently pursuing such
Gaming Approvals or governmental authorizations) and (B) no such Indebtedness
shall constitute Development Financing from and after the second full fiscal
quarter following the fiscal quarter in which occurs the earlier of (x) opening
of the applicable Expansion Capital Expenditures (or the business represented
thereby) or Development Project to the general public for business and (y)
completion of construction of the applicable Expansion Capital Expenditures or
Development Project (such second full fiscal quarter, the “Development Financing
Initial Fiscal Quarter”). “Development Financing Initial Fiscal Quarter” shall
have the meaning assigned to such term in the definition of “Development
Financing.” “Development Project” shall mean any Facility under development
(excluding the Wynn Massachusetts Project) directly or indirectly by (a)
Borrower or any of its Restricted Subsidiaries, (b) any Joint Ventures in which
Borrower or any of its Restricted Subsidiaries, directly or indirectly, has
control or with whom it has a management or similar contract and in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (c) other Persons with
respect to which Borrower or any of its Restricted Subsidiaries has (directly or
indirectly through Subsidiaries) entered into a management or similar contract
and such contract remains in full force and effect at the time of such
determination. “Discharged” shall mean Indebtedness that has been defeased
(pursuant to a contractual or legal defeasance) or discharged pursuant to the
prepayment or deposit of amounts sufficient to satisfy such Indebtedness as it
becomes due or irrevocably called for redemption (and regardless of whether such
Indebtedness constitutes a liability on the balance sheet of the obligors
thereof); provided, however, that the Indebtedness shall be deemed Discharged if
the payment or deposit of all amounts required for defeasance or discharge or
redemption thereof have been made even if certain conditions thereto have not
been satisfied, so long as such conditions are reasonably expected to be
satisfied within 95 days after such prepayment or deposit. “Discount Range”
shall have the meaning provided in Exhibit N hereto. “Disinterested Director”
shall mean, with respect to any person and transaction, a member of the Board of
Directors of such person who does not have any material direct or indirect
financial interest in or with respect to such transaction. “Disqualification”
shall mean, with respect to any Lender: (a) the failure of that person timely to
file pursuant to applicable Gaming Laws (i) any application requested of that
person by any Gaming Authority in connection with any licensing required of that
person as a lender to Borrower; or (ii) any required application or other papers
in connection with determination of the suitability of that person as a lender
to Borrower; (b) the withdrawal by that person (except where requested or
permitted by the Gaming Authority) of any such application or other required
papers; (c) any finding by a Gaming Authority that there is reasonable cause to
believe that such person may be found unqualified or unsuitable; or (d) any
final determination by a Gaming Authority pursuant to applicable Gaming Laws:
(i) that such person is “unsuitable” as a lender to Borrower; (ii) that such
person shall be “disqualified” as a lender to Borrower; or (iii) denying the
issuance to that person of any license or other approval required under
applicable Gaming Laws to be held by all lenders to Borrower. “Disqualified
Capital Stock” shall mean, with respect to any Person, any Equity Interest of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures (excluding any maturity as the result of an optional redemption
by the issuer thereof) or is mandatorily redeemable or redeemable at the sole
option of the holder thereof (other than solely (x) for Qualified Capital Stock
or upon a sale of assets, casualty event or a change of control, in each case,
subject to the prior payment in full of the Obligations, (y) as a result of a
redemption required by Gaming Law or (z) as a result of a redemption that by the
terms of such Equity Interest is contingent upon such redemption not being
prohibited by this Agreement), pursuant to a sinking fund obligation or
otherwise (other than solely for Qualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre025.jpg]
-18- whole or in part, on or prior to the date that is 181 days after the Final
Maturity Date then in effect at the time of issuance thereof. “Disqualified
Lenders” shall mean such Persons that have been specified in writing to the
Administrative Agent (it being understood that the Administrative Agent will
distribute the list of such Persons to the Lenders) (a) at least 10 Business
Days prior to the Closing Date as being “Disqualified Lenders” and (b) within 10
Business Days after the end of each fiscal quarter, provided, that (i) if no
Persons are specified in writing to the Administrative Agent pursuant to clause
(b) for any fiscal quarter, the Persons specified in writing to the
Administrative Agent with respect to the previous fiscal quarter (or, if no
previous fiscal quarter, pursuant to clause (a) above), shall be deemed to have
been specified in writing to the Administrative Agent for such fiscal quarter,
and (ii) in no event shall any Person be specified in writing to the
Administrative Agent pursuant to clause (b) above at any time that such Person
is a Lender hereunder. “Documentation Agent” means Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in its capacity as documentation agent hereunder. “Dollar
Equivalent” shall mean, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternate Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable L/C Lender, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternate
Currency. “Dollars” and “$” shall mean the lawful money of the United States.
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States, any state thereof or the
District of Columbia. “Eligible Assignee” shall mean and include (i) a
commercial bank, an insurance company, a finance company, a financial
institution, any fund that invests in loans or any other “accredited investor”
(as defined in Regulation D), (ii) solely for purposes of Borrower Loan
Purchases, Borrower and its Restricted Subsidiaries, and (iii) so long as in
compliance with Sections 13.05(e) and (f), as applicable, Affiliate Lenders and
Debt Fund Affiliates; provided, however, that (x) other than as set forth in
clause (ii) of this definition, neither Borrower nor any of Borrower’s
Affiliates or Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee
shall not include any Person that is a Competitor unless consented to in writing
by Borrower and (z) Eligible Assignee shall not include any Person who is a
Defaulting Lender or is subject to a Disqualification. “Employee Benefit Plan”
shall mean an employee benefit plan (as defined in Section 3(3) of ERISA) that
is maintained or contributed to by Borrower or any of its Restricted
Subsidiaries. “Encore at Wynn Las Vegas” means the hotel tower, casino facility
and retail and convention space that is part of Wynn Las Vegas and called
“Encore at Wynn Las Vegas.” “Environment” shall mean ambient air, surface water
and groundwater (including potable water, navigable water and wetlands), the
land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law. “Environmental Action” shall mean
(a) any notice, claim, demand or other written or, to the knowledge of any
Responsible Officer of Borrower, oral communication alleging liability of
Borrower or any of its Restricted Subsidiaries for investigation, remediation,
removal, cleanup, response, corrective action or other costs, damages to natural
resources, personal injury, property damage, fines or penalties resulting from,
related to or arising out of (i) the presence, Release or threatened Release in
or into the Environment of Hazardous Material at any location or (ii) any
violation of Environmental Law, and shall include, without limitation, any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to human health, safety or the Environment arising under Environmental
Law and (b) any investigation, monitoring, removal or



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre026.jpg]
-19- remedial activities undertaken by or on behalf of Borrower or any of its
Restricted Subsidiaries, arising under Environmental Law whether or not such
activities are carried out voluntarily. “Environmental Law” shall mean any and
all applicable treaties, laws, statutes, ordinances, regulations, rules,
decrees, judgments, orders, consent orders, consent decrees and other binding
legal requirements, and the common law, relating to protection of public health
or the Environment, the Release or threatened Release of Hazardous Material,
natural resources or natural resource damages, or occupational safety or health.
“Equity Contribution” shall mean the Pre-Closing Equity Contribution and the
Post-Closing Equity Contribution. “Equity Contribution Threshold” means $300.0
million. “Equity Interests” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents, including membership or
member’s interests (however designated, whether voting or non-voting), of equity
of such Person, including, if such Person is a partnership, partnership
interests (whether general or limited) and any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date; provided, however, that a debt
instrument convertible into or exchangeable or exercisable for any Equity
Interests or Swap Contracts entered into as a part of, or in connection with, an
issuance of such debt instrument shall not be deemed an Equity Interest. “Equity
Issuance” shall mean (a) any issuance or sale after the Closing Date by Borrower
of any Equity Interests (including any Equity Interests issued upon exercise of
any Equity Rights) or any Equity Rights, or (b) the receipt by Borrower after
the Closing Date of any capital contribution (whether or not evidenced by any
Equity Interest issued by the recipient of such contribution). The issuance or
sale of any debt instrument convertible into or exchangeable or exercisable for
any Equity Interests shall be deemed a Debt Issuance and not an Equity Issuance
for purposes of the definition of Equity Issuance Proceeds; provided, however,
that such issuance or sale shall be deemed an Equity Issuance upon the
conversion or exchange of such debt instrument into Equity Interests. “Equity
Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith. “Equity Rights” shall mean, with respect to any Person,
any then-outstanding subscriptions, options, warrants, commitments, preemptive
rights or agreements of any kind (including any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of any additional
Equity Interests of any class, or partnership or other ownership interests of
any type in, such Person; provided, however, that a debt instrument convertible
into or exchangeable or exercisable for any Equity Interests shall not be deemed
an Equity Right. “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended from time to time. “ERISA Entity” shall mean any member of
an ERISA Group. “ERISA Event” shall mean (a) any “reportable event,” as defined
in Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than an event for which the 30-day notice requirement is
waived); (b) with respect to any Pension Plan, the failure to satisfy the
minimum funding standard under Section 412 of the Code and Section 302 of ERISA,
whether or not waived, the failure by any ERISA Entity to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the incurrence by any ERISA Entity of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan; (d) the receipt by
any ERISA Entity from the PBGC or a plan administrator of any notice indicating
an intent to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan; (e) the occurrence of any event or condition which



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre027.jpg]
-20- would reasonably constitute grounds under ERISA for the termination of or
the appointment of a trustee to administer, any Pension Plan; (f) the incurrence
by any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (g) the receipt by an
ERISA Entity of any notice concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is insolvent or in
reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA; (h) a failure by any ERISA Entity to pay when due (after expiration of
any applicable grace period) any installment payment with respect to withdrawal
liability under Section 4201 of ERISA; (i) the withdrawal of any ERISA Entity
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
such ERISA Entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (j) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to any ERISA
Entity. “ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries
and all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with Borrower and its Restricted Subsidiaries, are treated as a single employer
under Section 414(b) or (c) of the Code. “Events of Default” has the meaning set
forth in Section 11.01. “Excess Cash Flow” shall mean, for any fiscal year of
Borrower, an amount, if positive, equal to (without duplication): (a)
Consolidated Net Income; plus (b) an amount equal to the amount of all non-cash
charges or losses (including write-offs or write- downs, depreciation expense
and amortization expense including amortization of goodwill and other
intangibles) to the extent deducted in arriving at such Consolidated Net Income
(excluding any such non-cash expense to the extent that it represents an accrual
or reserve for potential cash charge in any future period or amortization of a
prepaid cash charge that was paid in a prior period and that did not reduce
Excess Cash Flow at the time paid); plus (c) the decrease, if any, in Working
Capital from the beginning of such period to the end of such period (for the
avoidance of doubt, an increase in negative Working Capital is a decrease in
Working Capital); plus (d) any amounts received from the early extinguishment of
Swap Contracts that are not included in Consolidated Net Income; minus (e) the
increase, if any, of Working Capital from the beginning of such period to the
end of such period; minus (f) any amounts paid in connection with the early
extinguishment of Swap Contracts that are not included in Consolidated Net
Income; minus (g) the amount of Capital Expenditures made in cash during such
period, except to the extent financed with the proceeds of Indebtedness, Asset
Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus (h)
the amount of principal payments of the Loans, Other Applicable Indebtedness and
Other First Lien Indebtedness of Borrower and its Restricted Subsidiaries
(excluding repayments of Revolving Loans or other revolving indebtedness, except
to the extent the Revolving Commitments or commitments in respect of such other
revolving debt, as applicable, are permanently reduced in connection with such
repayments), in each case, except to the extent financed with the proceeds of
Indebtedness, Asset Sales or Casualty Events (to the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre028.jpg]
-21- extent such proceeds did not increase Consolidated Net Income) of Borrower
or its Restricted Subsidiaries; minus (i) the amount of Investments made during
such period pursuant to Section 10.04 (other than Sections 10.04(a), (b), (c),
(d), (e), (f) (except to the extent such amount increased Consolidated Net
Income), (g), (h) (to the extent not taken into account in arriving at
Consolidated Net Income), (j), (k), (l), (o), (p), (r), (s), (x) and (y)),
except to the extent financed with the proceeds of Indebtedness (other than
Revolving Loans), Asset Sales or Casualty Events (to the extent such proceeds
did not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus (j) the amount of all non-cash gains to the extent included
in arriving at such Consolidated Net Income (excluding any such non-cash gain to
the extent it represents the reversal of an accrual or reserve for a potential
cash loss in any prior period); minus (k) any expenses or reserves for
liabilities to the extent that Borrower or any Restricted Subsidiary is entitled
to indemnification or reimbursement therefor under binding agreements or
insurance claims therefor to the extent Borrower has not received such indemnity
or reimbursement payment, in each case, to the extent not taken into account in
arriving at Consolidated Net Income. “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
promulgated thereunder. “Excluded Designation” has the meaning set forth in
Section 9.13(a). “Excluded Immaterial Subsidiaries” has the meaning set forth in
Section 9.13(a). “Excluded Information” shall have the meaning provided in
Section 12.07(b). “Excluded Subsidiary” shall mean (a) any Unrestricted
Subsidiary, (b) any Immaterial Subsidiary, (c) any Foreign Subsidiary or CFC
Holdco, (d) any Subsidiary that is prohibited by applicable law, rule or
regulation (including, without limitation, any Gaming Laws) or by any agreement,
instrument or other undertaking to which such Subsidiary is a party or by which
it or any of its property or assets is bound from guaranteeing the Obligations;
provided that any such agreement, instrument or other undertaking (i) is in
existence on the Closing Date and listed on Schedule 1.01(b) (or, with respect
to a Subsidiary acquired after the Closing Date, as of the date of such
acquisition) and (ii) in the case of a Subsidiary acquired after the Closing
Date, was not entered into in connection with or anticipation of such
acquisition, (e) any Subsidiary with respect to which guaranteeing the
Obligations would require consent, approval, license or authorization from any
Governmental Authority (including, without limitation, any Gaming Authority),
unless such consent, approval, license or authorization has been received and is
in effect, (f) from and after the Wynn Las Vegas Reorganization, but prior to
the Wynn Las Vegas 2020 and 2022 Note Repayment, the Wynn Las Vegas Entities,
(g) each Subsidiary that is not a Wholly Owned Subsidiary (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary) and (h) any other Subsidiary
with respect to which, in the reasonable judgment of Administrative Agent (which
shall be confirmed in writing by notice to Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom. “Excluded Swap Obligation” shall mean, with respect to any Guarantor,
(x) as it relates to all or a portion of the Guarantee of such Guarantor, any
Swap Obligation if, and to the extent that, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre029.jpg]
-22- Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal. “Excluded Taxes” shall
mean any of the following Taxes imposed on or with respect to any Agent or
Lender or required to be withheld or deducted from any payment to any Agent or
Lender: (a) income, franchise or branch profits Taxes imposed on or measured by
net income or net profits (however denominated), in each case, (i) imposed by
any jurisdiction as a result of such recipient being organized under the laws
of, having its principal office located in or, in the case of any Lender, having
its Applicable Lending Office located in the jurisdiction imposing such Tax, or
(ii) that are Other Connection Taxes, (b) in the case of any Lender, other than
an assignee pursuant to a request by Borrower under Section 2.11(a), any U.S.
federal withholding tax that is imposed on amounts payable to such Person under
the laws in effect at the time such Person becomes a party to this Agreement (or
designates a new Applicable Lending Office), except to the extent that such
Person (or its assignor, if any) was entitled, immediately prior to the
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Tax pursuant
to Section 5.06(a), (c) Taxes attributable to such Lender’s failure to comply
with Sections 5.06(b) or (d) and (d) any Taxes imposed under FATCA. “Executive
Order” has the meaning set forth in Section 8.22(a). “Existing Revolving Loans”
shall have the meaning provided in Section 2.13(b). “Existing Revolving Tranche”
shall have the meaning provided in Section 2.13(b). “Existing Term Loan Tranche”
shall have the meaning provided in Section 2.13(a). “Existing Tranche” shall
mean any Existing Term Loan Tranche or Existing Revolving Tranche. “Expansion
Capital Expenditures” shall mean any capital expenditure by Borrower or any of
its Restricted Subsidiaries in respect of the purchase or other acquisition of
any fixed or capital assets or the refurbishment of existing assets or
properties that, in Borrower’s reasonable determination, adds to or improves (or
is reasonably expected to add to or improve) the property of Borrower and its
Restricted Subsidiaries, excluding any such capital expenditures fully financed
with Net Available Proceeds of an Asset Sale or Casualty Event and excluding
capital expenditures made in the ordinary course made to maintain, repair,
restore or refurbish the property of Borrower and its Restricted Subsidiaries in
its then existing state or to support the continuation of such Person’s day to
day operations as then conducted. “Extended Revolving Commitments” shall have
the meaning provided in Section 2.13(b). “Extended Revolving Loans” shall have
the meaning provided in Section 2.13(b). “Extended Term Loans” shall have the
meaning provided in Section 2.13(a). “Extending Lender” shall have the meaning
provided in Section 2.13(c). “Extension Amendment” shall have the meaning
provided in Section 2.13(d). “Extension Date” shall mean any date on which any
Existing Term Loan Tranche or Existing Revolving Tranche is modified to extend
the related scheduled maturity date(s) in accordance with Section 2.13 (with
respect to the Lenders under such Existing Term Loan Tranche or Existing
Revolving Tranche which agree to such modification). “Extension Election” shall
have the meaning provided in Section 2.13(c).



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre030.jpg]
-23- “Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request. “Extension Tranche” shall mean all Extended Term Loans of the
same tranche or Extended Revolving Commitments of the same tranche that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Term Loans or Extended Revolving Commitments, as applicable,
provided for therein are intended to be a part of any previously established
Extension Tranche). “Facility” shall mean any establishment, facility and other
property or assets ancillary or related thereto or used in connection therewith,
the primary focus of which is, or when completed will be, the hospitality,
gaming, leisure and/or consumer industries (including, without limitation, any
Gaming Facility). “fair market value” shall mean, with respect to any Property,
a price (after taking into account any liabilities relating to such Property),
as determined in good faith by Borrower, that could be negotiated in an arm’s-
length free market transaction, for cash, between a willing seller and a willing
and able buyer, neither of which is under any compulsion to complete the
transaction. “Fair Share” has the meaning set forth in Section 6.10. “Fair Share
Shortfall” has the meaning set forth in Section 6.10. “FATCA” shall mean
Sections 1471 through 1474 of the Code as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with) and any regulations thereunder or official
governmental interpretations thereof, any agreements entered into pursuant to
current Section 1471(b) of the Code (or any amended or successor version
described above), any intergovernmental agreements (and any related laws,
regulations or official guidance) implementing the foregoing. “Federal Funds
Rate” shall mean, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, however, that (a) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of recognized standing, as
determined by Administrative Agent. “Fee Letter” shall mean the fee letter
agreement dated as of the date hereof, between Borrower and Administrative
Agent. “Final Maturity Date” shall mean the latest of the latest R/C Maturity
Date, the Term Facility Maturity Date, the latest final maturity date applicable
to any Extended Term Loans, the latest final maturity date applicable to any
Extended Revolving Commitments, the latest final maturity date applicable to any
Other Term Loans and the latest final maturity date applicable to any Other
Revolving Loans. “Financial Maintenance Covenant” shall mean the covenant set
forth in Section 10.08(a). “Fitch” shall mean Fitch Ratings Inc., or any
successor entity thereto. “Flood Insurance Laws” shall mean, collectively, (a)
the National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor
statute thereto and (d) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre031.jpg]
-24- “Foreign Lender” shall mean a Lender that is not a U.S. Person. “Foreign
Subsidiary” shall mean any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof, or the District of
Columbia. “Funding Credit Party” has the meaning set forth in Section 6.10.
“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date). “GAAP” shall mean generally accepted accounting
principles set forth as of the relevant date in the opinions and pronouncements
of the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), including, without limitation,
any Accounting Standards Codifications, which are applicable to the
circumstances as of the date of determination. “Gaming Approval” shall mean any
and all approvals, authorizations, permits, consents, rulings, orders or
directives of any Governmental Authority (including, without limitation, any
Gaming Authority) (a) necessary to enable Borrower or any of its Restricted
Subsidiaries to engage in, operate or manage the casino, gambling or gaming
business or otherwise continue to conduct, operate or manage such business
substantially as is presently conducted, operated or managed or contemplated to
be conducted, operated or managed following the Closing Date (after giving
effect to the Transactions), (b) required by any Gaming Law or (c) necessary as
is contemplated on the Closing Date (after giving effect to the Transactions),
to accomplish the financing and other transactions contemplated hereby after
giving effect to the Transactions. “Gaming Authority” shall mean any
Governmental Authority with regulatory, licensing or permitting authority or
jurisdiction over any gaming business or enterprise or any Gaming Facility or
with regulatory, licensing or permitting authority or jurisdiction over any
gaming operation (or proposed gaming operation) owned, managed, leased or
operated by Borrower or any of its Restricted Subsidiaries. “Gaming Facility”
shall mean any gaming establishment, facility and other property or assets
ancillary or related thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, theaters, parking facilities,
timeshare operations, retail shops, restaurants, other buildings, land, golf
courses and other recreation and entertainment facilities, marinas, vessels and
related equipment. “Gaming Laws” shall mean all applicable provisions of all:
(a) constitutions, treaties, statutes or laws governing Gaming Facilities
(including, without limitation, card club casinos) and rules, regulations, codes
and ordinances of, and all administrative or judicial orders or decrees or other
laws pursuant to which, any Gaming Authority possesses regulatory, licensing,
investigatory or permit authority over gambling, gaming or Gaming Facility
activities conducted, operated or managed by Borrower or any of its Restricted
Subsidiaries within its jurisdiction; (b) Gaming Approvals; and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority. “Gaming License” shall mean any Gaming Approval or other casino,
gambling or gaming license issued by any Gaming Authority covering any Gaming
Facility that permits the licensee to operate a gaming establishment.
“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre032.jpg]
-25- “Gross Adjusted Revenues” shall mean, for any period, the Net Revenues for
the relevant period, plus promotions and discounts provided by Borrower and its
Restricted Subsidiaries during such period calculated in accordance with GAAP.
“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.
“Guaranteed Obligations” has the meaning set forth in Section 6.01. “Guarantors”
shall mean each of the Persons listed on Schedule 1.01(a) attached hereto and
each Wholly Owned Restricted Subsidiary that may hereafter execute a Joinder
Agreement pursuant to Section 9.11, together with their successors and permitted
assigns, and “Guarantor” shall mean any one of them; provided, however, that
notwithstanding the foregoing, Guarantors shall not include any Subsidiary of
Borrower that is an Excluded Subsidiary or any Person that has been released as
a Guarantor in accordance with the terms of the Credit Documents. “Hazardous
Material” shall mean any material, substance, waste, constituent, compound,
pollutant or contaminant including, without limitation, petroleum (including,
without limitation, crude oil or any fraction thereof or any petroleum product
or waste) subject to regulation or which could reasonably be expected to give
rise to liability under Environmental Law. “Immaterial Subsidiary” shall mean,
at any time, any Restricted Subsidiary of Borrower having, together with all
other Immaterial Subsidiaries, tangible assets with an aggregate fair market
value of less than the Immaterial Subsidiary Threshold Amount as of the most
recent Calculation Date. “Immaterial Subsidiary Threshold Amount” shall mean
$75.0 million. “Impacted Loans” has the meaning set forth in Section 5.02.
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the accretion of original issue
discount or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies. “incur” shall mean, with respect to any Indebtedness or other
obligation of any Person, to create, issue, incur (including by conversion,
exchange or otherwise), permit to exist, assume, guarantee or otherwise become
liable in respect of such Indebtedness or other obligation (and “incurrence,”
“incurred” and “incurring” shall have meanings correlative to the foregoing).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre033.jpg]
-26- in accordance with GAAP; (g) all net obligations of such Person in respect
of Swap Contracts; (h) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances, except obligations in
respect of letters of credit issued in support of obligations not otherwise
constituting Indebtedness shall not constitute Indebtedness except to the extent
such letter of credit is drawn and not reimbursed within five (5) Business Days
of such drawing; (i) all obligations of such Person in respect of Disqualified
Capital Stock; and (j) all Contingent Obligations of such Person in respect of
Indebtedness of others of the kinds referred to in clauses (a) through (i)
above. The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor). The amount of
Indebtedness of the type described in clause (d) shall be calculated based on
the net present value thereof. The amount of Indebtedness of the type referred
to in clause (g) above of any Person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the then termination payment due thereunder by such Person. For the
avoidance of doubt, it is understood and agreed that (x) casino “chips” and
gaming winnings of customers, (y) any obligations of such Person in respect of
Cash Management Agreements and (z) any obligations of such Person in respect of
employee deferred compensation and benefit plans shall not constitute
Indebtedness. “Indemnitee” has the meaning set forth in Section 13.03(b).
“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.” “Initial Test Date” has the meaning set forth in
Section 10.8. “Intellectual Property” has the meaning set forth in Section 8.18.
“Intercompany Contribution Indebtedness” shall mean unsecured Indebtedness
(including unsecured Indebtedness convertible into or exchangeable or
exercisable for any Equity Interests) of Borrower or all or any Restricted
Subsidiaries owed to Wynn Resorts or any other Affiliate of Borrower (other than
Borrower or a Subsidiary of Borrower) that (a) is subject to a Subordination
Agreement or otherwise contains subordination provisions reasonably satisfactory
to Administrative Agent and (b) shall not have a scheduled maturity date or any
scheduled principal payments or be subject to any mandatory redemption,
prepayment, or sinking fund or interest payment, fee payment or similar payment
due prior to the date that is 91 days after the Final Maturity Date then in
effect at the time of issuance. “Interest Period” shall mean, as to each LIBOR
Loan, the period commencing on the date such LIBOR Loan is disbursed or
converted to or continued as a LIBOR Loan and ending on the date one, two, three
or six months thereafter, as selected by Borrower in its Notice of Borrowing or
Notice of Continuation/Conversion, as applicable, or such other period that is
twelve months or less requested by Borrower and consented to by, in the case of
a period that is one month or less, the Administrative Agent and, in all cases
of a period that is twelve months or less but greater than one month, all the
applicable Lenders; provided that: (i) any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (ii) any Interest Period pertaining to LIBOR Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (iii) no Interest Period for a Class shall
extend beyond the maturity date for such Class. Notwithstanding the foregoing,
(x) as to any LIBOR Loan made on a day that is not the last Business Day of a
calendar month, Borrower may select an Interest Period that shall commence on
the date on which such Loan is



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre034.jpg]
-27- made and expire on the last Business Day of such calendar month and
thereafter revert to the Interest Period selected in compliance with the
foregoing, and (y) as to any LIBOR Loan made, or continued or converted pursuant
to Section 2.09, prior to the expiration of the Term Facility Availability
Period, Borrower may select an Interest Period that expires on the last Business
Day of the Term Facility Availability Period and thereafter revert to the
Interest Period selected in compliance with the foregoing. “Interest Rate
Protection Agreement” shall mean, for any Person, an interest rate swap, cap or
collar agreement or similar arrangement between such Person and one or more
financial institutions providing for the transfer or mitigation of interest
risks either generally or under specific contingencies. “Investments” of any
Person shall mean (a) any loan or advance of funds or credit by such Person to
any other Person, (b) any Contingent Obligation by such Person in respect of the
Indebtedness of any other Person (provided that upon termination of any such
Contingent Obligation, no Investment in respect thereof shall be deemed
outstanding, except as contemplated in clause (e) below), (c) any purchase or
other acquisition of any Equity Interests or indebtedness or other securities of
any other Person, (d) any capital contribution by such Person to any other
Person, (e) without duplication of any amounts included under clause (b) above,
any payment under any Contingent Obligation by such Person in respect of the
Indebtedness or other obligation of any other Person or (f) the purchase or
other acquisition (in one transaction or a series of transaction) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of the definition of “Unrestricted Subsidiary” and Section
10.04, “Investment” shall include the portion (proportionate to Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of any Subsidiary of Borrower at the time of Designation of such Subsidiary as
an Unrestricted Subsidiary pursuant to Section 9.12 (excluding any Subsidiaries
designated as Unrestricted Subsidiaries on the Closing Date and set forth on
Schedule 9.12); provided, however, that upon the Revocation of a Subsidiary that
was Designated as an Unrestricted Subsidiary after the Closing Date, the amount
of outstanding Investments in Unrestricted Subsidiaries shall be deemed to be
reduced by the lesser of (x) the fair market value of such Subsidiary at the
time of such Revocation and (y) the amount of Investments in such Subsidiary
deemed to have been made (directly or indirectly) at the time of, and made
(directly or indirectly) since, the Designation of such Subsidiary as an
Unrestricted Subsidiary, to the extent that such amount constitutes an
outstanding Investment under Section 10.04 at the time of such Revocation. “IP
Licensing Fees” shall mean any fees payable by Borrower or a Restricted
Subsidiary to any Affiliate (other than Borrower or a Restricted Subsidiary)
pursuant to (a) (i) that certain 2014 Intellectual Property Licensing Agreement,
dated as of November 20, 2014, among Wynn Resorts Holdings, LLC, Wynn Resorts
and Wynn Massachusetts and (ii) that certain Intellectual Property Licensing
Agreement, dated as of December 14, 2004, among Wynn Resorts, Wynn Resorts
Holdings, LLC and Wynn Las Vegas and (b) without duplication to any fees paid
under any agreement described in clause (a), licensing agreements in form and
substance substantially similar to any agreement described in clause (a). “ISP”
shall mean, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance). “Joinder Agreements” shall mean each Joinder Agreement substantially
in the form of Exhibit J attached hereto or such other form as is reasonably
acceptable to Administrative Agent and each Joinder Agreement to be entered into
pursuant to the Security Agreement. “Joint Venture” shall mean any Person, other
than an individual or a Wholly Owned Subsidiary of Borrower, in which Borrower
or a Restricted Subsidiary of Borrower (directly or indirectly) holds or
acquires an ownership interest (whether by way of capital stock, partnership or
limited liability company interest, or other evidence of ownership). “Judgment
Currency Conversion Date” has the meaning set forth in Section 13.15(a).



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre035.jpg]
-28- “Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent and (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date). “Junior Prepayments” shall have the meaning provided in
Section 10.09. “L/C Commitments” shall mean the commitments of the L/C Lender to
issue Letters of Credit pursuant to Section 2.03. The L/C Commitments are part
of, and not in addition to, the Revolving Commitments. “L/C Disbursements” shall
mean a payment or disbursement made by any L/C Lender pursuant to a Letter of
Credit. “L/C Documents” shall mean, with respect to any Letter of Credit,
collectively, any other agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit)
governing or providing for (a) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (b) any collateral
security for any of such obligations, each as the same may be amended or
modified and in effect from time to time. “L/C Interest” shall mean, for each
Revolving Lender, such Lender’s participation interest (or, in the case of each
L/C Lender, such L/C Lender’s retained interest) in each L/C Lender’s liability
under Letters of Credit and such Lender’s rights and interests in Reimbursement
Obligations and fees, interest and other amounts payable in connection with
Letters of Credit and Reimbursement Obligations. “L/C Lender” shall mean, as the
context may require: (a) each of DB (solely in respect of standby Letters of
Credit), Bank of America, N.A., Credit Agricole Corporate and Investment Bank,
Fifth Third Bank and BNP Paribas or any of their respective Affiliates, in its
capacity as issuer of Letters of Credit issued by it hereunder, together with
its successors and assigns in such capacity; and/or (b) any other Revolving
Lender or Revolving Lenders selected by Borrower and reasonably acceptable to
Administrative Agent (such approval not to be unreasonably withheld or delayed)
that agrees to become an L/C Lender, in each case under this clause (b) in its
capacity as issuer of Letters of Credit issued by such Lender hereunder,
together with its successors and assigns in such capacity. “L/C Liability” shall
mean, at any time, without duplication, the sum of (a) the Dollar Equivalent of
the Stated Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed at
such time (expressed in Dollars in the amount of the Dollar Equivalent thereof
in the case of any Letter of Credit denominated in an Alternate Currency) in
respect of all Letters of Credit. The L/C Liability of any Revolving Lender at
any time shall mean such Revolving Lender’s participations and obligations in
respect of outstanding Letters of Credit at such time. “L/C Payment Notice” has
the meaning provided in Section 2.03(d). “L/C Sublimit” shall mean an amount
equal to the lesser of (a) $100.0 million and (b) the Total Revolving
Commitments then in effect. With respect to any L/C Lender, such L/C Lender’s
L/C Sublimit shall be the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre036.jpg]
-29- percentage of the L/C Sublimit under the preceding sentence set forth on
Annex A-3 hereto. The L/C Sublimit is part of, and not in addition to, the Total
Revolving Commitments. “Laws” shall mean, collectively, all common law and all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents, including without limitation the interpretation thereof by any
Governmental Authority charged with the enforcement thereof. “Lead Arrangers”
shall mean, collectively, Deutsche Bank Securities, Inc., Merrill Lynch, Pierce,
Fenner & Smith, Incorporated, Credit Agricole Corporate and Investment Bank,
Fifth Third Bank, SunTrust Robinson Humphrey, Inc., The Bank of Nova Scotia, BNP
Paribas Securities Corp., Sumitomo Mitsui Banking Corporation and UBS Securities
LLC, in their capacities as joint lead arrangers and joint bookrunners
hereunder. “Lease” shall mean any lease, sublease, franchise agreement, license,
occupancy or concession agreement. “Lender Insolvency Event” shall mean that (i)
a Lender or its Parent Company is insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors,
or (ii) such Lender or its Parent Company is the subject of a proceeding under
any Debtor Relief Law, or a receiver, trustee, conservator, intervenor,
administrator, sequestrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business or assets
(including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority) has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action authorizing
or indicating its consent to or acquiescence in any such proceeding or
appointment; provided, however, that a Lender Insolvency Event shall not be
deemed to exist solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or its Parent Company by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. “Lenders” shall mean (a) each Person listed on Annexes A-1 and A-2,
(b) any Person that becomes a Lender from time to time party hereto pursuant to
Section 2.15 and (c) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment Agreement.
Unless the context requires otherwise, the term “Lenders” shall include the L/C
Lender. “Letter of Credit Request” has the meaning set forth in Section 2.03(b).
“Letters of Credit” shall have the meaning set forth in Section 2.03(a). “LIBO
Base Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the rate per annum equal to the Intercontinental Exchange Benchmark
Administration Ltd. LIBOR (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at or about 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “LIBO Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in the approximate amount of the LIBOR Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch (or
other Administrative Agent branch or Affiliate) to major banks in the London or
other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. “LIBO Rate” shall mean, for any LIBOR Loan
for any Interest Period therefor, a rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) determined by Administrative Agent to
be equal to the LIBO



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre037.jpg]
-30- Base Rate for such Loan for such Interest Period divided by 1 minus the
Reserve Requirement (if any) for such Loan for such Interest Period; provided
that the LIBO Rate shall not be less than 0%. Notwithstanding the foregoing, for
purposes of clause (c) of the definition of Alternate Base Rate, the rates
referred to above shall be the rates as of 11:00 a.m., London, England time, on
the date of determination (rather than the second Business Day preceding the
date of determination). “LIBOR Loans” shall mean Loans that bear interest at
rates based on rates referred to in the definition of “LIBO Rate.” “License
Revocation” shall mean the revocation, failure to renew or suspension of, or the
appointment of a receiver, supervisor or similar official with respect to, any
Gaming License covering any Gaming Facility owned, leased, operated or used by
Borrower or any of its Restricted Subsidiaries. “Lien” shall mean, with respect
to any Property, any mortgage, deed of trust, lien, pledge, security interest,
or assignment, hypothecation or encumbrance for security of any kind, or any
filing of any financing statement under the UCC or any other similar notice of
lien under any similar notice or recording statute of any Governmental Authority
(other than such financing statement or similar notices filed for informational
or precautionary purposes only), or any conditional sale or other title
retention agreement or any lease in the nature thereof. “Liquor Authority” has
the meaning set forth in Section 13.13(a). “Liquor Laws” has the meaning set
forth in Section 13.13(a). “Loans” shall mean the Revolving Loans and the Term
Loans. “Losses” of any Person shall mean the losses, liabilities, claims
(including those based upon negligence, strict or absolute liability and
liability in tort), damages, reasonable expenses, obligations, penalties,
actions, judgments, penalties, fines, suits, reasonable and documented costs or
disbursements (including reasonable fees and expenses of one primary counsel for
the Secured Parties collectively, and any local counsel reasonably required in
any applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person. “Macau Project” shall mean the hotel towers, casino facilities and
retail and convention spaces that are owned and/or operated by Affiliates of
Wynn Resorts, in the Macau Special Administrative Region of the People’s
Republic of China, which include Wynn Macau, Wynn Encore and Wynn Palace hotel
towers, casino facilities and retail and convention spaces adjacent thereto.
“Management Fees” shall mean (a) any fees, costs, expenses or reimbursements
payable by Borrower or a Restricted Subsidiary to any Affiliate (other than
Borrower or a Restricted Subsidiary) pursuant to (i) that certain Management Fee
and Corporate Allocation Agreement, dated as of November 20, 2014, between Wynn
Massachusetts and Wynn Resorts and (ii) that certain Management Agreement, dated
December 14, 2004, between Wynn Las Vegas and Wynn Resorts and (b) without
duplication to any fees, costs, expenses or reimbursements paid or made under
any agreement described in clause (a), management agreements in form and
substance substantially similar to any agreement described in clause (a).
“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X. “Material Adverse Effect” shall mean (a) a
material adverse effect on the business, assets, financial condition or results
of operations of Borrower and its Restricted Subsidiaries, taken as a whole and
after giving effect to the Transactions, (b) a material adverse effect on the
ability of the Credit Parties (taken as a whole) to



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre038.jpg]
-31- satisfy their material payment Obligations under the Credit Documents or
(c) a material adverse effect on the legality, binding effect or enforceability
against any material Credit Party of the Credit Documents to which it is a party
or any of the material rights and remedies of any Secured Party thereunder or
the legality, priority or enforceability of the Liens on a material portion of
the Collateral; provided, that no litigation challenging the issuance of a
Gaming License (whether in Massachusetts or otherwise) or any matters arising
therefrom, related thereto or in connection therewith shall constitute, result
or otherwise have (or reasonably be expected to constitute, result or otherwise
have) a Material Adverse Effect; provided, further, that for the purposes of
evaluating a material adverse effect on the business, assets, financial
condition or results of operations of Borrower and its Restricted Subsidiaries,
taken as a whole, prior to the Wynn Las Vegas Reorganization, the Restricted
Subsidiaries shall be deemed to include the Wynn Las Vegas Entities for such
evaluation. “Maximum Rate” has the meaning set forth in Section 13.19. “Minimum
Collateral Amount” shall mean, at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
un-reallocated portions of L/C Liabilities during the existence of a Defaulting
Lender, an amount equal to 103% of the un-reallocated L/C Liabilities at such
time, (ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Sections 2.03, 2.10(c),
2.10(d), 2.16(a)(i), 2.16(a)(ii) or 11.01, an amount equal to 103% of the
aggregate L/C Liability, and (iii) otherwise, an amount determined by the
Administrative Agent and the L/C Lenders in their reasonable discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto. “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a first
Lien (subject only to the Liens permitted thereunder) in favor of Collateral
Agent on behalf of the Secured Parties on each Mortgaged Real Property, which
shall be in substantially the form of Exhibit I or such other form as is
reasonably acceptable to Administrative Agent, with such schedules and including
such provisions as shall be necessary to conform such document to applicable or
local law or as shall be customary under local law, as the same may at any time
be amended in accordance with the terms thereof and hereof and such changes
thereto as shall be reasonably acceptable to Administrative Agent. “Mortgaged
Real Property” shall mean each Real Property, if any, which shall be subject to
a Mortgage delivered after the Closing Date pursuant to Section 9.08 or 9.11 (in
each case, unless and until such Real Property is no longer subject to a
Mortgage). “Multiemployer Plan” shall mean a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then
making or accruing an obligation to make contributions, (b) to which any ERISA
Entity has within the preceding five plan years made contributions, including
any Person which ceased to be an ERISA Entity during such five year period or
(c) with respect to which any Company is reasonably likely to incur liability
under Title IV of ERISA. “NAIC” shall mean the National Association of Insurance
Commissioners. “Net Available Proceeds” shall mean: (i) in the case of any Asset
Sale pursuant to Section 10.05(c), the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by
Borrower or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all reasonable
fees and expenses and transaction costs paid by or on behalf of Borrower or any
Restricted Subsidiary in connection with such Asset Sale (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and legal, advisory and other fees and expenses, including survey, title and
recording expenses, transfer taxes and expenses incurred for preparing such
assets for sale, associated therewith); (B) any Taxes paid or estimated in good
faith to be payable by or on behalf of any Company as a result of such Asset
Sale (after application of all credits and other offsets that arise from such



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre039.jpg]
-32- Asset Sale); (C) any repayments by or on behalf of any Company of
Indebtedness (other than the Obligations) to the extent that such Indebtedness
is secured by a Permitted Lien on the subject Property required to be repaid as
a condition to the purchase or sale of such Property; (D) amounts required to be
paid to any Person (other than any Company) owning a beneficial interest in the
subject Property; and (E) amounts reserved, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by Borrower or any of
its Subsidiaries after such Asset Sale and related thereto, including pension
and other post-employment benefit liabilities, purchase price adjustments,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale, all as reflected in
an Officer’s Certificate delivered to Administrative Agent; provided, that Net
Available Proceeds shall include any cash payments received upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (E) of this clause (i)
or, if such liabilities have not been satisfied in cash and such reserve is not
reversed within eighteen (18) months after such Asset Sale, the amount of such
reserve; provided further that for purposes of Section 2.10 only, Net Available
Proceeds shall exclude any payments related to Asset Sales by any Wynn Las Vegas
Entities so long as such Wynn Las Vegas Entity is an Excluded Subsidiary; (ii)
in the case of any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue, but including the proceeds of any disposition of Property
pursuant to Section 10.05(l)) received by the Person whose Property was subject
to such Casualty Event in respect of such Casualty Event net of (A) fees and
expenses incurred by or on behalf of Borrower or any Restricted Subsidiary in
connection with recovery thereof, (B) repayments of Indebtedness (other than
Indebtedness hereunder) to the extent secured by a Lien on such Property that is
permitted by the Credit Documents and that is not junior to the Lien thereon
securing the Obligations, and (C) any Taxes paid or payable by or on behalf of
Borrower or any Restricted Subsidiary in respect of the amount so recovered
(after application of all credits and other offsets arising from such Casualty
Event) and amounts required to be paid to any Person (other than any Company)
owning a beneficial interest in the subject Property; provided that, in the case
of a Casualty Event with respect to property that is subject to a lease entered
into for the purpose of, or with respect to, operating or managing a Facility,
such cash proceeds shall not constitute Net Available Proceeds to the extent,
and for so long as, such cash proceeds are required, by the terms of such lease,
(x) to be paid to the holder of any mortgage, deed of trust or other security
agreement securing indebtedness of the lessor or (y) to be paid to, or for the
account of, the lessor or deposited in an escrow account to fund rent and other
amounts due with respect to such property and costs to preserve, stabilize,
repair, replace or restore such property (in accordance with the provisions of
the applicable lease); provided further that for purposes of Section 2.10 only,
Net Available Proceeds shall exclude any payments related to Casualty Events
affecting any Wynn Las Vegas Entities so long as such Wynn Las Vegas Entity is
an Excluded Subsidiary; and (iii) in the case of any Debt Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Debt Issuance in respect thereof net of all investment banking
fees, discounts and commissions, legal fees, consulting fees, accountants’ fees,
underwriting discounts and commissions and other fees and expenses, actually
incurred in connection therewith. “Net Revenues” shall mean, for any period, the
net revenues of Borrower and its Restricted Subsidiaries, as set forth on
Borrower’s income statement for the relevant period under the line item “net
revenues,” calculated in accordance with GAAP and with Regulation S-X under the
Securities Act and in a manner consistent with that customarily utilized in the
gaming industry. “Non-Defaulting Lender” shall mean each Lender other than a
Defaulting Lender. “Non-Extension Notice Date” shall have the meaning provided
by Section 2.03(b). “Notes” shall mean the Revolving Notes and the Term Facility
Notes.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre040.jpg]
-33- “Notice of Borrowing” shall mean a notice of borrowing substantially in the
form of Exhibit B or such other form as is reasonably acceptable to
Administrative Agent. “Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent. “Notice of Intent to
Cure” has the meaning specified in Section 9.04(c). “Obligation Currency” has
the meaning set forth in Section 13.15(a). “Obligations” shall mean all amounts,
liabilities and obligations, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing by any Credit Party
to any Secured Party or any of its Agent Related Parties or their respective
successors, transferees or assignees pursuant to the terms of any Credit
Document, any Credit Swap Contract or, with the prior written approval of
Borrower, any Secured Cash Management Agreement (including in each case
interest, fees, costs or charges accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
whether or not the right of such Person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured and whether or not such claim is discharged, stayed or
otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding. “OFAC” has the meaning set forth in Section 8.22(b)(v). “Officer’s
Certificate” shall mean, as applied to any entity, a certificate executed on
behalf of such entity (or such entity’s manager or member or general partner, as
applicable) by its chairman of the Board of Directors (or functional equivalent)
(if an officer), its chief executive officer, its president, any of its vice
presidents, its chief financial officer, its chief accounting officer or its
treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities. “Open Market Assignment and Assumption
Agreement” shall mean an Open Market Assignment and Assumption Agreement
substantially in the form attached as Exhibit O hereto or such other form as is
reasonably acceptable to Administrative Agent. “Organizational Document” shall
mean, relative to any Person, its certificate of incorporation, its certificate
of formation or articles of organization, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company or operating
agreement, its memorandum or articles of association, share designations or
similar organization documents and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized Equity Interests.
“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (e), (h), (k), (n), (p), (q) and (u). “Other Commitments”
shall mean the Other Term Loan Commitments and Other Revolving Commitments.
“Other Connection Taxes” shall mean, with respect to any Agent or Lender, Taxes
imposed as a result of a present or former connection between such Agent or
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document). “Other First Lien Indebtedness” shall mean
outstanding Indebtedness that is not incurred under this Agreement and that (a)
is secured by the Collateral on a pari passu basis with the Obligations and (b)
is Permitted First Priority Refinancing Debt or Permitted First Lien
Indebtedness.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre041.jpg]
-34- “Other Junior Indebtedness” shall mean Permitted Unsecured Indebtedness,
Permitted Second Lien Indebtedness, Permitted Unsecured Refinancing Debt or
Permitted Second Priority Refinancing Debt that is secured by a Lien on
Collateral junior to the Liens securing the Obligations or that is unsecured.
“Other Revolving Commitments” shall mean one or more Tranches of revolving
credit commitments hereunder that result from a Refinancing Amendment. “Other
Revolving Loans” shall mean one or more Tranches of Revolving Loans that result
from a Refinancing Amendment. “Other Taxes” has the meaning set forth in Section
5.06(e). “Other Term Loan Commitments” shall mean one or more Tranches of term
loan commitments hereunder that result from a Refinancing Amendment. “Other Term
Loans” shall mean one or more Tranches of Term Loans that result from a
Refinancing Amendment. “Paid in Full” or “Payment in Full” and any other similar
terms, expressions or phrases shall mean, at any time, (a) with respect to
obligations other than the Obligations or the Secured Obligations (as defined in
the Security Agreement), the payment in full of all of such obligations and (b)
with respect to the Obligations or the Secured Obligations (as defined in the
Security Agreement), the irrevocable termination of all Commitments, the payment
in full in cash of all Obligations (except undrawn Letters of Credit and
Unasserted Obligations), including principal, interest, fees, costs (including
post-petition interest, fees, costs and charges even if such interest, fees
costs and charges are not an allowed claim enforceable against any Credit Party
in a bankruptcy case under applicable law) and premium (if any), and the
discharge or Cash Collateralization of all Letters of Credit outstanding in an
amount equal to 103% of the greatest amount for which such Letters of Credit may
be drawn (or receipt of backstop letters of credit reasonably satisfactory to
the applicable L/C Lender and the Administrative Agent). For purposes of this
definition, “Unasserted Obligations” shall mean, at any time, contingent
indemnity obligations in respect of which no claim or demand for payment has
been made at such time. “Parent Company” shall mean, with respect to a Lender,
the bank holding company (as defined in Federal Reserve Board Regulation Y), if
any, of such Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the shares of such Lender. “Pari Passu
Intercreditor Agreement” shall mean an intercreditor agreement substantially in
the form of Exhibit R hereto or such other form as is reasonably acceptable to
Administrative Agent. “Participant Register” has the meaning set forth in
Section 13.05(a). “Pass Through Entity” means an entity treated as a partnership
or a disregarded entity for U.S. federal, state and/or local income tax
purposes, as applicable. “Patriot Act” has the meaning set forth in Section
8.22(a). “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, or any successor thereto. “Pension Plan” shall mean an
employee pension benefit plan (other than a Multiemployer Plan) that is covered
by Title IV of ERISA or subject to the minimum funding standards under Section
412 of the Code or Section 302 of ERISA and is maintained or contributed to by
any ERISA Entity or with respect to which any Company is reasonably likely to
incur liability under Title IV of ERISA. “Perfection Certificate” shall mean
that certain Perfection Certificate, dated as of the Closing Date (the “Initial
Perfection Certificate”), executed and delivered by Borrower on behalf of
Borrower and each of the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre042.jpg]
-35- Guarantors existing on the initial Funding Date, and each other Perfection
Certificate (which shall be substantially in the form of Exhibit M or such other
form as is reasonably acceptable to Administrative Agent) executed and delivered
by the applicable Credit Party from time to time, in each case, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with Section 9.04(h)(ii). “Permits” has the meaning set
forth in Section 8.15. “Permitted Acquisition” shall mean (x) the acquisition of
the Wynn Las Vegas Entities by Borrower pursuant to the Wynn Las Vegas
Reorganization and (y) from and after the earlier of the Wynn Las Vegas
Reorganization and the Wynn Massachusetts Project Opening Date, any other
acquisition, whether by purchase, merger, consolidation or otherwise, by
Borrower or any of its Restricted Subsidiaries of all or substantially all of
the business, property or assets of, or Equity Interests in, a Person or any
division or line of business of a Person so long as (with respect to this clause
(y) only) (a) immediately after a binding contract with respect thereto is
entered into between Borrower or one of its Restricted Subsidiaries and the
seller with respect thereto and after giving pro forma effect to such
acquisition and related transactions, no Event of Default has occurred and is
continuing or would result therefrom and (A) prior to the Initial Test Date,
immediately after giving effect thereto the Consolidated Senior Secured Net
Leverage Ratio calculated on a Pro Forma Basis shall not exceed 2.50 to 1.00 as
of the most recent Calculation Date, and (B) from and after the Initial Test
Date, immediately after giving effect thereto Borrower shall be in compliance on
a Pro Forma Basis with the Financial Maintenance Covenant as of the most recent
Calculation Date (whether or not then in effect), (b) immediately after giving
effect thereto, Borrower shall be in compliance with Section 10.11, and (c) with
respect to a Permitted Acquisition in excess of $50.0 million, Borrower has
delivered to Administrative Agent an Officer’s Certificate to the effect set
forth in clauses (a) through (c) above, together with all relevant financial
information for the Person or assets to be acquired. “Permitted Business” shall
mean any business of the type in which Borrower and its Restricted Subsidiaries
are engaged or proposed to be engaged on the date of this Agreement, including
any business, the primary focus of which, is in the hospitality, gaming, leisure
or consumer industries, or any business reasonably related, incidental or
ancillary thereto (including assets or businesses complementary thereto).
“Permitted Business Assets” shall mean (a) one or more Permitted Businesses, (b)
a controlling equity interest in any Person whose assets consist primarily of
one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of Borrower or the Restricted Subsidiary
acquiring such assets, in each case, in its good faith judgment. “Permitted
First Lien Indebtedness” shall mean any Indebtedness of Borrower (and Contingent
Obligations of the Guarantors in respect thereof) that (a) is secured by the
Collateral on a pari passu basis to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and is
not secured by any property or assets of Borrower or any Restricted Subsidiary
other than the Collateral, (b) the holders of such Indebtedness (or their
representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement, (c) is not scheduled to mature prior to the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least such Final
Maturity Date), (d) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (e) the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of
which are (as determined by Borrower in good faith), taken as a whole, not
materially more restrictive than the terms set forth in this Agreement (other
than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings) and (f) other than in the case of a
revolving credit facility, does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms at least to such Final
Maturity Date) (provided that the Weighted Average Life to Maturity may be
shorter if the stated maturity of any principal payment (including any
amortization payments) is not earlier than the earlier of (i) the stated
maturity of any then-outstanding Term Loans or (ii) the Final Maturity Date then
in effect at the time of issuance or incurrence) (excluding bridge facilities
allowing extensions on customary terms at least to such Final Maturity Date).



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre043.jpg]
-36- “Permitted First Priority Refinancing Debt” shall mean any secured
Indebtedness incurred by Borrower (and Contingent Obligations of the Guarantors
in respect thereof) in the form of one or more series of senior secured notes or
loans; provided that (a) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Borrower or any
Restricted Subsidiary other than the Collateral, (b) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (c) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, and (d) the holders of such Indebtedness (or their representative)
and Administrative Agent shall be party to the Pari Passu Intercreditor
Agreement. “Permitted Junior Debt Conditions” shall mean that such applicable
debt (i) does not have a scheduled maturity date prior to the date that is 91
days after the Final Maturity Date then in effect at the time of issuance
(excluding bridge facilities allowing extensions on customary terms to at least
91 days after such Final Maturity Date), (ii) does not have a Weighted Average
Life to Maturity (excluding the effects of any prepayments of Term Loans
reducing amortization) that is shorter than that of any outstanding Term Loans
(excluding bridge facilities allowing extensions on customary terms to at least
ninety-one (91) days after the Final Maturity Date), (iii) shall not have any
scheduled principal payments or be subject to any mandatory redemption,
prepayment, or sinking fund (except for customary change of control (and, in the
case of convertible or exchangeable debt instruments, delisting) provisions and,
in the case of bridge facilities, customary mandatory redemptions or prepayments
with proceeds of Permitted Refinancings thereof (which Permitted Refinancings
would constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity Date)
and (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors. “Permitted Liens” has the meaning set forth in
Section 10.02. “Permitted Refinancing” shall mean, with respect to any
Indebtedness, any refinancing thereof; provided that: (a) no Default or Event of
Default shall have occurred and be continuing or would arise therefrom; (b) any
such refinancing Indebtedness shall (i) not have a stated maturity or, other
than in the case of a revolving credit facility, a Weighted Average Life to
Maturity that is shorter than that of the Indebtedness being refinanced
(provided that the stated maturity or Weighted Average Life to Maturity may be
shorter if the stated maturity of any principal payment (including any
amortization payments) is not earlier than the earlier of (1) the stated
maturity of such Indebtedness in effect prior to such refinancing or (2) 91 days
after the Final Maturity Date in effect at the time of issuance), (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; and (c) the obligors
on such refinancing Indebtedness shall be the obligors on such Indebtedness
being refinanced (other than in the case of the Wynn Las Vegas Notes, in which
case the obligors may be Borrower or any of its Restricted Subsidiaries);
provided, however, that (i) the borrower of the refinancing indebtedness shall
be Borrower or the borrower of the indebtedness being refinanced and (ii) any
Credit Party shall be permitted to guarantee any such refinancing Indebtedness
of any other Credit Party “Permitted Second Lien Indebtedness” shall mean any
Indebtedness of Borrower (and Contingent Obligations of the Guarantors in
respect thereof) that (a) is secured by the Collateral on a second priority (or
other junior priority) basis to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) meets
the Permitted Junior Debt Conditions and (c) the holders of such Indebtedness
(or their representative) shall be party to the Second Lien Intercreditor
Agreement (as “Second Priority Debt Parties”) with the Administrative Agent.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre044.jpg]
-37- “Permitted Second Priority Refinancing Debt” shall mean secured
Indebtedness incurred by Borrower (and Contingent Obligations of the Guarantors
in respect thereof) in the form of one or more series of second lien (or other
junior lien) secured notes or second lien (or other junior lien) secured loans;
provided that (a) such Indebtedness is secured by the Collateral on a second
priority (or other junior priority) basis to the liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and any Permitted First Lien Indebtedness and is not secured by any property or
assets of Borrower or any Restricted Subsidiary other than the Collateral, (b)
such Indebtedness constitutes Credit Agreement Refinancing Indebtedness
(provided, that such Indebtedness may be secured by a Lien on the Collateral
that is junior to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and Permitted First
Lien Indebtedness, notwithstanding any provision to the contrary contained in
the definition of “Credit Agreement Refinancing Indebtedness”), (c) the holders
of such Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) meets the Permitted Junior Debt Conditions.
“Permitted Unsecured Indebtedness” shall mean any unsecured Indebtedness of
Borrower (and Contingent Obligations of the Guarantors in respect thereof) that
meets the Permitted Junior Debt Conditions or is Junior Financing. For the
avoidance of doubt, Disqualified Capital Stock shall not constitute Permitted
Unsecured Indebtedness. “Permitted Unsecured Refinancing Debt” shall mean
unsecured Indebtedness incurred by Borrower or its Restricted Subsidiaries in
the form of one or more series of senior unsecured notes or loans; provided that
(a) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(b) meets the Permitted Junior Debt Conditions. “Person” shall mean any
individual, corporation, company, association, partnership, limited liability
company, joint venture, trust, unincorporated organization or Governmental
Authority or any other entity. “Pledged Collateral” has the meaning set forth in
the Security Agreement. “Post-Closing Equity Contribution” shall mean all equity
contributions and/or Intercompany Contribution Indebtedness made by Wynn Resorts
or any of its Affiliates (other than Borrower or its Restricted Subsidiaries) to
Borrower and its Restricted Subsidiaries on or after the Closing Date and all
amounts distributed from the Wynn Las Vegas Entities to the Credit Parties on or
after the Wynn Las Vegas Reorganization. “Post-Increase Revolving Lenders” has
the meaning set forth in Section 2.12(d). “Post-Refinancing Revolving Lenders”
has the meaning set forth in Section 2.15(f). “Pre-Closing Equity Contributions”
shall mean equity contributions and/or Intercompany Contribution Indebtedness
made by Wynn Resorts or any of its Affiliates (other than Borrower or its
Restricted Subsidiaries) to Borrower and its Restricted Subsidiaries prior to
the Closing Date in the amount of $260.0 million. “Pre-Increase Revolving
Lenders” has the meaning set forth in Section 2.12(d). “Pre-Opening Expenses”
shall mean, with respect to any fiscal period, the amount of expenses (including
Consolidated Interest Expense) incurred with respect to capital projects which
are appropriately classified as “pre- opening expenses” on the applicable
financial statements of Borrower and its Subsidiaries for such period.
“Pre-Refinancing Revolving Lenders” has the meaning set forth in Section
2.15(f). “Principal Asset” shall mean each of the Wynn Massachusetts Project
and, from and after the Wynn Las Vegas Reorganization, the Wynn Las Vegas Resort
and the Encore at Wynn Las Vegas.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre045.jpg]
-38- “Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 60 Wall Street, New York, NY 10005, or such other
office as may be designated in writing by Administrative Agent. “Prior Mortgage
Liens” shall mean, with respect to each Mortgaged Real Property, the Liens
identified in Schedule B annexed to the applicable Mortgage as such Schedule B
may be amended from time to time to the reasonable satisfaction of
Administrative Agent. “Pro Forma Basis” shall mean, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio (including in
connection with Specified Transactions) in accordance with Section 1.06.
“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.
“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person. “Public Lender” has the meaning set forth in
Section 9.04. “Purchase Money Obligation” shall mean, for any Person, the
obligations of such Person in respect of Indebtedness incurred for the purpose
of financing all or any part of the purchase price of any Property (including
Equity Interests of any Person) or the cost of installation, construction or
improvement of any property or assets and any refinancing thereof; provided,
however, that such Indebtedness is incurred (except in the case of a
refinancing) within 270 days after such acquisition of such Property or the
incurrence of such costs by such Person. “Qualified Capital Stock” shall mean,
with respect to any Person, any Equity Interests of such Person which is not
Disqualified Capital Stock. “Qualified Contingent Obligation” shall mean
Contingent Obligations permitted by Section 10.04 in respect of (a) Indebtedness
of any Joint Venture in which Borrower or any of its Restricted Subsidiaries
owns (directly or indirectly) at least 25% of the Equity Interest of such Joint
Venture or (b) Indebtedness of Facilities (and properties ancillary or related
thereto) with respect to which Borrower or any of its Restricted Subsidiaries
has (directly or indirectly through Subsidiaries) entered into a management or
similar contract and such contract remains in full force and effect at the time
such Contingent Obligations are incurred. “Qualified ECP Guarantor” shall mean,
in respect of any Swap Obligations, each Credit Party that has total assets
exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualifying Act of Terrorism”
shall mean (a) any Act of Terrorism which occurs on any property of Borrower or
its Affiliates or in which Borrower or any of its Affiliates, or any property of
any of them, is the target or (b) any Act of Terrorism which occurs at any
gaming facility or material hospitality establishment in any market in which
Borrower or any of its Affiliates operates a Facility. “Qualifying Project”
shall mean the Facilities of Wynn Resorts and its Subsidiaries which are
operating or for which the financing for the development, construction and
opening thereof has been obtained. For purposes of this definition, each of the
Wynn Las Vegas Resort, Encore at Wynn Las Vegas, the Macau Project and the Wynn
Massachusetts Project shall count as separate projects.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre046.jpg]
-39- “Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31. “Quarterly Dates” shall mean the last Business Day
of each Quarter in each year, commencing with the last Business Day of the first
full Quarter after the Closing Date. “R/C Maturity Date” shall mean, (a) with
respect to the Closing Date Revolving Commitments, the date that is the fifth
anniversary of the Closing Date and (b) with respect to any other Tranche of
Revolving Commitments and Revolving Loans, the maturity date set forth therefor
in the applicable Extension Amendment or Refinancing Amendment. “R/C Percentage”
of any Revolving Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Commitment of such Revolving
Lender at such time and the denominator of which is the Total Revolving
Commitments at such time; provided, however, that if the R/C Percentage of any
Revolving Lender is to be determined after the Total Revolving Commitments have
been terminated, then the R/C Percentage of such Revolving Lender shall be
determined immediately prior (and without giving effect) to such termination but
after giving effect to any assignments after termination of the Revolving
Commitments. “Real Property” shall mean, as to any Person, all the right, title
and interest of such Person in and to land, improvements and appurtenant
fixtures, including leaseholds. “redeem” shall mean redeem, repurchase, repay,
defease (covenant or legal), Discharge or otherwise acquire or retire for value;
and “redemption” and “redeemed” have correlative meanings. “Redesignation” has
the meaning set forth in Section 9.13(a). “refinance” shall mean refinance,
renew, extend, exchange, replace, defease (covenant or legal) (with proceeds of
Indebtedness), Discharge (with proceeds of Indebtedness) or refund (with
proceeds of Indebtedness), in whole or in part, including successively; and
“refinancing” and “refinanced” have correlative meanings. “Refinancing
Amendment” shall mean an amendment to this Agreement in form and substance
reasonably satisfactory to Administrative Agent and Borrower executed by each of
(a) Borrower, (b) Administrative Agent, (c) each additional Lender and each
existing Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.15. “Register” has the meaning set forth in Section 2.08(c).
“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre047.jpg]
-40- “Related Indemnified Person” has the meaning set forth in Section 13.03(b).
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Release” shall mean any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, emanating or migrating of any
Hazardous Material in, into, onto or through the Environment. “Relevant Four
Fiscal Quarter Period” means, with respect to any requested Specified Equity
Contribution, the four-fiscal quarter period ending on (and including) the
fiscal quarter in which Consolidated EBITDA will be increased as a result of
such Specified Equity Contribution. “Removal Effective Date” has the meaning set
forth in Section 12.06(b). “Replaced Lender” has the meaning set forth in
Section 2.11(a). “Replacement Lender” has the meaning set forth in Section
2.11(a). “Required Lenders” shall mean, as of any date of determination: (a)
prior to the Closing Date, Lenders holding more than 50% of the aggregate amount
of the Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments and L/C Liabilities then outstanding represents more
than 50% of the aggregate sum (without duplication) of (i) all outstanding Term
Loans of all Non-Defaulting Lenders and all unutilized Term Loan Commitments of
all Non-Defaulting Lenders, (ii) all outstanding Revolving Loans of all
Non-Defaulting Lenders, (iii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders and (iv) the L/C Liabilities of all Non-Defaulting
Lenders. “Required Revolving Lenders” shall mean, as of any date of
determination: (a) at any time prior to the Closing Date, Lenders holding more
than 50% of the aggregate amount of the Revolving Commitments and (b)
thereafter, Non-Defaulting Lenders holding more than 50% of the aggregate sum of
(without duplication) (i) the aggregate principal amount of outstanding
Revolving Loans of all Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C
Commitments of all Non-Defaulting Lenders and (iii) the L/C Liabilities of all
Non-Defaulting Lenders. “Required Tranche Lenders” shall mean: (a) with respect
to Lenders having Revolving Commitments or Revolving Loans of any particular
Tranche, Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans and L/C Liabilities of all
Non-Defaulting Lenders, in each case, in respect of such Tranche and then
outstanding; (b) with respect to Lenders having Term Facility Loans or Term
Facility Commitments, Non-Defaulting Lenders having more than 50% of the
aggregate sum of the Term Facility Loans and unutilized Term Facility
Commitments of all Non-Defaulting Lenders then outstanding; (c) for each
Extension Tranche, if applicable, with respect to Lenders having Extended
Revolving Loans or Extended Revolving Commitments or Extended Term Loans or
commitments in respect of Extended Term Loans, in each case, in respect of such
Extension Tranche, Non-Defaulting Lenders having more than 50% of the aggregate
sum of such Extended Revolving Loans and Extended Revolving Commitments or
Extended Term Loans and commitments of all Non- Defaulting Lenders in respect
thereof, as applicable, then outstanding; and (d) for each Tranche of Other Term
Loans, Non-Defaulting Lenders having more than 50% of the aggregate sum of such
Other Term Loans and unutilized Other Term Loan Commitments of all
Non-Defaulting Lenders then outstanding. “Requirement of Law” shall mean, as to
any Person, any Law or determination of an arbitrator or any Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre048.jpg]
-41- “Reserve Requirement” shall mean, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”). The LIBO Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
Reserve Requirement. “Resignation Effective Date” has the meaning set forth in
Section 12.06(a). “Responsible Officer” shall mean the chief executive officer
of Borrower, the president of Borrower (if not the chief executive officer), any
senior or executive vice president of Borrower, the chief financial officer, the
chief accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, chief accounting officer, senior financial
officer or treasurer of Borrower. “Restricted Payment” shall mean dividends (in
cash, Property or obligations) on, or other payments or distributions (including
return of capital) on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement, defeasance,
termination, repurchase or other acquisition of, any Equity Interests or Equity
Rights (other than any payment made relating to any Transfer Agreement) in
Borrower or any of its Restricted Subsidiaries, but excluding dividends,
payments or distributions paid through the issuance of additional shares of
Qualified Capital Stock and any redemption, retirement or exchange of any
Qualified Capital Stock in Borrower or such Restricted Subsidiary through, or
with the proceeds of, the issuance of Qualified Capital Stock in Borrower or any
of its Restricted Subsidiaries. “Restricted Subsidiaries” shall mean all
existing and future Subsidiaries of Borrower other than the Unrestricted
Subsidiaries. “Revaluation Date” shall mean, with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternate Currency, (ii) each date of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof, (iii) each
date of any payment by an L/C Lender under any Letter of Credit denominated in
an Alternate Currency, and (iv) such additional dates as the Administrative
Agent or the applicable L/C Lender shall reasonably determine or the Required
Lenders shall require. “Reverse Trigger Event” shall mean the transfer of Equity
Interests of any Restricted Subsidiary or any Gaming Facility from trust or
other similar arrangement to Borrower or any of its Restricted Subsidiaries from
time to time. “Revocation” has the meaning set forth in Section 9.12(b).
“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of the applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to any other Tranche of Revolving Commitments, the period from
and including the date such Tranche of Revolving Commitments is established to
but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments. Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche. “Revolving Borrowing”
shall mean a Borrowing comprised of Revolving Loans. “Revolving Commitment”
shall mean, for each Revolving Lender, the obligation of such Lender to make
Revolving Loans in an aggregate principal amount at any one time outstanding up
to but not exceeding the amount set opposite the name of such Lender on Annex
A-1 under the caption “Revolving Commitment,” or in the Assignment Agreement
pursuant to which such Lender assumed its Revolving Commitment or in any
Refinancing



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre049.jpg]
-42- Amendment, as applicable, as the same may be (a) changed pursuant to
Section 13.05(b), (b) reduced or terminated from time to time pursuant to
Sections 2.04 and/or 11.01, as applicable, or (c) increased or otherwise
adjusted from time to time in accordance with this Agreement, including pursuant
to Section 2.12 and Section 2.15; it being understood that a Revolving Lender’s
Revolving Commitment shall include any Extended Revolving Commitments and Other
Revolving Commitments of such Revolving Lender. “Revolving Exposure” shall mean,
with respect to any Lender at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Lender, plus the aggregate
amount at such time of such Lender’s L/C Liability. “Revolving Extension
Request” shall have the meaning provided in Section 2.13(b). “Revolving
Facility” shall mean each credit facility comprising Revolving Commitments of a
particular Tranche. “Revolving Lenders” shall mean (a) on the Closing Date, the
Lenders having a Revolving Commitment on Annex A-1 hereof and (b) thereafter,
the Lenders from time to time holding Revolving Loans and/or a Revolving
Commitment as in effect from time to time. “Revolving Loans” has the meaning set
forth in Section 2.01(a). “Revolving Notes” shall mean the promissory notes
substantially in the form of Exhibit A-1. “Revolving Tranche Exposure” shall
mean with respect to any Lender and Tranche of Revolving Commitments at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Tranche of such Lender, plus the aggregate amount at such time of
such Lender’s L/C Liability under its Revolving Commitment of such Tranche.
“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto. “Sanction(s)” shall mean any
economic or trade or financial sanction or restrictive measures or trade embargo
enacted, administered, imposed or enforced by the United States Government
(including, without limitation, OFAC and the U.S. Department of State), the
United Nations Security Council, the European Union or any member state thereof,
Her Majesty’s Treasury or other relevant sanctions authority. “SEC” shall mean
the Securities and Exchange Commission of the United States or any successor
thereto. “Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent. “Section 9.04 Financials” shall
mean the financial statements delivered, or required to be delivered, pursuant
to Section 9.04(a) or (b), together with the accompanying certificate of a
Responsible Officer of Borrower delivered, or required to be delivered, pursuant
to Section 9.04(c). “Secured Cash Management Agreement” shall mean any Cash
Management Agreement that is entered into by and between Borrower and/or any or
all of its Restricted Subsidiaries and any Cash Management Bank. “Secured
Parties” shall mean the Agents, the Lenders, any Swap Provider that is party to
a Credit Swap Contract and any Cash Management Bank that is a party to a Secured
Cash Management Agreement. “Securities Act” shall mean the Securities Act of
1933, as amended, and all rules and regulations of the SEC promulgated
thereunder.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre050.jpg]
-43- “Security Agreement” shall mean a security agreement substantially in the
form of Exhibit H among the Credit Parties and Collateral Agent, as the same may
be amended in accordance with the terms thereof and hereof. “Security Documents”
shall mean the Security Agreement, the Mortgages and each other security
document or pledge agreement, instrument or other document required by
applicable local law or otherwise executed and delivered by a Credit Party to
grant or perfect a security interest in any Property acquired or developed that
is of the kind and nature that would constitute Collateral on the Closing Date,
and any other document, agreement or instrument utilized to pledge or grant as
collateral for the Obligations any Property of whatever kind or nature.
“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.
“Specified Equity Contribution” has the meaning specified in Section 11.03.
“Specified Equity Issuance Proceeds” shall mean Equity Issuance Proceeds
received by Borrower prior to the Wynn Las Vegas Reorganization to the extent
financed by distributions made by the Wynn Las Vegas Entities to Wynn Resorts
(except to the extent such distributions by Wynn Las Vegas to Wynn Resorts were
related to Management Fees (as defined in the Wynn Las Vegas Notes) or fees
payable by the Wynn Las Vegas Entities to Wynn Resorts and its Affiliates for
the licensing of intellectual property); provided that no Equity Insurance
Proceeds shall be classified as Specified Equity Issuance Proceeds unless
certified by a Responsible Officer of Borrower to Agent acting in good faith.
“Specified Letters of Credit” shall mean those Letters of Credit described on
Schedule 2.03. “Specified Transaction” shall mean any (a) incurrence or
repayment of Indebtedness (other than for working capital purposes or under a
Revolving Facility), (b) Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, (c) Permitted Acquisition
or other Acquisition, (d) Asset Sale, designation or redesignation of a
Restricted Subsidiary that results in a Restricted Subsidiary ceasing to be a
Restricted Subsidiary of Borrower and (e) Acquisition or Investment constituting
an acquisition of assets constituting a business unit, line of business or
division of another Person. “Spot Rate” for a currency shall mean the rate
determined by the Administrative Agent or the applicable L/C Lender, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or such L/C
Lender may obtain such spot rate from another financial institution designated
by the Administrative Agent or such L/C Lender if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that such L/C Lender may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternate Currency. “Stated
Amount” of each Letter of Credit shall mean, at any time, the maximum amount
available to be drawn thereunder (in each case determined without regard to
whether any conditions to drawing could then be met).



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre051.jpg]
-44- “Subordination Agreement” shall mean each Subordination Agreement,
substantially in the form of Exhibit T, among the Administrative Agent, the
applicable Credit Parties and the providers of any Intercompany Contribution
Indebtedness. “Subsidiary” shall mean, as to any Person, (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower. “Substituted Consolidated EBITDA” shall mean with respect to any
fiscal quarter, the greater of Consolidated EBITDA for the fiscal quarter (a)
during the immediately preceding fiscal year corresponding to such fiscal
quarter and (b) immediately preceding the fiscal quarter in which the applicable
Qualifying Act of Terrorism shall have occurred, in each case subject to
customary seasonal adjustments (as determined in good faith by Borrower). “Swap
Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement). For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries. “Swap
Obligation” shall mean, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. “Swap
Provider” shall mean any Person that is a party to a Swap Contract with Borrower
and/or any of its Restricted Subsidiaries if such Person was, at the date of
entering into such Swap Contract, a Lender or Agent or Affiliate of a Lender or
Agent, and such Person executes and delivers to Administrative Agent a letter
agreement in form and substance reasonably acceptable to Administrative Agent
pursuant to which such Person (a) appoints Collateral Agent as its agent under
the applicable Credit Documents and (b) agrees to be bound by the provisions of
Section 12.03. “Syndication Agents” shall mean, collectively, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, Credit Agricole Corporate and Investment
Bank, Fifth Third Bank, SunTrust Bank, The Bank of Nova Scotia, BNP Paribas
Securities Corp., Sumitomo Mitsui Banking Corporation and UBS Securities LLC, in
their capacities as syndication agents hereunder. “T/C Percentage” of any Term
Facility Lender at any time shall mean a fraction (expressed as a percentage)
the numerator of which is the Term Facility Commitment of such Term Facility
Lender at such time and the denominator of which is the total Term Facility
Commitments at such time; provided, however, that if the T/C Percentage of any
Term Facility Lender is to be determined after the total Term Facility
Commitments have been terminated, then the T/C Percentage of such Term Facility
Lender shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Term Facility Commitments.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre052.jpg]
-45- “Taking” shall mean a taking or voluntary conveyance during the term of
this Agreement of all or part of any Mortgaged Real Property, or any interest
therein or right accruing thereto or use thereof, as the result of, or in
settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or any portion
thereof, whether or not the same shall have actually been commenced. Tax
Payments” shall mean, with respect to any taxable period (i) for which Borrower
and/or any of its Subsidiaries are members of a consolidated, combined or
similar income tax group for applicable federal, state and/or local income tax
purposes of which a direct or indirect parent of Borrower is the common parent
(a “Tax Group”) or (ii) for which Borrower is a disregarded entity or a
partnership with a direct or indirect corporate parent (a “Corporate Parent”),
(a) payments equal to the portion of any consolidated, combined or similar
federal, state and/or local income taxes (as applicable) of such Tax Group, or
the portion of the federal, state and/or local income taxes of such Corporate
Parent (or, where such Corporate Parent owns some of its equity interest in
Borrower indirectly through one or more corporate subsidiaries, such corporate
subsidiaries (the “Corporate Parent Subsidiaries”), for such taxable period,
that, in each case, is attributable to the income of Borrower, the applicable
Restricted Subsidiaries or, to the extent of the amount actually received from
its applicable Unrestricted Subsidiaries, such Unrestricted Subsidiaries,
provided that in each case the amount of such payments with respect to any
taxable period does not exceed the amount that Borrower, the applicable
Restricted Subsidiaries and (to the extent described above) the applicable
Unrestricted Subsidiaries would have been required to pay in respect of such
federal, state and local income taxes for such taxable period had Borrower, the
applicable Restricted Subsidiaries and (to the extent described above) the
applicable Unrestricted Subsidiaries been a stand-alone corporate taxpayer or
stand-alone corporate tax group for all taxable periods ending after the Closing
Date and (b) for any such taxable period with respect to which the portion of
the actual Massachusetts income tax liability of the Tax Group or Corporate
Parent (or any applicable Corporate Parent Subsidiaries) that is attributable to
Borrower or its applicable Restricted Subsidiaries (or, to the extent of the
amount actually received from any applicable Unrestricted Subsidiaries in
respect thereof, such Unrestricted Subsidiaries) exceeds the maximum payment
permitted under clause (a) for such taxable period in respect of Massachusetts
income tax, a payment equal to the amount of such excess (reduced, to the extent
such excess is not deducted under clause (a) in computing the permitted
distribution under clause (a) for federal income taxes for such period, by any
actual federal income tax benefit derived by the Tax Group or Corporate Parent
(or any applicable Corporate Parent Subsidiaries) in respect of the deduction of
such excess). “Tax Indemnification Agreement” means the Tax Indemnification
Agreement, dated as of September 24, 2002, among Wynn Resorts, Valvino Lamore,
Stephen A. Wynn, Aruze USA, Baron Asset Fund, a Massachusetts business trust, on
behalf of the Baron Asset Fund Series, Baron Asset Fund, a Massachusetts
business trust, on behalf of the Baron Growth Fund Series, and Kenneth R. Wynn
Family Trust dated February 20, 1985. “Taxes” shall mean all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Term Facilities” shall mean, collectively, the credit facilities
comprising the Term Facility Commitments, the Term Facility Loans, any Extended
Term Loans and any Other Term Loans. “Term Facility Availability Period” shall
mean the period from and including the Closing Date through but excluding the
earlier of the date that is the one (1) year anniversary of the Closing Date and
the date of termination of the Term Facility Commitments. “Term Facility
Commitment” shall mean, for each Term Facility Lender, the obligation of such
Lender to make Term Facility Loans during the Term Facility Availability Period
in a principal amount not to exceed the amount set forth opposite the name of
such Lender on Annex A-2 under the caption “Term Facility Commitment,” or in the
Assignment Agreement pursuant to which such Lender assumed its Term Facility
Commitment, as applicable, as the same may be (a) changed pursuant to Section
13.05(b) or (b) reduced or terminated from time to time pursuant to Section 2.04
or Section 11.01. The aggregate principal amount of the Term Facility
Commitments of all Term Facility Lenders on the Closing Date is $875.0 million.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre053.jpg]
-46- “Term Facility Lenders” shall mean (a) on the Closing Date, the Lenders
having Term Facility Commitments on Annex A-2 hereof and (b) thereafter, the
Lenders from time to time holding any unutilized Term Facility Commitments
and/or Term Facility Loans, as the case may be, after giving effect to any
assignments thereof permitted by Section 13.05(b). “Term Facility Loans” shall
mean collectively, delayed draw term loans made pursuant to Section 2.01(b).
“Term Facility Maturity Date” shall mean the date that is the sixth anniversary
of the Closing Date. “Term Facility Notes” shall mean the promissory notes
substantially in the form of Exhibit A-2. “Term Loan Commitments” shall mean,
collectively, (a) the Term Facility Commitments and (b) any Other Term Loan
Commitments. “Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a). “Term Loans” shall mean, collectively, the Term Facility Loans,
any Extended Term Loans and any Other Term Loans. “Test Period” shall mean, for
any date of determination, the period of the four most recently ended
consecutive fiscal quarters of Borrower and its Restricted Subsidiaries for
which quarterly or annual financial statements have been delivered or are
required to have been delivered to Administrative Agent or have been filed with
the SEC. “Total Revolving Commitments” shall mean, at any time, the Revolving
Commitments of all the Revolving Lenders at such time. The Total Revolving
Commitments on the Closing Date are $375.0 million. “Tranche” shall mean (i)
when used with respect to the Lenders, each of the following classes of Lenders:
(a) Lenders having Revolving Loans incurred pursuant to the Closing Date
Revolving Commitment or Closing Date Revolving Commitments, (b) Lenders having
such other Tranche of Revolving Loans or Revolving Commitments created pursuant
to an Extension Amendment, (c) Lenders having Term Facility Loans or Term
Facility Commitments and (e) Lenders having such other Tranche of Term Loans or
Term Loan Commitments created pursuant to an Extension Amendment or Refinancing
Amendment, and (ii) when used with respect to Loans or Commitments, each of the
following classes of Loans or Commitments: (a) Revolving Loans incurred pursuant
to the Closing Date Revolving Commitment or Closing Date Revolving Commitments,
(b) such other Tranche of Revolving Loans or Revolving Commitments created
pursuant to an Extension Amendment, (c) Term Facility Loans or Term Facility
Commitments and (d) such other Tranche of Term Loans or Term Loan Commitments
created pursuant to an Extension Amendment or Refinancing Amendment.
“Transactions” shall mean, collectively, (a) the entering into of this Agreement
and the other Credit Documents and the borrowings hereunder, if any, on the
Closing Date, (b) the making of the Pre-Closing Equity Contribution prior to the
Closing Date, and (c) the payment of fees and expenses in connection with the
foregoing. “Transfer Agreement” shall mean any trust or similar arrangement
required by any Gaming Authority from time to time with respect to the Equity
Interests of any Restricted Subsidiary (or any Person that was a Restricted
Subsidiary) or any Gaming Facility. “Trigger Event” shall mean the transfer of
shares of Equity Interests of any Restricted Subsidiary or any Gaming Facility
into trust or other similar arrangement required by any Gaming Authority from
time to time. “Type” has the meaning set forth in Section 1.03. “UCC” shall mean
the Uniform Commercial Code as from time to time in effect in the applicable
state or other jurisdiction.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre054.jpg]
-47- “UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance). “Unaffiliated Joint Ventures” shall mean any joint venture of
Borrower or any of its Subsidiaries; provided, however, that (i) all Investments
in, and other transactions entered into with, such joint venture by Borrower or
any of its Restricted Subsidiaries were made in compliance with this Agreement
and (ii) no Affiliate (other than Borrower or any Subsidiary or any other
Unaffiliated Joint Venture) or officer or director of Borrower or any of its
Subsidiaries owns any Equity Interest, or has any material economic interest, in
such joint venture (other than through Borrower (directly or indirectly through
its Subsidiaries)). No Subsidiary of Borrower shall be an Unaffiliated Joint
Venture. “United States” shall mean the United States of America.
“un-reallocated portion” has the meaning set forth in Section 2.14(a).
“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).
“Unrestricted Cash” shall mean cash and Cash Equivalents of Borrower and its
Restricted Subsidiaries that would not appear as “restricted” on a combined or
consolidated balance sheet of the Consolidated Companies. “Unrestricted
Subsidiaries” shall mean (a) as of the Closing Date, the Subsidiaries listed on
Schedule 8.12(c), (b) any Subsidiary of Borrower designated as an “Unrestricted
Subsidiary” pursuant to and in compliance with Section 9.12 and (c) any
Subsidiary of an Unrestricted Subsidiary (in each case, unless such Subsidiary
is no longer a Subsidiary of Borrower or is subsequently designated as a
Restricted Subsidiary pursuant to this Agreement). “Unutilized R/C Commitment”
shall mean, for any Revolving Lender, at any time, the excess of such Revolving
Lender’s Revolving Commitment at such time over the sum of (i) the aggregate
outstanding principal amount of all Revolving Loans made by such Revolving
Lender and (ii) such Revolving Lender’s L/C Liability at such time. “U.S.
Person” shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code. “U.S. Tax Compliance Certificate” has the
meaning set forth in Section 5.06(b)(ii). “Voting Stock” shall mean, with
respect to any Person, the Equity Interests, participations, rights in, or other
equivalents of, such Equity Interests, and any and all rights, warrants or
options exchangeable for or convertible into such Equity Interests of such
Person, in each case, that ordinarily has voting power for the election of
directors (or Persons performing similar functions) of such Person, whether at
all times or only as long as no senior class of Equity Interests has such voting
power by reason of any contingency. “Weighted Average Life to Maturity” shall
mean, on any date and with respect to the aggregate amount of the Term Loans (or
any applicable portion thereof), an amount equal to (a) the scheduled repayments
of such Term Loans to be made after such date, multiplied by the number of days
from such date to the date of such scheduled repayments divided by (b) the
aggregate principal amount of such Term Loans. “Wholly Owned Restricted
Subsidiary” shall mean, with respect to any Person, any Wholly Owned Subsidiary
of such Person that is a Restricted Subsidiary. Unless the context clearly
requires otherwise, all references to any Wholly Owned Restricted Subsidiary
shall mean a Wholly Owned Restricted Subsidiary of Borrower. “Wholly Owned
Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than, in the case of a corporation,



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre055.jpg]
-48- directors’ qualifying shares or nominee shares required under applicable
law) are directly or indirectly owned or controlled by such Person and/or one or
more Wholly Owned Subsidiaries of such Person. Unless the context clearly
requires otherwise, all references to any Wholly Owned Subsidiary shall mean a
Wholly Owned Subsidiary of Borrower. “Withdrawal Liability” shall mean liability
by an ERISA Entity to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA. “Working Capital” means, for any Person at any
date, the amount (which may be a negative number) of the Consolidated Current
Assets of such Person minus the Consolidated Current Liabilities of such Person
at such date; provided that, for purposes of calculating Working Capital,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Consolidated Current Assets or Consolidated Current Liabilities
as a result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (b) the effects of
purchase accounting or (c) the impact of non-cash items on Consolidated Current
Assets and Consolidated Current Liabilities. For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other Acquisition
occurs (other than with respect to any Unrestricted Subsidiary) or any
Unrestricted Subsidiary is revoked and converted into a Restricted Subsidiary,
the “consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so acquired or Unrestricted Subsidiary so
revoked, as the case may be (determined on a basis consistent with the
corresponding definitions herein, with appropriate reference changes) shall be
excluded and (ii) for any period in which any Person, property, business or
asset (other than an Unrestricted Subsidiary) is sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the “consolidated current assets” and “consolidated
current liabilities” of any Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations or Restricted Subsidiary so designated, as the case may be
(determined on a basis consistent with the corresponding definitions herein,
with appropriate reference changes) shall be excluded. “Wynn Las Vegas” shall
mean Wynn Las Vegas LLC, a Nevada limited liability company. “Wynn Las Vegas
2020 Notes” shall mean each of (a) the 7.875% First Mortgage Notes of Wynn Las
Vegas due 2020 and (b) the 7.750% First Mortgage Notes of Wynn Las Vegas due
2020. “Wynn Las Vegas 2020 and 2022 Note Repayment” shall mean the repayment in
full of the Wynn Las Vegas 2020 Notes and the Wynn Las Vegas 2022 Notes, whether
pursuant to purchase, redemption or other acquisition for value of, or
retirement, defeasance, discharge, refinancing or otherwise. “Wynn Las Vegas
2022 Notes” shall mean the 5.375% First Mortgage Notes of Wynn Las Vegas due
2022 in the in the original aggregate principal amount of $900.0 million. “Wynn
Las Vegas 2023 Notes” shall mean the 4.250% Senior Notes of Wynn Las Vegas due
2023 in the in the original aggregate principal amount of $500.0 million. “Wynn
Las Vegas Entities” shall mean Wynn Las Vegas and each of its Subsidiaries.
“Wynn Las Vegas Notes” shall mean each of the Wynn Las Vegas 2020 Notes, the
Wynn Las Vegas 2022 Notes and the Wynn Las Vegas 2023 Notes, together with,
without duplication, any other Indebtedness permitted to be Incurred under
Section 10.01(e) (for purposes of the definition of Permitted Refinancing,
including under Section 10.01(e), the Wynn Las Vegas Entities shall be deemed to
be Restricted Subsidiaries prior to the Wynn Las Vegas Reorganization). “Wynn
Las Vegas Pledge” shall mean the direct pledge of the Equity Interests in Wynn
Las Vegas and related ancillary rights as collateral security in favor of the
holders of the Wynn Las Vegas Notes.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre056.jpg]
-49- “Wynn Las Vegas Reorganization” shall mean a series of corporate
restructurings and related transactions, including receipt of Gaming Approvals
from relevant Gaming Authorities, pursuant to which the Wynn Las Vegas Entities
become Subsidiaries of Borrower. “Wynn Las Vegas Resort” means the Wynn Las
Vegas hotel and casino resort. “Wynn Macau” shall mean Wynn Resorts (Macau),
S.A., a company incorporated under the laws of Macau. “Wynn Massachusetts” shall
mean Wynn MA LLC, a Nevada limited liability company. “Wynn Massachusetts
Project” shall mean the casino resort and related amenities to be developed by
Borrower and its Subsidiaries in Everett, Massachusetts. “Wynn Massachusetts
Project Opening Date” shall mean the date the Wynn Massachusetts Project is open
to the general public. “Wynn Resorts” shall mean Wynn Resorts, Limited, a Nevada
corporation. SECTION 1.02. Accounting Terms and Determinations. Except as
otherwise provided in this Agreement, all computations and determinations as to
accounting or financial matters (including financial covenants) shall be made in
accordance with GAAP as in effect on the Closing Date consistently applied for
all applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld). SECTION
1.03. Classes and Types of Loans. Loans hereunder are distinguished by “Class”
and by “Type.” The “Class” of a Loan (or of a Commitment to make a Loan) refers
to whether such Loan is a Revolving Loan of any particular Tranche, a Term
Facility Loan, or a Term Loan of any particular Tranche of Term Loans created
pursuant to an Extension Amendment or a Refinancing Amendment, each of which
constitutes a Class. The “Type” of a Loan refers to whether such Loan is an ABR
Loan or a LIBOR Loan, each of which constitutes a Type. Loans may be identified
by both Class and Type. SECTION 1.04. Rules of Construction. (a) In each Credit
Document, unless the context clearly requires otherwise (or such other Credit
Document clearly provides otherwise), references to (i) the plural include the
singular, the singular include the plural and the part include the whole; (ii)
Persons include their respective permitted successors and assigns or, in the
case of governmental Persons, Persons succeeding to the relevant functions of
such Persons; (iii) statutes and regulations include any amendments, supplements
or modifications of the same from time to time and any successor statutes and
regulations; (iv) unless otherwise expressly provided, any reference to any
action of any Secured Party by way of consent, approval or waiver shall be
deemed modified by the phrase “in its/their reasonable discretion”; (v) time
shall be a reference to time of day New York, New York; (vi) Obligations (other
than L/C Liabilities) shall not be deemed “outstanding” if such Obligations have
been Paid in Full; and (vii) except as expressly provided in any



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre057.jpg]
-50- Credit Document any item required to be delivered or performed on a day
that is not a Business Day shall not be required until the next succeeding
Business Day. (b) In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise), (i)
“amend” shall mean “amend, restate, amend and restate, supplement or modify”;
and “amended,” “amending” and “amendment” shall have meanings correlative to the
foregoing; (ii) in the computation of periods of time from a specified date to a
later specified date, “from” shall mean “from and including”; “to” and “until”
shall mean “to but excluding”; and “through” shall mean “to and including”;
(iii) “hereof,” “herein” and “hereunder” (and similar terms) in any Credit
Document refer to such Credit Document as a whole and not to any particular
provision of such Credit Document; (iv) “including” (and similar terms) shall
mean “including without limitation” (and similarly for similar terms); (v) “or”
has the inclusive meaning represented by the phrase “and/or”; (vi) references to
“the date hereof” shall mean the date first set forth above; (vii) “asset” and
“property” shall have the same meaning and effect and refer to all tangible and
intangible assets and property, whether real, personal or mixed and of every
type and description; and (viii) a “fiscal year” or a “fiscal quarter” is a
reference to a fiscal year or fiscal quarter of Borrower. (c) In this Agreement
unless the context clearly requires otherwise, any reference to (i) an Annex,
Exhibit or Schedule is to an Annex, Exhibit or Schedule, as the case may be,
attached to this Agreement and constituting a part hereof, and (ii) a Section or
other subdivision is to a Section or such other subdivision of this Agreement.
(d) Unless otherwise expressly provided herein, (i) references to Organizational
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
amendments and restatements, extensions, supplements, reaffirmations,
replacements and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations, replacements and other modifications are permitted by the Credit
Documents; and (ii) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law. (e) This Agreement and
the other Credit Documents are the result of negotiations among and have been
reviewed by counsel to Agents, Borrower and the other parties, and are the
products of all parties. Accordingly, they shall not be construed against the
Lenders or Agents merely because of Agents’ or the Lenders’ involvement in their
preparation. SECTION 1.05. Exchange Rates; Currency Equivalents. (a) The
Administrative Agent or the applicable L/C Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of extensions of credit hereunder and Obligations
denominated in Alternate Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants or financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of calculating the Dollar Equivalent of the
amount of extensions of credit hereunder and of Obligations denominated in an
Alternate Currency under the Credit Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Lender, as applicable. (b) Wherever in this Agreement in connection with the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, LIBOR Loan or Letter of Credit is denominated in an Alternate
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the applicable L/C Lender, as the case may be. (c) The Administrative Agent
does not warrant, nor accept responsibility, nor shall the Administrative



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre058.jpg]
-51- Agent have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of “LIBO Rate” or with
respect to any comparable or successor rate thereto. SECTION 1.06. Pro Forma
Calculations. (a) Notwithstanding anything to the contrary herein, Consolidated
EBITDA and the Consolidated Senior Secured Net Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.06; provided that
notwithstanding anything to the contrary in clauses (b), (c) or (d) of this
Section 1.06, when calculating Consolidated EBITDA and the Consolidated Senior
Secured Net Leverage Ratio for purposes of determining actual compliance (and
not compliance on a Pro Forma Basis) with the covenant pursuant to Section
10.08, the events described in this Section 1.06 that occurred subsequent to the
end of the applicable Test Period shall not be given pro forma effect. (b) For
purposes of calculating Consolidated EBITDA and the Consolidated Senior Secured
Net Leverage Ratio, Specified Transactions (and the incurrence or repayment of
any Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period and (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If,
since the beginning of any applicable Test Period, any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.06, then Consolidated EBITDA and
the Consolidated Senior Secured Net Leverage Ratio shall be calculated to give
pro forma effect thereto in accordance with this Section 1.06. (c) Whenever pro
forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a Responsible Officer of Borrower
and include, for the avoidance of doubt, the amount of cost savings, operating
expense reductions and synergies projected by Borrower in good faith to be
realized as a result of specified actions taken or with respect to which steps
have been initiated, or are reasonably expected to be initiated within fifteen
(15) months of the closing date of such Specified Transaction (in the good faith
determination of Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the applicable period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
any such cost savings, operating expense reductions and synergies, the
limitations and requirements set forth in clause (c) of the definitions of
Consolidated EBITDA (other than the requirement set forth in clause (c) of
Consolidated EBITDA that steps have been initiated or taken) shall apply;
provided, further, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and clause (c) of the
definition of “Consolidated EBITDA” shall not (i) exceed 20.0% of Consolidated
EBITDA for such Test Period (after giving effect to this clause (c) and clause
(c) of the definition of “Consolidated EBITDA”) or (ii) be duplicative of one
another. (d) In the event that Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange or extinguishment) any Indebtedness
included in the calculations of Consolidated EBITDA and the Consolidated Senior
Secured Net Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period and/or (ii) subsequent to the end of the applicable
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then Consolidated EBITDA and the
Consolidated Senior Secured Net Leverage Ratio shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period in the case of Consolidated EBITDA or the Consolidated Senior Secured Net
Leverage Ratio. SECTION 1.07. Letter of Credit Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre059.jpg]
-52- document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. ARTICLE II. CREDITS SECTION 2.01.
Loans. (a) Revolving Loans. Each Revolving Lender agrees, severally and not
jointly, on the terms and conditions of this Agreement, to make revolving loans
(the “Revolving Loans”) to Borrower in Dollars from time to time, on any
Business Day during, with respect to any Revolving Commitment of such Revolving
Lender, the Revolving Availability Period applicable to such Revolving
Commitment, in an aggregate principal amount at any one time outstanding not
exceeding the amount of the Revolving Commitment of such Revolving Lender as in
effect from time to time; provided, however, that, after giving effect to any
Borrowing of Revolving Loans, (i) the sum of the aggregate principal amount of
(without duplication) all Revolving Loans then outstanding plus the aggregate
amount of all L/C Liabilities shall not exceed the Total Revolving Commitments
as in effect at such time, (ii) the Revolving Exposure of such Revolving Lender
shall not exceed such Revolving Lender’s Revolving Commitments in effect at such
time, (iii) the Revolving Tranche Exposure of such Revolving Lender in respect
of any Tranche of Revolving Commitments shall not exceed such Revolving Lender’s
Revolving Commitment of such Tranche in effect at such time and (iv) the
Revolving Tranche Exposure of all Revolving Lenders in respect of any Tranche of
Revolving Commitments shall not exceed the aggregate Revolving Commitments of
such Tranche in effect at such time. Subject to the terms and conditions of this
Agreement, during the applicable Revolving Availability Period, Borrower may
borrow, repay and re-borrow the amount of the Revolving Commitments by means of
ABR Loans and LIBOR Loans. (b) Term Facility Loans. Each Lender with a Term
Facility Commitment agrees, severally and not jointly, on the terms and
conditions of this Agreement, to make Term Facility Loans to Borrower in Dollars
from time to time, on any Business Day during the Term Facility Availability
Period, in an aggregate principal amount at any one time outstanding not
exceeding the amount of the Term Facility Commitment of such Term Facility
Lender as in effect from time to time. (c) Limit on LIBOR Loans. No more than
twenty (20) separate Interest Periods in respect of LIBOR Loans may be
outstanding at any one time in the aggregate under all of the facilities.
SECTION 2.02. Borrowings. Borrower shall give Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05 in the form of a Notice of
Borrowing; provided that, in the case of a borrowing of ABR Loans requested to
be made on a same day basis, Borrower shall deliver the Notice of Borrowing no
later than 1:00 p.m., New York time, on the day of such proposed ABR Loan (which
day shall be a Business Day). Unless otherwise agreed to by Administrative Agent
in its sole discretion, not later than 12:00 p.m. (Noon) (or, in the case of a
borrowing of ABR Loans requested to be made on a same day basis, 4:00 p.m.), New
York time, on the date specified for each borrowing in Section 4.05, each Lender
shall make available the amount of the Loan or Loans to be made by it on such
date to Administrative Agent, at an account specified by Administrative Agent
maintained at the Principal Office, in immediately available funds, for the
account of Borrower. Each borrowing of Revolving Loans shall be made by each
Revolving Lender pro rata based on its R/C Percentage. Each borrowing of Term
Facility Loans shall be made by each Term Facility Lender pro rata based on its
T/C Percentage. The amounts so received by Administrative Agent shall, subject
to the terms and conditions of this Agreement, be made available to Borrower not
later than 4:00 p.m., New York time, on the actual applicable Funding Date, by
depositing the same by wire transfer of immediately available funds in (or, in
the case of an account of Borrower maintained with Administrative Agent at the
Principal Office, by crediting the same to) the account or accounts of Borrower
or any other account or accounts in each case as directed by Borrower in the
applicable Notice of Borrowing.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre060.jpg]
-53- SECTION 2.03. Letters of Credit. (a) Subject to the terms and conditions
hereof, the Revolving Commitments may be utilized, upon the request of Borrower,
in addition to the Revolving Loans provided for by Section 2.01(a), for standby
and commercial documentary letters of credit (herein collectively called
“Letters of Credit”) issued by the applicable L/C Lender (which L/C Lenders
agree to the terms and provisions of this Section 2.03 in reliance upon the
agreements of the other Lenders set forth herein) for the account of Borrower or
its Subsidiaries or, with respect to the Specified Letters of Credit (and any
replacements thereof), its Affiliates; provided, however, that in no event shall
(i) the aggregate amount of all L/C Liabilities, plus the aggregate principal
amount of all the Revolving Loans then outstanding, exceed at any time the Total
Revolving Commitments as in effect at such time, (ii) the sum of the aggregate
principal amount of all Revolving Loans of any Revolving Lender then
outstanding, plus such Revolving Lender’s L/C Liability exceed at any time such
Revolving Lender’s Revolving Commitment as in effect at such time, (iii) the
outstanding aggregate amount of all L/C Liabilities exceed the L/C Sublimit and,
in respect of each L/C Lender, the outstanding aggregate amount of L/C
Liabilities in respect of such L/C Lender exceed its L/C Sublimit, (iv) the
Dollar Equivalent of the Stated Amount of any Letter of Credit be less than
$100,000 or such lesser amount as is acceptable to the L/C Lender, (v) the
expiration date of any Letter of Credit extend beyond the earlier of (x) the
third Business Day preceding the latest R/C Maturity Date then in effect and (y)
the date twelve (12) months following the date of such issuance, unless in the
case of this clause (y) the Required Revolving Lenders have approved such expiry
date in writing (but never beyond the third Business Day prior to the latest R/C
Maturity Date then in effect), except for any Letter of Credit that Borrower has
agreed to Cash Collateralize in an amount equal to the Minimum Collateral Amount
or otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Lender’s and the Administrative Agent’s reasonable satisfaction,
on or prior to the third Business Day preceding the latest R/C Maturity Date
then in effect, subject to the ability of Borrower to request Auto-Extension
Letters of Credit in accordance with Section 2.03(b), (vi) any L/C Lender issue
any Letter of Credit after it has received notice from Borrower or the Required
Revolving Lenders stating that a Default exists until such time as such L/C
Lender shall have received written notice of (x) rescission of such notice from
the Required Revolving Lenders, (y) waiver or cure of such Default in accordance
with this Agreement or (z) Administrative Agent’s good faith determination that
such Default has ceased to exist, (vii) any Letter of Credit be issued in a
currency other than Dollars or an Alternate Currency nor at a tenor other than
sight, or (viii) the L/C Lender be obligated to issue any Letter of Credit,
amend or modify any outstanding Letter of Credit or extend the expiry date of
any outstanding Letter of Credit at any time when a Revolving Lender is a
Defaulting Lender if such Defaulting Lender’s L/C Liability cannot be
reallocated to Non-Defaulting Lenders pursuant to Section 2.14(a) unless
arrangements reasonably satisfactory to the L/C Lender and Borrower have been
made to eliminate the L/C Lender’s risk with respect to the participation in
Letters of Credit by all such Defaulting Lenders, including by Cash
Collateralizing in an amount equal to the Minimum Collateral Amount, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the L/C Lender to support, each such Defaulting Lender’s L/C Liability. (b)
Whenever Borrower requires the issuance of a Letter of Credit it shall give the
applicable L/C Lender and Administrative Agent at least three (3) Business Days
written notice (or such shorter period of notice



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre061.jpg]
-54- acceptable to the L/C Lender). Such Letter of Credit application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system agreed to by the applicable L/C Lender, by
personal delivery or by any other means acceptable to the applicable L/C Lender.
Each notice shall be in the form of Exhibit K or such other form as is
reasonably acceptable to the applicable L/C Lender appropriately completed (each
a “Letter of Credit Request”) and shall specify a date of issuance not beyond
the fifth Business Day prior to the latest R/C Maturity Date then in effect.
Each Letter of Credit Request must be accompanied by documentation describing in
reasonable detail the proposed terms, conditions and format of the Letter of
Credit to be issued, and if so requested by any L/C Lender each Letter of Credit
Request shall be accompanied by such L/C Lender’s form of application but which
application shall not contain any operating or financial covenants or any
provisions inconsistent with this Agreement. If Borrower so requests in any
applicable Letter of Credit Request, the applicable L/C Lender may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Lender to decline any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non- Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Lender at the time of the original
issuance or automatic extension of a Letter of Credit, Borrower shall not be
required to make a specific request to the L/C Lender for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the third Business Day preceding the latest R/C Maturity Date then in effect
(provided, that such three (3) Business Day limitation shall not apply to any
Letter of Credit that Borrower has agreed to Cash Collateralize in an amount
equal to the Minimum Collateral Amount or otherwise backstop (with a letter of
credit on customary terms) to the applicable L/C Lender’s and the Administrative
Agent’s reasonable satisfaction prior to the extension thereof); provided,
however, that the L/C Lender shall not permit any such extension if (A) the L/C
Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 7.02 is not then satisfied, and in each such case directing
the L/C Lender not to permit such extension. If there is any conflict between
the terms and conditions of this Agreement and the terms and condition of any
application, the terms and conditions of this Agreement shall govern. Each
Lender hereby authorizes each L/C Lender to issue and perform its obligations
with respect to Letters of Credit and each Letter of Credit shall be issued in
accordance with the customary procedures of such L/C Lender. Borrower
acknowledges and agrees that the failure of any L/C Lender to require an
application at any time and from time to time shall not restrict or impair such
L/C Lender’s right to require such an application or agreement as a condition to
the issuance of any subsequent Letter of Credit. (c) On each day during the
period commencing with the issuance by the applicable L/C Lender of any Letter
of Credit and until such Letter of Credit shall have expired or been terminated,
the Revolving Commitment of each Revolving Lender shall be deemed to be utilized
for all purposes hereof in an amount equal to such Lender’s R/C Percentage of
the Dollar Equivalent of the then Stated Amount of such Letter of Credit plus
the amount of any unreimbursed drawings thereunder (the amount of such
unreimbursed drawings shall be expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an Alternate
Currency). Each Revolving Lender (other than the applicable L/C Lender)
severally agrees that, upon the issuance of any Letter of Credit hereunder, it
shall automatically acquire from the L/C Lender that issued such Letter of
Credit, without recourse, a participation in such L/C Lender’s obligation to
fund drawings and rights under such Letter of Credit in an amount equal to such
Lender’s R/C Percentage of such obligation (such obligation to fund drawings
shall be expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternate Currency) and rights,
and each Revolving Lender (other than such L/C Lender) thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such L/C Lender to pay and discharge
when due, its R/C Percentage of such L/C Lender’s obligation to fund drawings
(such obligation to fund drawings shall be expressed in Dollars in the amount of
the Dollar Equivalent thereof in the case of a Letter of Credit denominated in
an Alternate Currency) under such Letter of Credit. Such L/C Lender shall be
deemed to hold an L/C Liability in an amount equal to its retained



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre062.jpg]
-55- interest in the related Letter of Credit after giving effect to such
acquisition by the Revolving Lenders other than such L/C Lender of their
participation interests. (d) In the event that any L/C Lender has determined to
honor a drawing under a Letter of Credit, such L/C Lender shall promptly notify
(the “L/C Payment Notice”) Administrative Agent and Borrower of the amount paid
by such L/C Lender and the date on which payment is to be made to such
beneficiary. In the case of a Letter of Credit denominated in an Alternate
Currency, Borrower shall reimburse the L/C Lender that issued such Letter of
Credit in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternate Currency, the applicable
L/C Lender shall notify Administrative Agent and Borrower of the Dollar
Equivalent of the amount of the drawing following the determination thereof in
accordance with Section 1.05. Borrower hereby unconditionally agrees to pay and
reimburse such L/C Lender, through the Administrative Agent, for the amount of
payment under such Letter of Credit in Dollars, together with interest thereon
at a rate per annum equal to the Alternate Base Rate in effect from time to time
plus the Applicable Margin applicable to Revolving Loans that are maintained as
ABR Loans as are in effect from time to time (determined based on a weighted
average if multiple Tranches of Revolving Commitments are then outstanding) from
the date payment was made to such beneficiary to the date on which payment is
due, such payment to be made not later than the second Business Day after the
date on which Borrower receives the applicable L/C Payment Notice (or the third
Business Day thereafter if such L/C Payment Notice is received on a date that is
not a Business Day or after 1:00 p.m., New York time, on a Business Day). Any
such payment due from Borrower and not paid on the required date shall
thereafter bear interest at rates specified in Section 3.02(b) until paid.
Promptly upon receipt of the amount paid by Borrower pursuant to the immediately
prior sentence, the applicable L/C Lender shall notify Administrative Agent of
such payment and whether or not such payment constitutes payment in full of the
Reimbursement Obligation under the applicable Letter of Credit. (e) Promptly
upon its receipt of a L/C Payment Notice referred to in Section 2.03(d),
Borrower shall advise the applicable L/C Lender and Administrative Agent whether
or not Borrower intends to borrow hereunder to finance its obligation to
reimburse such L/C Lender for the amount of the related demand for payment under
the applicable Letter of Credit and, if it does so intend, submit a Notice of
Borrowing for such borrowing to Administrative Agent as provided in Section
4.05. In the event that Borrower fails to reimburse any L/C Lender, through the
Administrative Agent, for a demand for payment under a Letter of Credit by the
second Business Day after the date of the applicable L/C Payment Notice (or the
third Business Day thereafter if such L/C Payment Notice is received on a date
that is not a Business Day or after 1:00 p.m., New York time on a Business Day),
such L/C Lender shall promptly notify Administrative Agent of such failure by
Borrower to so reimburse and of the amount of the demand for payment (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternate Currency). In the event that
Borrower fails to either submit a Notice of Borrowing to Administrative Agent as
provided above or reimburse such L/C Lender, through the Administrative Agent,
for a demand for payment under a Letter of Credit by the second Business Day
after the date of the applicable L/C Payment Notice (or the third Business Day
thereafter if such L/C Payment Notice is received on a date that is not a
Business Day or after 1:00 p.m., New York time, on a Business Day),
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the demand for payment (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternate Currency) including the interest therein owed by Borrower (the
“Unreimbursed Amount”), specifying such Lender’s R/C Percentage thereof and
requesting payment of such amount. (f) Each Revolving Lender (other than the
applicable L/C Lender) shall pay to Administrative Agent for account of the
applicable L/C Lender at the Principal Office in Dollars and in immediately
available funds, an amount equal to such Revolving Lender’s R/C Percentage of
the Unreimbursed Amount upon not less than one Business Day’s actual notice by
Administrative Agent as described in Section 2.03(e) to such Revolving Lender
requesting such payment and specifying such amount. Administrative Agent will
promptly remit the funds so received to the applicable L/C Lender in Dollars.
Each such Revolving Lender’s obligation to make such payments to Administrative
Agent for the account of L/C Lender under this Section 2.03(f), and the
applicable L/C Lender’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (i) the failure of any other Revolving Lender to make its payment
under this Section 2.03(f), (ii) the financial condition of Borrower or the
existence of any Default or (iii) the termination of the Commitments.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre063.jpg]
-56- Each such payment to any L/C Lender shall be made without any offset,
abatement, withholding or reduction whatsoever. (g) Upon the making of each
payment by a Revolving Lender, through the Administrative Agent, to an L/C
Lender pursuant to Section 2.03(f) in respect of any Letter of Credit, such
Revolving Lender shall, automatically and without any further action on the part
of Administrative Agent, such L/C Lender or such Revolving Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such L/C Lender by Borrower hereunder and under the L/C Documents
relating to such Letter of Credit and (ii) a participation equal to such
Revolving Lender’s R/C Percentage in any interest or other amounts (such
interest and other amounts expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an Alternate
Currency) (other than cost reimbursements) payable by Borrower hereunder and
under such L/C Documents in respect of such Reimbursement Obligation. If any L/C
Lender receives directly from or for the account of Borrower any payment in
respect of any Reimbursement Obligation or any such interest or other amounts
(including by way of setoff or application of proceeds of any collateral
security), such L/C Lender shall promptly pay to Administrative Agent for the
account of each Revolving Lender which has satisfied its obligations under
Section 2.03(f), such Revolving Lender’s R/C Percentage of the Dollar Equivalent
of such payment, each such payment by such L/C Lender to be made in Dollars. In
the event any payment received by such L/C Lender and so paid to the Revolving
Lenders hereunder is rescinded or must otherwise be returned by such L/C Lender,
each Revolving Lender shall, upon the request of such L/C Lender (through
Administrative Agent), repay to such L/C Lender (through Administrative Agent)
the amount of such payment paid to such Revolving Lender, with interest at the
rate specified in Section 2.03(j). (h) Borrower shall pay to Administrative
Agent, for the account of each Revolving Lender, and with respect to each
Tranche of Revolving Commitments, in respect of each Letter of Credit and each
Tranche of Revolving Commitments for which such Revolving Lender has a L/C
Liability, a letter of credit commission equal to (x) the rate per annum equal
to the Applicable Margin for Revolving Loans of such Tranche made by such
Revolving Lender that are LIBOR Loans in effect from time to time, multiplied by
(y) the daily Dollar Equivalent of the Stated Amount of such Letter of Credit
allocable to such Revolving Lender’s Revolving Commitments of such Tranche (such
Dollar Equivalent to be determined in accordance with Section 1.05) for the
period from and including the date of issuance of such Letter of Credit (i) in
the case of a Letter of Credit which expires in accordance with its terms, to
and including such expiration date and (ii) in the case of a Letter of Credit
which is drawn in full or is otherwise terminated other than on the stated
expiration date of such Letter of Credit, to and excluding the date such Letter
of Credit is drawn in full or is terminated. Such commission will be
non-refundable and is to be paid (1) quarterly in arrears on each Quarterly Date
and (2) on each R/C Maturity Date. In addition, Borrower shall pay to each L/C
Lender, for such L/C Lender's account a fronting fee with respect to each Letter
of Credit (whether commercial or standby) at the rate of 0.125% per annum,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit, or increase thereof, on a quarterly basis in
arrears. Such fronting fee shall be due and payable on each Quarterly Date in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the latest R/C Maturity Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. In addition Borrower agrees to pay
to each L/C Lender all charges, costs and expenses in the amounts customarily
charged by such L/C Lender, from time to time in like circumstances, with
respect to the issuance, amendment, transfer, payment of drawings, and other
transactions relating thereto. (i) Upon the issuance of or amendment or
modification to a Letter of Credit, the applicable L/C Lender shall promptly
deliver to Administrative Agent and Borrower a written notice of such issuance,
amendment or modification and such notice shall be accompanied by a copy of such
Letter of Credit or the respective amendment or modification thereto, as the
case may be. Promptly upon receipt of such notice, Administrative Agent shall
deliver to each Revolving Lender a written notice regarding such issuance,
amendment or modification, as the case may be, and, if so requested by a
Revolving Lender, Administrative Agent shall deliver to such Revolving Lender a
copy of such Letter of Credit or amendment or modification, as the case may be.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre064.jpg]
-57- (j) If and to the extent that any Revolving Lender fails to pay an amount
required to be paid pursuant to Section 2.03(f) or 2.03(g) on the due date
therefor, such Revolving Lender shall pay to the applicable L/C Lender (through
Administrative Agent) interest on such amount with respect to each Tranche of
Revolving Commitments held by such Revolving Lender for each day from and
including such due date to but excluding the date such payment is made at a rate
per annum equal to the Federal Funds Rate (as in effect from time to time) for
the first three days and at the interest rate (in effect from time to time)
applicable to Revolving Loans under such Tranche made by such Revolving Lender
that are maintained as ABR Loans for each date thereafter. If any Revolving
Lender holds Revolving Commitments of more than one Tranche and such Revolving
Lender makes a partial payment of amounts due by it under Section 2.03(f) or
2.03(g), such partial payment shall be allocated pro rata to each Tranche based
on the amount of Revolving Commitments of each Tranche held by such Revolving
Lender. (k) The issuance by any L/C Lender of any amendment or modification to
any Letter of Credit hereunder that would extend the expiry date or increase the
Stated Amount thereof shall be subject to the same conditions applicable under
this Section 2.03 to the issuance of new Letters of Credit, and no such
amendment or modification shall be issued hereunder (i) unless either (x) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended or modified
form or (y) the Required Revolving Lenders (or other specified Revolving Lenders
to the extent required by Section 13.04) shall have consented thereto or (ii) if
the beneficiary of the Letter of Credit does not accept the proposed terms of
the Letter of Credit. (l) Notwithstanding the foregoing, no L/C Lender shall be
under any obligation to issue any Letter of Credit if at the time of such
issuance, (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Lender from
issuing the Letter of Credit, or any Law applicable to such L/C Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Lender shall prohibit, or
request that such L/C Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Lender is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Lender in good faith deems material to it or (ii) the
issuance of the Letter of Credit would violate one or more policies of such L/C
Lender applicable to letters of credit generally. (m) The obligations of
Borrower under this Agreement and any L/C Document to reimburse any L/C Lender
for a drawing under a Letter of Credit, and to repay any drawing under a Letter
of Credit converted into Revolving Loans, shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C Document under all circumstances, including
the following: (i) any lack of validity or enforceability of this Agreement, any
Credit Document or any L/C Document; (ii) the existence of any claim, setoff,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by the L/C Documents or any unrelated transaction; (iii)
any draft, demand, certificate or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit; or any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre065.jpg]
-58- (iv) waiver by a L/C Lender of any requirement that exists for the L/C
Lender’s protection and not the protection of Borrower or any waiver by the L/C
Lender which does not in fact materially prejudice Borrower; (v) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft; (vi) any payment made by a L/C
Lender in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable; (vii) any payment by a
L/C Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by a L/C Lender under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in- possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or (viii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or a
Guarantor. To the extent that any provision of any L/C Document is inconsistent
with the provisions of this Section 2.03, the provisions of this Section 2.03
shall control. (n) On the last Business Day of each month, Borrower and each L/C
Lender shall provide to Administrative Agent such information regarding the
outstanding Letters of Credit as Administrative Agent shall reasonably request,
in form and substance reasonably satisfactory to Administrative Agent (and in
such standard electronic format as Administrative Agent shall reasonably
specify), for purposes of Administrative Agent’s ongoing tracking and reporting
of outstanding Letters of Credit. Administrative Agent shall maintain a record
of all outstanding Letters of Credit based upon information provided by Borrower
and the L/C Lenders pursuant to this Section 2.03(n), and such record of
Administrative Agent shall, absent manifest error, be deemed a correct and
conclusive record of all Letters of Credit outstanding from time to time
hereunder. Notwithstanding the foregoing, if and to the extent Administrative
Agent determines that there are one or more discrepancies between information
provided by Borrower and any L/C Lender hereunder, Administrative Agent will
notify Borrower and such L/C Lender thereof and Borrower and such L/C Lender
shall endeavor to reconcile any such discrepancy. In addition to and without
limiting the foregoing, with respect to commercial documentary Letters of
Credit, on the first Business Day of each week the applicable L/C Lender shall
deliver to Administrative Agent, by facsimile or electronic mail, a report
detailing the daily outstanding commercial documentary Letters of Credit for the
previous week for such Letters of Credit issued in Dollars and for such Letters
of Credit issued in an Alternate Currency. (o) Each Lender and Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Lenders, the Administrative Agent, any of their respective Affiliates,
directors, officers, employees, agents and advisors nor any correspondent,
participant or assignee of any L/C Lender shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence, bad faith or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Lenders, the
Administrative Agent, any of their respective Affiliates,



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre066.jpg]
-59- directors, officers, employees, agents and advisors nor any correspondent,
participant or assignee of the L/C Lenders shall be liable or responsible for
any of the matters described in clauses (i) through (viii) of Section 2.03(m);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against a L/C Lender, and a L/C
Lender may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by such L/C Lender’s willful misconduct, bad
faith or gross negligence or such L/C Lender’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Lenders may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Lenders shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Lenders may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. (p) Unless otherwise expressly agreed by the applicable L/C
Lender and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Lenders shall not be responsible to Borrower for, and the L/C Lenders’
rights and remedies against Borrower shall not be impaired by, any action or
inaction of the L/C Lenders required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the law or any order of a jurisdiction where such L/C
Lender or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice. (q) Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, Borrower shall be obligated to reimburse the
applicable L/C Lender hereunder for any and all drawings under such Letter of
Credit. Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries. (r) A Revolving Lender may become an additional L/C Lender
hereunder with the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed), Borrower and such Revolving Lender, pursuant
to an agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent, Borrower and such Revolving Lender. The Administrative
Agent shall notify the Revolving Lenders of any such additional L/C Lender.
SECTION 2.04. Termination and Reductions of Commitment. (a) (i) In addition to
any other mandatory commitment reductions pursuant to this Section 2.04, the
aggregate amount of the Term Facility Commitments shall be automatically and
permanently reduced by the amount of Term Facility Loans made in respect thereof
from time to time. Notwithstanding any other provision of this Agreement, any
outstanding Term Facility Commitments shall automatically terminate upon the
earlier of (x) the Term Facility Commitments being fully funded pursuant to
Section 2.01(b) and (y) at 5:00 p.m., New York City time, on the last Business
Day of the Term Facility Availability Period. (ii) The aggregate amount of the
Revolving Commitments of any Tranche shall be automatically and permanently
reduced to zero on the R/C Maturity Date applicable to such Tranche, and the L/C
Commitments shall be automatically and permanently reduced to zero on the last
R/C Maturity Date.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre067.jpg]
-60- (b) Borrower shall have the right at any time or from time to time (without
premium or penalty except breakage costs (if any) pursuant to Section 5.05) (i)
so long as no Revolving Loans or L/C Liabilities will be outstanding as of the
date specified for termination (after giving effect to all transactions
occurring on such date), to terminate the Revolving Commitments in their
entirety, (ii) to reduce the aggregate amount of the Unutilized R/C Commitments
(which shall be pro rata among the Revolving Lenders), (iii) to reduce the
aggregate amount of the unutilized Term Facility Commitments (which shall be pro
rata among the Term Facility Lenders) and (iv) so long as the remaining Total
Revolving Commitments will equal or exceed the aggregate amount of outstanding
Revolving Loans and L/C Liabilities, to reduce the aggregate amount of the
Revolving Commitments (which shall be pro rata among the Revolving Lenders);
provided, however, that (x) Borrower shall give notice of each such termination
or reduction as provided in Section 4.05, and (y) each partial reduction shall
be in an aggregate amount at least equal to $5.0 million (or any whole multiple
of $1.0 million in excess thereof) or, if less, the remaining Unutilized R/C
Commitments or unutilized Term Facility Commitments, as applicable. (c) Any
Commitment once terminated or reduced may not be reinstated. (d) Each reduction
or termination of any of the Commitments applicable to any Tranche pursuant to
this Section 2.04 shall be applied ratably among the Lenders with such a
Commitment, as the case may be, in accordance with their respective Commitment,
as applicable. SECTION 2.05. Fees. (a) Borrower shall pay to Administrative
Agent for the account of each Revolving Lender (other than a Defaulting Lender),
with respect to such Revolving Lender’s Revolving Commitments of each Tranche
and for the account of each Term Facility Lender (other than a Defaulting
Lender), with respect to such Term Facility Lender’s Term Facility Commitments,
a commitment fee for the period from and including the Closing Date (or,
following the conversion of any such Revolving Commitment into another Tranche,
the applicable Extension Date) to but not including (x) for Revolving
Commitments the earlier of (i) the date such Revolving Commitment is terminated
or expires (or is modified to constitute another Tranche) and (ii) the R/C
Maturity Date applicable to such Revolving Commitment, and (y) for Term Facility
Commitments the date such Term Facility Commitment is terminated or expires, in
each case, computed at a rate per annum equal to the Applicable Fee Percentage
in respect of such Tranche in effect from time to time during such period on the
actual daily amount of such Revolving Lender’s Unutilized R/C Commitment in
respect of such Tranche or such Term Facility Lender’s unutilized Term Facility
Commitment, as applicable. Notwithstanding anything to the contrary in the
definition of “Unutilized R/C Commitments,” for purposes of determining
Unutilized R/C Commitments in connection with computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Revolving Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
L/C Liability of such Revolving Lender. Any accrued commitment fee under this
Section 2.05(a) in respect of any Revolving Commitment or Term Facility
Commitment shall be payable in arrears on each Quarterly Date and on the earlier
of (i) the date the applicable Revolving Commitment is modified to constitute
another Tranche or Term Facility Commitment is terminated or expires, as
applicable, and (ii) for any Revolving Commitment, the R/C Maturity Date
applicable to such Revolving Commitment and, for any Term Facility Commitment,
the termination of the Term Facility Availability Period. (b) Borrower shall pay
to Administrative Agent for its own account the administrative fee separately
agreed to in the Fee Letter. (c) Borrower shall pay to Auction Manager for its
own account, in connection with any Borrower Loan Purchase, such fees as may be
agreed between Borrower and Auction Manager. SECTION 2.06. Lending Offices. The
Loans of each Type made by each Lender shall be made and maintained at such
Lender’s Applicable Lending Office for Loans of such Type. Each Lender may, at
its option but subject to Section 5.06 as if such branch or Affiliate was deemed
a “Lender” thereunder for purposes of documentation delivered to the
Administrative Agent and payments required to be made to Borrower thereunder,
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect in any manner the obligation of Borrower to repay such Loan in accordance
with the terms of this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre068.jpg]
-61- SECTION 2.07. Several Obligations of Lenders. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor Administrative Agent shall be responsible for the failure of any
other Lender to make a Loan to be made by such other Lender, and no Lender shall
have any obligation to Administrative Agent or any other Lender for the failure
by such Lender to make any Loan required to be made by such Lender. No Revolving
Lender will be responsible for failure of any other Lender to fund its
participation in Letters of Credit. SECTION 2.08. Notes; Register. (a) At the
request of any Lender, its Loans of a particular Class shall be evidenced by a
promissory note, payable to such Lender or its registered assigns and otherwise
duly completed, substantially in the form of Exhibits A-1 and A-2 of such
Lender’s Revolving Loans and Term Facility Loans, respectively; provided that
any promissory notes issued in respect of Other Term Loans, Extended Term Loans
or Extended Revolving Loans shall be in such form as mutually agreed by Borrower
and Administrative Agent. (b) The date, amount, Type, interest rate and duration
of the Interest Period (if applicable) of each Loan of each Class made by each
Lender to Borrower and each payment made on account of the principal thereof,
shall be recorded by such Lender or its registered assigns on its books and,
prior to any transfer of any Note evidencing the Loans of such Class held by it,
endorsed by such Lender (or its nominee) on the schedule attached to such Note
or any continuation thereof; provided, however, that the failure of such Lender
(or its nominee) to make any such recordation or endorsement or any error in
such recordation or endorsement shall not affect the obligations of Borrower to
make a payment when due of any amount owing hereunder or under such Note. (c)
Borrower hereby designates Administrative Agent to serve as its nonfiduciary
agent, solely for purposes of this Section 2.08, to maintain a register (the
“Register”) on which it will record the name and address of each Lender, the
Commitment from time to time of each of the Lenders, the principal and interest
amounts of the Loans made by each of the Lenders and each repayment in respect
of the principal amount of the Loans of each Lender. Failure to make any such
recordation or any error in such recordation shall not affect Borrower’s
obligations in respect of such Loans. The entries in the Register shall be
conclusive of the information noted therein (absent manifest error), and the
parties hereto shall treat each Person whose name is recorded in the Register as
the owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of the Credit Documents, notwithstanding any notice to the contrary.
The Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice. No
assignment shall be effective unless recorded in the Register; provided that
Administrative Agent agrees to record in the Register any assignment entered
into pursuant to the term hereof promptly after the effectiveness of such
assignment. SECTION 2.09. Optional Prepayments and Conversions or Continuations
of Loans. (a) Subject to Section 4.04, Borrower shall have the right to prepay
Loans (without premium or penalty), or to convert Loans of one Type into Loans
of another Type or to continue Loans of one Type as Loans of the same Type, at
any time or from time to time. Borrower shall give Administrative Agent notice
of each such prepayment, conversion or continuation as provided in Section 4.05
(and, upon the date specified in any such notice of prepayment, the amount to be
prepaid shall become due and payable hereunder; provided that Borrower may make
any such notice conditional upon the occurrence of a Person’s acquisition or
sale or any incurrence of indebtedness or issuance of Equity Interests). Each
Notice of Continuation/Conversion shall be substantially in the form of Exhibit
C. If LIBOR Loans are prepaid or converted other than on the last day of an
Interest Period therefor, Borrower shall at such time pay all expenses and costs
required by Section 5.05. Notwithstanding the foregoing, and without limiting
the rights and remedies of the Lenders under Article XI, in the event that any
Event of Default shall have occurred and be continuing, Administrative Agent may
(and, at the request of the Required Lenders, shall), upon written notice to
Borrower, have the right to suspend the right of Borrower to convert any Loan
into a LIBOR Loan, or to continue any Loan as a LIBOR Loan, in which event all
Loans shall be converted (on the last day(s) of the respective Interest Periods
therefor) or continued, as the case may be, as ABR Loans. (b) Application.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre069.jpg]
-62- (i) The amount of any optional prepayments described in Section 2.09(a)
shall be applied to prepay Loans outstanding in order of amortization, in
amounts and to Tranches, all as determined by Borrower. (ii) In addition to the
foregoing, following the earlier of the Wynn Las Vegas Reorganization and the
Wynn Massachusetts Project Opening Date and provided that (I) prior to the
Initial Test Date, the Consolidated Senior Secured Net Leverage Ratio is less
than 2.50 to 1.00 on a Pro Forma Basis (calculated assuming all amounts offered
pursuant to this clause (b)(ii) were accepted as prepayment for the Loans and
applied thereto) as of the most recent Calculation Date and (II) from and after
the Initial Test Date, Borrower shall be in compliance on a Pro Forma Basis with
the Financial Maintenance Covenant (whether or not then in effect) (calculated
assuming all amounts offered pursuant to this clause (b)(ii) were accepted as
prepayment for the Loans and applied thereto) as of the most recent Calculation
Date, Borrower shall have the right to elect to offer to prepay at par the Loans
pro rata to the Term Facility Loans, the Extended Term Loans and the Other Term
Loans then outstanding and apply any amounts rejected for such prepayment to
repurchase, prepay, redeem, retire, acquire, defease or cancel Indebtedness or
make Restricted Payments notwithstanding any then applicable limitations set
forth in Section 10.09 or 10.06, respectively. If Borrower makes such an
election, it shall provide notice thereof to Administrative Agent, who shall
promptly, and in any event within one Business Day of receipt, provide such
notice to the holders of the Term Loans. Any such notice shall specify the
aggregate amount offered to prepay the Term Loans. Each holder of a Term
Facility Loan, an Other Term Loan or an Extended Term Loan may elect, in its
sole discretion, to reject such prepayment offer with respect to an amount equal
to or less than (w) with respect to holders of Term Facility Loans, an amount
equal to the aggregate amount so offered to prepay Term Facility Loans times a
fraction, the numerator of which is the principal amount of Term Facility Loans
owed to such holder and the denominator of which is the principal amount of Term
Facility Loans outstanding, (x) with respect to holders of Other Term Loans, an
amount equal to the aggregate amount so offered to prepay Other Term Loans times
a fraction, the numerator of which is the principal amount of Other Term Loans
owed to such holder and the denominator of which is the principal amount of
Other Term Loans outstanding and (y) with respect to holders of Extended Term
Loans, an amount equal to the aggregate amount so offered to prepay Extended
Term Loans times a fraction, the numerator of which is the principal amount of
Extended Term Loans owed to such holder and the denominator of which is the
principal amount of Extended Term Loans outstanding. Any rejection of such offer
must be evidenced by written notice delivered to Administrative Agent within
five Business Days of receipt of the offer for prepayment, specifying an amount
of such prepayment offer rejected by such holder, if any. Failure to give such
notice will constitute an election to accept such offer. Any portion of such
prepayment offer so accepted will be used to prepay the Term Loans held by the
applicable holders within ten Business Days of the date of receipt of the offer
to prepay. Any portion of such prepayment rejected may be used by Borrower and
its Restricted Subsidiaries to repurchase, prepay, redeem, retire, acquire,
defease or cancel Indebtedness or make Restricted Payments notwithstanding any
then applicable limitations set forth in Section 10.09 or 10.06, respectively.
SECTION 2.10. Mandatory Prepayments. (a) Borrower shall prepay the Loans as
follows (each such prepayment to be effected in each case in the manner, order
and to the extent specified in Section 2.10(b) below): (i) Casualty Events.
Within five (5) Business Days after Borrower or any Restricted Subsidiary
receives any Net Available Proceeds from any Casualty Event or any disposition
pursuant to Section 10.05(l) (or notice of collection by Administrative Agent of
the same), in an aggregate principal amount equal to 100% of such Net Available
Proceeds (it being understood that applications pursuant to this Section
2.10(a)(i) shall not be duplicative of Section 2.10(a)(iii) below); provided,
however, that: (x) if no Event of Default then exists or would arise therefrom,
the Net Available Proceeds thereof shall not be required to be so applied on
such date to the extent that Borrower delivers an Officer’s Certificate to
Administrative Agent stating that an amount equal to such proceeds is intended
to be used to fund the acquisition of Property used or usable in the business



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre070.jpg]
-63- of any Credit Party or repair, replace or restore the Property or other
Property used or usable in the business of any Credit Party (in accordance with
the provisions of the applicable Security Document in respect of which such
Casualty Event has occurred, to the extent applicable), in each case within (A)
twelve (12) months following receipt of such Net Available Proceeds or (B) if
Borrower or the relevant Restricted Subsidiary enters into a legally binding
commitment to reinvest such Net Available Proceeds within twelve (12) months
following receipt thereof, within the later of (1) one hundred and eighty (180)
days following the date of such legally binding commitment and (2) twelve (12)
months following receipt of such Net Available Proceeds, and (y) if all or any
portion of such Net Available Proceeds not required to be applied to the
prepayment of Loans pursuant to this Section 2.10(a)(i) is not so used within
the period specified by clause (x) above, such remaining portion shall be
applied on the last day of such period as specified in Section 2.10(b).
Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required pursuant to this Section
2.10(a)(i) in any fiscal year until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this Section
2.10(a)(i) in such fiscal year shall exceed $15.0 million (and thereafter only
Net Available Proceeds in excess of such amount shall be required to be applied
as mandatory prepayments pursuant to this Section 2.10(a)(i)). (ii) Debt
Issuance. Within five (5) Business Days after any Debt Issuance on or after the
Closing Date, in an aggregate principal amount equal to 100% of the Net
Available Proceeds of such Debt Issuance. (iii) Asset Sales. Within five (5)
Business Days after receipt by Borrower or any of its Restricted Subsidiaries of
any Net Available Proceeds from any Asset Sale pursuant to Section 10.05(c), in
an aggregate principal amount equal to 100% of the Net Available Proceeds from
such Asset Sale (it being understood that applications pursuant to this Section
2.10(a)(iii) shall not be duplicative of Section 2.10(a)(i) above); provided,
however, that: (x) an amount equal to the Net Available Proceeds from any Asset
Sale pursuant to Section 10.05(c) shall not be required to be applied as
provided above on such date if (1) no Event of Default then exists or would
arise therefrom and (2) Borrower delivers an Officer’s Certificate to
Administrative Agent stating that an amount equal to such Net Available Proceeds
is intended to be reinvested, directly or indirectly, in assets (which may be
pursuant to an acquisition of Equity Interests of a Person that directly or
indirectly owns such assets) otherwise permitted under this Agreement of (A) if
such Asset Sale was effected by any Credit Party, any Credit Party, and (B) if
such Asset Sale was effected by any other Company, any Company, in each case
within (x) twelve (12) months following receipt of such Net Available Proceeds
or (y) if Borrower or the relevant Restricted Subsidiary enters into a legally
binding commitment to reinvest such Net Available Proceeds within twelve (12)
months following receipt thereof, within the later of (A) one hundred and eighty
(180) days following the date of such legally binding commitment and (B) twelve
(12) months following receipt of such Net Available Proceeds (which certificate
shall set forth the estimates of the proceeds to be so expended); and (y) if all
or any portion of such Net Available Proceeds is not reinvested in assets in
accordance with the Officer’s Certificate referred to in clause (x) above within
the period specified by clause (x) above, such remaining portion shall be
applied on the last day of such period as specified in Section 2.10(b).
Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required pursuant to this Section
2.10(a)(iii) in any fiscal year until the date on which the Net Available
Proceeds required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii) in such fiscal year shall exceed $15.0 million (and
thereafter only Net Available Proceeds in



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre071.jpg]
-64- excess of such amount shall be required be applied as mandatory prepayments
pursuant to this Section 2.10(a)(iii)). (iv) Prepayments Not Required.
Notwithstanding any other provisions of this Section 2.10(a), to the extent that
any of or all the Net Available Proceeds of any Asset Sale or Casualty Event
with respect to any property or assets of Foreign Subsidiaries are prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Available Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10(a) but
may be retained by the applicable Foreign Subsidiary so long as applicable local
law does not permit repatriation to the United States (Borrower hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Available
Proceeds is permitted under the applicable local law, any such Net Available
Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii), as
applicable, or applied pursuant to Section 2.10(b) within five (5) Business Days
of such repatriation. To the extent Borrower determines in good faith that
repatriation of any of or all the Net Available Proceeds of any Asset Sale or
Casualty Event with respect to any property or assets of Foreign Subsidiaries
would have a material adverse tax costs or consequences to Borrower or any of
its Subsidiaries, such Net Available Proceeds so affected may be retained by the
applicable Foreign Subsidiary; provided that, on or before the date on which the
Net Available Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 2.10(a)(i) or (iii),
as applicable, unless previously repatriated (in which case, any such Net
Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii),
as applicable, or applied pursuant to Section 2.10(b) within five (5) Business
Days of such repatriation), (A) Borrower shall apply an amount equal to such Net
Available Proceeds to such reinvestments or prepayments as if such Net Available
Proceeds had been received by Borrower rather than such Foreign Subsidiary,
minus, the amount of additional taxes that would have been payable or reserved
against if such Net Available Proceeds had been repatriated (or, if less, the
Net Available Proceeds that would be calculated if received by such Foreign
Subsidiary) pursuant to Section 2.10(b) or (B) such Net Available Proceeds shall
be applied to the repayment of Indebtedness of a Foreign Subsidiary. (v)
Prepayments of Other First Lien Indebtedness. Notwithstanding the foregoing
provisions of Section 2.10(a)(i), (ii), (iii) or otherwise, any Net Available
Proceeds from any such Casualty Event, Debt Issuance or Asset Sale otherwise
required to be applied to prepay the Loans may, at Borrower’s option, be applied
to prepay the principal amount of Other First Lien Indebtedness only to (and not
in excess of) the extent to which a mandatory prepayment in respect of such
Casualty Event, Debt Issuance or Asset Sale is required under the terms of such
Other First Lien Indebtedness (with any remaining Net Available Proceeds applied
to prepay outstanding Loans in accordance with the terms hereof), unless such
application would result in the holders of Other First Lien Indebtedness
receiving in excess of their pro rata share (determined on the basis of the
aggregate outstanding principal amount of Term Loans and Other First Lien
Indebtedness at such time) of such Net Available Proceeds relative to Lenders,
in which case such Net Available Proceeds may only be applied to prepay the
principal amount of Other First Lien Indebtedness on a pro rata basis with
outstanding Term Loans. To the extent the holders of Other First Lien
Indebtedness decline to have such indebtedness repurchased, repaid or prepaid
with any such Net Available Proceeds, the declined amount of such Net Available
Proceeds shall promptly (and, in any event, within ten (10) Business Days after
the date of such rejection) be applied to prepay Loans in accordance with the
terms hereof (to the extent such Net Available Proceeds would otherwise have
been required to be applied if such Other First Lien Indebtedness was not then
outstanding). Any such application to Other First Lien Indebtedness shall reduce
any prepayments otherwise required hereunder by an equivalent amount. (b)
Application. The amount of any required prepayments described in Section 2.10(a)
shall be applied to prepay Loans as follows: (i) First, to the reduction of
Amortization Payments on the Term Loans required by Sections 3.01(b) and 3.01(c)
and, in the case of the Term Facilities, to the remaining principal installments
with respect thereto in direct order of maturity over the next succeeding four
(4) quarterly installments and,



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre072.jpg]
-65- thereafter, on a pro rata basis; provided that, each such prepayment shall,
subject to the last paragraph of this Section 2.10(b), be applied to such Term
Loans that are ABR Loans to the fullest extent thereof before application to
Loans that are LIBOR Loans, and such prepayments of LIBOR Loans shall be applied
in a manner that minimizes the amount of any payments required to be made by
Borrower pursuant to Section 5.05; (ii) Second, after such time as no Term Loans
or Permitted First Priority Refinancing Debt remain outstanding, to prepay all
outstanding Revolving Loans (in each case, without any reduction in Revolving
Commitments); and (iii) Third, after application of prepayments in accordance
with clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess. Notwithstanding the foregoing, any Term Facility Lender may
elect, by written notice to Administrative Agent at least one (1) Business Day
prior to the prepayment date, to decline all or any portion of any prepayment of
its Term Loans, pursuant to this Section 2.10, in which case the aggregate
amount of the prepayment that would have been applied to prepay such Term Loans,
but was so declined shall be ratably offered to each Term Facility Lender that
initially accepted such prepayment. Any such re-offered amounts rejected by such
Lenders shall be retained by Borrower (any such retained amounts, “Declined
Amounts”). Notwithstanding the foregoing, if the amount of any prepayment of
Loans required under this Section 2.10 shall be in excess of the amount of the
ABR Loans at the time outstanding, only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the balance of such
required prepayment shall be either (i) deposited in the Collateral Account and
applied to the prepayment of LIBOR Loans on the last day of the then
next-expiring Interest Period for LIBOR Loans (with all interest accruing
thereon for the account of Borrower) or (ii) prepaid immediately, together with
any amounts owing to the Lenders under Section 5.05. Notwithstanding any such
deposit in the Collateral Account, interest shall continue to accrue on such
Loans until prepayment. (c) Revolving Credit Extension Reductions. Until the
final R/C Maturity Date, Borrower shall from time to time immediately prepay the
Revolving Loans (and/or provide Cash Collateral in an amount equal to the
Minimum Collateral Amount for, or otherwise backstop (with a letter of credit on
customary terms reasonably acceptable to the applicable L/C Lender and the
Administrative Agent), outstanding L/C Liabilities) in such amounts as shall be
necessary (I) so that at all times (a) the aggregate outstanding amount of thFe
Revolving Loans, plus, the aggregate outstanding L/C Liabilities shall not
exceed the Total Revolving Commitments as in effect at such time and (b) the
aggregate outstanding amount of the Revolving Loans of any Tranche allocable to
such Tranche, plus the aggregate outstanding L/C Liabilities under such Tranche
shall not exceed the aggregate Revolving Commitments of such Tranche as in
effect at such time and (II) to comply with Section 7.02(a)(iii). (d)
Outstanding Letters of Credit. If any Letter of Credit is outstanding on the
30th day prior to the next succeeding R/C Maturity Date which has an expiry date
later than the third Business Day preceding such R/C Maturity Date (or which,
pursuant to its terms, may be extended to a date later than the third Business
Day preceding such R/C Maturity Date), then (i) if one or more Tranches of
Revolving Commitments with a R/C Maturity Date after such R/C Maturity Date are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Lenders with
Revolving Commitments to purchase participations therein and to make Revolving
Loans and payments in respect thereof and the commissions applicable thereto),
effective as of such R/C Maturity Date, solely under (and ratably participated
by Revolving Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Tranches of Revolving Commitments, if any, up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Revolving
Commitments thereunder at such time, and (ii) to the extent not capable of being
reallocated pursuant to clause (i) above, Borrower shall, on such 30th day (or
on such later day as such Letters of Credit become incapable of being
reallocated pursuant to clause (i) above due to the termination, reduction or
utilization of any relevant Revolving Commitments), either (x) Cash
Collateralize all such Letters of Credit in an amount not less than the Minimum
Collateral Amount with respect to such Letters of Credit (it being understood
that such Cash Collateral shall be released to the extent that the aggregate
Stated Amount of such Letters of Credit is reduced upon the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre073.jpg]
-66- expiration or termination of such Letters of Credit, so that the Cash
Collateral shall not exceed the Minimum Collateral Amount with respect to such
Letters of Credit outstanding at any particular time) or (y) deliver to the
applicable L/C Lender a standby letter of credit (other than a Letter of Credit)
in favor of such L/C Lender in a stated amount not less than the Minimum
Collateral Amount with respect to such Letters of Credit, which standby letter
of credit shall be in form and substance, and issued by a financially sound
financial institution, reasonably acceptable to such L/C Lender and the
Administrative Agent. Except to the extent of reallocations of participations
pursuant to clause (i) above, the occurrence of a R/C Maturity Date shall have
no effect upon (and shall not diminish) the percentage participations of the
Revolving Lenders of the relevant Tranche in any Letter of Credit issued before
such R/C Maturity Date. For the avoidance of doubt, the parties hereto agree
that upon the occurrence of any reallocations of participations pursuant to
clause (i) above and, if necessary, the taking of the actions in described
clause (ii) above, all participations in Letters of Credit under the terminated
Revolving Commitments shall terminate. SECTION 2.11. Replacement of Lenders. (a)
Borrower shall have the right to replace any Lender (the “Replaced Lender”) with
one or more other Eligible Assignees (collectively, the “Replacement Lender”),
if (x) such Lender is charging Borrower increased costs pursuant to Section 5.01
or 5.06 or such Lender becomes incapable of making LIBOR Loans as provided in
Section 5.03 when other Lenders are generally able to do so, (y) such Lender is
a Defaulting Lender or (z) such Lender is subject to Disqualification (and such
Lender is notified by Borrower and Administrative Agent in writing of such
Disqualification); provided, however, that (i) at the time of any such
replacement, the Replacement Lender shall enter into one or more Assignment
Agreements (and with all fees payable pursuant to Section 13.05(b) to be paid by
the Replacement Lender or Borrower) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and in each case
L/C Interests of, the Replaced Lender (or if the Replaced Lender is being
replaced as a result of being a Defaulting Lender, then the Replacement Lender
shall acquire all Revolving Commitments, Revolving Loans and L/C Interests of
such Replaced Lender under one or more Tranches of Revolving Commitments or, at
the option of Borrower and such Replacement Lender, all other Loans and
Commitments held by such Defaulting Lender), (ii) at the time of any such
replacement, the Replaced Lender shall receive an amount equal to the sum of (A)
the principal of, and all accrued interest on, all outstanding Loans of such
Lender (other than any Loans not being acquired by a Replacement Lender), (B)
all Reimbursement Obligations (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an Alternate
Currency) owing to such Lender, together with all then unpaid interest with
respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being repaid and terminated or acquired, as
the case may be, and (C) all accrued, but theretofore unpaid, fees owing to the
Lender pursuant to Section 2.05 with respect to the Loans being assigned, as the
case may be and (iii) all obligations of Borrower owing to such Replaced Lender
(other than those specifically described in clause (i) above in respect of
Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by a Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement, as the case may be. Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within three (3)
Business Days after Borrower’s request, execution of such Assignment Agreement
by the Replaced Lender shall not be required to effect such assignment. (b) If
any Lender is subject to a Disqualification (and such Lender is notified by
Borrower and Administrative Agent in writing of such Disqualification), Borrower
shall have the right to replace such Lender with a Replacement Lender in
accordance with Section 2.11(a) or prepay the Loans held by such Lender, in each
case, in accordance with any applicable provisions of Section 2.11(a), even if a
Default or an Event of Default exists



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre074.jpg]
-67- (notwithstanding anything contained in such Section 2.11(a) to the
contrary). Any such prepayment shall be deemed an optional prepayment, as set
forth in Section 2.09 and shall not be required to be made on a pro rata basis
with respect to Loans of the same Tranche as the Loans held by such Lender.
Notice to such Lender shall be given at least ten (10) days before the required
date of transfer or prepayment (unless a shorter period is required by any
Requirement of Law), as the case may be, and shall be accompanied by evidence
demonstrating that such transfer or redemption is required pursuant to Gaming
Laws. Upon receipt of a notice in accordance with the foregoing, the Replaced
Lender shall cooperate with Borrower in effectuating the required transfer or
prepayment within the time period set forth in such notice, not to be less than
the minimum notice period set forth in the foregoing sentence (unless a shorter
period is required under any Requirement of Law). Further, if the transfer or
prepayment is triggered by notice from the Gaming Authority that the Lender is
disqualified, commencing on the date the Gaming Authority provides the
disqualification notice to Borrower, to the extent prohibited by law: (i) such
Lender shall no longer receive any interest on the Loans; (ii) such Lender shall
no longer exercise, directly or through any trustee or nominee, any right
conferred by the Loans; and (iii) such Lender shall not receive any remuneration
in any form from Borrower for services or otherwise in respect of the Loans.
SECTION 2.12. [Reserved]. SECTION 2.13. Extensions of Loans and Commitments. (a)
Borrower may, at any time request that all or a portion of the Term Loans of any
Tranche (an “Existing Term Loan Tranche”) be modified to constitute another
Tranche of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.13. In order to
establish any Extended Term Loans, Borrower shall provide a notice to
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Tranche) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Loan Tranche from which they are to be modified
except (i) the scheduled final maturity date shall be extended to the date set
forth in the applicable Extension Amendment and the amortization shall be as set
forth in the Extension Amendment, (ii) (A) the Applicable Margins with respect
to the Extended Term Loans may be higher or lower than the Applicable Margins
for the Term Loans of such Existing Term Loan Tranche and/or (B) additional fees
(including prepayment or termination premiums) may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any optional or mandatory prepayments
or prepayment of Term Loans hereunder in each case as specified in the
respective Term Loan Extension Request, (iv) the final maturity date and the
scheduled amortization applicable to the Extended Term Loans shall be set forth
in the applicable Extension Amendment and the scheduled amortization of such
Existing Term Loan Tranche shall be adjusted to reflect the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of the Term Loans under such Existing Term Loan Tranche that have been extended
as Extended Term Loans as set forth in the applicable Extension Amendment;
provided, however, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche and (v) the covenants set forth in
Section 10.08 may be modified in a manner acceptable to Borrower, Administrative
Agent and the Lenders party to the applicable Extension Amendment, such
modifications to become effective only after the Final Maturity Date in effect
immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 4.02, 4.07(b) or 13.04). Except as
provided above, each Lender holding Extended Term Loans shall be entitled to all
the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.09(b) and 2.10(b) applicable to Term Loans)
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents. The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Term Loans, including, without limitation, the
procurement of title insurance endorsements reasonably requested by and
satisfactory to the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre075.jpg]
-68- Administrative Agent. No Lender shall have any obligation to agree to have
any of its Term Loans of any Existing Term Loan Tranche modified to constitute
Extended Term Loans pursuant to any Term Loan Extension Request. Any Extended
Term Loans of any Extension Tranche shall constitute a separate Tranche and
Class of Term Loans from the Existing Term Loan Tranche from which they were
modified. (b) Borrower may, at any time request that all or a portion of the
Revolving Commitments of any Tranche (an “Existing Revolving Tranche” and any
related Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Revolving Commitments, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Revolving Tranche) (a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical to those
applicable to the Revolving Commitments of the Existing Revolving Tranche from
which they are to be modified except (i) the scheduled termination date of the
Extended Revolving Commitments and the related scheduled maturity date of the
related Extended Revolving Loans shall be extended to the date set forth in the
applicable Extension Amendment, (ii) (A) the Applicable Margins with respect to
the Extended Revolving Loans may be higher or lower than the Applicable Margins
for the Revolving Loans of such Existing Revolving Tranche and/or (B) additional
fees may be payable to the Lenders providing such Extended Revolving Commitments
in addition to or in lieu of any increased Applicable Margins contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Fee Percentage with respect to the
Extended Revolving Commitments may be higher or lower than the Applicable Fee
Percentage for the Revolving Commitments of such Existing Revolving Tranche and
(iv) the covenants set forth in Section 10.08 may be modified in a manner
acceptable to Borrower, Administrative Agent and the Lenders party to the
applicable Extension Amendment, such modifications to become effective only
after the Final Maturity Date in effect immediately prior to giving effect to
such Extension Amendment (it being understood that each Lender providing
Extended Revolving Commitments, by executing an Extension Amendment, agrees to
be bound by such provisions and waives any inconsistent provisions set forth in
Section 4.02, 4.07(b) or 13.04). Except as provided above, each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Sections 2.09(b) and 2.10(b) applicable to existing Revolving Loans) and the
other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Revolving Commitments, including, without
limitation, the procurement of title insurance endorsements reasonably requested
by and satisfactory to the Administrative Agent. No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Tranche modified to constitute Extended Revolving Commitments pursuant
to any Revolving Extension Request. Any Extended Revolving Commitments of any
Extension Tranche shall constitute a separate Tranche and Class of Revolving
Commitments from the Existing Revolving Tranche from which they were modified.
If, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Tranche, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Tranche. (c) Borrower shall provide the
applicable Extension Request at least five (5) Business Days prior to the date
on which Lenders under the Existing Tranche are requested to respond (or such
shorter period as is agreed to by Administrative Agent in its sole discretion).
Any Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans or Revolving Commitments of the Existing Tranche subject to such Extension
Request modified to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the Existing Tranche that
it has elected to modify to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable. In the event that the aggregate amount of Term Loans
or Revolving Commitments of the Existing Tranche subject to Extension Elections



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre076.jpg]
-69- exceeds the amount of Extended Term Loans or Extended Revolving
Commitments, as applicable, requested pursuant to the Extension Request, Term
Loans or Revolving Commitments subject to such Extension Elections shall be
modified to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans or Revolving
Commitments included in such Extension Elections. Borrower shall have the right
to withdraw any Extension Request upon written notice to Administrative Agent in
the event that the aggregate amount of Term Loans or Revolving Commitments of
the Existing Tranche subject to such Extension Request is less than the amount
of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested pursuant to such Extension Request. (d) Extended Term Loans or
Extended Revolving Commitments, as applicable, shall be established pursuant to
an amendment (an “Extension Amendment”) to this Agreement (which shall be
substantially in the form of Exhibit P or Exhibit Q to this Agreement, as
applicable, or, in each case, such other form as is reasonably acceptable to
Administrative Agent). Each Extension Amendment shall be executed by Borrower,
Administrative Agent and the Extending Lenders (it being understood that such
Extension Amendment shall not require the consent of any Lender other than (A)
the Extending Lenders with respect to the Extended Term Loans or Extended
Revolving Commitments, as applicable, established thereby and (B) with respect
to any extension of the Revolving Commitments that results in an extension of an
L/C Lender’s obligations with respect to Letters of Credit, the consent of such
L/C Lender). An Extension Amendment may, subject to Sections 2.13(a) and (b),
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or advisable, in
the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.13 (including, without limitation, (A) amendments
to Section 2.04(b)(iii) and Section 2.09(b)(i) to permit reductions of Tranches
of Revolving Commitments (and prepayments of the related Revolving Loans) with
an R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of
Extended Revolving Commitments without a concurrent reduction of such Tranche of
Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
or Extended Revolving Commitments, as applicable). SECTION 2.14. Defaulting
Lender Provisions. (a) Notwithstanding anything to the contrary in this
Agreement, if a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply: (i) the L/C Liabilities of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Commitments; provided that (i) the sum of each
Non-Defaulting Lender’s total Revolving Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation, (ii) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim Borrower, Administrative Agent, any L/C Lender or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a Non-
Defaulting Lender and (iii) no Event of Default shall exist and be continuing at
the time of such reallocation (and, unless Borrower shall have otherwise
notified the Administrative Agent at such time, Borrower shall be deemed to have
represented and warranted that no Event of Default exists and is continuing at
such time); (ii) to the extent that any portion (the “un-reallocated portion”)
of the Defaulting Lender’s L/C Liabilities cannot be so reallocated, whether by
reason of the first proviso in clause (a) above or otherwise, Borrower will, not
later than three (3) Business Days after demand by Administrative Agent (at the
direction of any L/C Lender), (i) Cash Collateralize the obligations of Borrower
to the L/C Lender in respect of such L/C Liabilities, in an amount at least
equal to the aggregate amount of the un-reallocated portion of such L/C
Liabilities, or (ii) make other arrangements satisfactory to Administrative
Agent, and to the applicable L/C Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre077.jpg]
-70- (iii) Borrower shall not be required to pay any fees to such Defaulting
Lender under Section 2.05(a); and (iv) any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 11 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 4.07 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Lender hereunder; third, if so determined by
Administrative Agent or requested by the applicable L/C Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a non-interest
bearing deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
or the L/C Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any L/C Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Liabilities in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Liabilities owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (b) Cure. If Borrower, Administrative Agent, each L/C Lender agree in
writing in their discretion that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.14(a)), (x) such Lender will, to
the extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as Administrative Agent may
determine to be necessary to cause the Revolving Exposure and L/C Liabilities of
the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such exposure of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while such Lender was a Defaulting Lender; and
provided, further, that no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender, and
(y) all Cash Collateral provided pursuant to Section 2.14(a)(ii) shall
thereafter be promptly returned to Borrower. (c) Certain Fees. Anything herein
to the contrary notwithstanding, during such period as a Lender is a Defaulting
Lender, such Defaulting Lender will not be entitled to any fees accruing during
such period pursuant to Section 2.05 or Section 2.03(h) (without prejudice to
the rights of the Non-Defaulting Lenders in respect of such fees), provided that
(i) to the extent that all or a portion of the L/C Liability of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.14,
such fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (ii) to the extent
that all or any portion of such L/C Liability



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre078.jpg]
-71- cannot be so reallocated, such fees will instead accrue for the benefit of
and be payable to the L/C Lender except to the extent of any un-reallocated
portion that is Cash Collateralized (and the pro rata payment provisions of
Section 4.02 will automatically be deemed adjusted to reflect the provisions of
this Section 2.14(c)). SECTION 2.15. Refinancing Amendments. (a) At any time
after the Closing Date, Borrower may obtain Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Term Loans and the
Revolving Loans (or unused Revolving Commitments) then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans or Other Revolving Loans), in the form of
Other Term Loans, Other Term Loan Commitments, Other Revolving Loans or Other
Revolving Commitments pursuant to a Refinancing Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.15 or otherwise, (1)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstanding), (B)
repayments required upon the maturity date of the Other Revolving Commitments or
any other Tranche of Revolving Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause (2)
below)) of Loans with respect to Other Revolving Commitments after the date of
obtaining any Other Revolving Commitments shall be made on a pro rata basis with
all other Revolving Commitments (subject to clauses (2) and (3) below), (2) the
permanent repayment of Revolving Loans with respect to, and termination of,
Other Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except that Borrower shall be permitted to permanently repay and
terminate commitments of any Class with an earlier maturity date on a better
than a pro rata basis as compared to any other Class with a later maturity date
than such Class and (3) assignments and participations of Other Revolving
Commitments and Other Revolving Loans shall be governed by the same assignment
and participation provisions applicable to other Revolving Commitments and
Revolving Loans. Each issuance of Credit Agreement Refinancing Indebtedness
under this Section 2.15(a) shall be in an aggregate principal amount that is (x)
not less than $5.0 million and (y) an integral multiple of $1.0 million in
excess thereof. (b) The effectiveness of any such Credit Agreement Refinancing
Indebtedness shall subject to the consent required pursuant to Section 2.15(d),
be subject solely to the satisfaction of the following conditions to the
reasonable satisfaction of Administrative Agent: (i) any Credit Agreement
Refinancing Indebtedness in respect of Revolving Commitments or Other Revolving
Commitments will have a maturity date that is not prior to the maturity date of
the Revolving Loans (or unused Revolving Commitments) being refinanced; (ii) any
Credit Agreement Refinancing Indebtedness in respect of Term Loans will have a
maturity date that is not prior to the maturity date of, and a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of, the Term Loans being refinanced (determined without giving effect to the
impact of prepayments on amortization of Term Loans being refinanced); (iii) the
aggregate principal amount of any Credit Agreement Refinancing Indebtedness
shall not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of reasonable and customary fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; (iv) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent and the Lenders of customary legal opinions and other documents; (v) to
the extent reasonably requested by the Administrative Agent, execution of
amendments to the Mortgages by the applicable Credit Parties and Collateral
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent; (vi) to the extent reasonably requested by the
Administrative Agent, delivery to the Administrative Agent of title insurance
endorsements reasonably satisfactory to the Administrative Agent; and (vii)
execution of a Refinancing Amendment by the Credit Parties, Administrative Agent
and Lenders providing such Credit Agreement Refinancing Indebtedness. (c) The
Loans and Commitments established pursuant to this Section 2.15 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Credit Documents, and shall, without limiting
the foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents. The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre079.jpg]
-72- Documents continue to secure all the Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the applicable
Refinancing Amendment. (d) Upon the effectiveness of any Refinancing Amendment
pursuant to this Section 2.15, any Person providing the corresponding Credit
Agreement Refinancing Indebtedness that was not a Lender hereunder immediately
prior to such time shall, subject to consent of each L/C Lender in the case of
Other Revolving Loans or Other Revolving Commitments, become a Lender hereunder.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of such Refinancing Amendment, and (i) in the case any Other Revolving
Commitments resulting from such Refinancing Amendment, the Total Revolving
Commitments under, and for all purpose of this Agreement, shall be increased by
the aggregate amount of such Other Revolving Commitments (net of any existing
Revolving Commitments being refinanced by such Refinancing Amendment), (ii) any
Other Revolving Loans resulting from such Refinancing Amendment shall be deemed
to be additional Revolving Loans hereunder, (iii) any Other Term Loans resulting
from such Refinancing Amendment shall be deemed to be Term Loans hereunder (to
the extent funded) and (iv) any Other Term Loan Commitments resulting from such
Refinancing Amendment shall be deemed to be Term Loan Commitments hereunder.
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.15. Such
amendments may include provisions allowing any Other Term Loans to be treated on
the same basis as Term Facility Loans in connection with declining prepayments.
(e) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans, Other Term Loan Commitments, Other Revolving Loans and/or Other
Revolving Commitments). Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of
Administrative Agent and Borrower, to effect the provisions of this Section
2.15. This Section 2.15 shall supersede any provisions in Section 4.02, 4.07(b)
or 13.04 to the contrary. (f) To the extent the Revolving Commitments are being
refinanced on the effective date of any Refinancing Amendment, then each of the
Revolving Lenders having a Revolving Commitment prior to the effective date of
such Refinancing Amendment (such Revolving Lenders the “Pre-Refinancing
Revolving Lenders”) shall assign or transfer to any Revolving Lender which is
acquiring an Other Revolving Commitment on the effective date of such amendment
(the “Post-Refinancing Revolving Lenders”), and such Post-Refinancing Revolving
Lenders shall purchase from each such Pre-Refinancing Revolving Lender, at the
principal amount thereof, such interests in Revolving Loans and participation
interests in L/C Liabilities (but not, for the avoidance of doubt, the related
Revolving Commitments) outstanding on the effective date of such Refinancing
Amendment as shall be necessary in order that, after giving effect to all such
assignments or transfers and purchases, such Revolving Loans and participation
interests in L/C Liabilities will be held by Pre-Refinancing Revolving Lenders
and Post-Refinancing Revolving Lenders ratably in accordance with their
Revolving Commitments and Other Revolving Commitments, as applicable, after
giving effect to such Refinancing Amendment (and after giving effect to any
Revolving Loans made on the effective date of such Refinancing Amendment). Such
assignments or transfers and purchases shall be made pursuant to such procedures
as may be designated by Administrative Agent and shall not be required to be
effectuated in accordance with Section 13.05. For the avoidance of doubt,
Revolving Loans and participation interests in L/C Liabilities assigned or
transferred and purchased pursuant to this Section 2.15(f) shall, upon receipt
thereof by the relevant Post-Increase Revolving Lenders, be deemed to be Other
Revolving Loans and participation interests in L/C Liabilities in respect of the
relevant Other Revolving Commitments acquired by such Post-Increase Revolving
Lenders on the relevant amendment effective date and the terms of such Revolving
Loans and participation interests (including, without limitation, the interest
rate and maturity applicable thereto) shall be adjusted accordingly.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre080.jpg]
-73- SECTION 2.16. Cash Collateral. (a) Certain Credit Support Events. Without
limiting any other requirements herein to provide Cash Collateral, if (i) any
L/C Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an extension of credit hereunder which
has not been refinanced as a Revolving Loan or reimbursed, in each case, in
accordance with Section 2.03(d) or (ii) Borrower shall be required to provide
Cash Collateral pursuant to Section 11.01, Borrower shall, within one (1)
Business Day (in the case of clause (i) above) or immediately (in the case of
clause (ii) above) following any request by the Administrative Agent or the
applicable L/C Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount. (b) Grant of Security Interest. Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Lenders and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as Cash
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral (including Cash
Collateral provided in accordance with Sections 2.03, 2.10(d), 2.10(d), 2.14,
2.16 or 11.01) may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person prior to the right or claim of the Administrative Agent or
the L/C Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by any
Defaulting Lenders). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent or as
otherwise agreed to by the Administrative Agent. Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral in accordance with the account agreement
governing such deposit account. (c) Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.16 or Sections 2.03, 2.10(d), 2.10(d), 2.14 or 11.01 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Liabilities, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein. (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce un-reallocated portions or to secure other obligations shall,
so long as no Event of Default then exists, be released promptly following (i)
the elimination of the applicable un-reallocated portion or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, the assignment of such Defaulting
Lender’s Loans and Commitments to a Replacement Lender)) or (ii) the
determination by the Administrative Agent and the L/C Lenders that there exists
excess Cash Collateral (which, in any event, shall exist at any time that the
aggregate amount of Cash Collateral exceeds the Minimum Collateral Amount);
provided, however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Credit Documents and the other applicable
provisions of the Credit Documents, and (y) Borrower and the L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated un-reallocated portions or other obligations. ARTICLE III.
PAYMENTS OF PRINCIPAL AND INTEREST SECTION 3.01. Repayment of Loans. (a)
Revolving Loans. Borrower hereby promises to pay to Administrative Agent for the
account of each applicable Revolving Lender on each R/C Maturity Date, the
entire outstanding principal amount of such



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre081.jpg]
-74- Revolving Lender’s Revolving Loans of the applicable Tranche, and each such
Revolving Loan shall mature on the R/C Maturity Date applicable to such Tranche.
(b) Term Facility Loans. Borrower hereby promises to pay to Administrative Agent
for the account of the Lenders with Term Facility Loans in repayment of the
principal of the Term Facility Loans, on each date set forth on Annex B, that
principal amount of Term Facility Loans, to the extent then outstanding, as is
set forth opposite such date (subject to adjustment for any prepayments made
under Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or
as provided in Section 2.12, in Section 2.13 or in Section 2.15), and the
remaining principal amount of Term Facility Loans on the Term Facility Maturity
Date. (c) Extended Term Loans; Other Term Loans. Extended Term Loans shall
mature in installments as specified in the applicable Extension Amendment
pursuant to which such Extended Term Loans were established, subject, however,
to Section 2.13(a). Other Term Loans shall mature in installments as specified
in the applicable Refinancing Amendment pursuant to which such Other Term Loans
were established, subject, however, to Section 2.15(a). SECTION 3.02. Interest.
(a) Borrower hereby promises to pay to Administrative Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made or
maintained by such Lender to Borrower for the period from and including the date
of such Loan to but excluding the date such Loan shall be paid in full at the
following rates per annum: (i) during such periods as such Loan is an ABR Loan,
the Alternate Base Rate (as in effect from time to time), plus the Applicable
Margin applicable to such Loan, and (ii) during such periods as such Loan is a
LIBOR Loan, for each Interest Period relating thereto, the LIBO Rate for such
Loan for such Interest Period, plus the Applicable Margin applicable to such
Loan. (b) To the extent permitted by Law, (i) upon the occurrence and during the
continuance of an Event of Default (other than Events of Default under Sections
11.01(g) or 11.01(h)), overdue principal and overdue interest in respect of each
Loan and all other Obligations not paid when due and (ii) upon the occurrence
and during the continuance of an Event of Default under Section 11.01(g) or
Section 11.01(h), all Obligations shall, in each case, automatically and without
any action by any Person, bear interest at the Default Rate. Interest which
accrues under this paragraph shall be payable on demand. (c) Accrued interest on
each Loan shall be payable (i) in the case of each ABR Loan, (x) quarterly in
arrears on each Quarterly Date, (y) on the date of any repayment or prepayment
in full of all outstanding ABR Loans of any Tranche of Loans (but only on the
principal amount so repaid or prepaid), and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in the
case of each LIBOR Loan, (x) on the last day of each Interest Period applicable
thereto and, if such Interest Period is longer than three months, on each date
occurring at three-month intervals after the first day of such Interest Period,
(y) on the date of any repayment or prepayment thereof or the conversion of such
Loan to a Loan of another Type (but only on the principal amount so paid,
prepaid or converted) and (z) at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, Administrative Agent
shall give notice thereof to the Lenders to which such interest is payable and
to Borrower. ARTICLE IV. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
SECTION 4.01. Payments.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre082.jpg]
-75- (a) All payments of principal, interest, Reimbursement Obligations and
other amounts to be made by Borrower under this Agreement and the Notes, and,
except to the extent otherwise provided therein, all payments to be made by the
Credit Parties under any other Credit Document, shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Administrative Agent at its account at the Principal Office, not later than 2:00
p.m., New York time, on the date on which such payment shall become due (each
such payment made after such time on such due date may, at the discretion of
Administrative Agent, be deemed to have been made on the next succeeding
Business Day). Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. (b) Borrower shall, at the time of making each
payment under this Agreement or any Note for the account of any Lender, specify
(in accordance with Sections 2.09 and 2.10, if applicable) to Administrative
Agent (which shall so notify the intended recipient(s) thereof) the Class and
Type of Loans, Reimbursement Obligations or other amounts payable by Borrower
hereunder to which such payment is to be applied. (c) Except to the extent
otherwise provided in the third sentence of Section 2.03(h), each payment
received by Administrative Agent or by any L/C Lender (directly or through
Administrative Agent) under this Agreement or any Note for the account of any
Lender shall be paid by Administrative Agent or by such L/C Lender (through
Administrative Agent), as the case may be, to such Lender, in immediately
available funds, (x) if the payment was actually received by Administrative
Agent or by such L/C Lender (directly or through Administrative Agent), as the
case may be, prior to 12:00 p.m. (Noon), New York time on any day, on such day
and (y) if the payment was actually received by Administrative Agent or by such
L/C Lender (directly or through Administrative Agent), as the case may be, after
12:00 p.m. (Noon), New York time, on any day, by 1:00 p.m., New York time, on
the following Business Day (it being understood that to the extent that any such
payment is not made in full by Administrative Agent or by such L/C Lender
(through Administrative Agent), as the case may be, Administrative Agent or such
Lender (through Administrative Agent), as applicable, shall pay to such Lender,
upon demand, interest at the Federal Funds Rate from the date such amount was
required to be paid to such Lender pursuant to the foregoing clauses until the
date Administrative Agent or such L/C Lender (through Administrative Agent), as
applicable, pays such Lender the full amount). (d) If the due date of any
payment under this Agreement or any Note would otherwise fall on a day that is
not a Business Day, such date shall be extended to the next succeeding Business
Day, and interest shall be payable for any principal so extended for the period
of such extension at the rate then borne by such principal. SECTION 4.02. Pro
Rata Treatment. Except to the extent otherwise provided herein: (a) each
borrowing of Loans of a particular Class from the Lenders under Section 2.01
shall be made from the relevant Lenders, each payment of commitment fees under
Section 2.05 in respect of Commitments of a particular Class shall be made for
account of the relevant Lenders, and each termination or reduction of the amount
of the Commitments of a particular Class under Section 2.04 shall be applied to
the respective Commitments of such Class of the relevant Lenders pro rata
according to the amounts of their respective Commitments of such Class; (b)
except as otherwise provided in Section 5.04, LIBOR Loans of any Class having
the same Interest Period shall be allocated pro rata among the relevant Lenders
according to the amounts of their respective Revolving Commitments and Term Loan
Commitments (in the case of the making of Loans) or their respective Revolving
Loans and Term Loans (in the case of conversions and continuations of Loans);
(c) except as otherwise provided in Section 2.09(b), Section 2.10(b), Section
2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or Section
13.05(d), each payment or prepayment of principal of any Class of Revolving
Loans or of any particular Class of Term Loans shall be made for the account of
the relevant Lenders pro rata in accordance with the respective unpaid
outstanding principal amounts of the Loans of such Class held by them; and (d)
except as otherwise provided in Section 2.09(b), Section 2.10(b), Section 2.12,
Section 2.13, Section 2.14, Section 2.15, Section 13.04 or Section 13.05(d),
each payment of interest on Revolving Loans and Term Loans shall be made for
account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders. SECTION
4.03. Computations. Interest on LIBOR Loans, commitment fees and Letter of
Credit fees shall be computed on the basis of a year of 360 days and actual days
elapsed (including the first day but excluding the last day) occurring in the
period for which such amounts are payable and interest on ABR Loans and
Reimbursement Obligations shall be computed on the basis of a year of 365 or 366
days, as the case may be, and



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre083.jpg]
-76- actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such amounts are payable. SECTION 4.04.
Minimum Amounts. Except for mandatory prepayments made pursuant to Section 2.10
and conversions or prepayments made pursuant to Section 5.04, and Borrowings
made to pay Reimbursement Obligations, each Borrowing, conversion and partial
prepayment of principal of Loans shall be in an amount at least equal to (a) in
the case of Term Loans (x) with respect to Borrowings, $50.0 million and (y)
with respect to conversions and partial repayments of principal, $5.0 million
and, in each case, in multiples of $100,000 in excess thereof or, if less, the
remaining Term Loans and (b) in the case of Revolving Loans, $2.5 million with
respect to ABR Loans and $2.5 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof (borrowings, conversions or prepayments
of or into Loans of different Types or, in the case of LIBOR Loans, having
different Interest Periods at the same time hereunder to be deemed separate
borrowings, conversions and prepayments for purposes of the foregoing, one for
each Type or Interest Period) or, if less, the remaining Revolving Loans.
Anything in this Agreement to the contrary notwithstanding, the aggregate
principal amount of LIBOR Loans having the same Interest Period shall be in an
amount at least equal to $1.0 million and in multiples of $100,000 in excess
thereof and, if any LIBOR Loans or portions thereof would otherwise be in a
lesser principal amount for any period, such Loans or portions, as the case may
be, shall be ABR Loans during such period. SECTION 4.05. Certain Notices.
Notices by Borrower to Administrative Agent of terminations or reductions of the
Commitments, of Borrowings, conversions, continuations and optional prepayments
of Loans and of Classes of Loans, of Types of Loans and of the duration of
Interest Periods shall be irrevocable and shall be effective only if received by
Administrative Agent by telephone not later than 1:00 p.m., New York time
(promptly followed by written notice via facsimile or electronic mail), on at
least the number of Business Days prior to the date of the relevant termination,
reduction, Borrowing, conversion, continuation or prepayment or the first day of
such Interest Period specified in the table below (unless otherwise agreed to by
Administrative Agent in its sole discretion), provided that Borrower may make
any such notice conditional upon the occurrence of a Person’s acquisition or
sale or any incurrence of indebtedness or issuance of Equity Interests. NOTICE
PERIODS Notice Number of Business Days Prior Termination or reduction of
Commitments 3 Optional prepayment of, or conversions into, ABR Loans 1 Borrowing
or optional prepayment of, conversions into, continuations as, or duration of
Interest Periods for, LIBOR Loans 3 Borrowing of ABR Loans same day Each such
notice of termination or reduction shall specify the amount and the Class of the
Commitments to be terminated or reduced. Each such Notice of Borrowing,
conversion, continuation or prepayment shall specify the Class of Loans to be
borrowed, converted, continued or prepaid and the amount (subject to Section
4.04) and Type of each Loan to be borrowed, converted, continued or prepaid and
the date of borrowing, conversion, continuation or prepayment (which shall be a
Business Day). Each such notice of the duration of an Interest Period shall
specify the Loans to which such Interest Period is to relate. Administrative
Agent shall promptly notify the Lenders of the contents of each such notice. In
the event that Borrower fails to select the Type of Loan within the time period
and otherwise as provided in this Section 4.05, such Loan (if outstanding as a
LIBOR Loan) will be automatically converted into an ABR Loan on the last day of
the then current Interest Period for such Loan or (if outstanding as an ABR
Loan) will remain as, or (if not then outstanding) will be made as, an ABR Loan.
In the event that Borrower has elected to borrow or convert Loans into LIBOR
Loans but fails to select the duration of any Interest Period for any LIBOR
Loans within the time period and otherwise as provided in this Section 4.05,
such LIBOR Loan shall have an Interest Period of one month.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre084.jpg]
-77- SECTION 4.06. Non-Receipt of Funds by Administrative Agent. (a) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Loans (or, in the case of any Borrowing
of ABR Loans, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of ABR Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Federal Funds Rate,
plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to ABR Loans. If
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to Borrower the amount of such interest paid by Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent. (b) Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Lenders
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Lenders, as the case may be, the amount due. In such event, if Borrower has not
in fact made such payment, then each of the Lenders or the L/C Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate. A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error. SECTION 4.07. Right
of Setoff, Sharing of Payments; Etc. (a) If any Event of Default shall have
occurred and be continuing, each Credit Party agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim a
Lender may otherwise have, each Lender shall be entitled, at its option (to the
fullest extent permitted by law), subject to obtaining the prior written consent
of the Administrative Agent to set off and apply any deposit (general or
special, time or demand, provisional or final), or other indebtedness, held by
it for the credit or account of such Credit Party at any of its offices, in
Dollars or in any other currency, against any principal of or interest on any of
such Lender’s Loans, Reimbursement Obligations or any other amount payable to
such Lender hereunder that is not paid when due (regardless of whether such
deposit or other indebtedness is then due to such Credit Party), in which case
it shall promptly notify such Credit Party thereof; provided, however, that such
Lender’s failure to give such notice shall not affect the validity thereof; and
provided further that no such right of setoff, banker’s lien or counterclaim
shall apply to any funds held for further distribution to any Governmental
Authority. (b) Each of the Lenders agrees that, if it should receive (other than
pursuant to Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12,
Section 2.13, Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as
otherwise specifically provided herein or in the Fee Letter) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre085.jpg]
-78- total of such amounts then owed and due to such Lender bears to the total
of such amounts then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Borrower consents to the foregoing arrangements. (c) Borrower agrees that any
Lender so purchasing such participation may exercise all rights of setoff,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation. (d)
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other Indebtedness or obligation
of any Credit Party. If, under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim. (e) Notwithstanding anything to
the contrary contained in this Section 4.07, in the event that any Defaulting
Lender exercises any right of setoff, (i) all amounts so set off will be paid
over immediately to Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, each L/C Lender and the Lenders
and (ii) the Defaulting Lender will provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. ARTICLE V.
YIELD PROTECTION, ETC. SECTION 5.01. Additional Costs. (a) If any Change in Law
shall: (i) subject any Lender or L/C Lender to any Taxes with respect to this
Agreement, any Note, any Letter of Credit or any Lender’s participation therein,
any L/C Document or any Loan made by it (except for (1) any reserve requirement
reflected in the LIBO Rate, (2) Covered Taxes and (3) Excluded Taxes); (ii)
impose, modify or hold applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets held by, deposits or
other liabilities in or for the account of, advances, loans or other extensions
of credit by, or any other acquisition of funds by, any office of such Lender or
L/C Lender, in each case, that is not otherwise included in the determination of
the LIBO Rate hereunder; or (iii) impose on any Lender or L/C Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Loans made by such Lender or any Letter of
Credit or participation therein; and the result of any of the foregoing is to
materially increase the cost to such Lender or L/C Lender of making, converting
into, continuing or maintaining LIBOR Loans (or of maintaining its obligation to
make any LIBOR Loans) or issuing, maintaining or participating in Letters of
Credit (or maintaining its obligation to participate in or to issue any Letter
of Credit), then, in any such case, Borrower shall, within 10 days of written
demand therefor, pay



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre086.jpg]
-79- such Lender or L/C Lender any additional amounts necessary to compensate
such Lender or L/C Lender for such increased cost. If any Lender or L/C Lender
becomes entitled to claim any additional amounts pursuant to this subsection, it
shall promptly notify Borrower, through Administrative Agent, of the event by
reason of which it has become so entitled. (b) A certificate as to any
additional amounts setting forth the calculation of such additional amounts
pursuant to this Section 5.01 submitted by such Lender or L/C Lender, through
Administrative Agent, to Borrower shall be conclusive in the absence of clearly
demonstrable error. Without limiting the survival of any other covenant
hereunder, this Section 5.01 shall survive the termination of this Agreement and
the payment of the Notes and all other Obligations payable hereunder. (c) In the
event that any Lender shall have determined that any Change in Law affecting
such Lender or any Lending Office of such Lender or the Lender’s holding company
with regard to capital or liquidity requirements, does or shall have the effect
of reducing the rate of return on such Lender’s or such holding company’s
capital as a consequence of its obligations hereunder, the Commitments of such
Lender, the Loans made by, or participations in Letters of Credit held by such
Lender, or the Letters of Credit issued by such L/C Lender, to a level below
that which such Lender or such holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time, after submission by such Lender or Borrower (with a copy to
Administrative Agent) of a written request therefor (setting forth in reasonable
detail the amount payable to the affected Lender and the basis for such
request), Borrower shall promptly pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction. (d) Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, however, that Borrower shall not be required to
compensate a Lender pursuant to this Section 5.01 for any increased costs or
reductions incurred more than ninety (90) days prior to the date that such
Lender notifies Borrower of the Change in Law giving rise to such increased
costs incurred or reductions suffered and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof. SECTION 5.02. Inability To Determine Interest Rate. If prior to the
first day of any Interest Period: (a) Administrative Agent shall have determined
(which determination shall be conclusive and binding upon Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the LIBO Base Rate for such Interest Period
or (b) Administrative Agent shall have received notice from the Required Lenders
that Dollar deposits are not available in the relevant amount and for the
relevant Interest Period available to the Required Lenders in the London
interbank market or (c) the Required Lenders determine that the LIBO Rate for
any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof. If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to, or continued as, ABR Loans and (z)
any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans. Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans. Notwithstanding the foregoing, if there are
Impacted Loans as provided above, the Administrative Agent, in consultation with
Borrower and the affected Lenders, may establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans (to the extent Borrower does not elect
to maintain such Impacted Loans as ABR Loans) until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans (which the
Administrative Agent agrees to do if the circumstances giving rise to Impacted
Loans cease to exist), (2) the Administrative Agent or the Required Lenders



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre087.jpg]
-80- notify the Administrative Agent and Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
Borrower written notice thereof. SECTION 5.03. Illegality. Notwithstanding any
other provision of this Agreement, in the event that any change after the date
hereof in any Requirement of Law or in the interpretation or application thereof
shall make it unlawful for any Lender or its Applicable Lending Office to honor
its obligation to make or maintain LIBOR Loans or issue Letters of Credit
hereunder (and, in the sole opinion of such Lender, the designation of a
different Applicable Lending Office would either not avoid such unlawfulness or
would be disadvantageous to such Lender), then such Lender shall promptly notify
Borrower thereof (with a copy to Administrative Agent) and such Lender’s
obligation to make or continue, or to convert Loans of any other Type into,
LIBOR Loans or issue Letters of Credit shall be suspended until such time as
such Lender or L/C Lender may again make and maintain LIBOR Loans or issue
Letters of Credit (in which case the provisions of Section 5.04 shall be
applicable). SECTION 5.04. Treatment of Affected Loans. If the obligation of any
Lender to make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans
shall be automatically converted into ABR Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or on such earlier date as such
Lender may specify to Borrower with a copy to Administrative Agent as is
required by law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.03 which gave rise to such
conversion no longer exist: (i) to the extent that such Lender’s LIBOR Loans
have been so converted, all payments and prepayments of principal which would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its ABR Loans; and (ii) all Loans which would otherwise be made or continued by
such Lender as LIBOR Loans shall be made or continued instead as ABR Loans and
all ABR Loans of such Lender which would otherwise be converted into LIBOR Loans
shall remain as ABR Loans. If such Lender gives notice to Borrower with a copy
to Administrative Agent that the circumstances specified in Section 5.03 which
gave rise to the conversion of such Lender’s LIBOR Loans pursuant to this
Section 5.04 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans are outstanding, such
Lender’s ABR Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments. SECTION 5.05. Compensation. (a) Borrower agrees to
indemnify each Lender and to hold each Lender harmless from any loss or expense
(excluding any loss of profits or margin) which such Lender may sustain or incur
as a consequence of (1) default by Borrower in payment when due of the principal
amount of or interest on any LIBOR Loan, (2) default by Borrower in making a
borrowing of, conversion into or continuation of LIBOR Loans after Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (3) Borrower making any prepayment other than on the date specified
in the relevant prepayment notice, or (4) the conversion or the making of a
payment or a prepayment (including any repayments or prepayments made pursuant
to Sections 2.09 or 2.10 or as a result of an acceleration of Loans pursuant to
Section 11.01 or as a result of the replacement of a Lender pursuant to Section
2.11 or 13.04(b)) of LIBOR Loans on a day which is not the last day of an
Interest Period with respect thereto, including in each case, any such loss
(excluding any loss of profits or margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre088.jpg]
-81- (b) For the purpose of calculation of all amounts payable to a Lender under
this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBO Base Rate in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder. SECTION 5.06. Net Payments. (a) Except as provided in
this Section 5.06(a), all payments made by or on account of any obligation of
any Credit Party hereunder or under any Note, Guarantee or other Credit Document
will be made without setoff, counterclaim or other defense. Except as required
by law, all such payments will be made free and clear of, and without deduction
or withholding for, any Taxes (including Taxes imposed or asserted on amounts
payable under this Section 5.06). If, however, applicable laws require any
withholding agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such laws as reasonably determined by such
withholding agent. The applicable withholding agent shall timely pay the amount
of any Taxes deducted or withheld in respect of a payment made by a Credit Party
hereunder or under any note, Guarantee or other Credit Document to the relevant
Governmental Authority in accordance with applicable law. If any Credit Party is
the applicable withholding agent, Borrower shall furnish to Administrative Agent
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law documentation reasonably satisfactory to the Administrative Agent
evidencing such payment by the applicable Credit Party. If any Covered Taxes are
so deducted or withheld by any applicable withholding agent, then the applicable
Credit Party agrees to increase the sum payable by such Credit Party so that,
after such deduction or withholding (including such deduction or withholding on
account of Covered Taxes applicable to additional sums payable under this
Section 5.06) the amount received by each Lender or, in the case of payments
made to the Administrative Agent for its own account, the Administrative Agent,
will not be less than the amount such recipient would have received had no such
withholding or deduction been made. The Credit Parties agree to jointly and
severally indemnify and hold harmless the Administrative Agent and each Lender,
and reimburse any of them upon written request, for the amount of any Covered
Taxes that are levied or imposed and paid by such indemnitee (including Covered
Taxes imposed or asserted on amounts payable under this Section 5.06) and for
any reasonable expenses arising therefrom in each case, whether or not such
Covered Taxes were correctly or legally imposed, other than any interest or
penalties that are determined by a final and nonappealable judgment of a court
of competent jurisdiction to have resulted from the indemnitee’s gross
negligence or willful misconduct. Such written request shall include a
certificate setting forth in reasonable detail the basis of such request and
such certificate, absent manifest error, shall be conclusive. (b) (i) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to any payments made under any Credit Document shall deliver to Borrower
and the Administrative Agent, at the time or times reasonably requested by
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Administrative Agent, shall deliver such other documentation reasonably
requested by Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.06(b)(ii), (c), and (d) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding anything to the contrary in this Section 5.06(b), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre089.jpg]
-82- (ii) any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), two executed
original copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding. Any Foreign Lender shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), two executed
original copies of whichever of the following is applicable: (1) in the case of
a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to an applicable
income tax treaty; (2) IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit D-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and that no interest payments in connection with any
Credit Documents are effectively connected with such Foreign Lender’s conduct of
a U.S. trade or business and (y) IRS Form W-8BEN or W-8BEN-E; or (4) to the
extent a Foreign Lender is not the beneficial owner (for example, where the
Foreign Lender is a partnership or participating Lender), IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and not a
participating Lender and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner. Any Foreign Lender shall
deliver to Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or the Administrative
Agent), two executed original copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Borrower or the Administrative
Agent to determine the withholding or deduction required to be made. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and the Administrative Agent in
writing of its legal ineligibility to do so. (c) On the Closing Date, the
Administrative Agent shall provide Borrower with two executed original copies of
IRS Form W-8IMY (or any applicable successor forms) properly completed and duly
executed to treat the Administrative Agent as a U.S. person (as described in
U.S. Treasury Regulations Section 1.1441-1T(e)(3)(v). (d) If a payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. (e) In addition, Borrower agrees to timely pay any present or future
stamp, documentary, recording, intangible, filing or similar Taxes which arise
from any payment made hereunder or under any other Credit Document or from the
execution, delivery, filing, performance, enforcement, recordation or
registration of, or otherwise with respect to, any Credit Document, except any
such Taxes that are imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.11(a) at the request of Borrower) if such
Tax is imposed as a result of a present or former connection of the transferor
or transferee with the jurisdiction imposing such Tax (other than connections
arising from having executed, delivered, become a party to, performed its



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre090.jpg]
-83- obligations under, received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document) (hereinafter referred to as “Other Taxes”). (f)
Any Lender claiming any additional amounts payable pursuant to this Section 5.06
agrees to use (at the Credit Parties’ expense) reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such change would
avoid the need for, or in the opinion of such Lender, materially reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the sole judgment of such Lender, be otherwise disadvantageous to such
Lender. (g) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.06 (including by the payment of
additional amounts pursuant to this Section 5.06), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. ARTICLE VI. GUARANTEES SECTION 6.01. The
Guarantees. Each (a) Guarantor, jointly and severally with each other Guarantor,
hereby guarantees as primary obligor and not as surety to each Secured Party and
its successors and assigns the prompt payment and performance in full when due
(whether at stated maturity, by acceleration, demand or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Bankruptcy Code after any bankruptcy
or insolvency petition under the Bankruptcy Code) on the Loans made by the
Lenders to, and the Notes held by each Lender of, Borrower, and (b) Credit
Party, jointly and severally with each other Credit Party, hereby guarantees as
primary obligor and not as surety to each Secured Party and its successors and
assigns the prompt payment and performance in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Bankruptcy Code after any bankruptcy or insolvency petition
under the Bankruptcy Code) of all other Obligations from time to time owing to
the Secured Parties by any other Credit Party under any Credit Document, any
Swap Contract entered into with a Swap Provider or any Cash Management Agreement
entered into with a Cash Management Bank, in each case now or hereinafter
created, incurred or made, whether absolute or contingent, liquidated or
unliquidated and strictly in accordance with the terms thereof; provided, that
(i) the obligations guaranteed shall exclude obligations under any Swap Contract
or Cash Management Agreements with respect to which the applicable Swap Provider
or Cash Management Bank, as applicable, provides notice to Borrower that it does
not want such Swap Contract or Cash Management Agreement, as applicable, to be
secured, and (ii) as to each Guarantor the obligations guaranteed by such
Guarantor hereunder shall not include any Excluded Swap Obligations in respect
of such Guarantor (such obligations being guaranteed pursuant to clauses (a) and
(b) above being herein collectively called the “Guaranteed Obligations” (it
being understood that the Guaranteed Obligations of Borrower shall be limited to
those referred to in clause (b) above)). Each Credit Party, jointly and
severally with each other Credit Party, hereby agrees that if any other Credit
Party shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre091.jpg]
-84- Obligations, such Credit Party will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. SECTION
6.02. Obligations Unconditional. The obligations of the Credit Parties under
Section 6.01 shall constitute a guaranty of payment (and not of collection) and
are absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any of the Credit Parties with respect to its respective guaranty
of the Guaranteed Obligations which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above: (i) at any
time or from time to time, without notice to the Credit Parties, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived; (ii) the maturity
of any of the Guaranteed Obligations shall be accelerated, or any of the
Guaranteed Obligations shall be amended in any respect, or any right under the
Credit Documents or any other agreement or instrument referred to herein or
therein shall be amended or waived in any respect or any other guarantee of any
of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; (iii) the release of any
other Credit Party pursuant to Section 6.08; (iv) any renewal, extension or
acceleration of, or any increase in the amount of the Guaranteed Obligations, or
any amendment, supplement, modification or waiver of, or any consent to
departure from, the Credit Documents; (v) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, delay in enforcement,
or the stay or enjoining, by order of court, by operation of law or otherwise,
of the exercise or enforcement of, any claim or demand or any right, power or
remedy (whether arising under any Credit Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (vi) any settlement, compromise, release, or
discharge of, or acceptance or refusal of any offer of payment or performance
with respect to, or any substitutions for, the Guaranteed Obligations or any
subordination of the Guaranteed Obligations to any other obligations; (vii) the
validity, perfection, non-perfection or lapse in perfection, priority or
avoidance of any security interest or lien, the release of any or all collateral
securing, or purporting to secure, the Guaranteed Obligations or any other
impairment of such collateral; (viii) any exercise of remedies with respect to
any security for the Guaranteed Obligations (including, without limitation, any
collateral, including the Collateral securing or purporting to secure any of the
Guaranteed Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have; or



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre092.jpg]
-85- (ix) any other circumstance whatsoever which may or might in any manner or
to any extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article 6 or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance. The Credit Parties hereby expressly waive diligence, presentment,
demand of payment, protest, marshaling and all notices whatsoever, and any
requirement that any Secured Party thereof exhaust any right, power or remedy or
proceed against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party thereof upon
this guarantee or acceptance of this guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guarantee, and all dealings between the Credit
Parties and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee. This guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.
For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents. SECTION 6.03. Reinstatement. The obligations of
the Credit Parties under this Article VI shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of any Credit
Party in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise. The Credit
Parties jointly and severally agree that they will indemnify each Secured Party
on demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence, bad faith
or willful misconduct of, or material breach by, such Secured Party. SECTION
6.04. Subrogation; Subordination. Each Credit Party hereby agrees that until the
payment and satisfaction in full in cash of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 6.01, whether by subrogation,
contribution or otherwise, against any Credit Party of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. The payment
of any amounts due with respect to any indebtedness of any Credit Party now or
hereafter owing to any Credit Party by reason of any payment by such Credit
Party under the Guarantee in this Article VI is hereby subordinated to the prior
payment in full in cash of the Guaranteed Obligations. Upon the occurrence and
during the continuance of an Event of Default, each Credit Party agrees that it
will not demand, sue for or otherwise attempt to collect any such indebtedness
of any other Credit Party to such Credit Party until the Obligations shall have
been paid in full in cash. If an Event of Default has occurred and is
continuing, and any amounts are paid to the Credit Parties in violation of the
foregoing limitation, such amounts shall be collected, enforced and received by
such Credit Party as trustee for



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre093.jpg]
-86- the Secured Parties and be paid over to Administrative Agent on account of
the Guaranteed Obligations without affecting in any manner the liability of such
Credit Party under the other provisions of the guaranty contained herein.
SECTION 6.05. Remedies. The Credit Parties jointly and severally agree that, as
between the Credit Parties and the Lenders, the obligations of any Credit Party
under this Agreement and the Notes may be declared to be forthwith due and
payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01. SECTION 6.06. Continuing Guarantee. The guarantee in this
Article VI is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising. SECTION 6.07. General Limitation on
Guarantee Obligations. In any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Credit Party under Section 6.01 would otherwise be held or determined to be
void, voidable, invalid or unenforceable, or subordinated to the claims of any
other creditors, on account of the amount of its liability under Section 6.01,
then, notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Credit Party, any Secured
Party or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. SECTION 6.08. Release of
Guarantors. If, in compliance with the terms and provisions of the Credit
Documents, (i) the Equity Interests of any Guarantor are directly or indirectly
sold or otherwise transferred such that such Guarantor no longer constitutes a
Restricted Subsidiary (a “Transferred Guarantor”) to a Person or Persons, none
of which is Borrower or a Restricted Subsidiary, or (ii) any Restricted
Subsidiary is designated as or becomes an Unrestricted Subsidiary, Transferred
Guarantor, upon the consummation of such sale or transfer, and such Person so
designated or which becomes such an Unrestricted Subsidiary, shall be
automatically released from its obligations under this Agreement (including
under Section 13.03 hereof) and the other Credit Documents, and its obligations
to pledge and grant any Collateral owned by it pursuant to any Security
Document, and the pledge of Equity Interests in any Transferred Guarantor or any
Unrestricted Subsidiary to Collateral Agent pursuant to the Security Documents
shall be automatically released, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, Collateral Agent shall take such actions as are necessary to effect and
evidence each release described in this Section 6.08 in accordance with the
relevant provisions of the Security Documents and this Agreement. SECTION 6.09.
Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 6.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.09, or otherwise
under the Guarantee, as it relates to such Credit Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a discharge of
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
6.09 constitute, and this Section 6.09 shall be deemed to constitute, a
"keepwell, support, or other agreement" for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act. SECTION 6.10. Right of Contribution. Each Credit Party hereby agrees that
to the extent that a Credit Party (a “Funding Credit Party”) shall have paid
more than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre094.jpg]
-87- other Credit Party hereunder which has not paid its Fair Share of such
payment. Each Credit Party’s right of contribution shall be subject to the terms
and conditions of Section 6.04. The provisions of this Section 6.10 shall in no
respect limit the obligations and liabilities of any Credit Party to the Secured
Parties, and each Credit Party shall remain liable to the Secured Parties for
the full amount guaranteed by such Credit Party hereunder. “Fair Share” means,
with respect to a Credit Party as of any date of determination, an amount equal
to (i) the ratio of (A) the Adjusted Maximum Amount (as defined below) with
respect to such Credit Party to (B) the aggregate of the Adjusted Maximum
Amounts with respect to all Credit Parties multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Credit Parties
under this Article VI in respect of the Guaranteed Obligations. “Fair Share
Shortfall” means, with respect to a Credit Party as of any date of
determination, the excess, if any, of the Fair Share of such Credit Party over
the Aggregate Payments of such Credit Party. “Adjusted Maximum Amount” means,
with respect to a Credit Party as of any date of determination, the maximum
aggregate amount of the obligations of such Credit Party under this Article VI;
provided that, solely for purposes of calculating the “Adjusted Maximum Amount”
with respect to any Credit Party for purposes of this Section 6.10, any assets
or liabilities of such Credit Party arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Credit Party. “Aggregate Payments” means, with respect to a Credit Party as of
any date of determination, an amount equal to (i) the aggregate amount of all
payments and distributions made on or before such date by such Credit party in
respect of this Article VI (including in respect of this Section 6.10) minus
(ii) the aggregate amount of all payments received on or before such date by
such Credit Party from the other Credit Parties as contributions under this
Section 6.10. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Credit Party. ARTICLE VII. CONDITIONS PRECEDENT SECTION 7.01.
Conditions to Initial Extensions of Credit. The obligations of Lenders to enter
into this Agreement on the Closing Date are subject to the satisfaction of the
following: (a) Corporate Documents. Administrative Agent shall have received
copies of the Organizational Documents of each Credit Party and evidence of all
corporate or other applicable authority for each Credit Party (including
resolutions or written consents and incumbency certificates) with respect to the
execution, delivery and performance of such of the Credit Documents to which
each such Credit Party is intended to be a party as of the Closing Date,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of each such Credit Party (or the member or
manager or general partner of such Credit Party, as applicable). (b) Officer’s
Certificate. Administrative Agent shall have received an Officer’s Certificate
of Borrower, dated the Closing Date, certifying that the conditions set forth in
Sections 7.02(a)(i) and 7.02(a)(ii) (giving effect to the provisions contained
therein) have been satisfied. (c) Opinions of Counsel. Administrative Agent
shall have received the following opinions, each of which shall be addressed to
the Administrative Agent, the Collateral Agent and the Lenders, dated the
Closing Date and covering such matters as the Administrative Agent shall
reasonably request in a manner customary for transactions of this type: (i) an
opinion of Latham & Watkins LLP, special counsel to the Credit Parties; and (ii)
opinions of local counsel to the Credit Parties in such jurisdictions as are set
forth in Schedule 7.01. (d) Notes. Administrative Agent shall have received
copies of the Notes, duly completed and executed, for each Lender that requested
a Note at least three (3) Business Days prior to the Closing Date.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre095.jpg]
-88- (e) Credit Agreement. Administrative Agent shall have received this
Agreement (a) executed and delivered by a duly authorized officer of each Credit
Party and (b) executed and delivered by a duly authorized officer of each Person
that is a Lender on the Closing Date. (f) Filings and Lien Searches.
Administrative Agent shall have received (i) UCC financing statements in form
appropriate for filing in the jurisdiction of organization of each Credit Party,
(ii) results of lien searches conducted in the jurisdictions in which Borrower
and its Restricted Subsidiaries are organized and such other jurisdictions as
may be requested by the Administrative Agent and (iii) security agreements or
other agreements in appropriate form for filing in the United States Patent and
Trademark Office and United States Copyright Office with respect to intellectual
property of Borrower to the extent required pursuant to the Security Agreement.
(g) Security Agreement. (i) Administrative Agent shall have received the
Security Agreement and the Initial Perfection Certificate, in each case duly
authorized, executed and delivered by the applicable Credit Parties, and (ii)
Collateral Agent shall have received, to the extent required pursuant to the
Security Agreement and not prohibited by applicable Requirements of Law
(including, without limitation, any Gaming Laws), (1) original certificates
representing the certificated Pledged Securities (as defined in the Security
Agreement) required to be delivered to Collateral Agent pursuant to the Security
Agreement, accompanied by original undated stock powers executed in blank, and
(2) the promissory notes, intercompany notes, instruments, and chattel paper
identified under the name of such Credit Parties in Schedule 7 to the Initial
Perfection Certificate (other than such certificates, promissory notes,
intercompany notes, instruments and chattel paper that constitute “Excluded
Property” (as such term is defined in the Security Agreement)), accompanied by
undated notations or instruments of assignment executed in blank, and all of the
foregoing shall be reasonably satisfactory to Administrative Agent in form and
substance (in each case to the extent required to be delivered to Collateral
Agent pursuant to the terms of the Security Agreement). (h) Credit Documents in
Full Force and Effect; Fee Letter. The Credit Documents required to be executed
and delivered on or prior to the Closing Date shall be in full force and effect.
Borrower shall have complied, or shall comply substantially concurrently with
the funding of the Loans hereunder, in all respects with its payment obligations
under the Fee Letter required to be performed on the Closing Date. (i)
Consummation of Transactions. The Transactions shall have been consummated and
the consummation thereof shall be in compliance in all material respects with
all applicable Laws (including Gaming Laws and Regulation T, Regulation U and
Regulation X) and all applicable Gaming Approvals and other applicable
regulatory approvals. After giving effect to the Transactions, there shall be no
conflict with, or default under, any material Contractual Obligation of Borrower
and its Restricted Subsidiaries (except as Administrative Agent shall otherwise
agree)). (j) Approvals. Other than as set forth on Schedule 7.01(j) or in
Section 8.06 or Section 8.15, all necessary Governmental Authority approvals
(including Gaming Approvals) and/or consents in connection with the Transactions
shall have been obtained and shall remain in full force and effect. In addition,
there shall not exist any judgment, order, injunction or other restraint, and
there shall be no pending litigation or proceeding by any Governmental
Authority, prohibiting, enjoining or imposing materially adverse conditions upon
the Transactions, or on the consummation thereof. (k) Solvency. Administrative
Agent shall have received a certificate in the form of Exhibit G from a
Responsible Officer of Borrower with respect to the Solvency of Borrower (on a
consolidated basis with its Restricted Subsidiaries), immediately after giving
effect to the consummation of the Transactions. (l) Payment of Fees and
Expenses. To the extent invoiced at least five (5) Business Days prior to the
closing date, all reasonable costs, fees, expenses of Administrative Agent, Lead
Arrangers, Arrangers and (in the case of fees only) the Lenders required to be
paid by this Agreement, the Fee Letter or as otherwise agreed by Borrower, in
each case, payable to Administrative Agent, Lead Arrangers, Arrangers and/or
Lenders in respect of the Transactions, shall have been paid to the extent due.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre096.jpg]
-89- (m) Patriot Act. On or prior to the Closing Date, Administrative Agent
shall have received at least five (5) days prior to the Closing Date all
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act. (n) Wynn
Resorts Financials. Borrower has delivered to the Administrative Agent or made
publically available (a) the audited consolidated balance sheets of Wynn Resorts
as of December 31, 2013, and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal years ended on those dates,
together with reports thereon by Ernst & Young LLP, certified public accountants
and (b) the unaudited interim consolidated balance sheet of Wynn Resorts and the
related statements of earnings, changes in stockholders’ equity and cash flows
for the most recent fiscal quarter ending after December 31, 2013 (other than
the fourth fiscal quarter of any fiscal year) and at least 45 days prior to the
Closing Date. SECTION 7.02. Conditions to All Extensions of Credit. The
obligations of the Lenders to make any Loan or otherwise extend any credit to
Borrower upon the occasion of each Borrowing or other extension of credit
(whether by making a Loan or issuing a Letter of Credit) hereunder (including
the initial borrowing) is subject to the further conditions precedent that: (a)
No Default or Event of Default; Representations and Warranties True. Both
immediately prior to the making of such Loan or other extension of credit and
also after giving effect thereto and to the intended use thereof: (i) no Default
or Event of Default shall have occurred and be continuing; (ii) each of the
representations and warranties made by the Credit Parties in Article VIII and by
each Credit Party in each of the other Credit Documents to which it is a party
shall be true and correct in all material respects on and as of the date of the
making of such Loan or other extension of credit with the same force and effect
as if made on and as of such date (it being understood and agreed that any such
representation or warranty which by its terms is made as of an earlier date
shall be required to be true and correct in all material respects only as such
earlier date, and that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the applicable date); and (iii) from and after
December 31, 2015 and until the Wynn Massachusetts Project Opening Date, if the
Credit Parties have not received Equity Contributions as of such date in an
amount equal to or greater than the Equity Contribution Threshold, the aggregate
amount of all Revolving Loans outstanding (after giving effect to the requested
Revolving Loan) shall not exceed the amount of the Equity Contributions made on
or prior to the date such Revolving Loan is made; provided, that prior to the
Wynn Massachusetts Project Opening Date Borrower shall not be required to
satisfy the conditions in this Section 7.02(a)(iii) in connection with any Loan
requested by Borrower to be utilized solely to pay interest or fees due and
payable or to become due and payable under this Agreement. (b) Notice of
Borrowing. Administrative Agent shall have received a Notice of Borrowing and/or
Letter of Credit Request, as applicable, duly completed and complying with
Section 4.05. Each Notice of Borrowing or Letter of Credit Request delivered by
Borrower hereunder shall constitute a representation and warranty by Borrower
that on and as of the date of such notice and on and as of the relevant
borrowing date or date of issuance of a Letter of Credit (both immediately
before and after giving effect to such borrowing or issuance and the application
of the proceeds thereof) that the applicable conditions in Sections 7.01 or
7.02, as the case may be, have been satisfied.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre097.jpg]
-90- ARTICLE VIII. REPRESENTATIONS AND WARRANTIES Each Credit Party represents
and warrants to Administrative Agent, the Collateral Agent and Lenders that, at
and as of each Funding Date, in each case immediately before and immediately
after giving effect to the transactions to occur on such date (provided, that
such representations and warranties made on the Closing Date shall be made
giving effect to the Transactions): SECTION 8.01. Corporate Existence;
Compliance with Law. (a) Borrower and each Restricted Subsidiary (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. (b) Neither Borrower
nor any Restricted Subsidiary nor any of its Property is in violation of, nor
will the continued operation of Borrower’s or such Restricted Subsidiary’s
Property as currently conducted violate, any Requirement of Law or is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violations or defaults would reasonably be
expected to have a Material Adverse Effect. SECTION 8.02. Material Adverse
Effect. Since December 31, 2013, there shall not have occurred any event or
circumstance that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. SECTION 8.03.
Litigation. Except as set forth on Schedule 8.03, there is no Proceeding (other
than any (a) qui tam Proceeding, to which this Section 8.03 is limited to
knowledge of any Responsible Officer of Borrower, and (b) normal overseeing
reviews of the Gaming Authorities) pending against, or to the knowledge of any
Responsible Officer of Borrower, threatened in writing against, Borrower or any
of its Restricted Subsidiaries before any Governmental Authority or private
arbitrator that (i) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or (ii) as of the Closing Date only,
challenges the validity or enforceability of any of the Credit Documents.
SECTION 8.04. No Breach; No Default. (a) None of the execution, delivery and
performance by any Credit Party of any Credit Document to which it is a party
nor the consummation of the transactions herein and therein contemplated
(including the Transactions) do or will (i) conflict with or result in a breach
of, or require any consent (which has not been obtained and is in full force and
effect) under (x) any Organizational Document of any Credit Party or (y) subject
to Section 13.13, any applicable Requirement of Law (including, without
limitation, any Gaming Law) or (z) any order, writ, injunction or decree of any
Governmental Authority binding on any Credit Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents and other Permitted Liens)
upon any Property of any Credit Party pursuant to the terms of any such
Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or (iii)
which would not reasonably be expected to result in a Material Adverse Effect.
(b) No Default or Event of Default has occurred and is continuing. SECTION 8.05.
Action. Borrower and each Restricted Subsidiary has all necessary corporate or
other organizational power, authority and legal right to execute, deliver and
perform its obligations under each Credit Document to which it is a party and to
consummate the transactions herein and therein contemplated; the execution,



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre098.jpg]
-91- delivery and performance by Borrower and each Restricted Subsidiary of each
Credit Document to which it is a party and the consummation of the transactions
herein and therein contemplated have been duly authorized by all necessary
corporate, partnership or other organizational action on its part; and this
Agreement has been duly and validly executed and delivered by each Credit Party
and constitutes, and each of the Credit Documents to which it is a party when
executed and delivered by such Credit Party will constitute, its legal, valid
and binding obligation, enforceable against each Credit Party in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). SECTION 8.06. Approvals. No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority or
any securities exchange are necessary for the execution, delivery or performance
by Borrower or any Restricted Subsidiary of the Credit Documents to which it is
a party or for the legality, validity or enforceability hereof or thereof or for
the consummation of the Transactions, except for: (i) authorizations, approvals
or consents of, and filings or registrations with any Governmental Authority or
any securities exchange previously obtained, made, received or issued, (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents, (iii) the delivery of executed copies of this Agreement, the Security
Agreement and the Notes executed on the Closing Date to the relevant Gaming
Authorities, (iv) the filings referred to in Section 8.14, (v) satisfaction of
or waiver by the Gaming Authorities of any qualification requirement on the part
of the Lenders who do not otherwise qualify, (vi) prior approval of the
Transactions by the Gaming Authorities, which approval has been obtained on or
prior to the Closing Date, (vii) consents, authorizations and filings that have
been obtained or made and are in full force and effect or the failure of which
to obtain would not reasonably be expected to have a Material Adverse Effect,
(viii) any required approvals (including prior approvals) of the requisite
Gaming Authorities that any Agent, Lender or participant is required to obtain
from, or any required filings with, requisite Gaming Authorities to exercise
their respective rights and remedies under this Agreement and the other Credit
Documents (as set forth in Section 13.13) and (ix) prior approval from the
Nevada Gaming Commission of the pledge of any Pledged Nevada Gaming Interests
(as defined in the Security Agreement). SECTION 8.07. ERISA and Employee Benefit
Plan Matters. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. Except as set forth on Schedule 8.07, as of the Closing
Date, no member of the ERISA Group maintains or contributes to any Pension Plan.
Each ERISA Entity is in compliance with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan (other than to the
extent such failure to comply would not reasonably be expected to have a
Material Adverse Effect). Except as would not reasonably be expected to result
in a Material Adverse Effect, no ERISA Entity has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA. SECTION 8.08. Taxes.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) all Tax returns, statements, reports and
forms required to be filed with any Governmental Authority by, or with respect
to, Borrower and each of its Restricted Subsidiaries have been timely filed
(taking into account any applicable extensions) in accordance with all
applicable laws; (ii) Borrower and each of its Restricted Subsidiaries has
timely paid or made provision for payment of all Taxes shown as due and payable
on such returns that have been so filed or that are otherwise due and payable,
including in its capacity as a withholding agent (other than Taxes which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP; and (iii) Borrower and each
of its Restricted Subsidiaries has made adequate provision in accordance with
GAAP for all Taxes payable by Borrower or such Restricted Subsidiary that are
not yet due and payable. Neither Borrower nor any of its Restricted Subsidiaries
has received written notice of any proposed or pending Tax assessment, audit or
deficiency against Borrower or such Restricted Subsidiary that would in the
aggregate reasonably be expected to have a Material Adverse Effect. SECTION
8.09. Investment Company Act. Neither Borrower nor any of its Restricted
Subsidiaries is an “investment company,” or a company “controlled” by an
“investment company” required to be regulated under the Investment Company Act
of 1940, as amended.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre099.jpg]
-92- SECTION 8.10. Environmental Matters. Except as set forth on Schedule 8.10
or as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (i) each of Borrower and its Restricted
Subsidiaries and each of their businesses, operations and Real Property is in
material compliance with, and each has no liability under, any Environmental
Law; (ii) each of Borrower and its Restricted Subsidiaries has obtained all
Permits material to, and required for, the conduct of their businesses and
operations, and the ownership, operation and use of their assets, all as
currently conducted, under any Environmental Law; (iii) there has been no
Release or threatened Release of Hazardous Material on, at, under or from any
real property or facility presently or formerly owned, leased or operated by
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in liability to Borrower or any of its Restricted Subsidiaries under
any Environmental Law; (iv) there is no Environmental Action pending or, to the
knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, threatened, against Borrower or any of its Restricted Subsidiaries
or, relating to real property currently or formerly owned, leased or operated by
Borrower or any of its Restricted Subsidiaries or relating to the operations of
Borrower or its Restricted Subsidiaries; and (v) no circumstances exist that
would reasonably be expected to form the basis of an Environmental Action
against Borrower or any of its Restricted Subsidiaries, or any of their Real
Property, facilities or assets. SECTION 8.11. Use of Proceeds. (a) Borrower will
use the proceeds of: (i) Term Facility Loans and Revolving Loans made on the
Closing Date to finance the Transactions and for general corporate purposes
(including Capital Expenditures with respect to the Wynn Massachusetts Project)
and for any other purposes not prohibited by this Agreement, and (ii) Revolving
Loans and Term Loans made after the Closing Date for working capital, capital
expenditures, Permitted Acquisitions (and other Acquisitions not prohibited
hereunder) and general corporate purposes and for any other purposes not
prohibited by this Agreement (including Capital Expenditures with respect to the
Wynn Massachusetts Project). (b) Neither Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit (including any Loans and Letters of Credit) hereunder will
be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U or Regulation X.
The pledge of any Equity Interests by any Credit Party pursuant to the Security
Agreement does not violate such regulations. SECTION 8.12. Subsidiaries. (a)
Schedule 8.12(a) sets forth a true and complete list of the following: (i) all
the Subsidiaries of Borrower as of the Closing Date; (ii) the name and
jurisdiction of incorporation or organization of each such Subsidiary as of the
Closing Date; and (iii) as to each such Subsidiary, the percentage and number of
each class of Equity Interests of such Subsidiary owned by Borrower and its
Subsidiaries as of the Closing Date. (b) Schedule 8.12(b) sets forth a true and
complete list of all the Immaterial Subsidiaries as of the Closing Date. (c)
Schedule 8.12(c) sets forth a true and complete list of all the Unrestricted
Subsidiaries as of the Closing Date. SECTION 8.13. Ownership of Property; Liens.
Except as set forth on Schedule 8.13, (a) Borrower and each of its Restricted
Subsidiaries has good and valid title to, or a valid (with respect to Real
Property) leasehold interest in (or subleasehold interest in or other right to
occupy), all assets and Property (including Mortgaged Real Property) (tangible
and intangible) owned or occupied by it except where the failure to have such
title would not



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre100.jpg]
-93- reasonably be expected to result in a Material Adverse Effect and (b) all
such assets and Property are subject to no Liens other than Permitted Liens. All
of the assets and Property owned by, leased to or used by Borrower and each of
its Restricted Subsidiaries in its respective businesses are in good operating
condition and repair in all material respects (ordinary wear and tear and
casualty and force majeure excepted) except in each case where the failure of
such asset to meet such requirements would not reasonably be expected to result
in a Material Adverse Effect. SECTION 8.14. Security Interest; Absence of
Financing Statements; Etc. The Security Documents, once executed and delivered,
will create, in favor of Collateral Agent for the benefit of the Secured
Parties, as security for the obligations purported to be secured thereby, a
valid and enforceable security interest in and Lien upon all of the Collateral
(subject to applicable Gaming Laws and any applicable provisions set forth in
the Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein), and upon (i) filing, recording, registering or taking such
other actions as may be necessary with the appropriate Governmental Authorities
(including payment of applicable filing and recording taxes), (ii) the taking of
possession or control by Collateral Agent of the Pledged Collateral with respect
to which a security interest may be perfected only by possession or control
which possession or control shall be given to Collateral Agent to the extent
possession or control by Collateral Agent is required by the Security Agreement
and (iii) delivery of the applicable documents to Collateral Agent in accordance
with the provisions of the applicable Security Documents, for the benefit of the
Secured Parties, such security interest shall be a perfected security interest
in and Lien upon all of the Collateral (subject to any applicable provisions set
forth in the Security Documents with respect to limitations or exclusions from
the requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens, in each case, other than Permitted Liens. SECTION 8.15.
Licenses and Permits. Except as set forth on Schedule 8.15, Borrower and each of
its Restricted Subsidiaries hold all material governmental permits, licenses,
authorizations, consents and approvals necessary for Borrower and its Restricted
Subsidiaries to own, lease, and operate their respective Properties and to
operate their respective businesses as presently conducted (collectively, the
“Permits”), except for Permits the failure of which to obtain would not
reasonably be expected to have a Material Adverse Effect. SECTION 8.16.
Disclosure. The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of any Credit Party to any
Secured Party in connection with this Agreement and the other Credit Documents
or included or delivered pursuant thereto, but in each case excluding all
projections and general industry or economic data, whether prior to or after the
date of this Agreement, when taken as a whole and giving effect to all
supplements and updates, do not contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements herein
or therein, in light of the circumstances under which they were made, not
materially misleading. The projections and pro forma financial information
furnished at any time by any Credit Party to any Secured Party pursuant to this
Agreement have been prepared in good faith based on assumptions believed by
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount and no Credit Party, however, makes any
representation as to the ability of any Company to achieve the results set forth
in any such projections. SECTION 8.17. Solvency. As of each Funding Date (i)
with respect to representations made as of the Closing Date, immediately prior
to and immediately following the consummation of the Transactions and the
extensions of credit to occur on the Closing Date and (ii) with respect to
representations made as of any other Funding Date, immediately following the
extensions of credit to occur on such Funding Date, Borrower (on a consolidated
basis with its Restricted Subsidiaries) is and will be Solvent (after giving
effect to Section 6.07). SECTION 8.18. Intellectual Property. Except as set
forth on Schedule 8.18, Borrower and each of its Restricted Subsidiaries owns or
possesses adequate licenses or otherwise has the right to use all of the
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, trade names, copyrights, trade secrets, know-how and
processes (collectively, “Intellectual Property”) (including, as of the Closing
Date, all Intellectual Property listed in Schedules 9(a), 9(b) and 9(c) to the
Initial Perfection Certificate) that are necessary for the operation of its
business as presently conducted except where failure to own or have such right
would not



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre101.jpg]
-94- reasonably be expected to have a Material Adverse Effect and, as of the
Closing Date, all registrations listed in Schedules 9(a), 9(b) and 9(c) to the
Initial Perfection Certificate are valid and in full force and effect, except
where the invalidity of such registrations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 8.18, as of the Closing Date, no claim is pending or, to
the knowledge of any Responsible Officer of Borrower, threatened to the effect
that Borrower or any of its Restricted Subsidiaries infringes or conflicts with
the asserted rights of any other Person under any material Intellectual
Property, except for such claims that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 8.18, as of the Closing Date, no claim is pending or, to
the knowledge of any Responsible Officer of Borrower, threatened to the effect
that any such material Intellectual Property owned or licensed by Borrower or
any of its Restricted Subsidiaries or which Borrower or any of its Restricted
Subsidiaries otherwise has the right to use is invalid or unenforceable, except
for such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. SECTION 8.19. Regulation H. Except
for the Real Property listed on Schedule 8.19 attached hereto, as of the Closing
Date, no Mortgage encumbers improved real property which is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968. SECTION 8.20.
Insurance. Borrower and each of its Restricted Subsidiaries are insured by
insurers of recognized financial responsibility (determined as of the date such
insurance was obtained) against such losses and risks (other than wind and flood
damage) and in such amounts as are prudent and customary in the businesses in
which it is engaged, except to the extent that such insurance is not available
on commercially reasonable terms. Borrower and each of its Restricted
Subsidiaries maintain all insurance required by Flood Insurance Laws (but shall
not, for the avoidance of doubt, be required to obtain insurance with respect to
wind and flood damage unless and to the extent required by such Flood Insurance
Laws). SECTION 8.21. Real Estate. (a) Schedule 8.21(a) sets forth a true,
complete and correct list of all material Real Property owned and all material
Real Property leased by Borrower or any of its Restricted Subsidiaries as of the
Closing Date, including a brief description thereof, including, in the case of
leases, the street address (to the extent available) and landlord name. (b)
Except as set forth on Schedule 8.21(b), as of the Closing Date, to the best of
knowledge of any Responsible Officer of Borrower no Taking has been commenced or
is contemplated with respect to all or any portion of the Real Property or for
the relocation of roadways providing access to such Real Property that either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect. SECTION 8.22. Anti-Terrorism Law. (a) No Credit Party and, to
the knowledge of any Responsible Officer of Borrower, none of its Affiliates, or
any broker or other agent of any Credit Party acting in any capacity in
connection with the Loans or Letters of Credit, is in violation in any material
respect of any Requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”). (b)
No Credit Party and, to the knowledge of any Responsible Officer of Borrower, no
Affiliate, officer, director, employee or broker or other agent of any Credit
Party acting or benefiting in any capacity in connection with the Loans or
Letter of Credit is any of the following: (i) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre102.jpg]
-95- (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a Person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (iv)
a Person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; (v) a Person that is named as a “specially
designated national and blocked Person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list, or that is owned 50% or more by any such Persons; or
(vi) a Person that is located, organized or resident in a Designated
Jurisdiction. SECTION 8.23. Anti-Corruption Laws/Bribery. Neither Borrower, nor
any of its Subsidiaries nor, to the knowledge of any Responsible Officer of
Borrower, none of its Affiliates, directors, brokers or agents acting in any
capacity in connection with the Loans or Letters of Credit, is in violation in
any material respect of any Requirement of Law relating to any anti-bribery or
anti-corruption laws or regulations in any applicable jurisdiction. SECTION
8.24. Labor Matters. Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, (a) there are no strikes or
other labor disputes against Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of Borrower, threatened and (b) the hours worked by
and payments made to employees of Borrower or any of its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters. ARTICLE IX. AFFIRMATIVE COVENANTS Each
Credit Party, for itself and on behalf of its Restricted Subsidiaries, covenants
and agrees with Administrative Agent, Collateral Agent and Lenders that until
the Obligations have been Paid in Full, (and each Credit Party covenants and
agrees that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary):
SECTION 9.01. Existence; Business Properties. (a) Borrower and each of its
Restricted Subsidiaries shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence, except in
a transaction permitted by Section 10.05 or, in the case of any Restricted
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. (b) Borrower and each of its Restricted Subsidiaries shall do or cause
to be done all things necessary to obtain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect; comply
with all applicable Requirements of Law (including any and all Gaming Laws and
any and all zoning, building, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and at all times maintain and preserve all of its property and keep such
property in good repair, working order and condition (ordinary wear and tear and
casualty and force majeure excepted) except where the failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect; provided, however, that nothing in this Section 9.01(b)
shall prevent (i) sales,



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre103.jpg]
-96- conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any other transaction in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any rights, permits,
authorizations, copyrights, trademarks, trade names, franchises, licenses and
patents that such Company reasonably determines are not useful to its business.
SECTION 9.02. Insurance. (a) Borrower and its Restricted Subsidiaries shall
maintain with insurers of recognized financial responsibility (determined at the
time such insurance is obtained) not Affiliates of Borrower insurance on its
Property in at least such amounts and against at least such risks as are
customarily insured against by companies engaged in the same or a similar
business and operating similar properties in localities where Borrower or the
applicable Restricted Subsidiary operates; and furnish to Administrative Agent,
upon written request, information as to the insurance carried; provided that
Borrower and its Restricted Subsidiaries shall not be required to maintain
insurance with respect to wind and flood damage on any property for any
insurance coverage period unless, and to the extent, such insurance is required
by an applicable Requirement of Law. The Collateral Agent shall be named as an
additional insured on all third-party liability insurance policies of Borrower
and each of its Restricted Subsidiaries (other than directors and officers
liability insurance, insurance policies relating to employment practices
liability, crime or fiduciary duties, kidnap and ransom insurance policies, and
insurance as to fraud, errors and omissions), and Collateral Agent shall be
named as mortgagee/loss payee on all property insurance policies of each such
Person. (b) If any portion of any Mortgaged Real Property is at any time is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall,
or shall cause the applicable Credit Party to (i) to the extent required
pursuant to Flood Insurance Laws, maintain, or cause to be maintained, with a
financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.
SECTION 9.03. Taxes. Borrower and each of its Restricted Subsidiaries shall
timely file all Tax returns, statements, reports and forms required to be filed
by it and pay and discharge before the same shall become delinquent all Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent; provided, however, that (a) such
payment and discharge shall not be required with respect to any such Taxes so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) such filing or payment and discharge shall not be required in the
event the failure to file or make payment and discharge would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. SECTION 9.04. Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept): (a) Quarterly
Financials. As soon as available and in any event within 45 days (or, in the
case of each fiscal quarter ending prior to the first full fiscal quarter
following the fiscal quarter in which the earlier of the Wynn Las Vegas
Reorganization or the Wynn Massachusetts Project Opening Date occurs, within 75
days following the end of such fiscal quarter) after the end of each of the
first three quarterly fiscal periods of each fiscal year beginning with the
fiscal quarter ending March 30, 2015, consolidated statements of operations,
cash flows and stockholders’ equity of Consolidated Companies for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet of Consolidated
Companies as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated statements of operations, cash
flows and stockholders’ equity for the corresponding period in the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre104.jpg]
-97- preceding fiscal year to the extent such financial statements are
available, accompanied by a certificate of a Responsible Officer of Borrower,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition, results
of operations and cash flows of Consolidated Companies in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments and except for the absence of footnotes); (b) Annual
Financials. As soon as available and in any event within 90 days after the end
of each fiscal year beginning with the fiscal year ending December 31, 2014
(provided that, in respect of any fiscal year ending prior to the earlier of the
Wynn Las Vegas Reorganization or the Wynn Massachusetts Project Opening Date,
such information shall be delivered as soon as available and in any event within
105 days after the end of such fiscal year), consolidated statements of
operations, cash flows and stockholders’ equity of Consolidated Companies for
such year and the related consolidated balance sheet of Consolidated Companies
as at the end of such year, setting forth in each case in comparative form the
corresponding information as of the end of and for the preceding fiscal year to
the extent such financial statements are available, and, in the case of such
consolidated financial statements, accompanied by an opinion, without a going
concern or similar qualification or exception as to scope (other than any going
concern or similar qualification or exception related to the maturity or
refinancing of Indebtedness under the Credit Documents or Credit Agreement
Refinancing Indebtedness or prospective compliance with the financial
maintenance covenants), thereon of Ernst & Young LLP or other independent
certified public accountants of recognized national standing which opinion shall
state that said consolidated financial statements fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of Consolidated Companies as at the end of, and for, such fiscal year in
conformity with GAAP, consistently applied (except as noted therein); (c)
Compliance Certificate. At the time Borrower furnishes each set of financial
statements pursuant to Section 9.04(a) or Section 9.04(b), a certificate of a
Responsible Officer of Borrower in the form of Exhibit E hereto (I) to the
effect that no Default has occurred and is continuing (or, if any Default has
occurred and is continuing, describing the same in reasonable detail and
describing the action that the Companies have taken and propose to take with
respect thereto) and (II) from and after the Initial Test Date, setting forth in
reasonable detail the computations necessary to determine whether Borrower and
its Restricted Subsidiaries are in compliance with Section 10.08 as of the end
of the respective fiscal quarter or fiscal year; provided that if such
certificate demonstrates an Event of Default with respect to the financial
maintenance covenants set forth in Section 10.08, Borrower may deliver, prior to
or together with such certificate, a notice of intent to cure (a “Notice of
Intent to Cure”) pursuant to Section 11.03 to the extent permitted thereunder;
(d) Notice of Default. Promptly after any Responsible Officer of any Company
knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;
(e) Environmental Matters. Written notice of any claim, release of Hazardous
Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; (f) Annual Budgets. Beginning with the
fiscal year of Borrower commencing on January 1, 2015, as soon as practicable
and in any event within 10 days after the approval thereof by the Board of
Directors of Borrower (but not later than 90 days (or, if prior to the earlier
of the Wynn Las Vegas Reorganization and the Wynn Massachusetts Project Opening
Date, 105 days) after the beginning of each fiscal year of Borrower), a
consolidated plan and financial forecast for such fiscal year, including a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Consolidated Companies for such fiscal year and for
each quarter of such fiscal year, together with an Officer’s Certificate
containing an explanation of the assumptions on which such forecasts are based
and stating that such plan and projections have been prepared using assumptions
believed in good faith by management of Borrower to be reasonable at the time
made (it being recognized by the Lenders that such plan and projections are not
to be viewed as fact and that actual results during the period or periods
covered by such plan and projections may differ from the forecasted results set
forth therein by a material amount and no Company makes any representation as to
the ability of any Company to achieve the results set forth in any such plan or
projections);



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre105.jpg]
-98- (g) Auditors’ Reports. Promptly upon receipt thereof, copies of all annual,
interim or special reports issued to Borrower or any Restricted Subsidiary by
independent certified public accountants in connection with each annual, interim
or special audit of Borrower’s or such Restricted Subsidiary’s books made by
such accountants, including any management letter commenting on Borrower’s or
such Restricted Subsidiary’s internal controls issued by such accountants to
management in connection with their annual audit; provided, however, that such
reports shall only be made available to Administrative Agent and to those
Lenders who request such reports through Administrative Agent; (h) Casualty and
Damage to Collateral; Perfection Certificate Updates. (i) Prompt written notice
of any Casualty Event or other insured damage to any material portion of the
Collateral; and (ii) Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to Section
9.04(b), a certificate of a Responsible Officer of Borrower setting forth the
information required pursuant to Schedules 1(a), 1(b), 1(c), 2, 3, 4(a), 4(b),
5, 6, 7(a), 7(b), 7(c), 8, and 9 to the Perfection Certificate or confirming
that there has been no change in such information since the date of the Initial
Perfection Certificate or the date of the most recent certificate delivered
pursuant to this Section 9.04(h)(ii); (i) Notice of Material Adverse Effect or
Covenant Suspension Period. Written notice (i) of the occurrence of any event or
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect or (ii) Borrower’s determination of the commencement or
termination of a Covenant Suspension Period; (j) ERISA Information. Promptly
after the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect, a written notice specifying the nature thereof, what
action the Companies or other ERISA Entity have taken, are taking or propose to
take with respect thereto, and, when known, any action taken or threatened by
the IRS, Department of Labor, PBGC or Multiemployer Plan sponsor with respect
thereto; and (k) Miscellaneous. Promptly, such financial information, reports,
documents and other information with respect to Borrower or any of its
Restricted Subsidiaries as Administrative Agent or the Required Lenders may from
time to time reasonably request; provided that, notwithstanding the foregoing,
nothing in this Section 9.04 shall require delivery of financial information,
reports, documents or other information which constitutes attorney work product
or is subject to confidentiality agreements or to the extent disclosure thereof
would reasonably be expected to result in loss of attorney client privilege with
respect thereto. Reports and documents required to be delivered pursuant to
Section 9.04 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Borrower posts such
reports and/or documents, or provides a link thereto on Borrower’s website on
the Internet at the website address specified below Borrower’s name on the
signature hereof or such other website address as provided in accordance with
Section 13.02; or (ii) on which such reports and/or documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third- party
website (including the website of the SEC) or whether sponsored by
Administrative Agent); provided that: Borrower shall provide to Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such reports
and/or documents and Administrative Agent shall post such reports and/or
documents and notify (which may be by facsimile or electronic mail) each Lender
of the posting of any such reports and/or documents. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide the
compliance certificate required by Section 9.04(c)(ii) to Administrative Agent
in the form of an original paper copy or a .pdf or facsimile copy of the
original paper copy. Concurrently with the delivery of financial statements
pursuant to Sections 9.04(a) and 9.04(b) above, in the event that, in the
aggregate, the Unrestricted Subsidiaries account for greater than 10% of the
Consolidated



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre106.jpg]
-99- EBITDA of Borrower and its Subsidiaries on a consolidated basis with
respect to the Test Period ended on the last day of the period covered by such
financial statements, Borrower shall provide revenues, net income, Consolidated
EBITDA (including the component parts thereof), Consolidated Indebtedness and
cash and Cash Equivalents on hand of Borrower and its Restricted Subsidiaries,
on the one hand, and (y) the Unrestricted Subsidiaries, on the other hand (with
Consolidated EBITDA to be determined for such Unrestricted Subsidiaries as if
references in the definition of Consolidated EBITDA were deemed to be references
to the Unrestricted Subsidiaries). Borrower hereby acknowledges that (a)
Administrative Agent will make available to the Lenders and the L/C Lenders
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks/IntraAgency or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, the L/C Lenders and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided however, that to the extent such Borrower Materials constitute
information of the type subject to Section 13.10, they shall be treated as set
forth in Section 13.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” SECTION 9.05. Maintaining Records; Access to Properties and
Inspections. Borrower and its Restricted Subsidiaries shall keep proper books of
record and account in which entries true and correct in all material respects
and in material conformity with GAAP and all material Requirements of Law are
made. Borrower and its Restricted Subsidiaries will, subject to applicable
Gaming Laws, permit any representatives designated by Administrative Agent to
visit and inspect the financial records and the property of Borrower or such
Restricted Subsidiary at reasonable times, upon reasonable notice and as often
as reasonably requested, and permit any representatives designated by
Administrative Agent to discuss the affairs, finances and condition of such
Restricted Subsidiaries with the officers thereof and independent accountants
therefor (provided Borrower has the opportunity to participate in such
meetings); provided that, in the absence of a continuing Event of Default, only
one such inspection by such representatives shall be permitted in any fiscal
year (and such inspection shall be at Administrative Agent’s expense).
Notwithstanding anything to the contrary in this Agreement, no Company will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any document, information or other matter that (i) in respect
of which disclosure to Administrative Agent (or its designated representative)
is then prohibited by law or contract or (ii) is subject to attorney-client or
similar privilege or constitutes attorney work product. SECTION 9.06. Use of
Proceeds; FCPA. Borrower shall use the proceeds of the Loans only for the
purposes set forth in Section 8.11. No part of the proceeds of the Loans or
Letters of Credit will be used by Borrower, directly or indirectly, and Borrower
will not lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, in any case for the purpose
of (i) any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any applicable law related to
bribery or corruption, including the United States Foreign Corrupt Practices Act
of 1977, as amended, (ii) funding, financing or facilitating any activities,
transaction or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, subject to Sanctions or in any Designated
Jurisdiction, or (iii) any other use that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans or
Letters of Credit hereunder, whether as underwriter, advisor, investor, or
otherwise). Borrower will maintain in effect and enforce policies and procedures
designed to



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre107.jpg]
-100- monitor compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Sanctions and laws
related to bribery and anti-corruption. SECTION 9.07. Compliance with
Environmental Law. Borrower and its Restricted Subsidiaries shall (a) comply
with Environmental Law, and will keep or cause all Real Property to be kept free
of any Liens imposed under Environmental Law, unless, in each case, failure to
do so would not reasonably be expected to have a Material Adverse Effect; (b) in
the event of any Hazardous Material at, on, under or emanating from any Real
Property which could result in liability under or a violation of any
Environmental Law, in each case which would reasonably be expected to have a
Material Adverse Effect, undertake, and/or cause any of their respective tenants
or occupants to undertake, at no cost or expense to Administrative Agent,
Collateral Agent or any Lender, an appropriate response (as reasonably
determined by Borrower) to such event; provided, however, that no Company shall
be required to comply with any order or directive which is being contested in
good faith and by proper proceedings so long as it has maintained adequate
reserves with respect to such compliance to the extent required in accordance
with GAAP; and (c) at the written request of Administrative Agent, in its
reasonable discretion, provide, at no cost or expense to Administrative Agent,
Collateral Agent or any Lender, an environmental site assessment (including,
without limitation, the results of any soil or groundwater or other testing
conducted at Administrative Agent’s request) concerning any Real Property now or
hereafter owned, leased or operated by Borrower or any of its Restricted
Subsidiaries, conducted by an environmental consulting firm proposed by such
Credit Party and approved by Administrative Agent in its reasonable discretion
indicating the presence or absence of Hazardous Material and the potential cost
of any required action in connection with any Hazardous Material on, at, under
or emanating from such Real Property; provided, however, that such request may
be made only if (i) there has occurred and is continuing an Event of Default, or
(ii) circumstances exist that reasonably could be expected to form the basis of
an Environmental Action against Borrower or any Restricted Subsidiary or any
Real Property of Borrower or any of its Restricted Subsidiaries which would
reasonably be expected to have a Material Adverse Effect; if Borrower or any of
its Restricted Subsidiaries fails to provide the same within sixty (60) days
after such request was made (or in such longer period as may be approved by
Administrative Agent, in its reasonable discretion), Administrative Agent may
but is under no obligation to conduct the same, and Borrower or its Restricted
Subsidiary shall grant and hereby grants to Administrative Agent and its agents,
advisors and consultants access at reasonable times, and upon reasonable notice
to Borrower, to such Real Property and specifically grants Administrative Agent
and its agents, advisors and consultants an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at no
cost or expense to Administrative Agent, Collateral Agent or any Lender.
Administrative Agent will use its commercially reasonable efforts to obtain from
the firm conducting any such assessment usual and customary agreements to secure
liability insurance and to treat its work as confidential and shall promptly
provide Borrower with all documents relating to such assessment. SECTION 9.08.
Pledge of Property or Mortgage of Real Property. (a) Subject to compliance with
applicable Gaming Laws, if, on or after the Closing Date any Credit Party shall
acquire any Property (other than any Real Property or any Property that is
subject to a Lien permitted under Section 10.02(i) or Section 10.02(k) to the
extent and for so long as the contract or other agreement in which such Lien is
granted validly prohibits the creation of Liens securing the Obligations on such
Property and to the extent such prohibition is not superseded by the applicable
provisions of the UCC), including, without limitation, pursuant to any Permitted
Acquisition, or as to which Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien and as to which the Security Documents
are intended to cover, such Credit Party shall (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such assets
or Pledged Collateral) promptly (i) execute and deliver to Collateral Agent such
amendments to the Security Documents or such other documents as Collateral Agent
deems necessary or advisable in order to grant to Collateral Agent, for the
benefit of the Secured Parties, security interests in such Property and (ii)
take all actions Collateral Agent deems necessary or advisable to grant to
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (except to the extent limited by applicable Requirements of Law
(including, without limitation, any Gaming Laws)), superior to and prior to the
rights of all third Persons and subject to no Liens, in each case, other than
Permitted Liens, in each case, to the extent such actions are required by the
Security Agreement.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre108.jpg]
-101- (b) If, on or after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee or
leasehold interest in Real Property located in the United States which Real
Property has a fair market value in excess of $75.0 million or (y) develops a
Facility on any fee or leasehold interest in Real Property located in the United
States which Real Property (including the reasonably anticipated fair market
value of the Facility or other improvements to be developed thereon) has a fair
market value in excess of $150.0 million, determined on an as-developed basis,
in each case, with respect to which a Mortgage was not previously entered into
in favor of Collateral Agent (in each case, other than to the extent such Real
Property is subject to a Lien permitted under Section 10.02(i) or 10.02(k)
securing Indebtedness to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of Liens
securing the Obligations on such Real Property), such Credit Party shall,
subject to clause (e) below, within ninety (90) days (or such longer period that
is reasonably acceptable to Administrative Agent), (i) take such actions and
execute such documents as Collateral Agent shall reasonably require to confirm
the Lien of an existing Mortgage, if applicable, or to create a new Mortgage on
such additional Real Property and (ii) cause to be delivered to Collateral
Agent, for the benefit of the Secured Parties, all documents and instruments
reasonably requested by Collateral Agent or as shall be necessary in the opinion
of counsel to Collateral Agent to create on behalf of the Secured Parties a
valid, perfected, mortgage Lien, subject only to Permitted Liens, including the
following: (1) a Mortgage in favor of Collateral Agent, for the benefit of the
Secured Parties, in form for recording in the recording office of the
jurisdiction where such Mortgaged Real Property is situated, together with such
other documentation as shall be required to create a valid mortgage Lien under
applicable law, which Mortgage and other documentation shall be reasonably
satisfactory to Collateral Agent and shall be effective to create in favor of
Collateral Agent for the benefit of the Secured Parties a valid, perfected,
Mortgage Lien on such Mortgaged Real Property subject to no Liens other than
Permitted Liens; (2) with respect to each such Mortgaged Real Property, a policy
or policies or marked-up unconditional binder of title insurance, as applicable,
paid for by Borrower or its Restricted Subsidiaries, issued by a nationally
recognized title insurance company insuring the Lien of each Mortgage entered
into pursuant to clause (1) above as a valid first Lien on the Mortgaged Real
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements available on commercially reasonable
terms as the Collateral Agent may reasonably request; provided, that with
respect to all Mortgaged Real Property acquired for the Wynn Massachusetts
Project, Borrower and its Restricted Subsidiaries shall not be required to
obtain title insurance policies related thereto in an amount greater than
$1,100.0 million in the aggregate; (3) with respect to each such Mortgaged Real
Property, Collateral Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to such Mortgaged Real Property for which a Mortgage is delivered
pursuant to clause (1) above (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by Borrower and the
applicable Credit Party relating thereto); (4) a survey of each Mortgaged Real
Property in such form as shall (x) be required by the title company to remove
the standard survey exceptions from the Title Policy with respect to such
Mortgaged Real Property and (y) comply with the minimum detail requirements of
the American Land Title Association and locate all improvements, public streets
and recorded easements affecting such Mortgaged Real Property; and (5) with
respect to each Mortgage entered into pursuant to clause (1) above, opinions
addressed to the Administrative Agent and the Collateral Agent for its benefit
and for the benefit of the Secured Parties of (A) local counsel for Borrower or
its Restricted Subsidiaries in each jurisdiction where such Mortgaged Property
is located with respect to the enforceability of each such Mortgage and other
matters customarily included in such opinions and (B) counsel for Borrower and
its Restricted Subsidiaries regarding due authorization, execution and delivery
of each such Mortgage, in each case, in form and substance reasonably
satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre109.jpg]
-102- provided, that notwithstanding the foregoing, the Credit Parties shall not
be required to grant a Mortgage on (i) any leasehold interest in any Real
Property entered into after the date hereof that has a fair market value
(including the reasonably anticipated fair market value of the Facility or other
improvements to be developed thereon) of less than $300.0 million or a remaining
term (including options to extend) of less than 10 years or (ii) any leasehold
interest in any Real Property if after the exercise of commercially reasonable
efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a Mortgage. (c) Notwithstanding anything contained in Sections
9.08(a) and 9.08(b) to the contrary, in each case, it is understood and agreed
that no Lien(s) and/or Mortgage(s) in favor of Collateral Agent on any after
acquired Property of the applicable Credit Party shall be required to be granted
or delivered at such time as provided in such Sections (as applicable) as a
result of such Lien(s) and/or Mortgage(s) being prohibited by (i) the applicable
Gaming Authorities or applicable Law; provided, however, that Borrower has used
its commercially reasonable efforts to obtain such approvals or (ii) Contractual
Obligation (except to the extent invalidated by the applicable provisions of the
UCC). (d) With respect to Lien(s) and/or Mortgage(s) relating to any Property
acquired by any Credit Party on or after the Closing Date or any Property of any
Additional Credit Party or with respect to any Guarantee of any Additional
Credit Party, in each case that were not granted or delivered pursuant to
Section 9.08(c) or to the second paragraph in Section 9.11, as the case may be,
at such time as Borrower reasonably believes such prohibition no longer exists,
Borrower shall (and with respect to any items requiring approval from Gaming
Authorities, Borrower shall use commercially reasonable efforts to seek the
approval from the applicable Gaming Authorities for such Lien(s), Mortgage(s)
and/or Guarantee and, if such approval is so obtained), comply with Sections
9.08(a) and/or 9.08(b) or with Section 9.11, as the case may be. (e)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, no actions shall be required pursuant to Section 9.08(b) with respect
to any Real Property until May 31, 2015, after which time the Credit Parties
shall have ninety (90) days (or such longer period that is reasonably acceptable
to Administrative Agent) to satisfy the requirements of Section 9.08(b) with
respect to any Real Property previously acquired. SECTION 9.09. Security
Interests; Further Assurances. Each Credit Party shall, promptly, upon the
reasonable request of Collateral Agent, and so long as such request (or
compliance with such request) does not violate any Gaming Law (or, if such
request is subject to an approval by the Gaming Authority, Borrower hereby
agrees to use commercially reasonable efforts to obtain such approval), at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by Collateral Agent reasonably necessary
or desirable to create, protect or perfect or for the continued validity,
perfection and priority of the Liens on the Collateral covered or purported to
be covered thereby (subject to any applicable provisions set forth in the
Security Agreement with respect to limitations on grant of security interests in
certain types of Pledged Collateral and limitations or exclusions from the
requirement to perfect Liens on such Pledged Collateral and any applicable
Requirements of Law including, without limitation, any Gaming Laws) subject to
no Liens other than Permitted Liens; provided that, notwithstanding anything to
the contrary herein or in any other Credit Document, in no event shall any
Company be required to enter into control agreements with respect to its deposit
accounts, securities accounts or commodity accounts. In the case of the exercise
by Collateral Agent or the Lenders or any other Secured Party of any power,
right, privilege or remedy pursuant to any Credit Document following the
occurrence and during the continuation of an Event of Default which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority, Borrower and each of its Restricted Subsidiaries shall
use commercially reasonable efforts to promptly execute and deliver all
applications, certifications, instruments and other documents and papers that
Collateral Agent or the Lenders may be so required to obtain. SECTION 9.10. Wynn
Las Vegas Reorganization. Borrower shall use commercially reasonable efforts to
cause the Wynn Las Vegas Reorganization to occur; provided that immediately
prior to giving effect to the consummation of the Wynn Las Vegas Reorganization,
the aggregate amount of Indebtedness outstanding at Wynn



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre110.jpg]
-103- Las Vegas and its Restricted Subsidiaries shall not exceed an amount equal
to the sum of (a) the principal amount of the Wynn Las Vegas 2020 Notes as of
the Closing Date, (b) the principal amount of any additional Indebtedness
incurred substantially concurrently with the repayment or refinancing of all or
a portion of the Wynn Las Vegas 2020 Notes, and (c) 105% of all Indebtedness
(other than the Wynn Las Vegas 2020 Notes) outstanding at Wynn Las Vegas and its
Restricted Subsidiaries as of the Closing Date. SECTION 9.11. Additional Credit
Parties. Upon (i) any Credit Party creating or acquiring any Subsidiary that is
a Wholly Owned Restricted Subsidiary (other than any Excluded Subsidiary) after
the Closing Date, (ii) any Wholly Owned Restricted Subsidiary of a Credit Party
ceasing to be an Excluded Subsidiary (including, without limitation, an
Immaterial Subsidiary being designated pursuant to Section 9.13 as an Excluded
Immaterial Subsidiary) or (iii) any Revocation that results in an Unrestricted
Subsidiary becoming a Wholly Owned Restricted Subsidiary (other than any
Excluded Subsidiary) of a Credit Party (such Wholly Owned Restricted Subsidiary
referenced in clause (i), (ii) or (iii) above, an “Additional Credit Party”),
such Credit Party shall, assuming and to the extent that it does not violate any
Gaming Law or assuming and to the extent it obtains the approval of the Gaming
Authority to the extent such approval is required by applicable Gaming Laws
(which Borrower hereby agrees to use commercially reasonable efforts to obtain),
(A) cause each such Wholly Owned Restricted Subsidiary to promptly (but in any
event within 45 days (or 95 days, in the event of any Discharge of any
Indebtedness in connection with the acquisition of any such Subsidiary) after
the later of such event described in clause (i), (ii) or (iii) above or receipt
of such approval (or such longer period of time as Administrative Agent may
agree to in its sole discretion), execute and deliver all such agreements,
guarantees, documents and certificates (including Joinder Agreements, any
amendments to the Credit Documents, lien searches and a Perfection Certificate)
as Administrative Agent may reasonably request in order to have such Wholly
Owned Restricted Subsidiary become a Guarantor and (B)(I) execute and deliver to
Collateral Agent such amendments to or additional Security Documents as
Collateral Agent deems necessary or advisable in order to grant to Collateral
Agent for the benefit of the Secured Parties, a perfected security interest in
the Equity Interests of such Additional Credit Party which are owned by any
Credit Party and required to be pledged pursuant to the Security Agreement, (II)
deliver to Collateral Agent the certificates (if any) representing such Equity
Interests together with in the case of such Equity Interests, undated stock
powers endorsed in blank, (III) cause such Additional Credit Party to take such
actions necessary or advisable (including executing and delivering a Joinder
Agreement) to grant to Collateral Agent for the benefit of the Secured Parties,
a perfected security interest in the collateral described in (subject to any
requirements set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such Pledged
Collateral and excluding acts with respect to perfection of security interests
and Liens not required under, or excluded from the requirements under, the
Security Agreement) the Security Agreement and all other Property (limited, in
the case of any first-tier Foreign Subsidiary or CFC Holdco, to 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests of such
Foreign Subsidiary or CFC Holdco) of such Additional Credit Party in accordance
with the provisions of Section 9.08 hereof with respect to such Additional
Credit Party, or as necessary under applicable law or as may be reasonably
requested by Collateral Agent, and (IV) deliver to Collateral Agent all legal
opinions reasonably requested by Collateral Agent with respect to such
Additional Credit Party relating to the matters described above covering matters
similar to those covered in the opinions delivered on the Closing Date;
provided, however, that Borrower shall use its commercially reasonable efforts
to obtain such approvals for any Mortgage(s) and Lien(s) (including pledge of
the Equity Interests of such Subsidiary) to be granted by such Additional Credit
Party and for the Guarantee of such Additional Credit Party as soon as
reasonably practicable; provided, further, that, solely with respect of the Wynn
Las Vegas Entities (including the Wynn Las Vegas Pledge), the requirements of
subclause (B) above shall be subject to the limitations in any then outstanding
Wynn Las Vegas Notes (provided, however, that (i) with respect to the Wynn Las
Vegas Entities, the Borrower shall comply with the requirements of subclause (B)
above to the maximum extent permitted by any then outstanding Wynn Las Vegas
Notes, including, without limitation, Section 4.09 of the indenture governing
the Wynn Las Vegas 2023 Notes and (ii) in connection with the Borrower’s
compliance with clause (i) of this proviso, (x) the Borrower and the
Administrative Agent shall amend or otherwise modify, without the consent of any
other party, the Security Documents to the extent necessary to effectuate such
compliance) and (y) the Administrative Agent shall enter into such intercreditor
agreements (in forms reasonably satisfactory to the Adminsitrative Agent) with
respect to the Wynn Las Vegas Pledge with the holders of the Wynn Las Vegas
Notes to the extent necessary to effectuate such complaince. All of the
foregoing actions shall be at the sole cost and expense of the Credit Parties.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre111.jpg]
-104- Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s), Mortgage(s) and/or Guarantee of the
applicable Additional Credit Party shall be required to be granted or delivered
at such time as provided in the paragraph above in this Section 9.11 as a result
of such Lien(s), Mortgage(s) and/or Guarantee being prohibited (i) by the
applicable Gaming Authorities, any other applicable Governmental Authorities or
applicable Law; provided, however, that Borrower has used its commercially
reasonable efforts to obtain such approvals for such Lien(s), Mortgage(s) and/or
Guarantee or (ii) any Contractual Obligation (except to the extent superseded by
the applicable provisions of the UCC). SECTION 9.12. Limitation on Designations
of Unrestricted Subsidiaries. (a) Borrower may, on or after the earlier of the
Wynn Las Vegas Reorganization and the Wynn Massachusetts Project Opening Date,
designate any Subsidiary of Borrower (other than a Subsidiary of Borrower which
owns one or more Principal Assets) as an “Unrestricted Subsidiary” under this
Agreement (a “Designation”) only if: (i) no Default or Event of Default shall
have occurred and be continuing at the time of or immediately after giving
effect to such Designation; (ii) Borrower would be permitted under this
Agreement to make an Investment at the time of Designation (assuming the
effectiveness of such Designation) in an amount (the “Designation Amount”) equal
to the sum of (A) the fair market value of the Equity Interest of such
Subsidiary owned by Borrower and/or any of the Restricted Subsidiaries on such
date and (B) the aggregate amount of Indebtedness of such Subsidiary owed to
Borrower and the Restricted Subsidiaries on such date; and (iii) after giving
effect to such Designation, (x) prior to the Initial Test Date, the Consolidated
Senior Secured Net Leverage Ratio calculated on a Pro Forma Basis shall not
exceed 2.50 to 1.00 as of the most recent Calculation Date and (y) from and
after the Initial Test Date, Borrower shall be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenant (whether or not then in effect) as
of the most recent Calculation Date. Upon any such Designation, Borrower and its
Restricted Subsidiaries shall be deemed to have made an Investment in such
Unrestricted Subsidiary in an amount equal to the Designation Amount. (b)
Borrower may revoke any Designation of a Subsidiary as an Unrestricted
Subsidiary (a “Revocation”), whereupon such Subsidiary shall then constitute a
Restricted Subsidiary, if: (i) no Default or Event of Default shall have
occurred and be continuing at the time and immediately after giving effect to
such Revocation; (ii) after giving effect to such Revocation, (x) prior to the
Initial Test Date, the Consolidated Senior Secured Net Leverage Ratio calculated
on a Pro Forma Basis shall not exceed 2.50 to 1.00 as of the most recent
Calculation Date and (y) from and after the Initial Test Date, Borrower shall be
in compliance on a Pro Forma Basis with the Financial Maintenance Covenant
(whether or not then in effect) as of the most recent Calculation Date; and
(iii) all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement. (c) All Designations and Revocations occurring
after the Closing Date must be evidenced by an Officer’s Certificate of Borrower
delivered to Administrative Agent with the Responsible Officer so executing such
certificate certifying compliance with the foregoing provisions of Section
9.12(a) (in the case of any such Designations) and of Section 9.12(b) (in the
case of any such Revocations).



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre112.jpg]
-105- (d) If Borrower designates a Guarantor as an Unrestricted Subsidiary in
accordance with this Section 9.12, the Obligations of such Guarantor under the
Credit Documents shall terminate and be of no further force and effect and all
Liens granted by such Guarantor under the applicable Security Documents shall
terminate and be released and be of no further force and effect, and all Liens
on the Equity Interests and debt obligations of such Guarantor shall be
terminated and released and of no further force and effect, in each case,
without any action required by Administrative Agent or Collateral Agent. At
Borrower’s request, Administrative Agent and Collateral Agent will execute and
deliver any instrument evidencing such termination and Collateral Agent shall
take all actions appropriate in order to effect such termination and release of
such Liens and without recourse or warranty by Collateral Agent (including the
execution and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release). Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower. SECTION
9.13. Limitation on Designation of Immaterial Subsidiaries. (a) If for any
reason the aggregate fair market value of the assets of all the Immaterial
Subsidiaries exceeds the Immaterial Subsidiary Threshold Amount, then, promptly
after the occurrence of such event that causes the aggregate fair market value
of all Immaterial Subsidiaries to exceed the Immaterial Subsidiary Threshold
Amount, Borrower shall designate (an “Excluded Designation”) one or more
Immaterial Subsidiaries as no longer constituting Immaterial Subsidiaries for
all purposes of this Agreement (an “Excluded Immaterial Subsidiary”) as may be
necessary to ensure that the Immaterial Subsidiary Threshold is satisfied.
Borrower may redesignate (a “Redesignation”) an Excluded Immaterial Subsidiary
as constituting an Immaterial Subsidiary for purposes of this Agreement so long
as such redesignated Excluded Immaterial Subsidiary is in compliance with the
requirements of the definition of Immaterial Subsidiary and such Redesignation
does not cause or otherwise result in the aggregate fair market value of the
assets of all Immaterial Subsidiaries (after giving effect to the Redesignation
of the Excluded Immaterial Subsidiary as an Immaterial Subsidiary) to exceed the
Immaterial Subsidiary Threshold Amount. For purposes of this Section 9.13(a),
fair market value shall be determined as of the most recent Calculation Date.
(b) Any such Excluded Designation or Redesignation must be evidenced by an
Officer’s Certificate of Borrower delivered to Administrative Agent with the
Responsible Officer executing such certificate certifying compliance with the
foregoing provisions of Section 9.13(a). (c) If Borrower redesignates an
Excluded Immaterial Subsidiary as an Immaterial Subsidiary in accordance with
this Section 9.13, so long as no Default or Event of Default exists, the
Obligations of such Excluded Immaterial Subsidiary (as a Guarantor) under the
Credit Documents shall terminate and be of no further force and all Liens
granted by such Excluded Immaterial Subsidiary (as a Guarantor) under the
applicable Security Documents shall terminate and be released and be of no
further force and effect, in each case, without any action required by
Administrative Agent or Collateral Agent. At Borrower’s request, Administrative
Agent and Collateral Agent will execute and deliver any instrument evidencing
such termination and Collateral Agent shall take all actions appropriate in
order to effect the termination and release of such Lien and without recourse or
warranty by Collateral Agent (including the execution and delivery of
appropriate UCC termination statements and such other instruments and releases
as may be necessary and appropriate to effect such release). Any such foregoing
actions taken by Administrative Agent and/or Collateral Agent shall be at the
sole cost and expense of Borrower. SECTION 9.14. Wynn Las Vegas Distributions.
From and after the occurrence of the Wynn Las Vegas Reorganization and until the
Wynn Las Vegas 2020 and 2022 Note Repayment and to the maximum extent permitted
by the Wynn Las Vegas Notes and other Contractual Obligations and applicable
law, Borrower shall cause Wynn Las Vegas to distribute to Borrower or such other
Credit Parties on a quarterly basis all unrestricted cash and Cash Equivalents
held by the Wynn Las Vegas Subsidiaries that are Restricted Subsidiaries other
than such unrestricted cash and cash equivalents that in the good faith
determination of Wynn Las Vegas is necessary or advisable to maintain with such
Wynn Las Vegas Subsidiaries for general corporate purposes, including without
limitation anticipated future Capital Expenditures. SECTION 9.15. Ratings.
Borrower shall use commercially reasonable efforts to obtain ratings from each
of Moody’s and S&P for the Term Facility Loans prior to the date that is 270
days after the Closing Date.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre113.jpg]
-106- ARTICLE X. NEGATIVE COVENANTS Each Credit Party, for itself and on behalf
of its Restricted Subsidiaries, covenants and agrees with the Administrative
Agent, Collateral Agent and Lenders that until the Obligations have been Paid in
Full (and each Credit Party covenants and agrees that it will cause its
Restricted Subsidiaries to observe and perform the covenants herein set forth
applicable to any such Restricted Subsidiary): SECTION 10.01. Indebtedness.
Borrower and its Restricted Subsidiaries will not incur any Indebtedness,
except: (a) Indebtedness incurred pursuant to this Agreement and the other
Credit Documents; (b) Indebtedness outstanding on the Closing Date and listed on
Schedule 10.01, and any Permitted Refinancings thereof; (c) Indebtedness under
any Swap Contracts (including, without limitation, any Interest Rate Protection
Agreements); provided that such Swap Contracts are entered into for bona fide
hedging activities and not for speculative purposes; (d) intercompany
Indebtedness of Borrower and the Restricted Subsidiaries to Borrower or other
Restricted Subsidiaries; (e) from and after the Wynn Las Vegas Reorganization,
Indebtedness under the Wynn Las Vegas Notes, any other Indebtedness permitted
pursuant to Section 9.10 and, if the Wynn Las Vegas 2020 Notes have not been
refinanced prior to the Wynn Las Vegas Reorganization, the principal amount of
any additional Indebtedness incurred substantially concurrently with the
repayment or refinancing of all or a portion of the Wynn Las Vegas 2020 Notes
and, in each case, Permitted Refinancings thereof; (f) Indebtedness in respect
of workers’ compensation claims, self-insurance obligations, performance bonds,
surety appeal or similar bonds, bank guarantees, warehouse receipts, completion
guarantees, letters of credit and similar instruments provided by Borrower or
any of its Restricted Subsidiaries in the ordinary course of its business
(including to support Borrower’s or any of its Restricted Subsidiaries’
performance obligations, trade letters of credit and applications for Gaming
Licenses or for the purposes referenced in this clause (f)); (g) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of its incurrence; (h) Indebtedness (other than
Indebtedness referred to in Section 10.01(b)) in respect of Purchase Money
Obligations and Capital Lease Obligations and refinancings or renewals thereof
in an aggregate principal amount not to exceed at any time outstanding $150.0
million; (i) Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business; (j) guarantees by Borrower or
Restricted Subsidiaries of Indebtedness otherwise permitted to be incurred by
Borrower or any Restricted Subsidiary under this Section 10.01; (k) Indebtedness
of a Person that becomes a Subsidiary of Borrower or any of its Restricted
Subsidiaries after the date hereof in connection with a Permitted Acquisition or
other Acquisition permitted hereunder; provided, however, that such Indebtedness
existed at the time such Person became a Subsidiary and was not created in
anticipation or contemplation thereof, and Permitted Refinancings thereof;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre114.jpg]
-107- (l) (i) from and after the earlier of the Wynn Las Vegas Reorganization
and the Wynn Massachusetts Project Opening Date, Permitted Unsecured
Indebtedness and Permitted Second Lien Indebtedness in an aggregate principal
amount not to exceed $1.0 billion prior to the Wynn Massachusetts Project
Opening Date and $1.5 billion from and after the Wynn Massachusetts Project
Opening Date, so long as in any such case (x) prior to the Initial Test Date,
immediately after giving effect to such Indebtedness, the Consolidated Senior
Secured Net Leverage Ratio calculated on a Pro Forma Basis shall not exceed 2.50
to 1.00 as of the most recent Calculation Date, (y) from and after the Initial
Test Date, immediately after giving effect to such Indebtedness Borrower shall
be in compliance on a Pro Forma Basis with the Financial Maintenance Covenant
(whether or not then in effect) as of the most recent Calculation Date and (z)
no Event of Default shall have occurred and be continuing after giving effect
thereto and (ii) Permitted Refinancings of any Indebtedness incurred pursuant to
clause (i) so long as (x) in the case of Permitted Refinancings of Permitted
Second Lien Indebtedness, such Permitted Refinancings qualify as either
Permitted Second Lien Indebtedness or Permitted Unsecured Indebtedness or (y) in
the case of Permitted Refinancings of Permitted Unsecured Indebtedness, such
Permitted Refinancings qualify as Permitted Unsecured Indebtedness; (m) (i) from
and after the earlier of the Wynn Las Vegas Reorganization and the Wynn
Massachusetts Project Opening Date, Permitted First Lien Indebtedness in an
aggregate principal amount not to exceed the sum of (A) $250.0 million prior to
the Wynn Massachusetts Project Opening Date and $500.0 million from and after
the Wynn Massachusetts Project Opening Date and (B) the aggregate principal
amount of Development Financing (including Permitted Refinancings thereof) that
no longer qualifies as Development Financing pursuant to clause (B) of the
definition thereof, so long as in any such case (x) prior to the Initial Test
Date, immediately after giving effect to such Indebtedness the Consolidated
Senior Secured Net Leverage Ratio shall not exceed 2.50 to 1.00 on a Pro Forma
Basis as of the most recent Calculation Date, (y) from and after the Initial
Test Date, immediately after giving effect to such Indebtedness Borrower shall
be in compliance on a Pro Forma Basis with the Financial Maintenance Covenant
(whether or not then in effect) as of the most recent Calculation Date and (z)
no Event of Default shall have occurred and be continuing after giving effect
thereto, and (ii) Permitted Refinancings of any Indebtedness incurred pursuant
to clause (i) so long as such Permitted Refinancings qualify as Permitted First
Lien Indebtedness, Permitted Second Lien Indebtedness or Permitted Unsecured
Indebtedness; (n) from and after the earlier of the Wynn Las Vegas
Reorganization and the Wynn Massachusetts Project Opening Date, unsecured
Indebtedness of the kind described in clause (d) of the definition of
“Indebtedness” so long as, in the case of any such Indebtedness other than
earn-out obligations, at the time of incurrence thereof, (i) no Event of Default
shall have occurred and be continuing after giving effect thereto and (ii) (x)
prior to the Initial Test Date, the Consolidated Senior Secured Net Leverage
Ratio shall not exceed 2.50 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date and (y) from and after the Initial Test Date, Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Maintenance
Covenant (whether or not then in effect) on a Pro Forma Basis as of the most
recent Calculation Date (whether or not then in effect); (o) Permitted Unsecured
Refinancing Debt, Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt; (p) Indebtedness of Restricted Subsidiaries that are
Foreign Subsidiaries in an aggregate principal amount not to exceed (x) prior to
the earlier of the Wynn Las Vegas Reorganization and the Wynn Massachusetts
Project Opening Date, $5.0 million and (y) thereafter, $100.0 million at any
time outstanding, so long as such Indebtedness is not guaranteed by any Credit
Party; (q) Indebtedness of Borrower or any Restricted Subsidiary in an aggregate
principal amount not to exceed as of the time of incurrence thereof $75.0
million; (r) Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business; (s) Investments under Section 10.04(l),
10.04(q), 10.04(s) and 10.04(w) consisting of guarantees; (t) [Reserved]; (u)
Development Financing (including Permitted Refinancings thereof);



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre115.jpg]
-108- (v) [Reserved]; (w) Intercompany Contribution Indebtedness (it being
acknowledged that Wynn Resorts may fund its obligations under the Completion
Guaranty in the form of Intercompany Contribution Indebtedness); and (x) from
and after the Wynn Las Vegas Reorganization, the incurrence of Indebtedness in
an amount not to exceed the greater of (i) the Aircraft Note and (ii) 100% of
the fair market value of the Aircraft, which in either case is secured only by
Liens permitted by Section 10.02(ii). For purposes of determining compliance
with this Section 10.01, (A) Indebtedness need not be permitted solely by
reference to one category of permitted Indebtedness described in Sections
10.01(a) through (x) but may be permitted in part under any combination thereof
and (B) in the event that an item of Indebtedness (or any portion thereof) meets
the criteria of one or more of the categories of permitted Indebtedness
described in Sections 10.01(a) through (x), Borrower shall, in its sole
discretion, classify or reclassify, or later divide, classify or reclassify,
such item of Indebtedness (or any portion thereof) in any manner that complies
with this Section 10.01 and will only be required to include the amount and type
of such item of Indebtedness (or any portion thereof) in one of the above
clauses and such item of Indebtedness (or any portion thereof) shall be treated
as having been incurred or existing pursuant to only one of such clauses,
provided, that all Indebtedness under this Agreement outstanding on the Closing
Date shall at all times be deemed to have been incurred pursuant to clause (a)
of this Section 10.01 and may not be reclassified. In addition, with respect to
any Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence. Additionally, for purposes of
determining compliance with Section 10.01, if the use of proceeds from any
incurrence, issuance or assumption of Indebtedness is to fund the refinancing of
any Indebtedness, then such refinancing shall be deemed to have occurred
substantially simultaneously with such incurrence, issuance or assumption so
long as (1) such refinancing occurs on the same Business Day as such incurrence,
issuance or assumption, (2) if such proceeds will be offered (through a tender
offer or otherwise) to the holders of such Indebtedness to be refinanced, the
proceeds thereof are deposited with a trustee, agent or other representative for
such holders pending the completion of such offer on the same Business Day as
such incurrence, issuance or assumption (and such proceeds are ultimately used
in the consummation of such offer or otherwise used to refinance Indebtedness),
(3) if such proceeds will be used to fund the redemption, discharge or
defeasance of such Indebtedness to be refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such Indebtedness
pending such redemption, discharge or defeasance on the same Business Day as
such incurrence, issuance or assumption or (4) the proceeds thereof are
otherwise set aside to fund such refinancing pursuant to procedures reasonably
agreed with the Administrative Agent. SECTION 10.02. Liens. Neither Borrower nor
any Restricted Subsidiary shall create, incur, grant, assume or permit to exist,
directly or indirectly, any Lien on any Property now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof, except
(the “Permitted Liens”): (a) Liens for Taxes not yet due and payable or
delinquent, or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP; (b) Liens in respect of property of Borrower or any Restricted
Subsidiary imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlord’s and mechanics’ liens, maritime liens
and other similar Liens arising in the ordinary course of business (i) for
amounts not yet overdue for a period of ninety (90) days, (ii) for amounts that
are overdue for a period in excess of ninety (90) days that are being contested
in good faith by appropriate proceedings (inclusive of amounts that remain
unpaid as a result of bona fide disputes with contractors, including where the
amount unpaid is greater than the amount in dispute), so long as adequate
reserves have been established in accordance with GAAP or (iii) for amounts that
are overdue for a period in excess of ninety (90) days not to exceed $10.0
million in the aggregate;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre116.jpg]
-109- (c) Liens securing Indebtedness incurred pursuant to Section 10.01(b) and
listed on Schedule 10.02; provided, however, that (i) such Liens do not encumber
any Property of Borrower or any Restricted Subsidiary other than (x) any such
Property subject thereto on the Closing Date, (y) after-acquired property that
is affixed or incorporated into Property covered by such Lien and (z) proceeds
and products thereof, and (ii) the amount of Indebtedness secured by such Liens
does not increase, except as contemplated by Section 10.01(b); (d) easements,
rights-of-way, restrictions (including zoning restrictions), covenants,
conditions, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness and (ii) individually or in the aggregate materially interfering
with the conduct of the business of Borrower and its Restricted Subsidiaries,
taken as a whole; (e) Liens arising out of judgments or awards not resulting in
an Event of Default; (f) Liens (other than any Lien imposed by ERISA) (i)
imposed by law or deposits made in connection therewith in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, (ii) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, rental obligations (limited, in the case
of rental obligations, to security deposits and deposits to secure obligations
for taxes, insurance, maintenance and similar obligations), utility services,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming License applications or to secure
the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies; (g)
Leases with respect to the assets or properties of any Credit Party or its
respective Subsidiaries (including Leases of any portion of any Facility to
persons who, either directly or through Affiliates of such persons, intend to
operate or manage nightclubs, bars, restaurants, recreation areas, spas, pools,
exercise or gym facilities, or entertainment or retail venues or similar,
related or other establishments or facilities within any Facility), in each case
entered into in the ordinary course of such Credit Party’s or Subsidiary’s
business so long as each of the Leases entered into after the date hereof with
respect to Real Property constituting Collateral (for purposes of clarification,
excluding any such Leases on Real Property acquired in connection with an
Acquisition (including the Wynn Las Vegas Reorganization)) are subordinate in
all respects to the Liens granted and evidenced by the Security Documents and do
not, individually or in the aggregate, (x) interfere in any material respect
with the ordinary conduct of the business of the Credit Parties and their
respective Subsidiaries, taken as a whole, or (y) materially impair the use (for
its intended purposes) or the value of the Properties of the Credit Parties and
their respective Subsidiaries, taken as a whole; provided that upon the request
of Borrower, the Collateral Agent shall enter into a customary subordination and
non-disturbance and attornment agreement in connection with any such Lease; (h)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by Borrower or such Restricted
Subsidiary in the ordinary course of business; (i) Liens arising pursuant to
Purchase Money Obligations or Capital Lease Obligations (and refinancings or
renewals thereof), in each case, incurred pursuant to Section 10.01(h);
provided, however, that (i) the Indebtedness secured by any such Lien (including
refinancings thereof) does not exceed 100% of the cost of the property being
acquired, constructed, improved or leased at the time of the incurrence of such
Indebtedness plus, the fees and expenses related thereto (plus, in the case of
refinancings, accrued interest on the Indebtedness refinanced and fees and
expenses relating thereto) and (ii) any such Liens attach only to the property
being financed pursuant to such Purchase Money Obligations or Capital Lease
Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof and
proceeds of such financing and any account solely used to hold such proceeds)
and do not encumber any other Property of Borrower or any Restricted Subsidiary
(it



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre117.jpg]
-110- being understood that all Indebtedness to a single lender shall be
considered to be a single Purchase Money Obligation, whether drawn at one time
or from time to time but that individual financings provided by one lender may
be cross-collateralized to other financings provided by such lender and incurred
under Section 10.01(h)); (j) bankers’ Liens, rights of setoff and other similar
Liens existing solely with respect to cash and Cash Equivalents on deposit in
one or more accounts maintained by Borrower or any Restricted Subsidiary, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided,
however, that, unless such Liens are non-consensual and arise by operation of
law, in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness; (k) Liens on assets of a Person existing at the
time such Person is acquired or merged with or into or consolidated with
Borrower or any Restricted Subsidiary (and not created in connection with or in
anticipation or contemplation thereof); provided, however, that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements and attachments thereon, accessions thereto and proceeds
thereof) and are no more favorable to the lienholders than the existing Lien;
(l) in addition to Liens otherwise permitted by this Section 10.02, other Liens
incurred with respect to any Indebtedness or other obligations of Borrower or
any of its Subsidiaries; provided, however, that (A) the aggregate principal
amount of such Indebtedness secured by such Liens shall not exceed as of the
time of incurrence $75.0 million in the aggregate, and (B) any such Liens on
Collateral shall be junior or otherwise subordinated in all respects to any
Liens in favor of Collateral Agent on any of the Collateral to the reasonable
satisfaction of Administrative Agent; (m) licenses of Intellectual Property
granted by Borrower or any Restricted Subsidiary in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Borrower and its Restricted Subsidiaries, taken as a whole;
(n) Liens pursuant to the Credit Documents, including, without limitation, Liens
related to Cash Collateralizations; (o) Liens associated with the Wynn Las Vegas
Pledge; (p) Liens arising under applicable Gaming Laws; provided, however, that
no such Lien constitutes a Lien securing repayment of Indebtedness for borrowed
money; (q) (i) Liens pursuant to leases entered into for the purpose of, or with
respect to, operating or managing Facilities, which Liens are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease; (r) Liens to secure Indebtedness incurred
pursuant to Section 10.01(p); provided that such Liens do not encumber any
Property of Borrower or any Restricted Subsidiary other than any Foreign
Subsidiary; (s) Prior Mortgage Liens with respect to the applicable Mortgaged
Real Property; (t) Liens on cash and Cash Equivalents deposited to Discharge,
redeem or defease Indebtedness that was permitted to so be repaid; (u) Liens
arising from precautionary UCC financing statements filings regarding operating
leases or consignment of goods entered into in the ordinary course of business;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre118.jpg]
-111- (v) Liens on the Collateral securing (i) Permitted First Lien Indebtedness
permitted under Section 10.01(m) or Permitted First Priority Refinancing Debt
and, in each case, subject to the Pari Passu Intercreditor Agreement or (ii)
Permitted Second Lien Indebtedness permitted under Sections 10.01(l) or 10.01(m)
or Permitted Second Priority Refinancing Debt and, in each case, subject to the
Second Lien Intercreditor Agreement (as “Second Priority Liens”); (w)
[Reserved]; (x) Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of a Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement; (y) in the case of any
non-Wholly Owned Subsidiary or Joint Venture, any put and call arrangements or
restrictions on disposition related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement and,
in the case of any Joint Venture, Liens on its Equity Interests securing
obligations of such joint ventures; (z) Liens arising in connection with
transactions relating to the selling, factoring or discounting of accounts
receivable in the ordinary course of business; (aa) licenses, leases or
subleases granted to other Persons not materially interfering with the conduct
of the business of Borrower and its Subsidiaries taken as a whole; (bb) any
interest or title of a lessor, sublessor, licensee or licensor under any lease
or license agreement permitted by this Agreement; (cc) Liens securing
obligations of any Person in respect of employee deferred compensation and
benefit plans in connection with “rabbi trusts” or other similar arrangements;
(dd) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 10.01 and
covering the property (or the documents of title in respect of such property)
financed by such letters of credit, bank guarantees or similar obligations and
the proceeds and products thereof; (ee) Liens on goods or inventory the
purchase, shipment or storage price of which is financed by a documentary letter
of credit, bank guarantee or bankers’ acceptance issued or created for the
account of Borrower or any Subsidiary in the ordinary course of business;
provided that such Lien secures only the obligations of Borrower or such
Subsidiaries in respect of such letter of credit, bank guarantee or banker’s
acceptance to the extent permitted under Section 10.01; (ff) Liens arising
pursuant to Indebtedness incurred pursuant to Section 10.01(u) in an aggregate
principal amount not to exceed $250.0 million at any time outstanding, at the
direction of Borrower subject to the Pari Passu Intercreditor Agreement or the
Second Lien Intercreditor Agreement, as may be applicable; (gg) Liens on the
Aircraft Assets to secure Indebtedness of World Travel, LLC, which is permitted
to be incurred pursuant to Section 10.01(x); (hh) the filing of a reversion,
subdivision or final map(s), record(s) of survey and/or amendments to any of the
foregoing over Real Property the gross acreage and footprint of any applicable
Mortgaged Real Property remains unaffected in any material respect; and (ii)
from and after the disposition or lease or sublease of any interest in Real
Property otherwise permitted pursuant to this Agreement, any reciprocal easement
or similar agreement entered into between Borrower or any Restricted Subsidiary
and the acquirer or holder of such interest.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre119.jpg]
-112- In connection with the granting of Liens of the types described in this
Section 10.02 by Borrower of any of its Restricted Subsidiaries, Administrative
Agent and Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
entering into or amending appropriate lien subordination or intercreditor
agreements). For purposes of determining compliance with this Section 10.02, (A)
a Lien securing an item of Indebtedness need not be permitted solely by
reference to one category of permitted Liens described in Sections 10.02(a)
through (ii) but may be permitted in part under any combination thereof and (B)
in the event that a Lien securing an item of Indebtedness (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
described in Sections 10.02(a) through (ii), Borrower shall, in its sole
discretion, classify or reclassify, or later divide, classify or reclassify,
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this covenant and will only be required to include the
amount and type of such Lien or such item of Indebtedness (or any portion
thereof) secured by such Lien in one of the above clauses and such Lien securing
such item of Indebtedness (or any portion thereof) will be treated as being
incurred or existing pursuant to only one of such clauses. In addition, with
respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. SECTION
10.03. Reserved. SECTION 10.04. Investments, Loans and Advances. Neither
Borrower nor any Restricted Subsidiary will, directly or indirectly, make any
Investment, except for the following: (a) Investments outstanding on the Closing
Date and identified on Schedule 10.04 and any Investments received in respect
thereof without the payment of additional consideration (other than through the
issuance of or exchange of Qualified Capital Stock); (b) Investments in cash and
Cash Equivalents (including Investments that were Cash Equivalents when made);
(c) Borrower may enter into Swap Contracts to the extent permitted by Section
10.01(c); (d) Investments (i) by Borrower in any Restricted Subsidiary, (ii) by
any Restricted Subsidiary in Borrower and (iii) by a Restricted Subsidiary in
another Restricted Subsidiary; provided that, in each case, any intercompany
loan (it being understood and agreed that intercompany receivables or advances
made in the ordinary course of business do not constitute loans) in excess of
$20.0 million individually shall be evidenced by a promissory note and, to the
extent that the payee, holder or lender of such intercompany loan is a Credit
Party, such promissory note shall be pledged (and delivered) by such Credit
Party to Collateral Agent on behalf of the Secured Parties; (e) Borrower and its
Restricted Subsidiaries may sell or transfer assets to the extent permitted by
Section 10.05; (f) Investments in securities of trade creditors or customers
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business; (g)
Investments made by Borrower or any Restricted Subsidiary with, or as a result
of, consideration received in connection with an Asset Sale made in compliance
with Section 10.05; (h) Investments made to officers, directors and employees in
the ordinary course of business not to exceed $10.0 million in the aggregate at
any time outstanding; (i) Permitted Acquisitions; (j) accounts receivable,
security deposits, prepayments (including prepayments of expenses), credits and
extensions of trade credit (including to gaming customers) in the ordinary
course of business;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre120.jpg]
-113- (k) Investments resulting from pledges and deposits permitted under
Section 10.02; (l) in addition to Investments otherwise permitted by this
Section 10.04, from and after the earlier of the Wynn Las Vegas Reorganization
and the Wynn Massachusetts Project Opening Date, Investments by Borrower or any
of its Restricted Subsidiaries; provided that (i) the amount of such Investments
to be made pursuant to this Section 10.04(l) do not exceed the Available Amount
determined at the time such Investment is made, (ii) immediately before and
after giving effect thereto, no Event of Default has occurred and is continuing
and (iii) (x) prior to the Initial Test Date, the Consolidated Senior Secured
Net Leverage Ratio shall not exceed 2.50 to 1.00 on a Pro Forma Basis as of the
most recent Calculation Date and (y) from and after the Initial Test Date,
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenant (whether or not then in effect) as of the most recent
Calculation Date; provided that if any Investment pursuant to this clause (l) is
made in any person that is not a Restricted Subsidiary of Borrower at the date
of the making of such Investment and such person becomes a Restricted Subsidiary
of Borrower after such date, such Investment shall, upon the election of
Borrower, thereafter be deemed to have been made pursuant to clause (d) above
and shall cease to have been made pursuant to this clause (l) for so long as
such person continues to be a Restricted Subsidiary of Borrower; (m)
Intentionally Omitted; (n) payments with respect to any Qualified Contingent
Obligations, so long as, at the time such Qualified Contingent Obligation was
incurred or, if earlier, the agreement to incur such Qualified Contingent
Obligations was entered into, such Investment was permitted under this
Agreement; (o) Investments of a Restricted Subsidiary acquired after the Closing
Date or of a Person merged or consolidated with or into Borrower or a Restricted
Subsidiary, in each case in accordance with the terms of this Agreement to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation; (p) Investments in the nature of
pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business; (q) from and after the earlier of
the Wynn Las Vegas Reorganization and the Wynn Massachusetts Project Opening
Date, Investments in Unrestricted Subsidiaries in an amount as of the time of
incurrence not to exceed $100.0 million (plus (x) the amounts received by
Borrower and its Restricted Subsidiaries with respect to such Investments
(including with respect to contracts related to such Investments and including
principal, interest, dividends, distributions, sale proceeds, payments under
contracts relating to such Investments or other amounts), and (y) reductions in
the amount of such Investments as provided in the definition of “Investment”);
(r) the occurrence of a Reverse Trigger Event under any applicable Transfer
Agreement; (s) from and after the earlier of the Wynn Las Vegas Reorganization
and the Wynn Massachusetts Project Opening Date, so long as immediately before
and after giving effect thereto no Event of Default has occurred and is
continuing and (x) prior to the Initial Test Date, the Consolidated Senior
Secured Net Leverage Ratio shall not exceed 2.50 to 1.00 on a Pro Forma Basis as
of the most recent Calculation Date and (y) from and after the Initial Test
Date, Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenant (whether or not then in effect) as of the most recent
Calculation Date, Borrower and its Restricted Subsidiaries may make Investments
in an aggregate amount not in excess of an amount equal to $225.0 million (plus
the amounts received by Borrower and its Restricted Subsidiaries with respect to
such Investments (including with respect to contracts related to such
Investments and including principal, interest, dividends, distributions, sale
proceeds, payments under contracts relating to such Investments or other
amounts)) minus the aggregate amount of Restricted Payments made pursuant to
Section 10.06(i)(i) and the aggregate amount of Junior Prepayments made pursuant
to Section 10.09(a)(i); provided that if any Investment pursuant to this clause
(s) is made in any person that is not a Restricted Subsidiary of Borrower at the
date of the making of such Investment and such person becomes a Restricted
Subsidiary of Borrower after such date, such Investment shall, upon the election
of Borrower, thereafter be deemed to have been made pursuant to clause (d) above
and shall cease to have been made pursuant to this clause (s) for so long as
such person continues to be a Restricted Subsidiary of Borrower;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre121.jpg]
-114- (t) Investments to the extent that payment for such Investments is made
with (or such Investments are received substantially contemporaneously in
exchange for) Qualified Capital Stock of Borrower or any parent entity of
Borrower; (u) Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices; (v) Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing or other
arrangements with other persons in the ordinary course of business; and (w)
Investments in Joint Ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar, related or other establishments or facilities within
any Facility not to exceed as of the time of incurrence in the aggregate (x)
prior to the earlier of the Wynn Las Vegas Reorganization and the Wynn
Massachusetts Project Opening Date, $5.0 million and (y) thereafter $100.0
million (in each case plus the amounts received by Borrower and its Restricted
Subsidiaries with respect to such Investments (including with respect to
contracts related to such Investments and including principal, interest,
dividends, distributions, sale proceeds, payments under contracts relating to
such Investments or other amounts)); (x) Borrower and its Restricted
Subsidiaries may make Investments in an aggregate amount not in excess of an
amount equal to $50.0 million (plus the amounts received by Borrower and its
Restricted Subsidiaries with respect to such Investments (including with respect
to contracts related to such Investments and including principal, interest,
dividends, distributions, sale proceeds, payments under contracts relating to
such Investments or other amounts)) minus the aggregate amount of Restricted
Payments made pursuant to Section 10.06(l) and the aggregate amount of Junior
Prepayments made pursuant to Section 10.09(i); provided that if any Investment
pursuant to this clause (x) is made in any person that is not a Subsidiary of
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of Borrower after such date, such Investment shall, upon the election
of Borrower, thereafter be deemed to have been made pursuant to clause (d) above
and shall cease to have been made pursuant to this clause (x) for so long as
such person continues to be a Subsidiary of Borrower; and (y) in addition to
Investments otherwise permitted by this Section 10.04, Investments by Borrower
or any of its Restricted Subsidiaries; provided that the amount of such
Investments to be made pursuant to this Section 10.04(y) do not exceed the
Available Equity Amount determined at the time such Investment is made; provided
that if any Investment pursuant to this clause (y) is made in any person that is
not a Restricted Subsidiary of Borrower at the date of the making of such
Investment and such person becomes a Restricted Subsidiary of Borrower after
such date, such Investment shall, upon the election of Borrower, thereafter be
deemed to have been made pursuant to clause (d) above and shall cease to have
been made pursuant to this clause (y) for so long as such person continues to be
a Restricted Subsidiary of Borrower. Any Investment in any person other than a
Restricted Subsidiary that is otherwise permitted by this Section 10.04 may be
made through intermediate Investments in Subsidiaries that are not Restricted
Subsidiaries and such intermediate Investments shall be disregarded for purposes
of determining the outstanding amount of Investments pursuant to any clause set
forth above. The amount of any Investment made other than in the form of cash or
cash equivalents shall be the fair market value thereof (as determined by
Borrower in good faith) valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof. SECTION
10.05. Mergers, Consolidations and Sales of Assets. Neither Borrower nor any
Restricted Subsidiary will wind up, liquidate or dissolve its affairs or enter
into any transaction of merger or consolidation (other than solely to change the
jurisdiction of organization or type of organization (to the extent in
compliance with the applicable provisions of the Security Agreement)), or
convey, sell, lease or sublease (as lessor or sublessor), transfer or otherwise
dispose of all or substantially all of its business, property or assets, except
for: (a) Capital Expenditures by Borrower and the Restricted Subsidiaries;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre122.jpg]
-115- (b) Sales or dispositions of used, worn out, obsolete or surplus Property
or Property no longer useful in the business of Borrower by Borrower and the
Restricted Subsidiaries in the ordinary course of business and the abandonment
or other sale of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Borrower and its Restricted Subsidiaries taken as a
whole; and the termination or assignment of Contractual Obligations to the
extent such termination or assignment does not have a Material Adverse Effect;
(c) Asset Sales by Borrower or any Restricted Subsidiary; provided that (i) at
the time of such Asset Sale, no Event of Default then exists or would arise
therefrom, (ii) Borrower or any of its Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of (x) cash or Cash Equivalents
or (y) Permitted Business Assets (in each case, free and clear of all Liens at
the time received other than Permitted Liens) (it being understood that for the
purposes of clause (c)(ii)(x), the following shall be deemed to be cash: (A) any
liabilities (as shown on Borrower’s or such Restricted Subsidiary’s most recent
balance sheet provided hereunder or in the footnotes thereto) of Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by such Restricted Subsidiary
from such transferee that are converted by such Restricted Subsidiary into cash
or Cash Equivalents (to the extent of the cash or Cash Equivalents received)
within one hundred and eighty (180) days following the closing of the applicable
disposition, (C) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (C)
that is at that time outstanding, not in excess of $75.0 million, with the fair
market value of each item of Designated Non- Cash Consideration being measured
at such date of receipt or such agreement, as applicable, and without giving
effect to subsequent changes in value) and (iii) the Net Available Proceeds
therefrom shall be applied as specified in Section 2.10(a)(iii); (d) Liens
permitted by Section 10.02, Investments may be made to the extent permitted by
Sections 10.04 and Restricted Payments may be made to the extent permitted by
Section 10.06; (e) Borrower and the Restricted Subsidiaries may dispose of cash
and Cash Equivalents; (f) Borrower and the Restricted Subsidiaries may lease (as
lessor or sublessor) real or personal property to the extent permitted under
Section 10.02; (g) licenses and sublicenses by Borrower or any of its Restricted
Subsidiaries of software and Intellectual Property in the ordinary course of
business shall be permitted; (h) (A) Borrower or any Restricted Subsidiary may
transfer or lease property to or acquire or lease property from Borrower or any
Restricted Subsidiary; provided that the sum of (x) the aggregate fair market
value of all Property transferred by Borrower and Domestic Subsidiaries of
Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower
under this clause (A) plus (y) all lease payments made by Borrower and Domestic
Subsidiaries of Borrower that are Restricted Subsidiaries to Foreign
Subsidiaries of Borrower in respect of leasing of property by Borrower and
Domestic Subsidiaries of Borrower that are Restricted Subsidiaries from Foreign
Subsidiaries shall not exceed in any fiscal year of Borrower, (x) prior to the
earlier of the Wynn Las Vegas Reorganization and the Wynn Massachusetts Project
Opening Date, $5.0 million and (y) thereafter $25.0 million; (B) any Restricted
Subsidiary may merge or consolidate with or into Borrower (as long as Borrower
is the surviving Person) or any Guarantor (as long as the surviving Person is,
or becomes substantially concurrently with such merger or consolidation, a
Guarantor); (C) any Restricted Subsidiary may merge or consolidate with or into
any other Restricted Subsidiary (so long as, if either Restricted Subsidiary is
a Guarantor, the surviving Person is, or becomes substantially concurrently with
such merger or consolidation, a Guarantor); and (D) any Restricted Subsidiary
may be voluntarily liquidated, voluntarily wound up or voluntarily dissolved (so
long as any such liquidation or winding up does not constitute or involve an
Asset Sale to any Person other than to Borrower or any other Restricted
Subsidiary or any other owner of equity interests in such Restricted Subsidiary
unless such Asset Sale is otherwise permitted pursuant to this Section 10.05);
provided, however, that, in each case with respect to clauses (A), (B) and (C)
of this Section 10.05(h) (other than in the case of a transfer to a Foreign
Subsidiary



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre123.jpg]
-116- permitted under clause (A) above), the Lien on such property granted in
favor of Collateral Agent under the Security Documents shall be maintained in
accordance with the provisions of this Agreement and the applicable Security
Documents; (i) voluntary terminations of Swap Contracts and other assets or
contracts in the ordinary course of business; (j) conveyances, sales, leases,
transfers or other dispositions which do not constitute Asset Sales; (k) any
taking by a Governmental Authority of assets or property, or any part thereof,
under the power of eminent domain or condemnation; (l) Borrower and its
Restricted Subsidiaries may make sales, transfers or other dispositions of
property subject to a Casualty Event; (m) Borrower and its Restricted
Subsidiaries may make sales, transfers or other dispositions of Investments in
Joint Ventures to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements; (n) selling, factoring or
discounting of accounts receivable (including defaulted receivables) in the
ordinary course of business; (o) any merger, consolidation or amalgamation in
order to effect a Permitted Acquisition; (p) any disposition of Equity Interests
of a Subsidiary pursuant to an agreement or other obligation with or to a person
from whom such Subsidiary was acquired or from whom such Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), made as part of such acquisition and in each case comprising all
or a portion of the consideration in respect of such sale or acquisition; (q)
from and after the Wynn Las Vegas Reorganization, the transfer or sale or
disposition of any Aircraft Assets; and (r) any transfer of Equity Interests of
any Restricted Subsidiary or any Gaming Facility in connection with the
occurrence of a Trigger Event. To the extent any Collateral is sold, transferred
or otherwise disposed of as permitted by this Section 10.05 or in connection
with a transaction approved by the Required Lenders, in each case, to a Person
other than a Credit Party, so long as no Event of Default exists, such
Collateral (unless sold to Borrower or a Guarantor) shall, except as set forth
in the proviso to Section 10.05(h), be sold, transferred or otherwise disposed
of free and clear of the Liens created by the Security Documents, and Collateral
Agent shall take all actions appropriate or reasonably requested by Borrower in
order to effect the foregoing at the sole cost and expense of Borrower and
without recourse or warranty by Collateral Agent (including the execution and
delivery of appropriate UCC termination statements and such other instruments
and releases as may be necessary and appropriate to effect such release). To the
extent any such sale, transfer or other disposition results in a Guarantor no
longer constituting a Subsidiary of Borrower, so long as no Event of Default
exists, the Obligations of such Guarantor and all obligations of such Guarantor
under the Credit Documents shall terminate and be of no further force and
effect, and each of Administrative Agent and Collateral Agent shall take such
actions, at the sole expense of Borrower, as are appropriate or requested by
Borrower in connection with such termination. SECTION 10.06. Restricted
Payments. Neither Borrower nor any of its Restricted Subsidiaries shall,
directly or indirectly, declare or make any Restricted Payment at any time,
except, without duplication, (a) Borrower or any Restricted Subsidiary may make
Restricted Payments to the extent permitted pursuant to Section 2.09(b)(ii), (b)
any Restricted Subsidiary of Borrower may declare and make Restricted Payments
to Borrower or any Wholly Owned Subsidiary of Borrower which is a Restricted
Subsidiary, (c) any Restricted Subsidiary of Borrower, if such Restricted
Subsidiary is not a Wholly Owned Subsidiary, may declare and make Restricted
Payments in respect of



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre124.jpg]
-117- its Equity Interests to all holders of such Equity Interests generally so
long as Borrower or its respective Restricted Subsidiary that owns such Equity
Interest or interests in the Person making such Restricted Payments receives at
least its proportionate share thereof (based upon its relative ownership of the
subject Equity Interests and the terms thereof), (d) Borrower and its Restricted
Subsidiaries may engage in transactions to the extent permitted by Section 10.04
and Section 10.05, (e) Borrower and its Restricted Subsidiaries may make
Restricted Payments in respect of Disqualified Capital Stock issued in
compliance with the terms hereof, (f) from and after the earlier of the Wynn Las
Vegas Reorganization and the Wynn Massachusetts Project Opening Date, Borrower
may repurchase (or make Restricted Payments in respect thereof) common stock or
common stock options (including those issued by Wynn Resorts or such other
parent entity of Borrower) from present or former officers, directors or
employees (or heirs of, estates of or trusts formed by such Persons) of any
Company or Wynn Resorts upon the death, disability, retirement or termination of
employment of such officer, director or employee or pursuant to the terms of any
stock option plan or like agreement; provided, however, that the aggregate
amount of payments under this clause (f) shall not exceed $10.0 million in any
fiscal year of Borrower, (g) from and after the earlier of the Wynn Las Vegas
Reorganization and the Wynn Massachusetts Project Opening Date, Borrower and its
Restricted Subsidiaries may (i) repurchase (or make Restricted Payments in
respect thereof) Equity Interests (including those issued by Wynn Resorts or
such other parent entity of Borrower) to the extent deemed to occur upon
exercise of stock options, warrants or rights in respect thereof to the extent
such Equity Interests represent a portion of the exercise price of such options,
warrants or rights in respect thereof and (ii) make payments in respect of (or
make Restricted Payments in respect thereof) withholding or similar taxes
payable or expected to be payable by any present or former member of management,
director, officer, employee, or consultant of Borrower or any of its
Subsidiaries or Wynn Resorts or such other parent entity of Borrower or family
members, spouses or former spouses, heirs of, estates of or trusts formed by
such Persons in connection with the exercise of stock options or grant, vesting
or delivery of Equity Interests, (h) from and after the earlier of the Wynn Las
Vegas Reorganization and the Wynn Massachusetts Project Opening Date, Borrower
and its Restricted Subsidiaries may make Restricted Payments to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options or, warrants or rights or upon the conversion or exchange of or into
Equity Interests, or payments or distributions to dissenting stockholders
pursuant to applicable law (in each case, including with respect to Wynn Resorts
or such other parent entity of Borrower), (i) from and after the earlier of the
Wynn Las Vegas Reorganization and the Wynn Massachusetts Project Opening Date,
so long as immediately before and after giving effect thereto no Event of
Default has occurred and is continuing and (x) prior to the Initial Test Date,
the Consolidated Senior Secured Net Leverage Ratio shall not exceed 2.50 to 1.00
on a Pro Forma Basis as of the most recent Calculation Date and (y) from and
after the Initial Test Date, Borrower shall be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenant (whether or not then in effect) as
of the most recent Calculation Date, Borrower and its Restricted Subsidiaries
may make Restricted Payments in an aggregate amount not to exceed (i) $225.0
million, minus the aggregate amount of Junior Prepayments made pursuant to
Section 10.09(a)(i) and the aggregate amount of Investments made (and as
calculated) pursuant to Section 10.04(s), plus (ii) the Available Amount, (j) to
the extent constituting Restricted Payments, Borrower may make payments to
counterparties under Swap Contracts entered into in connection with the issuance
of convertible or exchangeable debt, (k) Borrower and its Restricted
Subsidiaries may make Tax Payments to the direct or indirect owners of Borrower
or any of the Restricted Subsidiaries, (l) Borrower and its Restricted
Subsidiaries may make Restricted Payments in an aggregate amount not to exceed
$50.0 minus the aggregate amount of Junior Prepayments made pursuant to Section
10.09(i) and the aggregate amount of Investments made (and as calculated)
pursuant to Section 10.04(x) million, (m) Borrower may pay Allocable Overhead to
Wynn Resorts in respect of each Qualifying Project of Borrower and its
Restricted Subsidiaries, (n) Borrower may pay Management Fees and IP Licensing
Fees, (o) Borrower may make dividends or distributions to Wynn Resorts of
amounts necessary for Wynn Resorts to pay amounts then due and payable under the
Tax Indemnification Agreement, as in effect on the date of this Agreement;
provided, however, that the aggregate amount of payments under this clause (o)
shall not exceed $20.0 million in any fiscal year of Borrower and (p) Borrower
and its Restricted Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed the Available Equity Amount. SECTION 10.07. Transactions
with Affiliates. Neither Borrower nor any of its Restricted Subsidiaries shall
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than
Borrower or any Restricted Subsidiary) involving aggregate consideration in
excess of $20.0 million unless such transaction (a) is required under this
Agreement, or (b) is upon fair and reasonable terms no less favorable to



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre125.jpg]
-118- Borrower or such Restricted Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate (such arms’ length standard being deemed to have been satisfied if
such transaction is approved by a majority of the Disinterested Directors of
Borrower); provided, however, that notwithstanding the foregoing, Borrower and
its Restricted Subsidiaries (i) may enter into indemnification and employment
agreements and arrangements with directors, officers and employees (including
for the provision of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans),
subscription agreements or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with directors,
officers and employees and any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees and, in each case any reasonable transactions pursuant thereto, (ii)
may make Investments and Restricted Payments permitted hereunder, (iii) from and
after the earlier of the Wynn Las Vegas Reorganization and the Wynn
Massachusetts Project Opening Date, may enter into transactions with
Unaffiliated Joint Ventures and Wholly Owned Subsidiaries of Unaffiliated Joint
Ventures, in each case, relating to the provision of management services,
overhead, sharing of customer lists and customer loyalty programs and, so long
as in the ordinary course of business, the purchase or sale of goods, equipment,
products, parts and services, (iv) may enter into agreements and other
arrangements providing for the payment of Management Fees and IP Licensing Fees;
(v) may issue, sell or transfer Equity Interests of Borrower to any parent
entity, including in connection with capital contributions by such parent entity
to Borrower or any Subsidiary; (vi) may enter into transactions undertaken for
the purpose of improving the consolidated tax efficiency of any parent entity of
Borrower, Borrower and/or the Subsidiaries (provided that such transactions,
taken as a whole, are not materially adverse to Borrower and the Subsidiaries
(as determined by Borrower in good faith); (vi) may enter into any transaction
subject to Section 13.05; (vii) may enter into any transactions described in the
Tax Indemnification Agreement or on Schedule 10.07 or any amendment thereto or
replacement thereof or similar arrangement to the extent such amendment,
replacement or arrangement is not adverse to the Lenders when taken as a whole
in any material respect (as determined by Borrower in good faith); (viii) may
pay Allocable Overhead to Wynn Resorts in respect of each Qualifying Project of
Borrower and its Restricted Subsidiaries; (ix) from and after the Wynn Las Vegas
Reorganization, the transfer or sale or other disposition (including leasing or
making available for use) of any Aircraft Assets; and (x) may incur any
Indebtedness permitted pursuant to Section 10.01(w). SECTION 10.08. Financial
Covenant. (a) Maximum Consolidated Senior Secured Net Leverage Ratio. Borrower
shall not permit the Consolidated Senior Secured Net Leverage Ratio as of the
last day of any fiscal quarter of Borrower commencing with the second full
fiscal quarter ending after the fiscal quarter in which the Wynn Massachusetts
Project Opening Date occurs (the last day of such fiscal quarter, the “Initial
Test Date”) to exceed 2.75 to 1.00. (b) Minimum Consolidated EBITDA. Borrower
shall not permit Consolidated EBITDA as of the last day of any fiscal quarter of
Borrower commencing with the first full fiscal quarter ending after the fiscal
quarter in which the Wynn Las Vegas Reorganization occurs and ending with the
fiscal quarter prior to the fiscal quarter in which the Initial Test Date occurs
to be less than $200.0 million. SECTION 10.09. Certain Payments of Indebtedness.
None of Borrower or any of its Restricted Subsidiaries will, nor will they
permit any Restricted Subsidiary to voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof (or within
one year thereof) in any manner (it being understood that payments of regularly
scheduled principal and interest shall be permitted) any Disqualified Capital
Stock or Other Junior Indebtedness (including Intercompany Contribution
Indebtedness) or make any payment in violation of any subordination terms or
intercreditor agreement applicable to any such Indebtedness (such payments,
“Junior Prepayments”), except (a) from and after the earlier of the Wynn Las
Vegas Reorganization and the Wynn Massachusetts Project Opening Date, long as no
Event of Default shall have occurred and be continuing or would result therefrom
and (x) prior to the Initial Test Date, the Consolidated Senior Secured Net
Leverage Ratio shall not exceed 2.50 to 1.00 on a Pro Forma Basis as of the most
recent Calculation Date and (y) from and after the Initial Test Date, Borrower
shall be in compliance on a Pro Forma Basis with the Financial Maintenance
Covenant (whether or not then in effect) as of the most recent Calculation Date,
Borrower may make Junior Prepayments in an aggregate amount not to exceed (i)
$225.0 million, minus the aggregate amount of Restricted Payments made pursuant
to Section 10.06(i)(i) and the aggregate amount of Investments made (and as
calculated) pursuant to



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre126.jpg]
-119- Section 10.04(s), plus (ii) the Available Amount, (b) a Permitted
Refinancing of any such Indebtedness (including through exchange offers and
similar transactions), (c) the conversion of any such Indebtedness to Equity
Interests (or exchange of any such Indebtedness for Equity Interests) of
Borrower or any direct or indirect parent of Borrower (other than Disqualified
Capital Stock), (d) with respect to intercompany subordinated indebtedness, to
the extent consistent with the subordination terms thereof and permitted under
this Section 10.09 (other than pursuant to this clause (d)), (e) exchanges of
Indebtedness issued in private placements and resold in reliance on Regulation S
or Rule 144A for Indebtedness having substantially equivalent terms pursuant to
customary exchange offers, (f) prepayment, redemption, purchase, defeasance or
satisfaction of Indebtedness of Persons acquired pursuant to, or Indebtedness
assumed in connection with, Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement, (g) Junior Prepayments made
pursuant to Section 2.09(b)(ii), (h) Junior Prepayments in respect of
intercompany Indebtedness owing to Borrower or its Restricted Subsidiaries will
be permitted, (i) scheduled payments thereon necessary to avoid the Other Junior
Indebtedness constituting “applicable high yield discount obligations” within
the meaning of Section 163(i)(1) of the Code, (j) Borrower may make Junior
Prepayments in an aggregate amount not to exceed $50.0 million, minus the
aggregate amount of Restricted Payments made pursuant to Section 10.06(l) and
the aggregate amount of Investments made (and as calculated) pursuant to Section
10.04(x), (k) prepayments, redemptions, purchases, defeasance or satisfaction of
Disqualified Capital Stock with the proceeds of any issuance of Disqualified
Capital Stock permitted to be issued hereunder or in exchange for Disqualified
Capital Stock or other Equity Interests permitted to be issued hereunder, and
(l) Borrower may make Junior Prepayments in an aggregate amount not to exceed
the Available Equity Amount. SECTION 10.10. Limitation on Certain Restrictions
Affecting Subsidiaries. None of Borrower or any of its Restricted Subsidiaries
shall, directly or indirectly, create any consensual encumbrance or restriction
on the ability of any Restricted Subsidiary (other than any Foreign Subsidiary
or Immaterial Subsidiary) of Borrower to (a) pay dividends or make any other
distributions on such Restricted Subsidiary’s Equity Interests or any other
interest or participation in its profits owned by Borrower or any of its
Restricted Subsidiaries, or pay any Indebtedness or any other obligation owed to
Borrower or any of its Restricted Subsidiaries, (b) make Investments in or to
Borrower or any of its Restricted Subsidiaries, (c) transfer any of its Property
to Borrower or any of its Restricted Subsidiaries or (d) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted: (i) any such encumbrances or restrictions existing under or
by reason of (x) applicable Law (including any Gaming Law and any regulations,
order or decrees of any Gaming Authority or other applicable Governmental
Authority) or (y) the Credit Documents, (ii) restrictions on the transfer of
Property, or the granting of Liens on Property, in each case, subject to
Permitted Liens, (iii) customary restrictions on subletting or assignment of any
lease or sublease governing a leasehold interest of any Company, (iv)
restrictions on the transfer of any Property, or the granting of Liens on
Property, subject to a contract with respect to an Asset Sale or other transfer,
sale, conveyance or disposition permitted under this Agreement, (v) restrictions
contained in the existing Indebtedness listed on Schedule 10.01 and Permitted
Refinancings thereof, provided, that the restrictive provisions in any such
Permitted Refinancing, taken as a whole and as determined by Borrower in good
faith, are not materially more restrictive than the restrictive provisions in
the Indebtedness being refinanced, (vi) restrictions contained in Indebtedness
of Persons acquired pursuant to, or assumed in connection with, Permitted
Acquisitions or other Acquisitions not prohibited hereunder after the Closing
Date and Permitted Refinancings thereof, provided, that the restrictive
provisions in any such Permitted Refinancing, taken as a whole and as determined
by Borrower in good faith, are not materially more restrictive than the
restrictive provisions in the Indebtedness being refinanced and such
restrictions are limited to the Persons or assets being acquired and of the
Subsidiaries of such Persons and their assets, (vii) with respect to clauses
(a), (b) and (c) above, restrictions contained in any Permitted Unsecured
Indebtedness and Permitted Refinancings thereof, or any Permitted Second Lien
Indebtedness and Permitted Refinancings thereof, or any Permitted First Lien
Indebtedness and Permitted Refinancings thereof, or any other Indebtedness
permitted hereunder, in each case, taken as a whole and as determined by
Borrower in good faith, to the extent not materially more restrictive than those
contained in this Agreement, (viii) with respect to clauses (a), (b) and (c)
above, restrictions contained in any Indebtedness permitted hereunder, in each
case, taken as a whole and as determined by Borrower in good faith, to the
extent not materially more restrictive than those contained in this Agreement,
(ix) customary restrictions in joint venture arrangements or management
contracts; provided, that such restrictions are limited to the assets of such
joint ventures and the Equity Interests of the Persons party to such joint
venture arrangements or the assignment of such management contract, as
applicable, (x) customary non-assignment provisions or other customary
restrictions arising under licenses, leases



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre127.jpg]
-120- and other contracts entered into in the ordinary course of business;
provided, that such restrictions are limited to the assets subject to such
licenses, leases and contracts and the Equity Interests of the Persons party to
such licenses and contracts, (xi) restrictions contained in Indebtedness of
Foreign Subsidiaries incurred pursuant to Section 10.01 and Permitted
Refinancings thereof; provided that such restrictions apply only to the Foreign
Subsidiaries incurring such Indebtedness and their Subsidiaries (and the assets
thereof), (xii) restrictions contained in Indebtedness used to finance, or
incurred for the purpose of financing (including Development Financing),
Expansion Capital Expenditures and/or Investments, Capital Expenditures or other
expenditures with respect to Development Projects and Permitted Refinancings
thereof, provided, that such restrictions apply only to the asset (or the Person
owning such asset) being financed pursuant to such Indebtedness, (xiii)
restrictions contained in subordination provisions applicable to intercompany
debt owed by the Credit Parties; provided, that such intercompany debt is
subordinated to the Obligations on terms at least as favorable to the Lenders as
the subordination of such intercompany debt to any other obligations as
determined by Borrower in good faith, (xiv) from and after the Wynn Las Vegas
Reorganization, restrictions contained in the documentation governing the Wynn
Las Vegas Notes and Permitted Refinancings thereof (so long as the restrictions
in any such Permitted Refinancing, taken as a whole and as determined by
Borrower in good faith, are no more restrictive in any material respect than
those in the Wynn Las Vegas 2023 Notes) and (xv) from and after the Wynn Las
Vegas Reorganization, restrictions contained in the Aircraft Note, provided,
that such restrictions apply only to the asset (or the Person owning such asset)
being financed pursuant to such Indebtedness. SECTION 10.11. Limitation on Lines
of Business. Neither Borrower nor any Restricted Subsidiary shall directly or
indirectly engage to any material extent (determined on a consolidated basis) in
any line or lines of business activity other than Permitted Business. SECTION
10.12. Limitation on Changes to Fiscal Year. Neither Borrower nor any Restricted
Subsidiary shall change its fiscal year end to a date other than December 31 of
each year (provided that any Restricted Subsidiary acquired or formed, or Person
designated as an Unrestricted Subsidiary, in each case, after the Closing Date
may change its fiscal year to match the fiscal year of Borrower). ARTICLE XI.
EVENTS OF DEFAULT SECTION 11.01. Events of Default. If one or more of the
following events (herein called “Events of Default”) shall occur and be
continuing: (a) any representation or warranty made or deemed made by or on
behalf of Borrower or any other Credit Party pursuant to any Credit Document or
the borrowings or issuances of Letters of Credit hereunder, or any
representation, warranty or statement of fact made or deemed made by or on
behalf of Borrower or any other Credit Party in any report, certificate,
financial statement or other instrument furnished pursuant to any Credit
Document, shall prove to have been false or misleading (i) in any material
respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished; (b) default
shall be made in the payment of (i) any principal of any Loan or the
reimbursement with respect to any Reimbursement Obligation when and as the same
shall become due and payable (whether at the stated maturity upon prepayment or
repayment or by acceleration thereof or otherwise) or (ii) any interest on any
Loans when and as the same shall become due and payable, and such default under
this clause (ii) shall continue unremedied for a period of five (5) Business
Days; (c) default shall be made in the payment of any fee or any other amount
(other than an amount referred to in (b) above) due under any Credit Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre128.jpg]
-121- (d) default shall be made in the due observance or performance by Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 9.01(a) (with respect to Borrower only), 9.04(d), 9.06, 9.10 or in
Article X (provided in the case of Section 10.08 only, in no case shall any
default in the due observance or performance thereof during a Covenant
Suspension Period constitute a Default or Event of Default); (e) default shall
be made in the due observance or performance by Borrower or any of its
Restricted Subsidiaries of any covenant, condition or agreement contained in any
Credit Document (other than those specified in Section 11.01(b), 11.01(c) or
11.01(d)) and, unless such default has been waived, such default shall continue
unremedied for a period of thirty (30) days (or 60 days if such default results
solely from an Immaterial Subsidiary’s or a Foreign Subsidiary’s failure to
observe or perform any such covenant, condition or agreement) after written
notice thereof from Administrative Agent to Borrower; (f) Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall (i) fail to
pay any principal or interest, regardless of amount, due in respect of any
Indebtedness (other than the Obligations), when and as the same shall become due
and payable (after giving effect to any applicable grace period), or (ii) fail
to observe or perform any other term, covenant, condition or agreement contained
in any agreement or instrument evidencing or governing any such Indebtedness or
any event or condition occurs, if the effect of any failure or occurrence
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice but giving effect to applicable grace periods) to cause, such
Indebtedness (other than Qualified Contingent Obligations) to become due, or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
prior to its stated maturity; provided, however, that (x) clauses (i) and (ii)
shall not apply to any offer to repurchase, prepay or redeem Indebtedness of a
Person acquired in an Acquisition permitted hereunder, to the extent such offer
is required as a result of, or in connection with, such Acquisition, (y) any
event or condition causing or permitting the holders of any Indebtedness to
cause such Indebtedness to be converted into Qualified Capital Stock (including
any such event or condition which, pursuant to its terms may, at the option of
Borrower, be satisfied in cash in lieu of conversion into Qualified Capital
Stock) shall not constitute an Event of Default pursuant to this paragraph (f)
and (z) it shall not constitute an Event of Default pursuant to this paragraph
(f) unless the aggregate amount of all such Indebtedness referred to in clauses
(i) and (ii) exceeds $125.0 million at any one time; (g) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed in a
court of competent jurisdiction in either case under the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, in each case seeking (i) relief in respect of Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary), or of a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for a substantial part of the property or assets of Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary); or
(iii) the winding-up or liquidation of Borrower or of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; (h) Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall (i)
voluntarily commence any proceeding or file any petition seeking relief under
the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in Section 11.01(g); (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) or for a substantial part of the property or assets
of Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) in any proceeding under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership, or similar law; (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as permitted
hereunder);



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre129.jpg]
-122- (i) one or more judgments for the payment of money in an aggregate amount
in excess of $125.0 million (to the extent not covered by third party insurance)
shall be rendered against Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action (to the extent such action is not
effectively stayed) shall be legally taken by a judgment creditor to levy upon
assets or properties of Borrower or any of its Restricted Subsidiaries to
enforce any such judgment; (j) an ERISA Event shall have occurred that, when
taken together with all other such ERISA Events, would reasonably be expected to
result in a Material Adverse Effect; (k) with respect to any material
Collateral, any security interest and Lien purported to be created by the
applicable Security Document shall cease to be in full force and effect, or
shall cease to give Collateral Agent, for the benefit of the Secured Parties,
the first priority Liens and rights, powers and privileges in each case
purported to be created and granted under such Security Document in favor of
Collateral Agent, or shall be asserted by any Credit Party or any Affiliate
thereof not to be a valid, perfected (except as otherwise provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby, in each case, other than as a result of an act of
the Administrative Agent, the Collateral Agent or any other Secured Party; (l)
any Guarantee shall cease to be in full force and effect or any of the
Guarantors repudiates, or attempts to repudiate, any of its obligations under
any of the Guarantees (except to the extent such Guarantee ceases to be in
effect in connection with any transaction permitted pursuant to Sections 9.12 or
10.05); (m) any Credit Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Credit Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Credit Party shall repudiate or
deny that it has any liability or obligation for the payment of principal or
interest purported to be created under any Credit Document; (n) there shall have
occurred a Change of Control; (o) there shall have occurred a License Revocation
by any Gaming Authority in one or more jurisdictions in which Borrower or any of
its Restricted Subsidiaries owns or operates Gaming Facilities, which License
Revocation (in the aggregate with any other License Revocations then in
existence) would reasonably be expected to have a Material Adverse Effect (for
purposes of clarification, without giving effect to the first proviso to the
definition of Material Adverse Effect); provided, however, that such License
Revocation continues for at least thirty (30) consecutive days after the earlier
of (x) the date of cessation of the affected operations as a result of such
License Revocation and (y) the date that none of Borrower, nor any of its
Restricted Subsidiaries nor the Lenders receive the net cash flows generated by
any such operations; or (p) the provisions of any Pari Passu Intercreditor
Agreement or Second Lien Intercreditor Agreement shall, in whole or in part,
following such Pari Passu Intercreditor Agreement or Second Lien Intercreditor
Agreement being entered into, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against the Persons party thereto, except
in accordance with its terms; then, and in every such event (other than an event
described in Section 11.01(g) or 11.01(h) with respect to Borrower), and at any
time thereafter during the continuance of such event, Administrative Agent, at
the request of the Required Lenders, shall, by notice to Borrower, take any or
all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document (other than Swap Contracts and Cash Management
Agreements), shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Credit
Document (other than Swap Contracts and Cash Management Agreements) to the
contrary notwithstanding; (iii) exercise any other right or remedy provided



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre130.jpg]
-123- under the Credit Documents or at law or in equity and (iv) direct Borrower
to pay (and Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 11.01(g) or 11.01(h)
with respect to Borrower, to pay) to Collateral Agent at the Principal Office
such additional amounts of cash, to be held as security by Collateral Agent for
L/C Liabilities then outstanding, equal to the aggregate L/C Liabilities then
outstanding; and in any event described in Section 11.01(g) or 11.01(h) above
with respect to Borrower, the Commitments shall automatically terminate and the
principal of the Loans and Reimbursement Obligations then outstanding, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities and Obligations of Borrower accrued hereunder and under any other
Credit Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, anything contained herein or in any other
Credit Document to the contrary notwithstanding. Notwithstanding anything to the
contrary, if the only Event of Default then having occurred and continuing is an
Event of Default with respect to the financial maintenance covenants set forth
in Section 10.08, then the Administrative Agent may not take any of the actions
set forth in this Section 11.01 during the period commencing on the date that
the Administrative Agent receives a Notice of Intent to Cure and ending on the
Cure Expiration Date with respect thereto in accordance with and to the extent
permitted by Section 11.03. SECTION 11.02. Application of Proceeds. The proceeds
received by Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
Collateral Agent of its remedies, or otherwise received after acceleration of
the Loans, shall be applied, in full or in part, together with any other sums
then held by Collateral Agent pursuant to this Agreement, promptly by Collateral
Agent as follows: (a) First, to the payment of all reasonable costs and
expenses, fees, commissions and Taxes of such sale, collection or other
realization including compensation to Administrative Agent and Collateral Agent
and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by Administrative Agent or Collateral Agent in
connection therewith and all amounts for which Administrative Agent or
Collateral Agent, as applicable is entitled to indemnification pursuant to the
provisions of any Credit Document; (b) Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization and
of any receiver of any part of the Collateral appointed pursuant to the
applicable Security Documents including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith; (c)
Third, without duplication of amounts applied pursuant to clauses (a) and (b)
above, to the indefeasible payment in full in cash, pro rata, of interest and
other amounts constituting Obligations (other than principal, reimbursement
obligations in respect of L/C Liabilities and obligations to Cash Collateralize
L/C Liabilities) and any fees, premiums and scheduled periodic payments due
under Obligations arising under Secured Cash Management Agreements and Swap
Contracts that constitute Secured Obligations (as defined in the Security
Agreement) and any interest accrued thereon, in each case equally and ratably in
accordance with the respective amounts thereof then due and owing; (d) Fourth,
to the indefeasible payment in full in cash, pro rata, of principal amount of
the Obligations and any premium thereon (including reimbursement obligations in
respect of L/C Liabilities and obligations to Cash Collateralize L/C
Liabilities) and any breakage, termination or other payments under Obligations
arising under Secured Cash Management Agreements and Swap Contracts that
constitute Secured Obligations (as defined in the Security Agreement) and any
interest accrued thereon; and (e) Fifth, the balance, if any, to the Person
lawfully entitled thereto (including the applicable Credit Party or its
successors or assigns) or as a court of competent jurisdiction may direct. In
the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency. Notwithstanding
the foregoing, Obligations arising under Secured Cash Management Agreements and
Credit Swap Contracts shall be excluded from the application described above if
Administrative Agent has not



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre131.jpg]
-124- received written notice thereof, together with such supporting
documentation as Administrative Agent may request, from the applicable Cash
Management Bank or Swap Provider, as the case may be. Each Cash Management Bank
or Swap Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of Administrative Agent and the
Collateral Agent pursuant to the terms of Article XII hereof for itself and its
Affiliates as if a “Lender” party hereto. SECTION 11.03. Borrower’s Right to
Cure. Notwithstanding anything to the contrary contained in Section 10.08, in
the event that Borrower shall fail to comply with the financial maintenance
covenants set forth in Section 10.08, any equity contribution (in the form of
common equity or other equity having terms reasonably acceptable to the
Administrative Agent) made or contributed to Borrower, or cash proceeds of
Intercompany Contribution Indebtedness incurred by Borrower, after the last day
of any fiscal quarter and on or prior to the day that is ten (10) Business Days
after the day on which financial statements are required to be delivered for
that fiscal quarter (such date, the “Cure Expiration Date”) will, at the request
of Borrower, be included in the calculation of Consolidated EBITDA solely for
the purposes of determining compliance with such financial maintenance covenants
at the end of such fiscal quarter and any subsequent period that includes such
fiscal quarter (any such equity contribution or cash proceeds, a “Specified
Equity Contribution”); provided that (a) no Lender shall be required to make any
extension of credit during the ten (10) Business Day period referred to above if
Borrower has not received the proceeds of such Specified Equity Contribution,
(b) Borrower shall not be permitted to so request that a Specified Equity
Contribution be included in the calculation of Consolidated EBITDA with respect
to any fiscal quarter unless, after giving effect to such requested Specified
Equity Contribution, there will be a period of at least two (2) fiscal quarters
in the Relevant Four Fiscal Quarter Period in which no Specified Equity
Contribution has been made and there shall be no more than five (5) Specified
Equity Contributions in total, (c) the amount of any Specified Equity
Contribution and the use of proceeds therefrom will be no greater than the
amount required to cause Borrower to be in compliance with such financial
maintenance covenants, (d) all proceeds of Specified Equity Contributions will
be disregarded for all other purposes under the Credit Documents (including
calculating Consolidated EBITDA for purposes of determining basket levels and
other items governed by reference to Consolidated EBITDA, and for purposes of
negative covenants (other than such financial maintenance covenants)), (e) the
proceeds of each Specified Equity Contributions shall have been contributed to
Borrower as equity solely in exchange for Qualified Capital Stock of Borrower or
as Intercompany Contribution Indebtedness and (f) there shall be no reduction in
Indebtedness (whether on a pro forma basis or otherwise) with the proceeds of
any Specified Equity Contribution for purposes of determining compliance with
such financial maintenance covenants for the fiscal quarter for which such
Specified Equity Contribution was made. ARTICLE XII. AGENTS SECTION 12.01.
Appointment. Each of the Lenders hereby irrevocably appoints DB to act on its
behalf as the Administrative Agent and the Collateral Agent hereunder and under
the other Credit Documents, and authorizes the Administrative Agent and the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent or the Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto, including pursuant to regulatory requirements of any Gaming
Authority consistent with the intents and purposes of this Agreement and the
other Credit Documents. DB is hereby appointed Auction Manager hereunder, and
each Lender hereby authorizes the Auction Manager to act as its agent in
accordance with the terms hereof and of the other Credit Documents; provided,
that Borrower shall have the right to select and appoint a replacement Auction
Manager from time to time by written notice to Administrative Agent, and any
such replacement shall also be so authorized to act in such capacity. Each
Lender agrees that the Auction Manager shall have solely the obligations in its
capacity as the Auction Manager as are specifically described in this Agreement
and shall be entitled to the benefits of Article XII, as applicable. Each of the
Lenders hereby irrevocably authorize each of the Agents (other than the
Administrative Agent, Collateral Agent and the Auction Manager) to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The provisions of this Article are solely for the benefit of the Agents and the
Lenders, and neither



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre132.jpg]
-125- Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of the provisions of this Article XII, except to the extent
set forth in this Section 12.01, Section 12.06 and Section 12.07(b). It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. SECTION 12.02. Rights
as a Lender. Any Person serving as an Agent hereunder shall have the same rights
and powers in its capacity as a Lender (if applicable) as any other Lender and
may exercise the same as though it were not an Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as such Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders. SECTION
12.03. Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Credit Documents, and
each Agent’s duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent: (a) shall be subject to any
fiduciary or other implied duties with respect to any Credit Party, any Lender
or any other Person, regardless of whether a Default has occurred and is
continuing; (b) shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and (c) shall, except as expressly set forth herein and
in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any of Borrower
or any of its respective Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity. No Agent
shall be liable for any action taken or not taken by it (i) with the consent or
at the request of the Required Lenders (or, such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 13.04) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. No Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given in writing to
such Agent by Borrower or a Lender. No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Credit Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article VII or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
such Agent. The Administrative Agent shall not be responsible for, and shall not
incur any liability with respect to, determining whether any assignee or
potential assignee of the Loans or Commitments hereunder is a Competitor or a



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre133.jpg]
-126- Disqualified Lender. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto. SECTION 12.04. Reliance by Agents. Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender, each Agent
may presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan or the issuance of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. SECTION 12.05. Delegation of Duties. Each Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Credit Document by or through any one or more sub agents
appointed by such Agent. Each Agent and any such sub agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub agent and to the Related Parties of each Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent. No Agent shall be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that an Agent
acted with gross negligence, bad faith or willful misconduct in the selection of
such sub-agents. SECTION 12.06. Resignation of Administrative Agent and
Collateral Agent. (a) The Administrative Agent and Collateral Agent may at any
time give notice of their resignation to the Lenders and Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the prior written consent of Borrower (unless an Event of Default specified
in Section 11.01(b) or 11.01(c) or an Event of Default specified in Section
11.01(g) or 11.01(h) with respect to Borrower has occurred and is continuing) to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
and Collateral Agent gives notice of their resignation (or such earlier day as
shall be agreed by the Required Lenders and Borrower (unless an Event of Default
specified in Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing)) (the “Resignation Effective Date”), then the retiring
Administrative Agent and Collateral Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent and Collateral
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. (b) If the Person serving as
Administrative Agent and Collateral Agent is a Defaulting Lender pursuant to
clause (iii) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower and such Person
remove such Person as Administrative Agent and Collateral Agent and, in
consultation with Borrower, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre134.jpg]
-127- by the Administrative Agent or Collateral Agent on behalf of the Secured
Parties under any of the Credit Documents, the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall continue to hold
such collateral security until such time as a successor Administrative Agent and
Collateral Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent or
Collateral Agent, all payments, communications and determinations provided to be
made by, to or through the Administrative Agent or the Collateral Agent shall
instead be made by or to each Secured Party directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent and Collateral
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent and Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent and Collateral Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent and Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent and
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. After the retiring or
removed Administrative Agent’s and Collateral Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 13.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Collateral Agent, their sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent and
Collateral Agent was acting as Administrative Agent or Collateral Agent. (d) Any
resignation by DB as Administrative Agent and Collateral Agent pursuant to this
Section shall also constitute its resignation as L/C Lender. If DB resigns as an
L/C Lender, it shall retain all the rights, powers, privileges and duties of an
L/C Lender hereunder with respect to all of its Letters of Credit outstanding as
of the effective date of its resignation as L/C Lender and all L/C Liability
with respect thereto, including the right to require the Revolving Lenders to
make ABR Loans or fund risk participations in Unreimbursed Amounts pursuant to
Sections 2.03(e) and (f). Upon the appointment by Borrower of a successor L/C
Lender hereunder and such successor’s acceptance of such appointment (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Lender, (b) the retiring L/C
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor L/C Lender
shall issue letters of credit in substitution for the Letters of Credit of the
retiring L/C Lender, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Lender to effectively assume
the obligations of the retiring L/C Lender with respect to such Letters of
Credit. SECTION 12.07. Nonreliance on Agents and Other Lenders. (a) Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder. (b) Each Lender acknowledges that in connection with Borrower Loan
Purchases, (i) Borrower may purchase or acquire Term Loans or Revolving Loans
hereunder from the Lenders from time to time, subject to the restrictions set
forth in the definition of Eligible Assignee and in Section 13.05(d), (ii)
Borrower currently may have, and later may come into possession of, information
regarding such Term Loans or Revolving Loans or the Credit Parties hereunder
that is not known to such Lender and that may be material to a decision by such
Lender to enter into an assignment of such Loans hereunder (“Excluded
Information”), (iii) such Lender has independently and without reliance on any
other party made such Lender’s own analysis and determined to enter into an
assignment of such Loans and to consummate the transactions contemplated thereby
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(iv) Borrower shall have no liability to such Lender, and such Lender



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre135.jpg]
-128- hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against Borrower, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information; provided, however,
that the Excluded Information shall not and does not affect the truth or
accuracy of the representations or warranties of Borrower in the Standard Terms
and Conditions set forth in the applicable assignment agreement. Each Lender
further acknowledges that the Excluded Information may not be available to
Administrative Agent, Auction Manager or the other Lenders hereunder. SECTION
12.08. Indemnification. The Lenders agree to reimburse and indemnify each Agent
in its capacity as such ratably according with its “percentage” as used in
determining the Required Lenders at such time or, if the Commitments have
terminated and all Loans have been repaid in full, as determined immediately
prior to such termination and repayment (with such “percentages” to be
determined as if there are no Defaulting Lenders), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, reasonable expenses or disbursements of any kind whatsoever which may at
any time (including, without limitation, at any time following the payment of
the Obligations) be imposed on, incurred by or asserted against such Agent in
its capacity as such in any way relating to or arising out of this Agreement or
any other Credit Document, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted to
be taken by such Agent under or in connection with any of the foregoing, but
only to the extent that any of the foregoing is not paid by Borrower or any of
its Subsidiaries; provided, however, that no Lender shall be liable to any Agent
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(x) resulting primarily from the gross negligence, or willful misconduct of such
Agent (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (y) relating to or arising out of the Fee Letter. If
any indemnity furnished to any Agent for any purpose shall, in the opinion of
such Agent be insufficient or become impaired, such Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section 12.08 shall survive the payment of all Obligations. SECTION 12.09. No
Other Duties. Anything herein to the contrary notwithstanding, none of the
Administrative Agent, Collateral Agent, Documentation Agent, Syndication Agents,
Lead Arrangers, or Arrangers shall have any powers, duties or responsibilities
under this Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, the Collateral Agent, an
L/C Lender, the Auction Manager or a Lender hereunder. SECTION 12.10. Holders.
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with Administrative Agent. Any request, authority or consent of any Person
or entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or indorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor. SECTION 12.11.
Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Liability shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, L/C Liabilities and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties under Sections 2.03, 2.05 and 13.03) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre136.jpg]
-129- and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender (and each Secured Party by accepting the benefits of the
Collateral) to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Secured Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Secured Party to authorize the Administrative Agent to vote
in respect of the claim of any Secured Party in any such proceeding. SECTION
12.12. Collateral Matters. (a) Each Lender (and each other Secured Party by
accepting the benefits of the Collateral) authorizes and directs Collateral
Agent to enter into the Security Documents for the benefit of the Secured
Parties and to hold and enforce the Liens on the Collateral on behalf of the
Secured Parties. Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents. The Lenders hereby
authorize Collateral Agent to take the actions set forth in Section 13.04(g).
Upon request by Administrative Agent at any time, the Lenders will confirm in
writing Collateral Agent’s authority to release particular types or items of
Collateral pursuant to Section 13.04(g). (b) Collateral Agent shall have no
obligation whatsoever to the Lenders, the other Secured Parties or any other
Person to assure that the Collateral exists or is owned by any Credit Party or
is cared for, protected or insured or that the Liens granted to Collateral Agent
pursuant to the applicable Security Documents have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Collateral Agent in Section 12.01
or in this Section 12.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral or any part thereof, or
any act, omission or event related thereto, Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given Collateral Agent’s
own interest in the Collateral or any part thereof as one of the Lenders and
that Collateral Agent shall have no duty or liability whatsoever to the Lenders
or the other Secured Parties, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). SECTION 12.13. Withholding Tax. To the extent required
by any applicable Requirement of Law, the Administrative Agent may withhold from
any payment to any Lender, an amount equivalent to any applicable withholding
tax. Without limiting or expanding the provisions of Section 5.06, each Lender
shall, indemnify the relevant Administrative Agent (to the extent that
Administrative Agent has not already been reimbursed by the Credit Parties and
without limiting or expanding the obligation of the Credit Parties to do so),
and shall make payable in respect thereof within thirty (30) calendar days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for Administrative Agent) incurred by or asserted against
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of Administrative Agent to properly
withhold tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Security Document against any
amount due Administrative Agent under this Section 12.13. The agreements in this
Section 12.13 shall survive the resignation and/or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, and the
repayment, satisfaction or discharge of any Loans and all other amounts payable
hereunder.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre137.jpg]
-130- SECTION 12.14. Secured Cash Management Agreements and Swap Contracts.
Except as otherwise expressly set forth herein or in any Security Document, no
Cash Management Bank or Swap Provider that obtains the benefits of Section
11.02, Article VI or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Article XII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Swap Contracts unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Swap Provider, as the case may be. ARTICLE XIII.
MISCELLANEOUS SECTION 13.01. Waiver. No failure on the part of Administrative
Agent, Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law. SECTION 13.02. Notices. (a)
General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile or electronic mail). All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
telecopy or facsimile number or (subject to Section 13.02(b) below) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows: (i) if to any Credit Party, any Agent, and L/C Lender to the
address, facsimile number, electronic mail address or telephone number specified
for such Person below its name on the signature pages hereof; (ii) if to any
other Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature pages
hereof or, in the case of any assignee Lender, the applicable Assignment
Agreement. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 13.02(b) below, shall be effective as provided in
such Section 13.02(b). (b) Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided, however, that
the foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre138.jpg]
-131- Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address (as described in the foregoing clause (i)) of notification that such
notice or communication is available and identifying the website address
therefor. (c) Change of Address, Etc. Each Credit Party, each Agent and each L/C
Lender may change its respective address, facsimile number, electronic mail
address or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile number, electronic mail address or telephone number for notices and
other communications hereunder by notice to Borrower, Administrative Agent and
each L/C Lender. (d) Reliance by Agents and Lenders. Agents and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Notices
of Borrowing and Letter of Credit Requests) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each Indemnitee
from all Losses resulting from the reliance by such Indemnitee on each notice
purportedly given by or on behalf of Borrower (except to the extent resulting
from such Indemnitee’s own gross negligence, bad faith or willful misconduct or
material breach of any Credit Document) and believed by such Indemnitee in good
faith to be genuine. All telephonic notices to and other communications with
Administrative Agent or Collateral Agent may be recorded by Administrative Agent
or Collateral Agent, as the case may be, and each of the parties hereto hereby
consents to such recording. (e) The Platform. THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of their respective Affiliates, directors,
officers, employees, counsel, agents, trustees, investment advisors and
attorneys-in-fact (collectively, the “Agent Parties”) have any liability to
Borrower, any other Credit Party, any Lender, any L/C Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of any Credit Document by, such Agent Party; provided however,
that in no event shall any Agent Party have any liability to Borrower, any other
Credit Party, any Lender, any L/C Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages). SECTION 13.03. Expenses, Indemnification, Etc. (a) The Credit
Parties, jointly and severally, agree to pay or reimburse: (i) Agents for all of
their reasonable and documented out-of-pocket costs and expenses (including, but
limited to in the case of counsel, the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents and any “ClearPar” costs and



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre139.jpg]
-132- expenses) in connection with (1) the negotiation, preparation, execution
and delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties; (ii) each Agent and each Lender
for all reasonable and documented out-of-pocket costs and expenses of such Agent
or Lender (provided that any legal expenses shall be limited to the reasonable
fees, expenses and disbursements of one primary legal counsel for Lenders and
Agents selected by Administrative Agent and of one local counsel in each
applicable jurisdiction reasonably deemed necessary by Agents) (and solely in
the case of an actual or perceived conflict of interest, where the Persons
affected by such conflict inform Borrower in writing of the existence of an
actual or perceived conflict of interest prior to retaining additional counsel,
one additional of each such counsel for each group of similarly situated Secured
Parties)) in connection with (1) any enforcement or collection proceedings
resulting from any Event of Default, including all manner of participation in or
other involvement with (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, (y) judicial or regulatory proceedings
and (z) workout, restructuring or other negotiations or proceedings (whether or
not the workout, restructuring or transaction contemplated thereby is
consummated), (2) following the occurrence and during the continuance of an
Event of Default, the enforcement of any Credit Document and (3) the enforcement
of this Section 13.03; and (iii) Administrative Agent or Collateral Agent, as
applicable but without duplication, for all reasonable and documented costs,
expenses, assessments and other charges (including reasonable fees and
disbursements of one counsel in each applicable jurisdiction) incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Credit Document or any other document
referred to therein. Without limiting the rights of any Agent under this Section
13.03(a), each Agent, promptly after a request of Borrower from time to time,
will advise Borrower of an estimate of any amount anticipated to be incurred by
such Agent and reimbursed by Borrower under this Section 13.03(a). (b) The
Credit Parties, jointly and severally, hereby agree to indemnify each Agent,
each Lender and their respective Affiliates, directors, trustees, officers,
employees, representatives, advisors, partners and agents (each, an
“Indemnitee”) from, and hold each of them harmless against, any and all Losses
incurred by, imposed on or asserted against any of them directly or indirectly
arising out of or by reason of or relating to the negotiation, execution,
delivery, performance, administration or enforcement of any Credit Document, any
of the transactions contemplated by the Credit Documents (including the
Transactions), any breach by any Credit Party of any representation, warranty,
covenant or other agreement contained in any Credit Document in connection with
any of the Transactions, the use or proposed use of any of the Loans or Letters
of Credit, the issuance of or performance under any Letter of Credit or, the use
of any collateral security for the Obligations (including the exercise by any
Agent or Lender of the rights and remedies or any power of attorney with respect
thereto or any action or inaction in respect thereof), including all amounts
payable by any Lender pursuant to Section 12.08, but excluding (i) any such
Losses relating to matters referred to in Sections 5.01 or 5.06 (which shall be
the sole remedy in respect of matters referred to therein), (ii) any such Losses
arising from the gross negligence, bad faith or willful misconduct or material
breach of any Credit Documents by such Indemnitee or its Related Indemnified
Persons (as determined by a court of competent jurisdiction in a final and
non-appealable decision) and (iii) any such Losses relating to any dispute
between and among Indemnitees that does not involve an act or omission by any
Company (other than any claims against Administrative Agent, Collateral Agent,
any other agent or bookrunner named on the cover page hereto or any L/C Lender,
in each case, acting in such capacities or fulfilling such roles). For purposes
of this Section 13.03(b), a “Related Indemnified Person” of an Indemnitee means
(1) any controlling person or controlled affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling persons or controlled Affiliates and (3) the respective agents of
such Indemnitee or any of its controlling persons or controlled Affiliates, in
the case of this clause (3), acting at the instructions of such Indemnitee,
controlling person or such controlled Affiliate; provided that each reference to
a controlled Affiliate or controlling



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre140.jpg]
-133- person in this sentence pertains to a controlled Affiliate or controlling
person involved in the performance of the Indemnitee’s obligations under the
facilities. Without limiting the generality of the foregoing, the Credit
Parties, jointly and severally, will indemnify each Agent, each Lender and each
other Indemnitee from, and hold each Agent, each Lender and each other
Indemnitee harmless against, any Losses incurred by, imposed on or asserted
against any of them arising under any Environmental Law as a result of (i) the
past, present or future operations of any Company (or any predecessor-in-
interest to any Company), (ii) the past, present or future condition of any site
or facility owned, operated, leased or used at any time by any Company (or any
such predecessor-in-interest) to the extent such Losses arise from or relate to
the parties’ relationship under the Credit Documents or to any Company’s (or
such predecessor-in-interest’s) (A) ownership, operation, lease or use of such
site or facility or (B) any aspect of the respective business or operations of
such parties, and, in each case shall include, without limitation, any and all
such Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, including any such Release
or threatened Release that shall occur during any period when any Agent or
Lender shall be in possession of any such site or facility following the
exercise by such Agent or Lender, as the case may be, of any of its rights and
remedies hereunder or under any of the Security Documents; provided, however,
that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence. To the extent that the
undertaking to indemnify and hold harmless set forth in this Section 13.03 or
any other provision of any Credit Document providing for indemnification is
unenforceable because it is violative of any law or public policy or otherwise,
the Credit Parties, jointly and severally, shall contribute the maximum portion
that each of them is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all indemnified liabilities incurred by any of the
Persons indemnified hereunder. To the fullest extent permitted by applicable
law, no party hereto shall assert, and the parties hereto hereby waive, any
claim against any Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing contained in this sentence
shall limit the Credit Parties’ indemnity and reimbursement obligations to the
extent set forth in this Section 13.03 (including the Credit Parties’ indemnity
and reimbursement obligations to indemnify the Indemnitees for indirect,
special, punitive or consequential damage that are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder). No Indemnitee referred to in subsection (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct or
material breach of any Credit Document by such Indemnitee as determined by a
final and non-appealable judgment of a court of competent jurisdiction. SECTION
13.04. Amendments and Waiver. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be amended, modified, changed or
waived, unless such amendment, modification, change or waiver is in writing
signed by the respective Credit Parties party thereto and the Required Lenders
(or Administrative Agent with the consent of the Required Lenders); provided,
however, that no such amendment, modification, change or waiver shall (and any
such amendment, modification, change or waiver set forth below in clauses (i)
through (vi) of this Section 13.04(a) shall only require the approval of the
Agents and/or Lenders whose consent is required therefor pursuant to such
clauses):



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre141.jpg]
-134- (i) extend the date for any scheduled payment of principal on any Loan or
Note or extend the stated maturity of any Letter of Credit beyond any R/C
Maturity Date (unless such Letter of Credit is required to be cash
collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction or the participations therein are required to be assumed by Lenders
that have Revolving Commitments which extend beyond such R/C Maturity Date) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction); (ii) release (x) all or substantially all
of the Collateral (except as provided in the Security Documents) under all the
Security Documents or (y) all or substantially all of the Guarantors from the
Guarantees, without the consent of each Lender; (iii) amend, modify, change or
waive (x) any provision of Section 11.02 or this Section 13.04 without the
consent of each Lender, (y) any other provision of any Credit Document or any
other provision of this Agreement that expressly provides that the consent of
all Lenders is required, without the consent of each Lender or (z) any provision
of any Credit Document that expressly provides that the consent of the Required
Tranche Lenders of a particular Tranche or Required Revolving Lenders is
required, without the consent of the Required Tranche Lenders of such Tranche or
the Required Revolving Lenders, as the case may be (in each case, except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans or Extended Revolving Loans) pursuant to this Agreement
which afford the benefits or protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable); (iv) (x) reduce the percentage specified in the
definition of Required Lenders or Required Tranche Lenders or otherwise amend
the definition of Required Lenders or Required Tranche Lenders without the
consent of each Lender or (y) reduce the percentage specified in the definition
of Required Revolving Lenders or otherwise amend the definition of Required
Revolving Lenders without the consent of each Revolving Lender (provided that,
(x) no such consent shall be required for technical amendments with respect to
additional extensions of credit pursuant to this Agreement, and (y) with the
consent of the Required Lenders, additional extensions of credit (including
Extended Term Loans and Extended Revolving Loans) pursuant to this Agreement may
be included in the determination of the Required Lenders, Required Tranche
Lenders and/or Required Revolving Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date); (v)
amend, modify, change or waive Section 4.02 or Section 4.07(b) in a manner that
would alter the pro rata sharing of payments required thereby, without the
consent of each Lender directly affected thereby (except for technical
amendments with respect to additional extensions of credit (including Extended
Term Loans or Extended Revolving Loans) pursuant to this Agreement which afford
the protections to such additional extensions of credit of the type provided to
the Term Loans and/or the Revolving Commitments and Revolving Loans, as
applicable); (vi) impose any greater restriction on the ability of any Lender
under a Tranche to assign any of its rights or obligations hereunder without the
written consent of the Required Tranche Lenders for such Tranche; or (vii)
amend, modify, change or waive any provision in Section 7.02 or waive any
Default or Event of Default (or amend any Credit Document to effectively waive
any Default or Event of Default), excluding any general waiver of any Default or
Event of Default by the Required Lenders (as opposed to a waive only for the
purpose of making such extension of credit), if the effect of such amendment,
modification, change or waiver would require Lenders under a Tranche to fund its
Loans when such



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre142.jpg]
-135- Lenders would otherwise not be required to do so, without the written
consent of the Required Tranche Lenders for such Tranche; provided, further,
that no such amendment, modification, change or waiver shall (A) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the total Commitments or Total Revolving Commitments or a waiver of
a mandatory prepayment shall not constitute an increase of the Commitment of any
Lender), (B) without the consent of each L/C Lender, amend, modify, change or
waive any provision of Section 2.03 or alter such L/C Lender’s rights or
obligations with respect to Letters of Credit, (C) without the consent of any
applicable Agent, amend, modify, change or waive any provision as same relates
to the rights or obligations of such Agent, (D) amend, modify, change or waive
Section 2.10(b) in a manner that by its terms adversely affects the rights in
respect of prepayments due to Lenders holding Loans of one Tranche differently
from the rights of Lenders holding Loans of any other Tranche without the prior
written consent of the Required Tranche Lenders of each adversely affected
Tranche (such consent being in lieu of the consent of the Required Lenders
required above in this Section 13.04(a)) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement (including
Extended Term Loans or Extended Revolving Loans) so that such additional
extensions may share in the application of prepayments (or commitment
reductions) with any Tranche of Term Loans or Revolving Loans, as applicable);
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Tranches, of any portion of
such prepayment which is still required to be made is not altered or (E) amend
or modify the definition of “Alternate Currency” or Section 1.05 without the
prior written consent of all the Revolving Lenders (such consent being in lieu
of the consent of the Required Lenders required above in this Section 13.04(a)).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender, (y) the principal and
accrued and unpaid interest of such Defaulting Lender’s Loans shall not be
reduced or forgiven (other than as a result of any waiver of the applicability
of any post-default increase in interest rates), nor shall the date for any
scheduled payment of any such amounts be postponed, without the consent of such
Defaulting Lender (it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in any
rate of interest or fees for purposes of this clause (y), notwithstanding the
fact that such amendment or modification actually results in such a reduction)
and (z) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender (other than in the case of a consent by the Administrative
Agent to permit Borrower and its Subsidiaries to purchase Revolving Commitments
(and Revolving Loans made pursuant thereto) of Defaulting Lenders in excess of
the amount permitted pursuant to Section 13.04(h)). In addition, notwithstanding
the foregoing, the Fee Letter may only be amended or changed, or rights or
privileges thereunder waived, only by the parties thereto in accordance with the
respective provisions thereof. (b) If, in connection with any proposed
amendment, modification, change or waiver of or to any of the provisions of this
Agreement, the consent of the Required Lenders (or in the case of a proposed
amendment, modification, change or waiver affecting a particular Class or
Tranche, the Lenders holding a majority of the Loans and Commitments with
respect to such Class or Tranche) is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either: (A) replace each such non-consenting Lender or Lenders (or, at the
option of Borrower, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans (or related Commitments), to
replace only the Classes or Tranches of Commitments and/or Loans of such non-
consenting Lender with respect to which such Lender’s individual consent is
required (such Classes or Tranches, the “Affected Classes”)) with one or more
Replacement Lenders, so long as, at the time of such replacement, each such
Replacement Lender consents to the proposed amendment, modification, change or



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre143.jpg]
-136- waiver; provided, further, that (i) at the time of any such replacement,
the Replacement Lender shall enter into one or more Assignment Agreements (and
with all fees payable pursuant to Section 13.05(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or, at the option of Borrower if the respective Lender’s
consent is required with respect to less than all Tranches of Loans (or related
Commitments), the Commitments, outstanding Loans and L/C Interests of the
Affected Classes), (ii) at the time of any replacement, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being acquired and (C) all accrued, but theretofore unpaid, fees and other
amounts owing to the Lender with respect to the Loans being so assigned and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (ii) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by the Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement. Upon the execution of the respective
Assignment Agreement, the payment of amounts referred to in clauses (i), (ii)
and (iii) above, as applicable, the receipt of any consents that would be
required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the Replacement Lender, if
any, shall become a Lender hereunder and the Replaced Lender, as applicable,
shall cease to constitute a Lender hereunder and be released of all its
obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within three (3) Business Days after Borrower’s
request, execution of such Assignment Agreement by the Replaced Lender shall not
be required to effect such assignment; or (B) terminate such non-consenting
Lender’s Commitment and/or repay Loans held by such Lender (or, if such
non-consenting Lender’s consent is required with respect to a particular Class
or Tranche of Loans, the Commitment and Loans of the Affected Class) and, if
applicable, Cash Collateralize its applicable R/C Percentage of the L/C
Liability, in either case, upon three (3) Business Days’ (or such shorter period
as is acceptable to Administrative Agent) prior written notice to Administrative
Agent at the Principal Office (which notice Administrative Agent shall promptly
transmit to each of the Lenders). Any such prepayment of the Loans or
termination of the Commitments of such Lender shall be made together with
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05) (or if the
applicable consent requires approval of all Lenders of a particular Tranche but
not all Lenders, then Borrower shall terminate all Commitments and/or repay all
Loans, in each case together with payment of all accrued and unpaid interest,
fees and other amounts owing to such Lender (including all amounts, if any,
owing pursuant to Section 5.05) under such Tranche), so long as (i) in the case
of the repayment of Revolving Loans of any Lender pursuant to this Section
13.04(b)(B), (A) the Revolving Commitment of such Lender is terminated
concurrently with such repayment and (B) such Lender’s R/C Percentage of all
outstanding Letters of Credit is Cash Collateralized or backstopped by Borrower
in a manner reasonably satisfactory to Administrative Agent and the L/C Lenders.
Immediately upon any repayment of Loans by Borrower pursuant to this Section
13.04(b)(B), such Loans repaid or acquired pursuant hereto shall be cancelled
for all purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided, that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans for any purpose hereunder
(except for purposes of Section 2.09(c))), including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre144.jpg]
-137- rights to Borrower as a Lender under this Agreement or any other Credit
Document, and (D) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document; provided,
however, that, unless the Commitments which are terminated and Loans which are
repaid pursuant to this clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must consent thereto),
then, in the case of any action pursuant to this clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto; provided, that Borrower shall not have the right
to replace a Lender, or terminate the Commitments of or repay the Loans of a
Lender under this Section 13.04(b), solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to clauses (A) through (F) of the second proviso to Section 13.04(a).
(c) Administrative Agent and Borrower may (without the consent of Lenders) amend
any Credit Document to the extent (but only to the extent) necessary to reflect
the existence and terms of Other Term Loans, Other Revolving Loans, Extended
Term Loans and Extended Revolving Loans. Notwithstanding anything to the
contrary contained herein, such amendment shall become effective without any
further consent of any other party to such Credit Document. In addition, upon
the effectiveness of any Refinancing Amendment, Administrative Agent, Borrower
and the Lenders providing the relevant Credit Agreement Refinancing Indebtedness
may amend this Agreement to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Loan Commitments). Administrative
Agent and Borrower may effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment. Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Sections 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, Section 2.12 or Section 2.15. (d)
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, Administrative Agent
and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans (or any Tranche thereof in the case of additional Term Loans) and the
Revolving Loans (or any Tranche of Revolving Commitments in the case of
additional Revolving Loans or Revolving Commitments) and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders. (e)
Notwithstanding anything to the contrary herein, (i) any Credit Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by Borrower and Administrative Agent (without the
consent of any Lender) solely to effect administrative changes that are not
adverse to any Lender or to correct administrative errors or omissions or to
cure an ambiguity, defect or error (including, without limitation, to revise the
legal description of any Mortgaged Real Property based on surveys), or to grant
a new Lien for the benefit of the Secured Parties or extend an existing Lien
over additional property or to make modifications which are not materially
adverse to the Lenders and are requested or required by Gaming Authorities or
Gaming Laws and (ii) any Credit Document may be waived, amended, supplemented or
modified pursuant to an agreement or agreements in writing entered into by
Borrower and Administrative Agent (without the consent of any Lender) to permit
any changes requested or required by any Governmental Authority that are not
materially adverse to the Lenders (including any changes relating to
qualifications as a permitted holder of debt, licensing or limits on Property
that may be pledged as Collateral or available remedies). Notwithstanding
anything to the contrary herein, (A) additional extensions of credit consented
to by Required Lenders shall be permitted hereunder on a ratable basis with the
existing Loans (including as to proceeds of, and sharing in the benefits of,



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre145.jpg]
-138- Collateral and sharing of prepayments), (B) Collateral Agent shall enter
into the Pari Passu Intercreditor Agreement upon the request of Borrower in
connection with the incurrence of Permitted First Priority Refinancing Debt or
Permitted First Lien Indebtedness (and Permitted Refinancings thereof that
qualify as Permitted First Lien Indebtedness) (or any amendments and supplements
thereto in connection with the incurrence of additional Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted First Lien Indebtedness), and (C) Collateral
Agent shall enter into the Second Lien Intercreditor Agreement upon the request
of Borrower in connection with the incurrence of Permitted Second Priority
Refinancing Debt or Permitted Second Lien Indebtedness (and Permitted
Refinancings thereof that qualify as Permitted Second Lien Indebtedness) (or any
amendments and supplements thereto in connection with the incurrence of
additional Permitted Second Priority Refinancing Debt or Permitted Second Lien
Indebtedness (and Permitted Refinancings thereof that qualify as Permitted
Second Lien Indebtedness). (f) Notwithstanding anything to the contrary herein,
the applicable Credit Party or Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Credit Document) enter into any amendment or waiver
of any Credit Document, or enter into any new agreement or instrument, without
the consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents. (g)
Notwithstanding anything to the contrary herein, Administrative Agent and
Collateral Agent shall (A) release any Lien granted to or held by Administrative
Agent or Collateral Agent upon any Collateral (i) upon Payment in Full of the
Obligations (other than (x) obligations under any Swap Contracts as to which
acceptable arrangements have been made to the satisfaction of the relevant
counterparties and (y) Cash Management Agreements not yet due and payable), (ii)
upon the sale, transfer or other disposition of Collateral to the extent
required pursuant to the last paragraph in Section 10.05 (and Administrative
Agent or Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Credit Party upon its reasonable request without further
inquiry) to any Person other than a Credit Party, (iii) if approved, authorized
or ratified in writing by the Required Lenders (or all of the Lenders to the
extent required by Section 13.04(a)), (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guarantee pursuant to Section 6.08, (v) constituting Equity Interests
in or property of an Unrestricted Subsidiary, (vi) subject to Liens permitted
under Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the relevant Security Documents,
and (B) consent to and enter into (and execute documents permitting the filing
and recording, where appropriate) the grant of easements and covenants and
subordination rights with respect to real property, conditions, restrictions and
declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by Borrower with
respect to leases entered into by Borrower and its Restricted Subsidiaries, to
the extent requested by Borrower and not materially adverse to the interests of
the Lenders. (h) If any Lender is a Defaulting Lender, Borrower shall have the
right to terminate such Defaulting Lender’s Revolving Commitment and repay the
Loans related thereto as provided below so long as Borrower Cash Collateralizes
or backstops such Defaulting Lender’s applicable R/C Percentage of the L/C
Liability to the reasonable satisfaction of the L/C Issuer and the
Administrative Agent; provided that such terminations of Revolving Commitments
shall not exceed 20% of the initial aggregate principal amount of the Revolving
Commitments on the Closing Date; provided, further, that Borrower and its
Subsidiaries may terminate additional Revolving Commitments of Defaulting
Lenders and repay the Loans related thereto pursuant to this Section 13.04(h)
with the consent of the Administrative Agent. At the time of any such
termination and/or repayment, and as a condition thereto, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender provided pursuant to
such Revolving Commitments, (B) all Reimbursement Obligations (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternate Currency) owing to such Lender, together
with all then unpaid interest with respect thereto at such time, in the event
Revolving Loans or Revolving Commitments owing to such Lender are being repaid
and terminated or acquired, as the case may be, and (C) all accrued, but
theretofore unpaid,



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre146.jpg]
-139- fees owing to the Lender pursuant to Section 2.05 with respect to the
Loans being so repaid, as the case may be and all other obligations of Borrower
owing to such Replaced Lender (other than those relating to Loans or Commitments
not being terminated or repaid) shall be paid in full to such Defaulting Lender
concurrently with such termination. At such time, unless the respective Lender
continues to have outstanding Loans or Commitments hereunder, such Lender shall
no longer constitute a “Lender” for purposes of this Agreement, except with
respect to indemnifications under this Agreement (including, without limitation,
Sections 4.02, 5.01, 5.03, 5.05, 5.06 and 13.03), which shall survive as to such
repaid Lender. Immediately upon any repayment of Loans by Borrower pursuant to
this Section 13.04(h), such Loans repaid pursuant hereto shall be cancelled for
all purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided; that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09, Section 2.10 or Article IV) for any
purpose hereunder), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document. SECTION 13.05. Benefit of Agreement; Assignments;
Participations. (a) This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided, however, no Credit Party may assign or transfer any of
its rights, obligations or interest hereunder or under any other Credit Document
(it being understood that a merger or consolidation not prohibited by this
Agreement shall not constitute an assignment or transfer) without the prior
written consent of all of the Lenders and provided, further, that, although any
Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Commitments, Loans or related
Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,
that no Lender shall transfer, assign or grant any participation (w) to a
natural person, (x) to a Competitor (unless consented to by Borrower), (y) to a
Disqualified Lender (unless consented to by Borrower) or (z) under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be cash collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the total Commitments or Total Revolving Commitments or
of a mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto). Subject to the last sentence of this paragraph (a), Borrower agrees
that each participant shall be entitled to the benefits of Sections 5.01, and
5.06 (subject to the obligations and limitations of such Sections, including
Section 5.06(b), (c) and (d) (it being



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre147.jpg]
-140- understood that the documentation required under Section 5.06(b), (c) and
(d) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 13.05. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 4.07 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of a Participant Register (including the identity
of any participant or any information relating to a participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Credit Document) to any Person except to the extent such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. A participant shall not be entitled to receive any greater payment
under Sections 5.01 or 5.06 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the entitlement to a greater payment results from any change in applicable Laws
after the date the participant became a participant. (b) No Lender (or any
Lender together with one or more other Lenders) may assign all or any portion of
its Commitments, Loans and related outstanding Obligations (or, if the
Commitments with respect to the relevant Tranche have terminated, outstanding
Loans and Obligations) hereunder, except to one or more Eligible Assignees
(treating any fund that invests in loans and any other fund that invests in
loans and is managed or advised by the same investment advisor of such fund or
by an Affiliate of such investment advisor as a single Eligible Assignee) with
the consent of Administrative Agent and in the case of an assignment of
Revolving Loans or Revolving Commitments, the consent of each L/C Lender and, so
long as no Event of Default pursuant to Section 11.01(b) or 11.01(c), or, with
respect to Borrower, 11.01(g) or 11.01(h), has occurred and is continuing,
Borrower (each such consent not to be unreasonably withheld or delayed);
provided that (x) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and Loans at the time owing to it,
the aggregate amount of the Commitments or Loans subject to such assignment
shall not be less than $5.0 million; (y) no such consent of Borrower shall be
necessary in the case of (i) an assignment of Revolving Loans or Revolving
Commitments by a Revolving Lender to another Revolving Lender and (ii) an
assignment of Term Facility Loans by a Lender to (A) its parent company and/or
any Affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) one or more other Lenders or any Affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an Affiliate that is
at least 50% owned by such other Lender or its parent company for the purposes
of this sub-clause (x)(ii)(B)), or (C) in the case of any Lender that is a fund
that invests in loans, any other fund that invests in loans and is managed or
advised by the same investment advisor of any Lender or by an Affiliate of such
investment advisor, and (y) Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after having received notice
thereof. Notwithstanding the foregoing, so long as no Event of Default pursuant
to Section 11.01(b) or 11.01(c), or, with respect to Borrower, 11.01(g) or
11.01(h), has occurred and is continuing, no assignment will be permitted to any
Lender that will result in such Lender holding, collectively with its Affiliates
(including any Person deemed to be an Affiliate for purposes of sub-clause
(x)(ii)(B) above), Loans and Commitments having an aggregate principal amount of
$100.0 million, or greater, without the prior written consent of Borrower (such
consent not to be unreasonably withheld, conditioned or delayed); provided that
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within ten (10)
Business Days after a Responsible Officer has received notice thereof. Each
assignee shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided that (I) Administrative Agent shall, unless it
otherwise agrees in its sole discretion, receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, (II) no such transfer or assignment
will be effective until recorded by Administrative Agent on the Register
pursuant to Section 2.08, and (III) such assignments may be made on a pro rata
basis among Commitments and/or Loans (and related Obligations). To the extent of
any assignment permitted pursuant to this Section 13.05(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments and outstanding Loans (provided that such



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre148.jpg]
-141- assignment shall not release such Lender of any claims or liabilities that
may exist against such Lender at the time of such assignment). At the time of
each assignment pursuant to this Section 13.05(b) to a Person which is not
already a Lender hereunder, the respective assignee Lender shall, to the extent
legally eligible to do so, provide to Borrower and Administrative Agent the
appropriate Internal Revenue Service Forms and other information as described in
Sections 5.06(b) and 5.06(d), as applicable. To the extent that an assignment of
all or any portion of a Lender’s Commitments, Loans and related outstanding
Obligations pursuant to Section 2.11, Section 13.04(b)(B) or this Section
13.05(b) would, under the laws in effect at the time of such assignment, result
in increased costs under Section 5.01 or 5.03 from those being charged by the
respective assigning Lender prior to such assignment, then Borrower shall not be
obligated to pay such increased costs (although Borrower, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
any other increased costs of the type described above resulting from Changes in
Law after the date of the respective assignment). (c) Nothing in this Agreement
shall prevent or prohibit any Lender from pledging or assigning a security
interest in its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment of a security interest to a Federal
Reserve Bank or other central banking authority. No pledge pursuant to this
Section 13.05(c) shall release the transferor Lender from any of its obligations
hereunder or permit the pledgee to become a lender hereunder without otherwise
complying with Section 13.05(b). (d) Notwithstanding anything to the contrary
contained in this Section 13.05 or any other provision of this Agreement,
Borrower and its Subsidiaries may, but shall not be required to, purchase (x)
outstanding Loans pursuant to the Auction Procedures established for each such
purchase in an auction managed by Auction Manager and (y) outstanding Term Loans
through open market purchases, subject solely to the following conditions: (i)
(x) with respect to any Borrower Loan Purchase pursuant to the Auction
Procedures, at the time of the applicable Purchase Notice (as defined in Exhibit
N), no Event of Default under Section 11.01(a) or 11.01(b) or, with respect to
Borrower, Section 11.01(g) or 11.01(h), has occurred and is continuing or would
result therefrom, and (y) with respect to any Borrower Loan Purchase consummated
through an open market purchase, at the time of the applicable assignment, no
Event of Default under Section 11.01(a) or 11.01(b) or, with respect to
Borrower, Section 11.01(g) or 11.01(h) has occurred and is continuing or would
result therefrom; (ii) immediately upon any Borrower Loan Purchase, the Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to Section
2.09, Section 2.10 or Article IV) for any purpose hereunder), including, but not
limited to (A) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and (D)
the determination of Required Lenders, or for any similar or related purpose,
under this Agreement or any other Credit Document; (iii) with respect to each
Borrower Loan Purchase, Administrative Agent shall receive (x) if such Borrower
Loan Purchase is consummated pursuant to the Auction Procedures, a fully
executed and completed Borrower Assignment Agreement effecting the assignment
thereof, and (y) if such Borrower Loan Purchase is consummated pursuant to an
open market purchase, a fully executed and completed Open Market Assignment and
Assumption Agreement effecting the assignment thereof; (iv) with respect to any
Borrower Loan Purchase of Revolving Loans under any Revolving Facility (x) there
shall occur a corresponding reduction in the Revolving Commitments of each
applicable Revolving Lender and (y) after giving effect to such Borrower Loan
Purchase, there shall be sufficient aggregate Revolving Commitments among the
Revolving Lenders to apply to the aggregate amount of L/C Liabilities
outstanding as of such date, unless Borrower shall concurrently with the payment
of the



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre149.jpg]
-142- purchase price by Borrower for such Revolving Loans, deposit cash
collateral in an account with the Administrative Agent pursuant to Section 2.16
in the amount of any such excess L/C Liabilities; (v) open market purchases of
Term Loans by Borrower and its Subsidiaries shall not in the aggregate exceed
25% of the sum of the initial aggregate principal amount of the Term Loans on
the Closing Date; and (vi) Borrower may not use the proceeds of any Revolving
Loan to fund the purchase of outstanding Loans pursuant to this Section
13.05(d). The assignment fee set forth in Section 13.05(b) shall not be
applicable to any Borrower Loan Purchase consummated pursuant to this Section
13.05(d). (e) Each Lender who is an Affiliate of Borrower (excluding (x)
Borrower and its Subsidiaries and (y) any Debt Fund Affiliate Lenders) (each, an
“Affiliate Lender”; it being understood that (x) neither Borrower nor any of its
Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate Lenders and
Affiliate Lenders may be lenders in accordance with this Section 13.05 subject,
in the case of Affiliate Lenders, to this Section 13.05(e) and Section
13.05(f)), in connection with any (i) consent (or decision not to consent) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Credit Document, (ii) other action on any matter related to
any Credit Document or (iii) direction to the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Credit Document, agrees that, except with respect
to any amendment, modification, waiver, consent or other action (1) described in
clauses (i) through (vi) of Section 13.04(a) or (2) that adversely affects such
Affiliate Lender (in its capacity as a Lender) in a disproportionately adverse
manner as compared to other Lenders, such Affiliate Lender shall be deemed to
have voted its interest as a Lender without discretion in such proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliate Lenders. Each Affiliate Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliate Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliate Lender and in the name of such Affiliate Lender, from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this clause (e). (f) Notwithstanding anything to the
contrary in this Agreement, no Affiliate Lender shall have any right to (i)
attend (including by telephone) any meeting or discussions (or portion thereof)
among the Administrative Agent or any Lender to which representatives of
Borrower are not then present, (ii) receive any information or material prepared
by Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to Borrower or its
representatives, (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent, the Collateral Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Credit Documents,
(iv) purchase any Term Loan if, immediately after giving effect to such
purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 25% of the aggregate principal amount of
all Term Loans then outstanding or (v) purchase any Revolving Loans or Revolving
Credit Commitments. SECTION 13.06. Survival. The obligations of the Credit
Parties under Sections 5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of
each Guarantor under Section 6.03, and the obligations of the Lenders and
Administrative Agent under Sections 5.06 and 12.08, in each case shall survive
the repayment of the Loans and the other Obligations and the termination of the
Commitments and, in the case of any Lender that may assign any interest in its
Commitments, Loans or L/C Interest (and any related Obligations) hereunder,
shall (to the extent relating to such time as it was a Lender) survive the
making of such assignment, notwithstanding that such assigning Lender may cease
to be a “Lender” hereunder. In addition, each representation and warranty made,
or deemed to be made by a notice of any extension of credit, herein or pursuant
hereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery of this Agreement and the Notes and
the making of any extension of credit hereunder, regardless of any investigation
made by any such other party or on its



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre150.jpg]
-143- behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty. SECTION 13.07. Captions. The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement. SECTION 13.08. Counterparts; Interpretation; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Credit Documents, constitute the entire contract among the parties
thereto relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Fee Letter, which are not superseded and survive solely
as to the parties thereto (to the extent provided therein). This Agreement shall
become effective when the Closing Date shall have occurred, and this Agreement
shall have been executed and delivered by the Credit Parties and when
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 13.09. Governing Law; Submission to Jurisdiction; Waivers; Etc. (a)
GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY SET
FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION. (b)
SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre151.jpg]
-144- OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 13.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 13.10.
Confidentiality. Each Agent and each Lender agrees to keep information obtained
by it pursuant to the Credit Documents confidential in accordance with such
Agent’s or such Lender’s customary practices and agrees that it will only use
such information in connection with the transactions contemplated hereby and not
disclose any of such information other than (a) to such Agent’s or such Lender’s
employees, representatives, directors, attorneys, auditors, agents, professional
advisors, trustees or Affiliates who are advised of the confidential nature
thereof and instructed to keep such information confidential or to any direct or
indirect, actual or prospective, creditor or contractual counterparty in swap
agreements or derivative or securitization transactions or such creditor’s or
contractual counterparty’s professional advisor (so long as such creditor,
contractual counterparty or professional advisor to such creditor or contractual
counterparty agrees in writing to be bound by the provision of this Section
13.10, such Agent or such Lender being liable for any breach of confidentiality
by any Person described in this clause (a) and with respect to disclosures to
Affiliates to the extent disclosed by such Lender to such Affiliate), (b) to the
extent such information presently is or hereafter becomes available to such
Agent or such Lender on a non- confidential basis from a Person not an Affiliate
of such Agent or such Lender not known to such Agent or such Lender to be
violating a confidentiality obligation by such disclosure, (c) to the extent
disclosure is required by any Law, subpoena or judicial order or process
(provided that notice of such requirement or order shall be promptly furnished
to Borrower unless such notice is legally prohibited) or requested or required
by bank, securities, insurance or investment company regulations or auditors or
any administrative body or commission (including the Securities Valuation Office
of the NAIC) to whose jurisdiction such Agent or such Lender is subject, (d) to
any rating agency to the extent required in connection with any rating to be
assigned to such Agent or such Lender; provided that prior notice thereof is
furnished to Borrower, (e) to pledgees under Section 13.05(c), assignees,
participants, prospective assignees or prospective participants, in each case
who agree in writing to be bound by the provisions of this Section 13.10 (it
being understood that any electronically recorded agreement from any Person
listed above in this clause (e) in respect to any electronic information
(whether posted or otherwise distributed on Intralinks or any other electronic
distribution system) shall satisfy the requirements of this clause (e)), (f) in
connection with the exercise of remedies hereunder or under any Credit Document
or to the extent required in connection with any litigation with respect to the
Loans or any Credit Document or (g) with Borrower’s prior written consent.
SECTION 13.11. Independence of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall be independent
of each other and no exception to any representation, warranty or covenant shall
be deemed to be an exception to any other representation, warranty or



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre152.jpg]
-145- covenant contained herein unless expressly provided, nor shall any such
exception be deemed to permit any action or omission that would be in
contravention of applicable law. SECTION 13.12. Severability. Wherever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement. SECTION 13.13. Gaming Laws. (a) Notwithstanding anything to the
contrary in this Agreement or any other Credit Document, this Agreement and the
other Credit Documents are subject to the Gaming Laws and the laws involving the
sale, distribution and possession of alcoholic beverages and/or tobacco, as
applicable (the “Liquor Laws”). Without limiting the foregoing, Administrative
Agent, each other Agent, each Lender and each participant acknowledges that (i)
it is the subject of being called forward by any Gaming Authority or any
Governmental Authority enforcing the Liquor Laws (the “Liquor Authority”), in
each of their discretion, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Agreement and the other Credit Documents, including with respect to Pledged
Collateral and the entry into and ownership and operation of the Gaming
Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Governmental
Authorities. (b) Notwithstanding anything to the contrary in this Agreement or
any other Credit Document, Administrative Agent, each other Agent, each Lender
and each participant agrees to cooperate with each Gaming Authority and each
Liquor Authority (and, in each case, to be subject to Section 2.11) in
connection with the administration of their regulatory jurisdiction over
Borrower and the other Credit Parties, including, without limitation, the
provision of such documents or other information as may be requested by any such
Gaming Authorities and/or Liquor Authorities relating to Administrative Agent,
any other Agent, any of the Lenders or participants, Borrower and its
Subsidiaries or to the Credit Documents. (c) Notwithstanding anything to the
contrary in this Agreement or any other Credit Document, to the extent any
provision of this Agreement or any other Credit Document excludes any assets
from the scope of the Pledged Collateral, or from any requirement to take any
action to make effective or perfect any security interest in favor of Collateral
Agent or any other Secured Party in the Pledged Collateral, the representations,
warranties and covenants made by Borrower or any Restricted Subsidiary in this
Agreement with respect to the creation, perfection or priority (as applicable)
of the security interest granted in favor of Collateral Agent or any other
Secured Party (including, without limitation, Article VIII of this Agreement)
shall be deemed not to apply to such assets. (d) The Collateral Agent,
Administrative Agent, Secured Parties and their respective successors and
assignees are subject to being called forward by the Gaming Authorities, in
their discretion, for licensing or findings of suitability in order to remain
entitled to the benefits of this Agreement or any other Credit Document. SECTION
13.14. USA Patriot Act. Each Lender that is subject to the Act (as hereinafter
defined) to the extent required hereby, notifies Borrower and the Guarantors
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies Borrower and the
Guarantors, which information includes the name and address of Borrower and the
Guarantors and other information that will allow such Lender to identify
Borrower and the Guarantors in accordance with the Act, and Borrower and the
Guarantors agree to provide such information from time to time to any Lender.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre153.jpg]
-146- SECTION 13.15. Judgment Currency. (a) Borrower’s obligations hereunder and
under the other Credit Documents to make payments in Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by Administrative Agent, Collateral Agent, the
respective L/C Lender or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to Administrative Agent, Collateral
Agent, such L/C Lender or such Lender under this Agreement or the other Credit
Documents. If, for the purpose of obtaining or enforcing judgment against
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Dollar
Equivalent thereof and, in the case of other currencies the rate of exchange (as
quoted by Administrative Agent or if Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”). (b) If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion and the date of actual
payment of the amount due by Borrower, Borrower covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date. (c) For purposes of determining the Dollar Equivalent or any
other rate of exchange for this Section 13.15, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency. SECTION 13.16. Waiver of Claims. Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Credit Parties
hereby agree that Borrower shall not acquire any rights as a Lender under this
Agreement as a result of any Borrower Loan Purchase and may not make any claim
as a Lender against any Agent or any Lender with respect to the duties and
obligations of such Agent or Lender pursuant to this Agreement and the other
Credit Documents; provided, however, that, for the avoidance of doubt, the
foregoing shall not impair Borrower’s ability to make a claim in respect of a
breach of the representations or warranties or obligations of the relevant
assignor in a Borrower Loan Purchase, including in the standard terms and
conditions set forth in the assignment agreement applicable to a Borrower Loan
Purchase. SECTION 13.17. No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document), Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Documentation Agent, the
Syndication Agents, the Lead Arrangers, the Arrangers and the Lenders are
arm’s-length commercial transactions between Borrower, each other Credit Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Collateral Agent, the Documentation Agent, the Syndication Agents, the Lead
Arrangers, the Arrangers and the Lenders, on the other hand, (B) each of
Borrower and the other Credit Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
Borrower and each other Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (ii) (A) the Administrative Agent, the
Collateral Agent, the Documentation Agent, the Syndication Agents, the Lead
Arrangers, the Arrangers and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, any other Credit Party or any of their respective Affiliates, or
any other Person and (B) none of the Administrative Agent, the Collateral Agent,
the Documentation Agent, the Syndication Agents, the Lead Arrangers, the
Arrangers or the Lenders has any obligation to Borrower, any other



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre154.jpg]
-147- Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents or in other written agreements between
the Administrative Agent, the Collateral Agent, the Documentation Agent, the
Syndication Agents, the Lead Arrangers, the Arrangers or any Lender on one hand
and Borrower, any other Credit Party or any of their respective Affiliates on
the other hand; and (iii) the Administrative Agent, the Collateral Agent, the
Documentation Agent, the Syndication Agents, the Lead Arrangers, the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from, or conflict with, those
of Borrower, the other Credit Parties and their respective Affiliates, and none
of the Administrative Agent, the Collateral Agent, the Documentation Agent, the
Syndication Agents, the Lead Arrangers, the Arrangers or the Lenders has any
obligation to disclose any of such interests to Borrower, any other Credit Party
or any of their respective Affiliates. Each Credit Party agrees that nothing in
the Credit Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, the Collateral Agent, the Documentation Agent, the Syndication Agents,
the Lead Arrangers, the Arrangers and the Lenders, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other. To the fullest
extent permitted by law, each of Borrower and each other Credit Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Collateral Agent, the Documentation Agent, the Syndication Agents,
the Lead Arrangers, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby (other than any agency or fiduciary duty
expressly set forth in an any engagement letter referenced in clause (ii)(A)).
SECTION 13.18. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents or the Swap Contracts or (with respect to the exercise of rights
against the collateral) Cash Management Agreements (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Credit Party, without the prior written consent
of Administrative Agent. The provisions of this Section 13.18 are for the sole
benefit of the Agents and Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party. SECTION 13.19. Interest
Rate Limitation. Notwithstanding anything to the contrary contained in any
Credit Document, the interest paid or agreed to be paid under the Credit
Documents (collectively, the “Charges”) shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. To the extent permitted by applicable Law, the interest
and other Charges that would have been payable in respect of such Loan but were
not payable as a result of the operation of this Section 13.19 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender. Thereafter, interest hereunder shall be paid at the rate(s) of interest
and in the manner provided in this Agreement, unless and until the rate of
interest again exceeds the Maximum Rate, and at that time this Section 13.19
shall again apply. In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Rate. If the Maximum Rate is calculated pursuant to this
Section 13.19, such interest shall be calculated at a daily rate equal to the
Maximum Rate divided by the number of days in the year in which such calculation
is made. If, notwithstanding the provisions of this Section 13.19, a court of
competent jurisdiction shall finally determine that a Lender has received
interest hereunder in excess of the Maximum Rate, Administrative Agent shall, to
the extent permitted by applicable Law, promptly apply such excess in the order
specified in this Agreement and thereafter shall refund any excess to Borrower
or as a court of competent jurisdiction may otherwise order.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre155.jpg]
-148- SECTION 13.20. Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent, any L/C Lender or any Lender, or any
Agent, any L/C Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. In such
event, each Credit Document shall be automatically reinstated (to the extent
that any Credit Document was terminated) and Borrower shall take (and shall
cause each other Credit Party to take) such action as may be requested by
Administrative Agent, the L/C Lenders and the Lenders to effect such
reinstatement. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre156.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre157.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre158.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre159.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre160.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre161.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre162.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre163.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre164.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre165.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre166.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre167.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre168.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre169.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre170.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre171.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre172.jpg]




--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre173.jpg]
ANNEX A-1 REVOLVING COMMITMENTS Lender Revolving Commitment DEUTSCHE BANK AG NEW
YORK BRANCH $43,000,000.00 BANK OF AMERICA, N.A. $43,000,000.00 THE BANK OF NOVA
SCOTIA $43,000,000.00 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
$43,000,000.00 FIFTH THIRD BANK $43,000,000.00 SUNTRUST BANK $43,000,000.00
SUMITOMO MITSUI BANKING CORPORATION $30,000,000.00 BNP PARIBAS $30,000,000.00
UBS AG, STAMFORD BRANCH $30,000,000.00 MORGAN STANLEY SENIOR FUNDING, INC.
$15,000,000.00 BANK OF CHINA, LOS ANGELES BRANCH $12,000,000.00 Total Revolving
Commitments: $375,000,000.00



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre174.jpg]
ANNEX A-2 TERM FACILITY COMMITMENTS Lender Term Facility Commitment DEUTSCHE
BANK AG NEW YORK BRANCH $100,333,333.34 BANK OF AMERICA, N.A. $100,333,333.34
THE BANK OF NOVA SCOTIA $100,333,333.33 CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK $100,333,333.33 FIFTH THIRD BANK $100,333,333.33 SUNTRUST BANK
$100,333,333.33 SUMITOMO MITSUI BANKING CORPORATION $70,000,000.00 BNP PARIBAS
$70,000,000.00 UBS AG, STAMFORD BRANCH $70,000,000.00 MORGAN STANLEY SENIOR
FUNDING, INC. $35,000,000.00 BANK OF CHINA, LOS ANGELES BRANCH $28,000,000.00
Total Term Facility Commitments: $875,000,000.00



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre175.jpg]
ANNEX A-3 L/C SUBLIMITS Lender L/C Sublimit1 DEUTSCHE BANK AG NEW YORK BRANCH
20.000000000% BANK OF AMERICA, N.A. 20.000000000% CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK 20.000000000% FIFTH THIRD BANK 20.000000000% BNP PARIBAS
20.000000000% 1 In the event the Borrower appoints any Lead Arranger as of the
Closing Date as an additional L/C Lend- er pursuant to the Credit Agreement, the
foregoing L/C Sublimits shall be readjusted such that, after giv- ing effect to
such appointment, in respect of each then existing L/C Lender, its L/C Sublimit
shall be the percentage obtained by dividing 100% by the number of then existing
L/C Lenders.?



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre176.jpg]
ANNEX B AMORTIZATION PAYMENTS TERM FACILITY LOANS DATE2 PRINCIPAL AMOUNT June
30, 2018 $21,875,000.00 September 30, 2018 $21,875,000.00 December 31, 2018
$21,875,000.00 March 31, 2019 $21,875,000.00 June 30, 2019 $21,875,000.00
September 30, 2019 $21,875,000.00 December 31, 2019 $21,875,000.00 March 31,
2020 $21,875,000.00 June 30, 2020 $21,875,000.00 September 30, 2020
$21,875,000.00 November 20, 2020 $656,250,000.00 2 If such date is not a
Business Day, then the date shall be the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such date shall
be the next preceding Busi- ness Day.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre177.jpg]
Schedule 1.01(a) LA\3840567.3 Schedule 1.01(a) Guarantors Company Legal Name
Type of Organization Jurisdiction of Organization Wynn Las Vegas Holdings, LLC
Limited liability company Nevada Wynn MA, LLC Limited liability company Nevada
Everett Property, LLC Limited liability company Massachusetts



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre178.jpg]
Schedule 1.01(b) LA\3840567.3 Schedule 1.01(b) Excluded Subsidiaries None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre179.jpg]
Schedule 2.03 LA\3840567.3 Schedule 2.03 Specified Letters of Credit 1. Letter
of credit issued by Deutsche Bank AG New York Branch to Ace American Insurance
Company, dated September 1, 2007, for $4,992,654. 2. Letter of credit issued by
Deutsche Bank AG New York Branch to Liberty Mutual Insurance Company, dated
February 5, 2007, for $330,869. 3. Letter of credit issued by Deutsche Bank AG
New York Branch to National Union Fire Insurance Company (previously American
International Group), dated October 31, 2006, for $11,389,219. 4. Letter of
credit issued by Deutsche Bank AG New York Branch to Stonington Insurance
Company (QBE North America), dated November 1, 2014, for $1,100,000, which will
increase to $2,200,000 on May 1, 2015.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre180.jpg]
Schedule 7.01 LA\3840567.3 Schedule 7.01 Opinions of Local Counsel 1. Nevada 2.
Massachusetts



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre181.jpg]
Schedule 7.01(j) LA\3840567.3 Schedule 7.01(j) Approvals None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre182.jpg]
Schedule 8.03 LA\3840567.3 Schedule 8.03 Litigation* None. * The fact that the
items in this schedule are listed does not constitute an acknowledgment or
create any inference, express or implied, that any of these items necessarily
constitute, or are reasonably expected to constitute, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre183.jpg]
Schedule 8.07 LA\3840567.3 Schedule 8.07 ERISA None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre184.jpg]
Schedule 8.10 LA\3840567.3 Schedule 8.10 Environmental Matters* The matters
described in the environmental reports provided to the Administrative Agent
prior to the Closing Date. * The fact that the items in this schedule are listed
does not constitute an acknowledgment or create any inference, express or
implied, that any of these items necessarily constitute, or are reasonably
expected to constitute, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre185.jpg]
Schedule 8.12(a) LA\3840567.3 Schedule 8.12(a) Subsidiaries Wynn America, LLC
Name and Jurisdiction of Issuing Entity Ownership (%) Wynn Las Vegas Holdings,
LLC 100% Wynn MA, LLC 100% Everett Property, LLC 100%



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre186.jpg]
Schedule 8.12(b) LA\3840567.3 Schedule 8.12(b) Immaterial Subsidiaries None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre187.jpg]
Schedule 8.12(c) LA\3840567.3 Schedule 8.12(c) Unrestricted Subsidiaries None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre188.jpg]
Schedule 8.13(a) LA\3840567.3 Schedule 8.13(a) Ownership None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre189.jpg]
Schedule 8.15 LA\3840567.3 Schedule 8.15 Licenses and Permits None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre190.jpg]
Schedule 8.18 LA\3840567.3 Schedule 8.18 Intellectual Property None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre191.jpg]
Schedule 8.19 LA\3840567.3 Schedule 8.19 Regulation H None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre192.jpg]
Schedule 8.21(a) LA\3840567.3 Schedule 8.21(a) Real Property None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre193.jpg]
Schedule 8.21(b) LA\3840567.3 Schedule 8.21(b) Real Property Takings, etc. None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre194.jpg]
Schedule 9.12 LA\3840567.3 Schedule 9.12 Designated Unrestricted Subsidiaries
None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre195.jpg]
Schedule 10.01 LA\3840567.3 Schedule 10.01 Existing Indebtedness None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre196.jpg]
Schedule 10.02 LA\3840567.3 Schedule 10.02 Certain Existing Liens None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre197.jpg]
Schedule 10.04 LA\3840567.3 Schedule 10.04 Investments None.



--------------------------------------------------------------------------------



 
[exhibit101wynncreditagre198.jpg]
Schedule 10.07 LA\3840567.3 Schedule 10.07 Transactions with Affiliates None.



--------------------------------------------------------------------------------



 